Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 1 of 159

Ta€"Provisions relating to State, Local, Tribal, and Private Sector Workers</toc-entry>

<toc-entry idref="H9367297BDO0DB4AB2BBA5SEOFFI4768CC7" level="section">Title
TTa4€"Provisions relating to Federal employees and COVIDA&E"19</toc-entry>

<toc-entry idref="HFC268EFF588C4658A20D8F21EEFA203C" level="sSection">Title
TITa€"Coordination of benefits with other programs and laws</toc-entry>

<toc-entry idref="H52A97A9287B34052B8 11 B41 F3D5E266A" level="division">Division
Ra€"Child Nutrition and Related Programs</toc-entry>

<toc-entry idref="HCSE7CIDI9EAC474B93ACB391E941B573" level="division">Division
Sa€"Other Matters</toc-entry>

<toc-entry idref="HF72800C8192B4354878A5228DF3FC698" level="section">Title ITa€"Health
Care Access for Urban Native Veterans Act</toc-entry>

<toc-entry idref="HE984D1L087030458DBD67C751DC4EB4DA" level="section">Title Ilae"Tribal
School Federal Insurance Parity</toc-entry>

<toc-entry idref="H270DA9BDELEL4651A077EF39DF4CB248" level="section">Title IIIae"PRC
for Native Veterans Act</toc-entry>

<toc-entry idref="H4A699DFEBE8149728EE87COLEGCCB32E" level="sSection">Title
IVa€"Wildlife-Borne Disease Prevention</toc-entry>

<toc-entry idref="HAFOA0918718F4883B0654733185ABD48" level="section">Title Vae€"Pandemic
Relief for Aviation Workers and Passengers</toc-entry>

<toc-entry idref="HA8C74A8 6EB4C458 98 3B02C833FDAF5B2" level="section">Title Viae"Amtrak
and Rail Workers</toc-entry>

<toc-entry idref="H254DC6F27E2B4E3 1 AR 9SFA9SAD29DCE79E" level="section">Title VIId4€"Energy
and Environment Provisions</toc-entry>

<toc-entry idref="HF3405493CDFB444C89RF9I918729R2826" level="section">Title VIIIT4€"Death
and disability benefits for public safety officers impacted by COVIDA&E"19</toc-entry>

<toc-entry idref="H5A40H837A9E245FEA7F770D5B56326C3" level="Section">Title IXa€"Victims
of Crime Act Amendments</toc-entry>

<toc-entry idref="H86AE7347CC8D45BO0AB28350A717B445C" level="section">Title Xa€"Jabara-
Heyer NO HATE Act</toc-entry>

<toc-entry idref="H99D5A26259184A52863367CBF9IB348C3" level="Section">Title XIa4€"Prisons
and Jails</toc-entry>

<toc-entry idref="H2593F590763C4187872C1B7580892905" level="section">Title
XITa€"Immigration Matters</toc-entry>

<toc-entry idref="H2E27D062F23 94CBDB32425BB9ASATCD4" level="section">Title
XTITa4€"Coronavirus Relief Fund Amendments</toc-entry>

<toc-entry idref="HOC7F53D912614BC9A2Z1 B8269FE9922DC" level="section">Title XIVA4€"Rural
Digital Opportunity</toc-entry>

<toc-entry idref="H0083C9OFE3880402BB6C404B21 EDDD677" level="sSection">Title XVa4€"Foreign
Affairs Provisions</toc-entry>

<toc-entry idref="H90Ci14BE3EAF346BABO4533F188EFE5EB" level="division">Division
Ta€"Additional Other Matters</toc-entry></toc></section>

<section
id="HB99671208E4243F29252391D6E95DC02"><enum>3.</enum><header>References</header><text
display-iniine="no-display-inline">Except as expressly provided otherwise, any
reference to <quote>this Act</quote> contained in any division of this Act shall be
treated as referring only to the provisions of that
division.<pagebreak/></text></section>

<division id="HA72F077CFF3247EDB460902B45096002"

—W

style="appropriations"><enum>A</enum><header>Coronavirus Recovery Supplemental
Appropriations Act, 2020</header>

<section id="HOF85F277574F43538312F356888FF2ZE2" section-type="undesignated-

DOC 0004125
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 2 of 159

—W

section"><text display-inline="yes-display-inline">The following sums are hereby
appropriated, out of any money in the Treasury not otherwise appropriated, for the
fiscal year ending September 30, 2020, and for other purposes, namely:</text></section>

<title id="HB3D412DA78394F778 8 5EADDCE739F995"><enum>I</enum><header>Agriculture, Rural
Development, Food and Drug Administration, and Related
Agencies</header><appropriations-major

Ld="HC333DiD3B0AA4 67 2AABE76D9D060B833"><header>DEPARTMENT OF
AGRICULTURE</header></appropriations-major><appropriations-major

id="H7E6094C8 642 F4CBDA5 42AA2A82B7534D"><header>AGRICULTURAL
PROGRAMS</header></appropriations-major><appropriations-intermediate
Ld="H44CAAC4FEB654458B7E77FDD40873363"><header>Office of Inspector
General</header><text display-inline="no-display-inline">For an additional amount for
<quote>Office of Inspector General</quote>, $2,500,000, to remain available until
September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically
or internationally:

<proviso><italic>Provided</italic></proviso>, That the funding made available under
this heading in this Act shall be used for conducting audits and investigations of
projects and activities carried out with funds made available to the Department of
Agriculture to prevent, prepare for, and respond to coronavirus, domestically or
internationally:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-intermediate><appropriations-major

id="H5D4940 8A8E8 64EDC992283E1BD593553"><header>Domestic Food
Programs</header></appropriations-—major><appropriations-intermediate
id="HAA42C753AA8440D0A7DC3142EF6B1DE2"><header>Food and Nutrition
Service</header></appropriations-intermediate><appropriations-small
id="HEO73BACB72C6438 99F6F7 6DA7E9EBF37"><header>child nutrition programs</header><text
display-iniine="no-display-inline"™>For an additional amount for <quote>Child Nutrition
Programs</quote>, $3,000,000,000 to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus, domestically or internationally:

<proviso><italic> Provided</italic></proviso>, That the amount provided under this
heading is for the purposes of carrying out section 180002 of the <quote>Child
Nutrition and Related Programs Recovery Act</quote>:

<proviso><italic> Provided further</italic></proviso>, That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

Ld="H52A5C2EC 6C3B4BECA6625FD1 7ACF52C1"><header>Special Supplemental Nutrition Program
for Women, Infants, and Children (WIC)</header><text display-inline="no-display-
inline">For an additional amount for the <quote>Special Supplemental Nutrition Program
for Women, Infants, and Children</quote>, $1,100,000,000, to remain available through
September 30, 2022:

<proviso><italic> Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-~small id="HD3F6135DA85C47BEBOB8627D758DFA44"><header>
Supplemental Nutrition Assistance Program</header><text display-inline="no-display-
inline">For an additional amount for <quote>Supplemental Nutrition Assistance
Program</quote>, $10,000,000,000, to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus:

<proviso><italic> Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-small id="HDO42F5FE7A624A33A24510B81 9BO2CA7"><header>Commodity
Assistance Program</header><text display-inline="no-display-inline">For an additional
amount for <quote>Commodity Assistance Program</quote>, $150,000,000, to remain
available through September 30, 2021, for the emergency food assistance program as
authorized by section 27 (a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a))
and section 204(a) (1) of the Emergency Food Assistance Act of 1983 (7 U.S.C.

7508 (a) (1)):

DOC 0004126
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 3 of 159

<proviso><italic> Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
smali>

<section 1d="HB68E504E35D24E2D891F24A325034E62"><appropriations-major
id="H77A87D801ABO4FA2ACEBBCG6F7C893FF9"><header>GENERAL PROVISTONS&€"THIS
TITLE</header></appropriations-major></section>

<section id="HAS5S41E47F2BB34C1 8A1D759EFFC814B11"><enum>10101.</enum><text display-
inline="yes-display-inline">For an additional amount for the Commonwealth of the
Northern Mariana Islands, $1,822,000, to remain available until September 30, 2021, for
nutrition assistance to prevent, prepare for, and respond to coronavirus:

<proviso><italic> Provided</italic></proviso>, That such amount is designated by the

Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="HBAAD991B3A83407DB10E2B8966FCOOBC™ commented="no"><enum>10102.</enum><text
display-inline="yes-display-inline">Under the heading <quote>Commodity Assistance
Program</quote> in the Coronavirus Aid, Relief, and Economic Security Act (Public Law
1164€"136), strike <quote>to prevent, prepare for, and respond to coronavirus,
domestically or internationally, </quote>:

<proviso><italic> Provided</italic></proviso>, That the amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

291 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section>

<section id="HF85C129CF61A4081906EDCA8145973A3"><enum>10103.</enum><text display-
inline="yes-display-inline">For an additional amount for the program established under
7 U.S.C. 5936, to prevent, prepare for, and respond to coronavirus, $20,000,000, to
remain available until September 30, 2021:

<proviso><italic> Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></section></title>

<title id="HA7D5BF47075C4847A59DF25D5F68A5FE"><enum>II1</enum><header>Commerce, Justice,
Science, and Related Agencies</header><appropriations-major

Ld="HOELFEBC 64901453 6A9C9D260DB2F73F5"><header>Department of
Commerce</header></appropriations-major><appropriations-intermediate
id="H88658A2E7C424AD98C678B9664766915"><header>Bureau of the
Census</header></appropriations-intermediate><appropriations-small
id="H8C6E0B1D47CB48299843 9FA8C8CE4B49"><header>Current Surveys and
Programs</header></appropriations-small><appropriations~-small
Ld="HC25CO3CF431C4884BC7EBSEEECDSDOCGE"><header> (Including transfer of

funds) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Current Surveys and Programs</quote>, $10,000,000:

<proviso><italic>Provided</italic></proviso>, That such sums may be transferred to the
Bureau of the Census Working Capital Fund for necessary expenses incurred as a result
of the coronavirus, including for payment of salaries and leave to Bureau of the Census
staff resulting from the suspension of data collection for reimbursable surveys
conducted for other Federal agencies:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

1d="HB578C0OC3 9¢E94A078 6A82946F7818D1A"><header>Periodic censuses and
programs</header><text display-inline="no-display-inline">For an additional amount for
<quote>Periodic Censuses and Programs</quote>, $400,000,000, to remain available until
September 30, 2022, to prevent, prepare for, and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-

DOC 0004127
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 4 of 159

small><appropriations-intermediate
id="HAF5CBBB2EACO40A78C49C452766C1117"><header>National Oceanic and Atmospheric
Administration</header></appropriations-intermediate><appropriations-small
Ld="H702FDD65AD0147249367ER8 0EAF4EF303"><header>Assistance to Fishery
Participants</header><text display-inline="no-display-inline">Pursuant to section 12005
of the Coronavirus Aid, Relief, and Economic Security Act of 2020 (Public Law
1164€"136), for an additional amount for <quote>Assistance to Fishery
Participants</quote>, $100,000,000, to remain available until September 30, 2021, for
necessary expenses to provide assistance to Tribal, subsistence, commercial, and
charter fishery participants affected by the novel coronavirus (COVIDA€"19), which may
include direct relief payments:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
small><appropriations-intermediate

ld="H2 3E1E6A5 8CB645CDBEASD6A8F4F2CFAI1"><header>Departmental
Management</header></appropriations-intermediate><appropriations-small
1d="H1333D372573840EE98D46B/BS2ARBOF4"><header>Office of Inspector
General</header><text display-inline="no-display-inline">For an additional amount for
<quote>Office of Inspector General</quote>, $1,000,000, to remain available until
expended to prevent, prepare for, and respond to coronavirus, including the impact of
coronavirus on the work of the Department of Commerce and to carry out investigations
and audits related to the funding made available for the Department of Commerce in this
Act and in title II of division B of Public Law 116a€"136:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-small
id="HDB25A77A1LCC844DAACIB2407B9A0FE52"><header>Administrative Provisiond€"Department of
Commerce</header></appropriations-small>

<section id="HFEF981E8730E4B5D81 1 9BA3FE9630A7E"><enum>10201.</enum><text display-
inline="yes-display-inline">Notwithstanding any other provision of law, the Federal
share for grants provided by the Economic Development Administration under this Act,
Public Law 1164€"93, Public Law 1164€"20, and Public Law 1164€"136 shall be 100
percent:

<proviso><italic>Provided</italic></proviso>, That the amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section><appropriations-major

1d="HOB6063C00AFD47 SAB2Z2E8FECOSS5B/JEAFE"><header>Department of
Justice</header></appropriations-major><appropriations-intermediate

id="HA15 6AFDEFE8 94 9F 98 03BCCEACBO083E02"><header>Federal prison
system</header></appropriations-—intermediate><appropriations-small
id="HB56F46A7778E43CEB197AC18C1192A9B"><header>Salaries and expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $200,000,000, to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus, including the impact of coronavirus
on the work of the Department of Justice, to include funding for medical testing and
services, personal protective equipment, hygiene supplies and services, and sanitation
services:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate

Ld="H23D60E1087EB4DAA8 4FARESAF62625558"><header>Office of Inspector
General</header><text display-inline="no-display-inline">For an additional amount for
<quote>Office of Inspector General</quote>, $3,000,000, to remain availiable until
expended to prevent, prepare for, and respond to coronavirus, including the impact of
coronavirus on the work of the Department of Justice and to carry out investigations
and audits related to the funding made available for the Department of Justice in this
Act:

DOC 0004128
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 5 of 159

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
intermediate><appropriations-intermediate

Ld="HADIF2C1 9DAGE4E739BFCLIA941ADOFB31"><header>State and local law enforcement
activities</header></appropriations-intermediate><appropriations-intermediate
id="H8DDA3AEF27C34F7¢6AD128A7120789CD5"><header>office on violence against
women</header></appropriations-intermediate><appropriations-small

Ld="H8 62C2A4EF0454521 90A8CDEO38D927EA"><header>Violence against women prevention and
prosecution programs</header><text display-inline="no-display-inline">For an additional
amount for <quote>Violence Against Women Prevention and Prosecution Programs</quote>,
$100,000,000, to remain available until expended, of whicha€"</text>

<paragraph id="HAE0D334776FB4D6586887B67212B9F73"><enum> (1) </enum><text>$30,000,000 is
for grants to combat violence against women, as authorized by part T of the Omnibus
Crime Control and Safe Streets Acts of 1968;</text></paragraph>

<paragraph id="H1A14EBD17DA14CC5B01D269C2F7F3CDA"><enum> (2) </enum><text>$i5,000,000 is
for transitional housing assistance grants for victims of domestic violence, dating
violence, stalking, or sexual assault, as authorized by section 40299 of the Violent
Crime Control and Law Enforcement Act of 1994 (Public Law 1034€"322; <quote>1994
Act</quote>) ;</text></paragraph>

<paragraph id="H47FEAC9240C7412E8799473CDA705263"><enum> (3) </enum><text>$15,000,000 is
for sexual assault victims assistance, as authorized by section 41601 of the 1994
Act;</text></paragraph>

<paragraph id="HAGEBA95AC5014CF7927CD6AB3 6C6E1F7"><enum> (4) </enum><text>$10,000,000 is
for rural domestic violence and child abuse enforcement assistance grants, as
authorized by section 40295 of the 1994 Act;</text></paragraph>

<paragraph id="H9ADB71E9922542B6BBB5CE5B8014630F"><enum> (5) </enum><text>$10,000,000 is
for legal assistance for victims, as authorized by section 1201 of the Victims of
Trafficking and Violence Protection Act of 2000 (Public Law 1064€"386; <quote>2000
Act</quote>) ;</text></paragraph>

<paragraph id="H1F676537AF4D4CB2 90DFC48307C52FF0"><enum> (6) </enum><text display-
inline="yes-display-inline">$4,000,000 is for grants to assist tribal governments in
exercising special domestic violence criminal jurisdiction, as authorized by section
904 of the Violence Against Women Reauthorization Act of 2013; and</text></paragraph>

<paragraph id="HFO9BB7S8B9F5E4DD38133017D440744BA"><enum> (7) </enum><text>$16,000,000 is
for grants to support families in the justice system, as authorized by section 1301 of
the 2000 Act:</text><continuation-text continuation-text-level="section">

<proviso><italic>Provided</italic></proviso>, That funds made available under this
heading shall be made available without any otherwise applicable requirement that a
recipient of such funds provide any other Federal funds, or any non-Federal funds, as a
condition to receive the funds made available under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></paragraph></appropriations-small><appropriations-intermediate
id="H20783AA7DC6E422F8 0DCD7EE441 8C7F1"><header>Office Of Justice
Programs</header></appropriations-intermediate><appropriations-small
Ld="HA8F98C0882EC40999696AA8ROBO41 BFA"><header>State and Local Law Enforcement
Assistance</header><text display-inline="no-display-inline">For an additional amount
for <quote>State and Local Law Enforcement Assistance</quote>, $300,000,000, to remain
available until expended, for the same purposes and subject to the same conditions as
the appropriations for fiscal year 2020 under this heading in title II of division B of
Public Law 1164€"136, including for the purchase of personal protective equipment, and
for costs related to preventing and controlling coronavirus at correctional
institutions:

<proviso><italic>Provided</italic></proviso>, That, notwithstanding section 502(a) (1)
of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153), funds
provided under this heading in both this Act and title II of division B of Public Law
1164€"136 may be used to supplant State or local funds:

DOC 0004129
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 6 of 159

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this heading in both this Act and title II of division B of Public Law 1164€"136 shall
be made available without any otherwise applicable requirement that a recipient of such
funds provide any other Federal funds, or any non-Federal funds, as a condition to
receive the funds made available under such heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

1d="HD1474C6054274D2 98 4F384383167/B349"><text display-inline="no-display-inline">For an
additional amount for <quote>State and Local Law Enforcement Assistance</quote>,
$250,000,000, to remain available until expended, for offender reentry programs and
research, as authorized by the Second Chance Act of 2007 (Public Law 1104€"199) and by
the Second Chance Reauthorization Act of 2018 (Public Law 1154€"391), without regard to
the time limitations specified at section 6(1) of such Act, to prevent, prepare for,
and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That, notwithstanding any other provision
of law, funds provided under this heading may be used to supplant State or local funds:

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this heading shall be made available without any otherwise applicable requirement that
a recipient of such funds provide any other Federal funds, or any non-Federai funds, as
a condition to receive the funds made available under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></appropriations-smali><appropriations-smail
Ld="H39D940Al1F2AR48EBABF59E7F4EC8440A"><text display-inline="no-display-inline">For an
additional amount for <quote>State and Local Law Enforcement Assistance</quote>,
$600,000,000, to remain available until expended, for grants, contracts, cooperative
agreements, and other assistance as authorized by the Pandemic Justice Response Act
(a€ethe Acta€):

<proviso><italic>Provided</italic></proviso>, That $500,000,000 is to establish and
implement policies and procedures to prevent, detect, and stop the presence and spread
of COVIDa2E"19 among arrestees, detainees, inmates, correctional facility staff, and
visitors to the facilities; and for pretrial citation and release grants, as authorized
by the Act:

<proviso><italic>Provided further</italic></proviso>, That $25,000,000 is for Rapid
COVIDaE"19 Testing, as authorized by the Act:

<proviso><italic>Provided further</italic></proviso>, That $75,000,000 is for grants
for Juvenile Specific Services, as authorized by the Act:

<proviso><italic>Provided further</italic></proviso>, That, notwithstanding any other
provision of law, funds provided under this heading may be used to supplant State or
local funds:

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this heading shall be made available without any otherwise applicable requirement that
a recipient of such funds provide any other Federal funds, or any non-Federai funds, as
a condition to receive the funds made available under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></appropriations-small><appropriations-intermediate
1d="HBEF3FA5868F24333BA2863C454DB337A"><header>Community Oriented Policing
Services</header></appropriations-intermediate><appropriations-smali

Ld="H2247DA51C8 8C44CDA5SE3B141 68C4ACOF"><header>Community Oriented Policing Services
Programs</header><text display-inline="no-display-inline">For an additional amount for
<quote>Community Oriented Policing Services</quote>, $300,000,000, to remain available
until expended, for grants under section 1701 of titie IT of the 1968 Omnibus Crime
Control and Safe Streets Act (34 U.S.C. 10381) for hiring and rehiring of additional
career law enforcement officers under part © of such title, notwithstanding subsection
(1) of such section, and including for the purchase of personal protective equipment:

DOC 0004130
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 7 of 159

<proviso><italic>Provided</italic></proviso>, That, notwithstanding 34 U.S.C. 10384,
funds provided under this heading may be used to supplant State or local funds and may
be used to retain career law enforcement officers:

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this heading shall be made available without any otherwise applicable requirement that
a recipient of such funds provide any other Federal funds, or any non-Federai funds, as
a condition to receive the funds made available under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></appropriations-small><appropriations-major
id="HF355448C418849F69D51B1512B8508FB"><header>Science</header></appropriations-
major><appropriations-intermediate

Ld="H5F27040D1 4BF4AF4A53CD008 96773C7D"><header>National Science
Foundation</header></appropriations-—intermediate><appropriations-small
id="H39FD3FBA99954A478003D5CB3B54CEE1"><header>Research and Related
Activities</header></appropriations~-small><appropriations-small
Ld="H4B078F62794D4981AR256957A96DCEO7"><header> (Including Transfer of
Funds)</header><text display-inline="no-display-inline">For an additional amount for
<quote>Research and Related Activities</quote>, $125,000,000, to remain available until
September 30, 2022, to prevent, prepare for, and respond to coronavirus, including to
fund research grants, of which $1,000,000 shall be for a study on the spread of
COVIDa&E"19 related disinformation:

<proviso><italic>Provided further</italic></proviso>, That, within the amount
appropriated under this heading in this Act, up to 2 percent of funds may be
transferred to the <quote>Agency Operations and Award Management</quote> account for
management, administration, and oversight of funds provided under this heading in this
Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-major
id="H146320331FDE48158638F5D242210381"><header>Related
Agencies</header></appropriations-—major><appropriations-intermediate

ld="HCB3E 9DA3 6B4D4DF2A8BC335E9ABF4079"><header>Legal Services
Corporation</header></appropriations-intermediate><appropriations-small
Ld="H452FCC2A5FOF4 9CE93FB4E6C62EE452D"><header>Payment to the Legal Services
Corporation</header><text display-inline="no-display-inline">For an additional amount
for <quote>Payment to the Legal Services Corporation</quote>, $50,000,000, for the same
purposes and subject to the same conditions as the appropriations for fiscal year 2020
under this heading in title II of division B of Public Law 1164€"136:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small></title>

<title id="HAF26F46F7C9E46E5 9BC721D58CA88C45"><enum>I1I</enum><header>Financial
Services and General Government</header><appropriations-major

Ld="HFCOC8 93A33A5402AA0470D935F804A23"><header>Department of the
Treasury</header></appropriations-major><appropriations-intermediate
Ld="H92538FE3529441B1Bi DDABEABIA4F361"><header>Departmental
offices</header></appropriations-—intermediate><appropriations-small
id="H6A93646381AF432F8845DB2401114887"><header>Office of Inspector
General</header></appropriations-small><appropriations-small
id="H25BC58FC4B5B425B8C69D0D602061793"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $35,000,000, to remain available until expended, to conduct
monitoring and oversight of the receipt, disbursement, and use of funds made available
under the <quote>Coronavirus State Fiscal Relief Fund</quote> and the
<quote>Coronavirus Local Fiscal Relief Fund</quote> (collectively, <quote>Fiscal Relief
Funds</quote>):

<proviso><italic>Provided</italic></proviso>, That, if the Inspector General of the
Department of the Treasury determines that an entity receiving a payment from amounts

DOC 0004131
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 8 of 159

provided by the Fiscal Relief Funds has failed to comply with the provisions governing
the use of such funding, the Inspector General shall transmit any relevant information
related to such determination to the Committees on Appropriations of the House of
Representatives and the Senate not later than 5 days after any such determination is
made:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

1d="HFFOD478E28 954 62AA2 894 77CA72C1IAB60"><header>Treasury inspector general for tax
administration</header></appropriations-small><appropriations-small

id="HBDDC 91 BF35404DDBAE IBS 4C6B406C96A"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $2,500,000, to remain available until expended, to prevent, prepare
for, and respond to coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
small><appropriations-small id="HBCA3E5341A77449FB31942D796DC0 9B6"><header>Homeowner
Assistance Fund</header><text display-inline="no-display-inline">For activities and
assistance authorized in section 110202 of the <quote>COVID4E"19 HERO Act</quote> ,
$75,000,000,000, to remain available until expended:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate

Ld="HF38 6E2AB1E324895A3516A4010D62CCB"><header>Bureau of the Fiscal
Service</header></appropriations-intermediate><appropriations-small

id="H37F98D8DD13E4 6A9AB2320731848899D"><header>Salaries and Expenses</header><text
display-iniine="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $78,650,000, to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-small id="HCE596432E9154887BD6AB7/526340DE50"><header>Coronavirus
State Fiscal Relief Fund</header><text display-inline="no-display-inline">For making
payments to States, territories, and Tribal governments to mitigate the fiscal effects
stemming from the public health emergency with respect to the Coronavirus Disease
(COVIDAaE"19), $540,000,000,000 to remain available until expended, which shall be in
addition to any other amounts available for making payments to States, territories, and
Tribal governments for any purpose (including payments made under section 601 of the
Social Security Act), of which: </text>

<paragraph id="H892F7D39CC7A4B42A0F2DD140A47FD28" indent="downl"><enum> (1) </enum><text
display-inline="yes-display-inline">$20,000,000,000 shail be for making payments to the
Commonwealth of Puerto Rico, United States Virgin Isiands, Guam, Commonwealth of the
Northern Mariana Islands, and American Samoa:

<proviso><italic>Provided</italic></proviso>, That of the amount made available in this
paragraph, half shall be allocated equally among each entity specified in this
paragraph, and half shall be allocated as an additional amount to each such entity in
an amount which bears the same proportion to half of the total amount provided under
this paragraph as the relative population of each such entity bears to the total
population of all such entities;</text></paragraph>

<paragraph id="HEBE49699A1A649CFA4DC7F35DA5A8C6D" indent="downl"><enum> (2) </enum><text
display-inline="yes-display-inline">$20,000,000,000 shall be for making payments to
Tribal governments:

<proviso><italic>Provided</italic></proviso>, That payments of amounts made available
in this paragraph shall be made to each Tribal Government in an amount determined by
the Secretary of the Treasury, in consultation with the Secretary of the Interior and
Indian Tribes, that is based on increased aggregate expenditures of each such Tribal
government (or a tribally-owned entity of such Tribal government) in fiscal year 2020

DOC 0004132
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 9 of 159

relative to aggregate expenditures in fiscai year 2019 by the Tribal government (or
tribally-owned entity) and determined in such manner as the Secretary determines
appropriate to ensure that all amounts available pursuant to the preceding proviso for
fiscal year 2020 are distributed to Tribal governments:</text></paragraph>

<paragraph id="HCAB5BBA0 646 94A7B897D62802B414C4E"
indent="downl"><enum> (3) </enum><text>$250,000,000,000 shall be for making initial
payments to each of the 50 States and the District of Columbia, of whicha€"</text>

<subparagraph id="H3E525161BE72457899835385E9R2B84A"
indent="downl"><enum> (A) </enum><text>$51,000,000,000 shall be allocated equally between
each of the 50 States and the District of Columbia;</text></subparagraph>

<subparagraph id="H68949D7D471 94F1CAF38 7EDECAD5SB8E0"

indent="downl"><enum> (B)</enum><text display-inline="yes-display-
inline">$150,000,000,000 shall be allocated as an additional amount to each such entity
in an amount which bears the same proportion to the total amount provided under this
subparagraph as the relative population of each such entity bears to the total
population of all such entities;</text></subparagraph>

<subparagraph id="HB576F3838C374A958E12B68BF51FCE8E"

indent="downl"><enum> (C)</enum><text display-inline="yes-display-
inline">$49,000,000,000 shall be allocated as additional amounts among each of the 50
States and the District of Columbia in an amount which bears the same proportion to the
total amount provided under this subparagraph as the relative prevalence of COVIDA&€E"19
within each such entity bears to the total prevalence of COVID&E"19 within all such
entities:

<proviso><italic>Provided</italic></proviso>, That the relative prevalence of
COVIDaE"19 shall be calculated using the most recent data on the number of confirmed
and probable cases as published on the Internet by the Centers for Disease Control and
Prevention for each entity specified in the preceding
proviso;</text></subparagraph></paragraph>

<paragraph

id="HEC3C07 6DE05C4A0C 8 8SAAFAAC 6B6D4DF4"><enum> (4) </enum><text>$250,000,000,000 shall be
for making an additional payment to each of the 50 States and the District of Columbia,
of whicha€"</text>

<subparagraph

id="H6A518DC4561 94EF2 9B559018BC3C6E40"><enum> (A) </enum><text>$51,000,009,000 shall be
allocated equally between each of the 50 States and the District of Columbia;
and</text></subparagraph>

<subparagraph id="H4322603702AA414BA1 7DC3B6AD1 65DiD"><enum> (B) </enum><text display-
inline="yes-display-iniine">$199,000,000,000 shall be allocated between each such
entity in an additional amount which bears the same proportion to the total amount
provided under this subparagraph as the average estimated number of seasonally-adjusted
unemployed individuals (as measured by the Bureau of Labor Statistics Local Area
Unemployment Statistics program) in each such entity over the 3-month period ending in
March 2021 bears to the average estimated number of seasonally-adjusted unemployed
individuals in all such entities over the same
period.</text></subparagraph><continuation-text continuation-text-level="section">

<proviso><italic>Provided further</italic></proviso>, That any entity receiving a
payment from funds made available under this heading in this Act shall only use such
amounts to respond to, mitigate, cover costs or replace foregone revenues not projected
on January 31, 2020 stemming from the public health emergency, or its negative economic
impacts, with respect to the Coronavirus Disease (COVIDA&€"19):

<proviso><italic>Provided further</italic></proviso>, That if the Inspector General of
the Department of the Treasury determines that an entity receiving a payment from
amounts provided under this heading has failed to comply with the preceding proviso,
the amount equal to the amount of funds used in violation of such subsection shall be
booked as a debt of such entity owed to the Federal Government, and any amounts
recovered under this subsection shall be deposited into the general fund of the
Treasury as discretionary offsetting receipts:

<proviso><italic>Provided further</italic></proviso>, That for purposes of the
preceding provisos under this heading in this Act, the population of each entity

DOC 0004133
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 10 of 159

described in any such proviso shall be determined based on the most recent year for
which data are availabie from the Bureau of the Census, or in the case of an Indian
tribe, shail be determined based on data certified by the Tribal government:

<proviso><italic>Provided further</italic></proviso>, That as used under this heading
in this Act, the terms <term>Tribal government</term> and <term>Indian Tribe</term>
have the same meanings as specified in section 601(g) of the Social Security Act (42
U.S.C. 601(g)), as added by section 5001 of the CARES Act (Public Law 116-136) and
amended by section 191301 of division X of this Act, and the term <term>State</term>
means one of the 50 States:

<proviso><italic>Provided further</italic></proviso>, That the Secretary of Treasury
shall make all payments required pursuant to paragraphs (1), (2), and (3) not later
than 30 days after the date of enactment of this Act, and shall make ail payments
required pursuant to paragraph (4) not later than May 3, 2021:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></paragraph></appropriations-small><appropriations-small
Ld="H6DEER861725C34311980CD317742F9615"><header>Coronavirus Local Fiscal Relief
Fund</header><text display-inline="no-display-inline">For making payments to
metropolitan cities, counties, and other units of general local government to mitigate
the fiscal effects stemming from the public health emergency with respect to the
Coronavirus Disease (COVID&E"19), $375,000,000,000, to remain available until expended,
which shall be in addition to any other amounts available for making payments to
metropolitan cities, counties, and other units of general local government (including
payments made under section 601 of the Social Security Act), of whichdae€"</text>

<paragraph id="HE37A1654DAA54F738257FED3480DBE1 9"><enum> (1)</enum><text displiay-
inline="yes-display-inline">$187,500,000,000 shall be for making payments to
metropolitan cities and other units of general local government (as those terms are
defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C.
5302)), of whichaé€"</text>

<subparagraph id="H1L7EF85FAF4224A71AD3A2284FD9BAR42"><enum> (A) </enum><text display-
inline="yes-display-inline"™>$131,250,000,9000 shall be allocated pursuant to the formula
under section 106(b) (1) of the Housing and Community Development Act of 1974 (42 U.S.C.
5306(b) (1)) to metropolitan cities (as defined in section 102(a) (4) of such Act (42
U.S.C. 5302(a) (4)), including metropolitan cities that have relinquished or deferred
their status as a metropolitan city as of the date of enactment of this Act:

<proviso><italic>Provided</italic></proviso>, That $87,500,000,000 of the funds
provided under this subparagraph shall be paid not later than 30 days after the date of
enactment of this Act:

<proviso><italic>Provided further</italic></proviso>, That $43,750,000,000 of the funds
provided under this subparagraph shall be paid not earlier than April 15, 2021, but not
later than May 3, 2021; and</text></subparagraph>

<subparagraph id="H66405003CD4D4BE1 9E3 9CCAAE6D54D88"><enum> (B) </enum><text display-
inline="yes-display-inline"™>$56,250,000,000 shall be distributed to each State (as that
term is defined in section 102 of the Housing and Community Development Act of 1974 (42
U.S.C. 5302)) for use by units of general local government, other than counties or
parishes, in nonentitlement areas (as defined in such section 102) of such States in an
amount which bears the same proportion to the total amount provided under this
subparagraph as the total population of such units of general local government within
the State bears to the total population of all such units of general local government
in all such States:

<proviso><italic>Provided</italic></proviso>, That two-thirds of the funds provided
under this subparagraph and allocated to each such unit of general local government
shall be distributed to each such unit of general local government not later than 30
days after the date of enactment of this Act:

<proviso><italic>Provided further</italic></proviso>, That the remainder of the funds
provided under this subparagraph and allocated to each such unit of general local
government shall be distributed to each such unit of general local government not
earlier than April 15, 2021, but not later than May 3, 202i:

DOC 0004134
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 11 of 159

<proviso><italic>Provided further</italic></proviso>, That a State shall pass-through
the amounts received under this subparagraph, within 30 days of receipt, to each such
unit of general local government in an amount that bears the same proportion to the
amount distributed to each such State as the population of such unit of general local
government bears to the total population of all such units of general local government
within each such State:

<proviso><italic>Provided further</italic></proviso>, That if a State has not elected
to distribute amounts allocated under this paragraph, the Secretary of the Treasury
shall pay the applicabie amounts under this subparagraph to such units of general local
government in the State not later than 30 days after the date on which the State would
otherwise have received the amounts from the Secretary;
and</text></subparagraph></paragraph>

<paragraph id="H670D94D7CB074C 98 8AF57CDCE376D635"><enum> (2)</enum><text display-
inline="yes-display-inline">$187,500,000,000 shall be paid directly to counties within
the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United
States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and
American Samoa in an amount which bears the same proportion to the total amount
provided under this paragraph as the relative population of each such county bears to
the total population of all such entities:

<proviso><italic>Provided</italic></proviso>, That two-thirds of the funds provided
under this paragraph and allocated to each such county shall be distributed to each
such county not Later than 30 days after the date of enactment of this Act:

<proviso><italic>Provided further</italic></proviso>, That the remainder of the amount
allocated to each such county under this paragraph shall be distributed to each such
county not earlier than April 15, 2021, but not later than May 3, 2021:

<proviso><italic>Provided further</italic></proviso>, That no county that is an
<quote>urban county</quote> (as defined in section 102 of the Housing and Community
Development Act of 1974 (42 U.S.C. 5302)) shall receive less than the amount the county
would otherwise receive if the amount distributed under this paragraph were allocated
to metropolitan cities and urban counties under section 106(b) of the Housing and
Community Development Act of 1974 (42 U.S.C. 5306(b)):

<proviso><italic>Provided further</italic></proviso>, That in the case of an amount to
be paid to a county that is not a unit of general local government, the amount shall
instead be paid to the State in which such county is located, and such State shall
distribute such amount to units of general local government within such county in an
amounts that bear the same proportion as the population of such units of general local
government bear to the total population of such county: </text><continuation-text
continuation-text-level="section">

<proviso><italic>Provided further</italic></proviso>, That any entity receiving a
payment from funds made available under this heading in this Act shall only use such
amounts to respond to, mitigate, cover costs or replace foregone revenues not projected
on January 31, 2020 stemming from the public health emergency, or its negative economic
impacts, with respect to the Coronavirus Disease (COVIDA€"19):

<proviso><italic>Provided further</italic></proviso>, That if the Inspector General of
the Department of the Treasury determines that an entity receiving a payment from
amounts provided under this heading has failed to comply with the preceding proviso,
the amount equal to the amount of funds used in violation of such subsection shall be
booked as a debt of such entity owed to the Federal Government, and any amounts
recovered under this subsection shall be deposited into the general fund of the
Treasury as discretionary offsetting receipts:

<proviso><italic>Provided further</italic></proviso>, That nothing in paragraph (1) or
(2) shall be construed as prohibiting a unit of general local government that has
formed a consolidated government, or that is geographically contained (in full or in
part) within the boundaries of another unit of general local government from receiving
a distribution under each of subparagraphs (A) and (B) under paragraph (1) or under
paragraph (2), as applicable, based on the respective formulas specified contained
therein:

<proviso><italic>Provided further</italic></proviso>, That the amounts otherwise
determined for distribution to units of local government under each of subparagraphs
(A) and (B) under paragraph (1) and under paragraph (2) shall each be adjusted by the

DOC 0004135
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 12 of 159

Secretary of the Treasury on a pro rata basis to the extent necessary to comply with
the amount appropriated and the requirements specified in each paragraph and
subparagraph, as applicable:

<proviso><italic>Provided further</italic></proviso>, That as used under this heading
in this Act, the term <term>county</term> means a county, parish, or other equivalent
county division (as defined by the Bureau of the Census):

<proviso><italic>Provided further</italic></proviso>, That for purposes of the
preceding provisos under this heading in this Act, the population of an entity shall be
determined based on the most recent year for which data are available from the Bureau
of the Census:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></paragraph></appropriations-small><appropriations-intermediate

Ld="H938 S9B2B5D17F4FED91 552 9AD62DFF48B"><header>Community development financial
institutions fund program account</header></appropriations-
intermediate><appropriations-small

1d="H2BADEO7BD973499D8iCBD/O7VO7EO4F5F"><header> (including transfer of

funds) </header></appropriations-small><appropriations-small

Ld="HAFS8 8C5SA3 0ACB42D08 6F4EDIASBSE7DFO"><text dispiay-inline="no-display-inline">For an
additional amount for the <quote>Community Development Financial Institutions Fund
Program Account</quote>, $1,000,000,000, to remain available until September 30, 2021,
to prevent, prepare for, and respond to coronavirus:

>

<proviso><italic>Provided</italic></proviso> , That the Community Development Financial
Institutions Fund (CDFI) shall provide grants using a formula that takes into account
criteria such as certification status, financial and compliance performance, portfolio
and balance sheet strength, and program capacity:

<proviso><italic>Provided further</italic></proviso> , That no less than $25,000,000
may be for financial assistance, technical assistance, and training and outreach
programs designed to benefit Native American, Native Hawaiian, and Alaska Native
communities:

<proviso><italic>Provided further</italic></proviso> , That the CDFI Fund shall make
funds available under this subsection within 60 days of the date of enactment of this
Act:

<proviso><italic>Provided further</italic></proviso> , That funds made available under
this heading may be used for administrative expenses, including administration of CDFI
Fund programs and the New Markets Tax Credit Program:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

id="HB3 9BE3 F5E12E4B2EAFDBCFFE5A08A60B"><header>Administrative provisiona€"internal
revenue service</header></appropriations-small><appropriations-small
Ld="H6EOCOCECA8A94EF3A8BC2ACBE8 J/A2B6B"><header> (including transfer of

funds) </header></appropriations-small>

<section id="HOBD0AC1A61344C93A3325E468B56D7A0"><enum>10301.</enum><text display-
inline="yes-display-inline">In addition to the amounts otherwise available to the
Internal Revenue Service in fiscal year 2020, $520,000,000, to remain available until
September 30, 2021, shall be available to prevent, prepare for, and respond to
coronavirus, including for costs associated with the extended filing season:

<proviso><italic>Provided</italic></proviso>, That such funds may be transferred by the
Commissioner to the <quote>Taxpayer Services</quote>, <quote>Enforcement</quote>, or
<quote>Operations Support</quote> accounts of the Internal Revenue Service for an
additional amount to be used solely to prevent, prepare for, and respond to
coronavirus, domestically or internationally:

<proviso><italic>Provided further</italic></proviso>, That the Committees on
Appropriations of the House of Representatives and the Senate shall be notified in
advance of any such transfer:

DOC 0004136
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 13 of 159

<proviso><italic>Provided further</italic></proviso>, That such transfer authority is
in addition to any other transfer authority provided by law:

<proviso><italic>Provided further</italic></proviso>, That not later than 30 days after
the date of enactment of this Act, the Commissioner shall submit to the Committees on
Appropriations of the House of Representatives and the Senate a spending plan for such
funds:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></section><appropriations-major

id="HOE4D16B94C3549D991 927DB8373D602C"><header>Independent
agencies</header></appropriations-major><appropriations-intermediate

Ld="H36A793BC1 90845CEA2E56B51DA0B5487"><header>Election assistance
commission</header></appropriations-intermediate><appropriations-small
Ld="HCAF9624A2D7548579579A8 9534B14B96"><header>Election resilience
grants</header></appropriations~small><appropriations-small

i1d="H83381B7769A040 9CBF8EE5758BARAC93"><header> (Including Transfer of
Funds)</header><text display-inline="no-display-inline">For an additional amount for
payments by the Election Assistance Commission to States for contingency planning,
preparation, and resilience of elections for Federal office, $3,600,000,000, to remain
available until September 30, 2021:

<proviso><italic>Provided</italic></proviso> , That of the amount provided under this
heading, up to $5,000,000 may be transferred to and merged with <quote>Election
Assistance Commissionaé€"Salaries and Expenses</quote>:

<proviso><italic>Provided further</italic></proviso> , That under this heading the term
<term>State</term> means each of the 50 States, the District of Columbia, the
Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands,
and the Commonwealth of the Northern Mariana Islands:

<proviso><italic>Provided further</italic></proviso> , That the amount of the payments
made to a State under this heading shall be consistent with section 103 of the Help
America Vote Act of 2002 (52 U.S.C. 20903):

<proviso><italic>Provided further</italic></proviso> , That for the purposes of the
preceding proviso, each reference to <quote>$5,000,000</quote> in such section 103
shall be deemed to refer to <quote>$7,500,000</quote>:

<proviso><italic>Provided further</italic></proviso> , That not later than 30 days
after the date of enactment of this Act, the Election Assistance Commission shall
obligate the funds to States under this heading in this Act:

<proviso><italic>Provided further</italic></proviso> , That not less than 50 percent of
the amount of the payment made to a State under this heading in this Act shall be
allocated in cash or in kind to the units of local government which are responsible for
the administration of elections for Federal office in the State:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small
id="H695A540CFC3D41B1A8CDOFDE1660A34B"><header>Administrative provisionaé€"election
assistance commission</header></appropriations-small>

<section id="HF22AA6FFF2C54E019258599205C620B9"><enum>10302.</enum>

<subsection id="HBDB4CFI2DC7046528584F3125856F986" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">The last proviso
under the heading <quote>Election Assistance Commissionaé€"Election Security
Grants</quote> in the Financial Services and General Government Appropriations Act,
2020 (division C of Public Law 1164€"93; 133 Stat. 2461) shall not apply with respect
to any payment made to a State using funds appropriated or otherwise made available to
the Election Assistance Commission under the Coronavirus Aid, Relief, and Economic
Security Act (Public Law 1164€"136) .</text></subsection>

<subsection id="H0O1C58CC23A804B7B907C845C31F6BCDE"><enum> (b)</enum><text>The first
proviso under the heading <quote>Election Assistance Commissionaé€"Election Security

DOC 0004137
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 14 of 159

Grants</quote> in the Coronavirus Aid, Relief, and Economic Security Act (Public Law
1164€"136) is amended by striking <quote>within 20 days of each election in the 2020
Federal election cycle in that State,</quote> and inserting <quote>not later than
October 30, 2021,</quote>.</text></subsection>

<subsection id="H0O1B339ACBE9D41DD936FCFO0750A67E1A"><enum> (c)</enum><text>The fourth
proviso under the heading <quote>Election Assistance Commissionaé€"Election Security
Grants</quote> in the Coronavirus Aid, Relief, and Economic Security Act (Public Law
1164€"136) is amended by striking <quote>December 31, 2020</quote> and inserting
<quote>September 30, 2021</quote>.</text></subsection>

<subsection

id="H59AA761 F452 64FBEBEC470C821 9F1C4C"><enum> (d) </enum><text>Notwithstanding any
requirement that a State legislature appropriate and release any funds made available
under the Help America Vote Act of 2002, the chief election official of each State
shall have access to the funds made available under the heading <quote>EBlection
Assistance Commissionaé€"Election Security Grants</quote> in the Coronavirus Aid,
Relief, and Economic Security Act (Public Law 1164€"136) without any such action by the
State legislature.</text></subsection>

<subsection id="HD6495CDF8EB04580834E64828C928A6D"><enum> (e)</enum><text>A State may
elect to reallocate funds allocated under the heading <quote>Election Assistance
Commissioné€"Election Security Grants</quote> in the Coronavirus Aid, Relief, and
Economic Security Act (Public Law 1164€"136) as funds ailocated under the heading
<quote>Election Assistance Commissionaé€"Election Security Grants</quote> in the
Financial Services and General Government Appropriations Act, 2020 (division C of
Public Law 116a€"93; 133 Stat. 2461) that were spent to prevent, prepare for, and
respond to coronavirus, domestically or internationally, for the 2020 Federal election
cycle; or funds allocated under the heading <quote>Election Assistance
Commissionaé€"Election Reform Program</quote> in the Financial Services and Government
Appropriations Act, 2018 (division E of Public Law 115a€"141) that were spent to
prevent, prepare for, and respond to coronavirus, domestically or internationaliy, for
the 2020 Federal election cycle.</text></subsection>

<subsection id="HB79424BF80F94BC1B068CC6D13640645"><enum> (f)</enum><text>This section
shall take effect as if included in the enactment of the Coronavirus Aid, Relief, and
Economic Security Act (Public Law 1164€"136) .</text></subsection>

<subsection id="HC642CE1DC8624001 8AED1 2 9F7 3AA3DA9"><enum> (g)</enum><text>The amounts
repurposed in this section that were previously designated by the Congress as an
emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act
of 1985 are designated by the Congress as an emergency requirement pursuant to section
291 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></subsection></section><appropriations-intermediate

Ld="HO2C8FDD5 93B54AAABO0ACO097660C8EE23"><header>Federal Communications
Commission</header></appropriations-intermediate><appropriations-small
id="H9E1CBA014D48 4E87BB421BDB6D72DF0E"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $24,000,000, to remain available until September 30, 2021, for
implementing title VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.), as
added by the Broadband DATA Act (Public Law 1164€"130):

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
small><appropriations-small id="H6220C4AD4599471FA27D8 93CFF9IB/D84"><header>Emergency
Connectivity Fund</header><text display-inline="no-display-inline">For an additional
amount for the <quote>Emergency Connectivity Fund</quote>, $1,500,000,000, to remain
available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus, domestically or internationally, through the provision of funding for Wi-
fi hotspots, other equipment, connected devices, and advanced telecommunications and
information services to schools and libraries as authorized in section 130201:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-small id="H19EAA8B4D6D241E78DBE7/50332665595"><header>Emergency
Broadband Connectivity Fund</header><text display-inline="no-display-inline">For an
additional amount for the <quote>Emergency Broadband Connectivity Fund</quote>,

DOC 0004138
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 15 of 159

$4,000,000,000, to remain available until September 30, 2021, to prevent, prepare for,
and respond to coronavirus, domestically or internationally, through the provision of
an emergency benefit for broadband service as authorized in section 130301:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate

Ld="HB22C1468DFA340E389E9042DC48 98 946"><header>General Services
Administration</header></appropriations-intermediate><appropriations-small
id="H41FDCBCD99D646988 9D6D/JEFCT 6E4E55"><header>Technology Modernization
Fund</header><text display-inline="no-display-inline">For an additional amount for the
<quote>Technology Modernization Fund</quote>, $1,000,000,000, to remain available until
September 30, 2022, for technology-related modernization activities to prevent, prepare
for, and respond to coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate

Ld="HF4C18346ED6B4BB1 9BDC0640615B3B5E"><header>Office of personnel
management</header></appropriations-intermediate><appropriations-small
Ld="HB6C797F7D85D4C8 S8AFO568F625E0754"><header>Office of inspector
general</header></appropriations-small><appropriations-small

id="HILEFO6473E5B4F8 4A45E1456A813A670"><header>Salaries and expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $1,000,000, to remain available until expended to prevent, prepare
for, and respond to coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-intermediate id="HALF4351D8C4A4D5 1 A7ABB2F2F462269F"><header>Small
business administration</header></appropriations-intermediate><appropriations-small
id="HR5008808D63F4C0D81F2203610221B59"><header>Emergency EIDL grants</header><text
display-inline="no-display-inline">For an additional amount for <quote>Emergency EIDL
Grants</quote> for the cost of emergency EIDL grants authorized by section 1110 of
division A of the CARES Act (Public Law 116a€€"136), $10,000,000,000, to remain
available until expended, to prevent, prepare for, and respond to coronavirus,
domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-small id="H32073B8E7CD64ACAA30EC4C49C1412AE"><header>
Administrative provisionsd€"small business administration</header></appropriations-
smalli>

<section id="HB64D230D1LCA24F4A8A6E58607BOEDC64"><enum>10303.</enum>

<subsection 1d="H1D44E77E562C4A33AD2039R8A07BC3C0" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">The third proviso
under the heading <quote>Small Business Administrationaé€"Business Loans Program
Account</quote> the Financial Services and General Government Appropriations Act, 2020
(division C of Public Law 1164€"93) is amended by striking
<quote>$30,000,000,000</quote> and inserting <quote>$75,000,000,000</quote>.
</text></subsection>

<subsection id="H9F9B18D6120343F782D21 60EF17256C1"><enum> (b) </enum><text>The sixth
proviso under the heading <quote>Small Business Administrationd€"Business Loans Program
Account</quote> the Financial Services and General Government Appropriations Act, 2020
(division C of Public Law 1164€"93) is amended by striking
<quote>$12,000,000,000</quote> and inserting

<quote>$35,000, 000, 000</quote>.</text></subsection></section><appropriations-—
intermediate id="H3952ED68A2464504B58008CE2E2B6850"><header>United states postal
service</header></appropriations-intermediate><appropriations-small
Ld="HF256043BODF4405E948F9AD1873D593D"><header>Payment to postal service
fund</header><text display-inline="no-display-inline">For an additional payment to the
<quote>Postal Service Fund</quote>, for revenue forgone due to coronavirus,

DOC 0004139
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 16 of 159

$25,000,000,000, to remain available until September 30, 2022:

<proviso><italic>Provided</italic></proviso> , That the Postal Service, during the
coronavirus emergency, shall prioritize the purchase of, and make available to all
Postal Service employees and facilities, personal protective equipment, including
gioves, masks, and sanitizers, and shall conduct additional cieaning and sanitizing of
Postal Service facilities and delivery vehicles:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

ld="HO7LEB243CD624F69Bi 8 7C6D4DBOF83F0"><header>Office of Inspector
General</header></appropriations-small><appropriations-small
id="H23DC96F25D7C4DBCBFFA9C5FE7DF6817"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $15,000,000, to remain available until expended, to prevent, prepare
for, and respond to coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso> , That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
small><appropriations~-small id="HFE642DD99DF14C9A9C74A7 08540831 BE"><header>General
Provisionsaé€"This Title</header></appropriations-small>

<section id="HAF29CA88439B47 6E8ED2FA3 91 4CB0104"><enum>10304.</enum>

<subsection id="H¢0FO4AF0B0814C418FBDB518FAFS5S6FE8" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">Title V of division B
of the CARES Act (Public Law 1164€"136) is amended in the first proviso under the
heading <quote>Independent Agenciesd€"Pandemic Response Accountability
Committee</quote> by inserting <quote>or any other Act (including Acts other than
appropriations Acts)</quote> after <quote>provided in this Act</quote>.
</text></subsection>

<subsection id="HA6265DACO2C949F1AB01735185587EF8" commented="no" display-inline="no-
display-inline"><enum> (b)</enum><text display-inline="yes-display-inline">Amounts
repurposed under this section that were previously designated by the Congress,
respectively, as an emergency requirement or as being for disaster relief pursuant to
the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as
being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of the Balanced
Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief
pursuant to section 251 (b) (2) (D) of the Balanced Budget and Emergency Deficit Control
Act of 1985. </text></subsection></section>

<section 1d="H8456¢2D82BC27420C 9EB7B7/3B4C352F2C" changed="not-
changed"><enum>10305.</enum><text display-inline="yes-display-inline">Title V of
division B of the CARES Act (Public Law 1164€"136) is amended by striking the fifth
proviso under the heading <quote>General Services Administrationa€"Real Property
Activitiesd€"Federal Buildings Fund</quote>:

<proviso><italic> Provided</italic></proviso>, That the amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section>

<section id="HC7A279FBB7A34B349096718FFD2E3E62"><enum>10306.</enum><text display-
inline="yes-display-inline">For an additional amount for <quote>Department of the
Treasuryd€"Departmental Officesé€"Coronavirus Relief Fund</quote>, an amount equal
toae"</text>

<paragraph id="HB89BDF96A0C 644E7AFIFC776D50F933B"><enum> (1) </enum><text>$i1,250,000,000;
less</text></paragraph>

<paragraph id="H52B0DB09E15B4917A6D21BEEBCC27E1LE"><enum> (2)</enum><text>the amount
allocated for the District of Columbia pursuant to section 601(c) (6) of the Social
Security Act:</text></paragraph><continuation-text continuation-text-level="section">

DOC 0004140
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 17 of 159

<proviso><italic> Provided</italic></proviso>, That such amounts shall only be
available for making a payment to the District of Columbia, and shall be in addition to
any other funds available for such purpose:

<proviso><italic>Provided further</italic></proviso> , That the Secretary of the
Treasury shali pay all amounts provided by this section directly to the District of
Columbia not less than 5 days after the date of enactment of this Act:

<proviso><italic>Provided further</italic></proviso> , That the District of Columbia
shall use such amounts only to cover costs or replace foregone revenues stemming from
the public health emergency with respect to the Coronavirus Disease (COVID&€"19):

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></section></title>

<title id="H7AB92E88652642F29C4DB6666578145E" level-
type="subsequent"><enum>1V</enum><header>Homeland Security</header><appropriations-—
major id="HF5EFBB66ACAC47EE9220FOB4F1FFDD59"><header>Department of Homeland
Security</header></appropriations-major><appropriations-intermediate commented="no"
1d="H59C42 7ACBAA8 4A4A9DE8 60A1D691357D"><header>OFFICE OF INSPECTOR
GENERAL</header></appropriations-—intermediate><appropriations-small
id="HF242019FD2114FB3A1 94E0EATEE4E281"><header>OPERATIONS AND SUPPORT</header><text
display-inline="no-display-inline">For an additional amount for <quote>Operations and
Support</quote>, $3,000,000, to remain available until September 30, 2022, for
oversight of activities of the Department of Homeland Security funded in this Act and
in title VI of division B of Public Law 1164€"136 to prevent, prepare for, and respond
to coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-intermediate commented="no"

Ld="H5EA0D820F7C948BF8 9DBIEDET7AISFDIB"><header>Federal Emergency Management
Agency</header></appropriations-intermediate><appropriations-small
id="H48BF7287DD58420585E2FA68B6984132"><header>Federal Assistance</header><text
display-inline="no-display-inline">For an additional amount for <quote>Federal
Assistance</quote>, $1,300,000,000, to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus, of which $500,000,000 shall be for
Assistance to Firefighter Grants for the purchase of personal protective equipment and
related supplies, mental health evaluations, training, and temporary infectious disease
de-contamination or sanitizing facilities and equipment; of which $500,000,000 shall be
for Staffing for Adequate Fire and Emergency Response Grants; of which $100,0090,000
shali be for Emergency Management Performance Grants; and of which $200,000,000 shall
be for the Emergency Food and Shelter Program:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-intermediate
id="H264A21A708A545C3A590D1E62324221A"><header>General Provisionsd€"This
Title</header></appropriations-intermediate>

<section commented="no" display-inline="no-display-inline"

Ld="HD33202FC135B45838 97A45ACEB5SE4F4B" section-type="subsequent—
section"><enum>10401.</enum><text display-inline="yes-display-inline">Notwithstanding
any other provision of law, funds made availiable under <quote>Federal Emergency
Management Agencyaé€"Federal Assistance</quote> shall only be used for the purposes
specifically described under that heading.</text></section>

<section 1d="H99077249B4724423A4F8AILD2ZE2E03249" display-inline="no-display-inline"
section-type="subsequent-section"><enum>10402.</enum>

<subsection 1d="H5964568614A947ADA62 6DA2976470ARE" commented="no" display-inline="yes-
display-inline"><enum> (a)</enum><text display-inline="yes-display-inline">Subsections
(c) (2), (f£), (g) (1), (h) (1) a4E"(4), (h) (6), and (k) of section 33 of the Federal Fire
Prevention and Control Act of 1974 (15 U.S.C. 2229) shail not apply to amounts
appropriated for <quote>Federal Emergency Management Agency 4€" Federal

DOC 0004141
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 18 of 159

Assistance</quote> for Assistance to Firefighter Grants in this Act and in division D,
title ITI of the Consolidated Appropriations Act, 2020 (Public Law
116a€"93) .</text></subsection>

<subsection id="H7349E5A82B1B48148B81794D3F77AALD"><enum> (b) </enum><text>Subsection (k)
of section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229)
shall not apply to Amounts provided for <quote>Federal Emergency Management
Agencya€"Federal Assistance</quote> for Assistance to Firefighter Grants in title VI of
division B of Public Law 1164€"136.</text></subsection>

<subsection id="H4B42FB4E8D5241DCBB4CDC5565469E74" commented="no" display-inline="no-
display-inline"><enum> (c)</enum><text display-inline="yes-display-inline">Amounts
repurposed under this section that were previously designated by the Congress,
respectively, as an emergency requirement or as being for disaster relief pursuant to
the Balanced Budget and Emergency Deficit Control Act are designated by the Congress as
being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of the Balanced
Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief
pursuant to section 251 (b) (2) (D) of the Balanced Budget and Emergency Deficit Control
Act of 1985. </text></subsection></section>

<section id="HE3C9608D56A94017B02920112F689806" display-inline="no-display-inline"
section-type="subsequent-section"™><enum>10403.</enum><text display-inline="yes-display-
inline">Subsections (a) (1) (A), (a) (1) (B), (a) (1) (B), (a) (1) (G6), (c) (1), (c€) (2), and

(c) (4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
2229a) shail not apply to amounts appropriated for <quote>Federal Emergency Management
Agency 4€" Federal Assistance</quote> for Staffing for Adequate Fire and Emergency
Response Grants in this Act and in division D, title III of the Consolidated
Appropriations Act, 2020 (Public Law 1164€"93) .</text></section></title>

<title id="HO055E98577674A399297E1DDO4E7D671" changed="not-
changed"><enum>V</enum><header>Interior, Environment, and Related
Agencies</header><appropriations-major id="H10C21E3A8D3840E99030E7968666208A"><header
display-inline="yes-display-inline">Department of the
Interior</header></appropriations-major><appropriations-intermediate
id="HEF140880A7544Bi AAFA21 B92FO6F7018"><header>United States Fish and Wildlife
Service</header></appropriations-intermediate><appropriations-small
id="HC1D3E70531B4495BB961870BCEO3F14C"><header>Resource Management</header><text
display-iniine="no-display-inline"™>For an additional amount for <quote>Resource
Management</quote>, $21,000,000, to remain available until expended for research;
listing injurious species; electronic permitting system development; operation and
maintenance; law enforcement interdiction and inspections; and other support
activities, as described in sections 190402, 190403, and 190404 of division S of this
Act:

<proviso><italic>Provided</italic></proviso>, That amounts may be transferred to
<quote>Surveys, Investigations and Research</quote> in the United States Geological
Survey; <quote>National Oceanic and Atmospheric Administration</quote> in the
Department of Commerce; and the <quote>Center for Disease Control</quote> in the
Department of Health and Human Services:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small
1d="HA9918C3BDB584433B6D1396AC296F353"><header>STATE AND TRIBAL WILDLIFE
GRANTS</header><text display-inline="no-display-inline">For an additional amount for
<quote>State and Tribal Wildlife Grants</quote>, $50,000,000, to remain availabie until
expended, for a onetime grant program to remain availabie until expended, as described
in section 190405 of division S of this Act:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-intermediate
Ld="H4DCE3331173F476094E90A862F328961"><header>UNITED STATES GEOLOGICAL SURVEY
</header></appropriations-intermediate><appropriations-smail

Ld="HODAEC4 952AE4 4DEDAB2E 6B25B&E2B69D"><header>SURVEYS, INVESTIGATIONS, AND RESEARCH
</header><text display-inline="no-display-inline">For an additional amount for
<quote>Surveys, Investigations, and Research</quote>, $40,000,000, to remain available

DOC 0004142
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 19 of 159

until September 30, 2021, for technical assistance, biosurveililance of wiidlife and
environmental persistence studies and related research, database development, and
accompanying activities as described in section 190404 of division S of this Act:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-intermediate

Ld="H7B2F9DA3FE764457903CE2 9C°RE10043"><header>Bureau of Indian
Affairs</header></appropriations-intermediate><appropriations-small

1d="H9C50E2 6E8 9DE43 61 B5513EF2764961E6"><header>Operation of Indian
Programs</header><text display-inline="no-display-inline">For an additional amount for
<quote>Operation of Indian Programs</quote>, $900,000,000, to remain available until
September 30, 2021, to prevent, prepare for, and respond to coronavirus, of
whichaé€"</text>

<paragraph id="HD1771B5F87CE43E0A28F9389029765Al"><enum> (1) </enum><text>$100,000,000
shall be for housing improvement; </text></paragraph>

<paragraph id="H4F8716992 9AF4FF39CC7BSECEB47 8AA6"><enum> (2) </enum><text>$780,000,000
shall be for providing Tribal government services, for Tribal government employee
salaries to maintain operations, and cleaning and sanitization of Tribally owned and
operated facilities; and</text></paragraph>

<paragraph id="H6FB22EF084414666A74E91496750555C"><enum> (3) </enum><text>$20,000,000
shall be used to provide and deliver potable water;

and, </text></paragraph><continuation-text continuation-text-level="appropriations-—
smalil">

<proviso><italic>Provided</italic></proviso>, That none of the funds appropriated
herein shail be obligated until 3 days after the Bureau of Indian Affairs provides a
detailed spend plan, which includes distribution and use of funds by Tribe, to the
Committees on Appropriations of the House of Representatives and the Senate:

<proviso><italic>Provided further</italic></proviso>, That the Bureau shall notify the
Committees on Appropriations of the House of Representatives and the Senate quarterly
on the obligations and expenditures of the funds provided by this Act:

<proviso><italic>Provided further</italic></proviso>, That assistance received herein
shall not be included in the calculation of funds received by those Tribal governments
who participate in the <quote>Small and Needy</quote> program:

<proviso><italic>Provided further</italic></proviso>, That such amounts, if transferred
to Indian Tribes and Tribal organizations under the Indian Self-Determination and
Education Assistance Act (1) will be transferred on a one-time basis, (2) are non-
recurring funds that are not part of the amount required by 25 U.S.C. 5325, and (3) may
only be used for the purposes identified under this heading in this Act,
notwithstanding any other provision of law:

<proviso><italic>Provided further</italic></proviso>, That section 11008 of this Act
shall not apply to tribal contracts entered into by the Bureau of Indian Affairs with
this appropriation:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></appropriations-small><appropriations-—intermediate
id="HCO373A30C80D468F85784EE370DD08C6"><header>Departmental
Offices</header></appropriations-intermediate><appropriations-intermediate
id="H2FA32AF531D44A3FA5FALCCTF42C7860"><header>Insular
Affairs</header></appropriations-intermediate><appropriations-small

id="H2EBCOE540AA64 98 9AA37 92D55A850 94E"><header>Assistance to Territories</header><text
display-inline="no-display-inline">For an additional amount for <quote>Assistance to
Territories</quote>, $1,000,000,000, to remain available until expended, to prevent,
prepare for, and respond to coronavirus, of which (1) $945,000,000 is for Capital
Improvement Project grants for hospitals and other critical infrastructure; and (2)
$55,000,000 is for territorial assistance, including general technical assistance:

<proviso><italic>Provided</italic></proviso>, That any appropriation for disaster
assistance under this heading in this Act or previous appropriations Acts may be used

DOC 0004143
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 20 of 159

as non-Federal matching funds for the purpose of hazard mitigation grants provided
pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency
Assistance Act (42 U.S.C. 5170c):

<proviso><italic>Provided further</italic></proviso> , That amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of 1985:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate

Ld="H005A9260215C4 94B8 0AA4T89DC26C5D4"><header>Office of Inspector
General</header></appropriations-—intermediate><appropriations-small
id="HE094695404F441B4B2999B755E9DIF73"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote> , $5,000,000, to remain available until expended:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate id="HF39F514EC8B84F/BA8FA63FDI4CC8D89" changed="not-
changed"><header>Environmental Protection Agency</header></appropriations-—
intermediate><appropriations-small
Ld="HD9B43AAIAFOS840B9IB008082D0768B224"><header>Environmental Programs and
Management</header><text display-inline="no-display-inline">For an additional amount
for <quote>Environmental Programs and Management</quote>, $50,000,000, to remain
available until September 30, 2021, for environmental justice grants to prevent,
prepare for, and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount shall be used to monitor
or study links between pollution exposure and the transmission and health outcomes of
coronavirus as described in section 190702 of division 8S of this Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations~small><appropriations-major

id="HB175B0C616CB443 9A9F9F35B153908A8"><header>Department of health and human
services</header></appropriations-major><appropriations-intermediate
id="HI5FB47E8CCDB48 5SABAF4 3AF024504E4B"><header>Indian health
service</header></appropriations-intermediate><appropriations-small
id="H6085E3FE949049R2A52700F56F725552"><header>Indian health
services</header></appropriations-small><appropriations-small
Ld="H3EF35E939742435DA12E827C18B26C3C"><header>(INCLUDING TRANSFER OF

FUNDS) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Indian Health Services</quote>, $2,100,000,000, to remain available until
expended, to prevent, prepare for, respond to, and provide health services related to
coronavirus, of whicha€"</text>

<paragraph id="HB131093CD4E54DD3B8F42AF2REC23FE1"><enum> (1) </enum><text>$1,000,000,000
shall be used to supplement reduced third party revenue collections; </text></paragraph>

<paragraph id="HAA85E78410EC4954BB840A35AFF791E8"><enum> (2) </enum><text display-
inline="yes-display-inline">$500,000,000 shall be used for direct health and telehealth
services, including to purchase supplies and personal protective

equipment; </text></paragraph>

<paragraph id="H1 8SBEBBEFA4DE4DF89010C20A4E7 68B02"><enum> (3) </enum><text>$140,000,000
shall be used to expand broadband infrastructure and information technology for
telehealth and electronic health record system purposes;</text></paragraph>

<paragraph id="H4A068789EC1741ABAA01535992195739"><enum> (4) </enum><text display-
inline="yes-display-inline">$20,000,000 shall be used to address the needs of domestic
violence victims and homeless individuals and families;</text></paragraph>

<paragraph id="HBBO8F13C262342B2A88995DB8B9D17AE"><enum> (5)</enum><text>not less than
$64,000,000 shall be for Urban Indian Organizations; and,</text></paragraph>

DOC 0004144
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 21 of 159

<paragraph id="H4B35667D9F364DC4B5A55E37F808DAA3"><enum> (6)</enum><text>not less than
$10,000,000 shall be used to provide and deliver potable water:</text><continuation-
text continuation-text-level="section">

<proviso><italic>Provided</italic></proviso>, That such funds shall be allocated at the
discretion of the Director of the Indian Health Service:

<proviso><italic>Provided further</italic></proviso>, That of the funds provided
herein, not less than $366,000,000 shall be transferred to and merged with
<quote>Indian Health Servicea€"Indian Health Facilities</quote> at the discretion of
the Director to modify existing health facilities to provide isolation or quarantine
space, to purchase and install updated equipment necessary, and for maintenance and
improvement projects necessary to the purposes specified in this Act:

<proviso><italic>Provided further</italic></proviso>, That such amounts may be used to
supplement amounts otherwise available for such purposes under <quote>Indian Health
Facilities</quote>:

<proviso><italic>Provided further</italic></proviso>, That such amounts, if transferred
to Tribes and Tribal organizations under the Indian Self-Determination and Education
Assistance Act, will be transferred on a one-time basis and that these non-recurring
funds are not part of the amount required by 25 U.S.C. 5325, and that such amounts may
only be used for the purposes identified under this heading notwithstanding any other
provision of law:

<proviso><italic>Provided further</italic></proviso>, That none of the funds
appropriated herein for teleheaith broadband activities shall be available for
obligation until 3 days after the Indian Health Service provides to the Committees on
Appropriations of the House of Representatives and the Senate, a detaiied spend plan
that includes the cost, location, and expected completion date of each activity:

<proviso><italic>Provided further</italic></proviso>, That the Indian Health Service
shall notify the Committees on Appropriations of the House of Representatives and the
Senate quarterly on the obligations and expenditures of the funds provided by this Act:

<proviso><italic>Provided further</italic></proviso>, That section 11008 of this Act
shall not apply to tribal contracts entered into by the Bureau of Indian Affairs with
this appropriation:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></paragraph></appropriations-small><appropriations-intermediate
Ld="HF65B126C52F5449CA769089EFCILCT77"><header>National Foundation on the Arts and
Humanities</header></appropriations-intermediate><appropriations-intermediate

1d="HCA8 5AD2 3 6DA8 40EA934D6¢6E11565E6DE"><header>National Endowment for the
Arts</header></appropriations-intermediate><appropriations-small

id="H205C5C2184664D67 8E3FF38322A36B0C"><header>Grants and Administration</header><text
display-inline="no-display-inline">For an additional amount for <quote>Grants and
Administration</quote>, $10,000,000 to remain available until September 30, 2021, for
grants to respond to the impacts of coronavirus:

<proviso><italic>Provided</italic></proviso>, That such funds are available under the
same terms and conditions as grant funding appropriated to this heading in Public Law
116aEe"94:

<proviso><italic>Provided further</italic></proviso>, That 40 percent of such funds
shall be distributed to State arts agencies and regional arts organizations and 60
percent of such funds shail be for direct grants:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding any other
provision of law, such funds may also be used by the recipients of such grants for
purposes of the general operations of such recipients:

<proviso><italic>Provided further</italic></proviso>, That the matching requirements
under subsections (e), (g) (4) (A), and (p) (3) of section 5 of the National Foundation on
the Arts and Humanities Act of 1965 (20 U.S.C. 954) may be waived with respect to such
grants:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)

DOC 0004145
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 22 of 159

of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="HC7917DB58E36460FA31F406422D6F23E"><header>National Endowment for the
Humanities</header></appropriations-intermediate><appropriations-small
id="H1B4546FBB255438092DBD531D3087857"><header>Grants and Administration</header><text
display-inline="no-display-inline">For an additional amount for <quote>Grants and
Administration</quote>, $10,000,000 to remain available until September 30, 2021, for
grants to respond to the impacts of coronavirus:

<proviso><italic>Provided</italic></proviso>, That such funds are available under the
same terms and conditions as grant funding appropriated to this heading in Public Law
116ae"94:

<proviso><italic>Provided further</italic></proviso>, That 40 percent of such funds
shall be distributed to state humanities councils and 60 percent of such funds shail be
for direct grants:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding any other
provision of law, such funds may aiso be used by the recipients of such grants for
purposes of the general operations of such recipients:

<proviso><italic>Provided further</italic></proviso>, That the matching requirements
under subsection (h) (2) (A) of section 7 of the National Foundation on the Arts and
Humanities Act of 1965 may be waived with respect to such grants:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small></title>

<title id="H610CB1D64FCB494493AABBF45A116601"
commented="no"><enum>VI</enum><header>Departments of Labor, Health and Human Services,
and Education, and Related Agencies</header><appropriations-major
Ld="H7F920E249F31495E8099913783E8225F" commented="no"><header>Department of
Labor</header></appropriations-major><appropriations-—intermediate
1d="H2E23395249914493AB84514F5241595C" commented="no"><header>Employment and Training
Administration</header></appropriations-intermediate><appropriations-smali
Ld="H5831D5D26F65491 7BO765BI1 00RF78006"><header>Training And Employment
Services</header></appropriations-small><appropriations-small

id="H7708197BE83646A4AB5 6B933B335E54D"><header> (INCLUDING TRANSFER OF

FUNDS) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Training and Employment Services</quote>, $2,040,000,000, to prevent, prepare
for, and respond to coronavirus, of which $15,000,000 shall be transferred to
<quote>Program Administration</quote> to carry out activities in this Act, Public Law
116a4€"127 and Public Law 116a4€"136 for full-time equivalent employees, information
technology upgrades needed to expedite payments and support implementation, including
to expedite policy guidance and disbursement of funds, technical assistance and other
assistance to States and territories to speed payment of Federal and State unemployment
benefits,and of which the remaining amounts shall be used to carry out activities under
the Workforce Innovation and Opportunity Act (referred to in this Act as
<quote>WIOA</quote>) as follows: </text>

<paragraph id="H3CD84B39220E44AFB61 460 68B9B70443"><enum> (1)</enum><text displiay-
inline="yes-display-inline"™>S$485,000,000 for grants to the States for adult employment
and training activities, including incumbent worker trainings, transitional jobs, on-
the-job training, individualized career services, supportive services, needs-related
payments, and to facilitate remote access to training services provided through a one-
stop delivery system through the use of technology, to remain available until June 30,
2021:

<proviso><italic>Provided</italic></proviso>, That an adult shall not be required to
meet the requirements of section 134(c) (3) (B) of the WIOA:

<proviso><italic>Provided further</italic></proviso>, That an adult who meets the
requirements described in section 2102(a) (3) (A) of Public Law 1164€"136 may be eligible
for participation:

<proviso><italic>Provided further</italic></proviso>, That priority may be given to
individuals who are adversely impacted by economic changes due to the coronavirus,
including individuals seeking employment, dislocated workers, individuals with barriers

DOC 0004146
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 23 of 159

to employment, individuals who are unemployed, or individuals who are
underemployed; </text></paragraph>

<paragraph id="HAA062CF9B29D45178022E8B3655FA3 9F"><enum> (2) </enum><text display-
inline="yes-display-inline">$518,000,000 for grants to the States for youth activities,
including supportive services, summer employment for youth, and to facilitate remote
access to training services provided through a one-stop delivery system through the use
of technology, to remain available until June 30, 2021:

<proviso><italic>Provided</italic></proviso>, That individuals described in section
2102 (a) (3) (A) of Public Law 1164€"136 may be eligible for participation as an out~-of-
school youth if they meet the requirements of clauses (1) and (11) of section

129(a) (1) (B) or as in-school youth if they meet the requirements of clauses (i) and
(iii) of section 129(a) (1) (C) of the WIOA;

<proviso><italic>Provided further</italic></proviso>, That priority shall be given for
out-of-school youth and youth with multiple barriers to employment:

<proviso><italic>Provided further</italic></proviso>, That funds shall support employer
partnerships for youth employment and subsidized employment, and partnerships with
community-based organizations to support such employment;</text></paragraph>

<paragraph id="H86658DB9BD9B4B58B3B07 6F5COCEC512"><enum> (3) </enum><text display-
inline="yes-display-inline"™> $597,000,000 for grants to States for dislocated worker
employment and training activities, including incumbent worker trainings, transitional
jobs, on-the-job training, individualized career services, supportive services, needs-
related payments, and to facilitate remote access to training services provided through
a one-stop delivery system through the use of technology, to remain available until
June 30, 2021:

<proviso><italic>Provided</italic></proviso>, That a dislocated worker shall not be
required to meet the requirements of section 134{c) (3) (B) of the WIOA:

<proviso><italic>Provided further</italic></proviso>, That a dislocated worker who
meets the requirements described in section 2102 (a) (3) (A) of Public Law 1164€"136 may
be eligible for participation; </text></paragraph>

<paragraph id="H9000ED05E29944258A40 90A5B8A9CF82"><enum> (4) </enum><text display-
inline="yes-display-iniine">S400,000,000 for the dislocated workers assistance national
reserve to remain available until September 30, 2023; and</text></paragraph>

<paragraph id="H9EO7E3BAR6BB4B7B9965FE8E1038C41 9"><enum> (5)</enum><text display-
inline="yes-display-inline">$25,000,000 for migrant and seasonal farmworker programs
under section 167 of the WIOA, including emergency supportive services, to remain
available until June 30, 2021, of which no less than $500,000 shall be for the
collection and dissemination of electronic and printed materials related to coronavirus
to the migrant and seasonal farmworker population nationwide, including Puerto Rico,
through a cooperative agreement; </text></paragraph><continuation-text continuation-
text-level="appropriations-small">

<proviso><italic>Provided</italic></proviso>, That the impact of the COVID&€E"19
national emergency may be considered as an additional factor for reimbursement for on-
the-job training under section 134(c) (3) (H) of the WIOA and as a factor in determining
the employerd€™s portion of the costs of providing customized training under section
3(14) of the WIOA:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding section
134(d) (5) of the WIOA, a local board may use 40 percent of funds received under
paragraphs (1) and (3) for transitional jobs:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding section
194(190) of the WIOA, that funds used to support transitional jobs may also be used to
support public service employment:

<proviso><italic>Provided further</italic></proviso>, That sections
127 (b) (1) (C) (iv) (TIT), 132 (6) (1) (B) (iv) (TIT), and 132 (b) (2) (B) (111) (II) shall not apply
to funds appropriated under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-

DOC 0004147
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 24 of 159

text></appropriations-small><appropriations-intermediate
1d="H188B0766F3094E259RFF84F53C88E933" commented="no"><header>Wage and Hour
Division</header></appropriations-intermediate><appropriations-small

id="H01546F09B1D8 4ECEICBCEF2CE04089BO"><header>Salaries and
Expenses</header></appropriations-small><appropriations-small

1d="H2E3D8769 9AS8B49CCABIO5DOD049DFODA" commented="no"><text dispiay-inline="no-display-
inline">For an additional amount for <quote>Wage and Hour Division</quote>, $6,500,000,
to remain available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus, including for the administration, oversight, and coordination of worker
protection activities related thereto:

<proviso><italic>Provided</italic></proviso>, That the Secretary of Labor shall use
funds provided under this heading to support enforcement activities and outreach
efforts to make individuals, particularly low-wage workers, aware of their rights under
division C and division E of Public Law 1164€"127:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate

Ld="HCDA1C4 6CEAE344C688883DDD6EFODB3D9" commented="no"><header>Occupational Safety and
Health Administration</header></appropriations-intermediate><appropriations-small
id="HEDE1DF765904497A8AA0 91 9DD4331ED7"><header>SALARIES AND
EXPENSES</header></appropriations-smail><appropriations-small

Ld="HO8E63F098DA741 ESBIAFC2ZII2Z7C886E1" commented="no"><text display-inline="no-display-
inline">For an additional amount for <quote>Occupational Safety and Health
Administration</quote>, $100,000,000, to remain available until September 30, 2021, for
worker protection and enforcement activities to prevent, prepare for, and respond to
coronavirus, of which $25,000,000 shail be for Susan Harwood training grants and at
least $70,000,000 shall be to hire additional compliance safety and health officers,
and for state plan enforcement, to protect workers from coronavirus by enforcing all
applicable standards and directives, including 29 CFR 1910.132, 29 CFR 1910.134,
Section 5(a) (1) of the Occupational Safety and Health Act of 1970, and 29 CFR
1910.1030:

<proviso><italic>Provided</italic></proviso>, That activities to protect workers from
coronavirus supported by funds provided under this heading includes additional
enforcement of standards and directives referenced in the preceding proviso at
slaughterhouses, poultry processing plants, and agricultural workplaces:

<proviso><italic>Provided further</italic></proviso>, That within 15 days of the date
of enactment of this Act, the Secretary of Labor shall submit a spending and hiring
pian for the funds made available under this heading, and a monthly staffing report
until all funds are expended, to the Committees on Appropriations of the House of
Representatives and the Senate:

<proviso><italic>Provided further</italic></proviso>, That within 15 days of the date
of enactment of this Act, the Secretary of Labor shall submit a plan for the additional
enforcement activities described in the third proviso to the Committees on
Appropriations of the House of Representatives and the Senate:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="H936A950877A44363B6A1LCBOLE277ECOE" commented="no"><header>Office of Inspector
General</header></appropriations-—intermediate><appropriations-small
id="H6D3A1CA104E1443D9B024440BF45FA76" commented="no"><text display-inline="no-display-
inline">For an additional amount for <quote>Office of Inspector General</quote>,
$5,000,000, to remain available until expended, to prevent, prepare for, and respond to
coronavirus.

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-smalil
id="H4E980396B2104666BC3BFEF254350903"><header>Administrative Provisiondé€"Department of
Labor</header></appropriations-small>

DOC 0004148
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 25 of 159

<section id="HOBI6FCE9F72E431 7BFE0222B2165A507" changed="not-changed" section-
type="subsequent-section"><enum>10601.</enum><text display-inline="yes-display-
inline">There is hereby appropriated for fiscal year 2021 for <quote>Department of
Laboraé€"Employment Training Administrationa€"State Unemployment Insurance and
Employment Service Operations</quote>, $28,600,000, to be expended from the Employment
Security Administration Account in the Unemployment Trust Fund (<quote>the Trust
Fund</quote>) to carry out title ITI of the Social Security Act:

<proviso><italic>Provided</italic></proviso>, That such amount shall only become
available for obligation if the Average Weekly Insured Unemployment
(<quote>AWIU</quote>) for fiscal year 2021 is projected, by the Department of Labor
during fiscal year 2021 to exceed 1,728,000:

<proviso><italic>Provided further</italic></proviso>, That to the extent that the AWIU
for fiscal year 2921 is projected by the Department of Labor to exceed 1,728,000, an
additional $28,600,000 from the Trust Fund shall be made available for obligation
during fiscal year 2021 for every 100,000 increase in the AWIU level (including a pro
rata amount for any increment less than 100,900):

<proviso><italic>Provided further</italic></proviso>, That, except as specified in this
section, amounts provided herein shall be available under the same authority and
conditions applicable to funds provided to carry out title III of the Social Security
Act under the heading <quote>Department of Labora€"Employment Training
Administrationa€"State Unemployment Insurance and Employment Service Operations</quote>
in division A of Public Law 1164€"94:

<proviso><italic>Provided further</italic></proviso>, That such amounts shall be in
addition to any other funds made available in any fiscal year for such purposes:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section><appropriations-major id="H265271F9A98942D68C474C44A55FBAD4"
commented="no"><header>Department of Health and Human
Services</header></appropriations-—major><appropriations-intermediate
Ld="HEF69D843C72D401 4AB80DABCS5D6E2284" commented="no"><header>Health Resources and
Services Administration</header></appropriations-intermediate><appropriations-small
1d="H99D8192159R F4AB3 68 8FOLC69RB7B42ER6" commented="no"><header>Primary health
care</header><text display-inline="no-display-inline">For an additional amount for
<quote>Primary Health Care</quote>, $7,600,000,000, to remain available until September
30, 2025, for necessary expenses to prevent, prepare for, and respond to coronavirus,
for grants and cooperative agreements under the Health Centers Program, as defined by
section 330 of the Public Health Service Act, and for grants to Federally qualified
health centers, as defined in section 1861 (aa) (4) (B) of the Social Security Act, and
for eligible entities under the Native Hawaiian Health Care Improvement Act, including
maintenance or expansion of health center and system capacity and staffing levels:

<proviso><italic>Provided</italic></proviso>, That sections 330(r) (2) (B),
330 (e) (6) (A) (211), and 330(e) (6) (B) (111) shall not apply to funds provided under this
heading in this Act:

<proviso><italic>Provided further</italic></proviso>, That funds provided under this
heading in this Act may be used to (1) purchase equipment and supplies to conduct
mobile testing for SARSA&€"CoVa4e"2 or COVID&AE"19; (2) purchase and maintain mobile
vehicles and equipment to conduct such testing; and (3) hire and train laboratory
personnel and other staff to conduct such mobile testing:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-smali

id="H6F3BC786D045498 98ACDE3DE27230551" commented="no"><header>RYAN WHITE HIV/AIDS
PROGRAM</header><text display-inline="no-display-inline">For an additional amount for
<quote>Ryan White HIV/AIDS Program</quote>, $10,000,000, to remain available until
September 30, 2022, to prevent, prepare for, and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That awards from funds provided under
this heading in this Act shall be through modifications to existing contracts and
supplements to existing grants and cooperative agreements under parts A, B, C, D, F,

DOC 0004149
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 26 of 159

and section 2692(a) of title XXVI of the Public Health Service Act:

<proviso><italic>Provided further</italic></proviso>, That such supplements shall be
awarded using a data-driven methodology determined by the Secretary of Health and Human
Services:

<proviso><italic>Provided further</italic></proviso>, That sections 2604(c), 2612(b),
and 2651(c) of the Public Health Service Act shall not apply to funds provided under
this heading in this Act:

<proviso><italic>Provided further</italic></proviso>, That the Secretary may waive any
penaities and administrative requirements as necessary to ensure that the funds may be
used efficiently:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="HOD6CS5S51C97E1L480ABI BEGFI20BRFFCF590"><header>Centers for Disease Control and
Prevention</header></appropriations-intermediate><appropriations-small

id="HD57F2 9ABE8 52 4BB5AD8B3324A410A28F"><header>CDCa4€"WIDE ACTIVITIES AND PROGRAM
SUPPORT</header><text display-inline="no-display-inline">For an additional amount for
<quote>CDCaé€"Wide Activities and Program Support</quote>, $2,130,000,000, to remain
available until September 30, 2024, to prevent, prepare for, and respond to
coronavirus, domestically or internationally:

<proviso><italic>Provided</italic></proviso>, That of the amount provided under this
heading in this Act, $1,000,000,000 shall be for Public Health Emergency Preparedness
cooperative agreements under section 319C4€"l of the Public Health Service Act:

<proviso><italic>Provided further</italic></proviso>, That, of the amount provided
under this heading in this Act, $1,000,000,000 shall be for necessary expenses for
grants for core public health infrastructure for State, local, Territorial, or Tribal
health departments as described in section 30550 of division C of this Act:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act for specified programs, not less than $100,000,000 shall
be allocated to tribes, tribal organizations, urban Indian health organizations, or
health service providers to tribes:

<proviso><italic>Provided further</italic></proviso>, That of the amount provided under
this heading in this Act, $130,000,000 shall be for public health data surveillance and
analytics infrastructure modernization:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated under
this heading in this Act for grants may be used for the rent, lease, purchase,
acquisition, construction, alteration, or renovation of non-Federally owned facilities
to improve preparedness and response capability at the State and local level:

<proviso><italic>Provided further</italic></proviso>, That all construction,
aiteration, or renovation work, carried out, in whole or in part, with funds
appropriated under this heading in this Act, or under this heading in the CARES ACT
(P.L. 1164€"136), shall be subject to the requirements of 42 U.S.C. 300s-1(b) (1) (I):

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="H4CB2E7728A84411196E58DFC6DA68164"><header>National Institutes of
Health</header></appropriations-intermediate><appropriations-smail

1d="H6748C9024CA8 4F4 9BD93 9VAG2CCADZE14"><header>NATIONAL INSTITUTE OF ALLERGY AND
INFECTIOUS DISEASES</header><text display-inline="no-display-inline">For an additional
amount for <quote>National Institute of Allergy and Infectious Diseases</quote>,
$500,000,000, to remain available until September 30, 2024, to prevent, prepare for,
and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-small id="H5DB589F98EAC41 818BD0C77/C9E941779"><header>NATIONAL

DOC 0004150
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 27 of 159

INSTITUTE OF MENTAL HEALTH</header></appropriations-small><appropriations-major
Ld="H23FRA215EC3842F7B6ECDOC6C8IET88F"><text dispiay-inline="no-display-inline">For an
additional amount for <quote>National Institute of Mental Health</quote>, $200,000,000,
to remain available until September 30, 2024, to prevent, prepare for, and respond to
coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
major><appropriations~-small id="HODDF3A9E2268 4 9ECAFCBO52B3F9D491F"><header>OFFICE OF
THE DIRECTOR</header></appropriations-small><appropriations-small

id="H3808 5A8D4A5E4E2 9B2D0E025932826B2"><header> (INCLUDING TRANSFER OF

FUNDS) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Office of the Director</quote>, $4,021,000,000, to remain available until
September 30, 2024, to prevent, prepare for, and respond to coronavirus, domestically
or internationally:

<proviso><italic>Provided</italic><italic/></proviso>. That not less than
$3,000,000,000 of the amount provided under this heading in this Act shali be for
offsetting the costs related to reductions in lab productivity resulting from the
coronavirus pandemic or public heaith measures related to the coronavirus pandemic:

<proviso><italic>Provided further</italic></proviso>, That up to $1,021,000,000 of the
amount provided under this heading in this Act shall be to support additional
scientific research or the programs and platforms that support research:

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this heading in this Act may be transferred to the accounts of the Institutes and
Centers of the National Institutes of Health (<quote>NIH</quote>):

<proviso><italic>Provided further</italic></proviso>, That this transfer authority is
in addition to any other transfer authority available to the NIH:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
id="H44CC279F9BC5431CA07F4CFF3 9BE0856"><header>Substance Abuse and Mental Health
Services Administration</header></appropriations-intermediate><appropriations-smali
Ld="HD360748D521642539E801CD2307FO0D5D"><header>HEALTH SURVEILLANCE AND PROGRAM SUPPORT
</header><text display-inline="no-display-inline">For an additional amount for
<quote>Health Surveillance and Program Support</quote>, $3,000,000,000, to remain
available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus:

<proviso><italic>Provided</italic></proviso>, That of the funds made available under
this heading in this Act, $1,500,000,000 shall be for grants for the substance abuse
prevention and treatment block grant program under subpart II of part B of title XIX of
the Public Health Service Act (<quote>PHS Act</quote>):

<proviso><italic>Provided further</italic></proviso>, That of the funds made available
under this heading in this Act, $1,000,009,000 shall be for grants for the community
mental health services block grant program under subpart I of part B of title XIX of
the PHS Act:

<proviso><italic>Provided further</italic></proviso>, That of the funds made available
under this heading in this Act, $100,000,000 shall be for services to the homeless
population:

<proviso><italic>Provided further</italic></proviso>, That of the funds made available
under this heading in this Act, $100,000,000 shall be for activities and services under
Project AWARE:

<proviso><italic>Provided further</italic></proviso>, That of the funds made available
under this heading in this Act, $10,000,000 shall be for the National Chiid Traumatic
Stress Network:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act, $265,000,000 is available for activities authorized
under section 501(0) of the Public Health Service Act:

DOC 0004151
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 28 of 159

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act, $25,000,000 shall be for the Suicide Lifeline and
Disaster Distress Helpline:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act for specified programs, not less than $150,900,000 shall
be allocated to tribes, tribal organizations, urban Indian health organizations, or
health or behavioral health service providers to tribes:

<proviso><italic>Provided further</italic></proviso>, That the Substance Abuse and
Mental Health Services Administration has fiexibility to amend allowable activities,
timelines, and reporting requirements for the Substance Abuse Prevention and Treatment
Block Grant and the Community Mental Health Services Block Grant pursuant to the public
health emergency declaration:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
1d="HB8BD4A5BFB724F569DBE2 68 6AC82A024"><header>Centers for Medicare &amp; Medicaid
Services</header></appropriations-intermediate><appropriations-smali
id="H77255637CD1B44C5BC3C02ECB9C03FBA"><header>Program Management</header><text
display-inline="no-display-inline">For an additional amount for <quote>Program
Management</quote>, $150,000,000, to remain available through September 30, 2022, to
prevent, prepare for, and respond to coronavirus, for State strike teams for resident
and employee safety in skilled nursing facilities and nursing facilities, including
activities to support clinical care, infection control, and staffing:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-—
small><appropriations-intermediate
id="HOF71D1293ED74153B04FER076ABBABA9"><header>Administration For Children And
Families</header></appropriations-intermediate><appropriations-small

Ld="HFFOOB85B5C58 4 6D9ASCFD3802A8D7ABO"><header>Low Income Home Energy
Assistance</header><text display-inline="no-display-inline">For an additional amount
for <quote>Low Income Home Energy Assistance</quote>, $1,500,000,000, to remain
available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus, for making payments under subsection (b) of section 2602 of the Low-Income
Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.):

<proviso><italic>Provided</italic></proviso>, That of the amount provided under this
heading in this Act, $750,000,000 shall be allocated as though the total appropriation
for such payments for fiscal year 2920 was less than $1,975,000,000:

<proviso><italic>Provided further</italic></proviso>, That each grantee that receives
an allotment of funds made availabie under this heading in this Act shall, for purposes
of income eligibility, deem to be eligible any household that documents job loss or
severe income loss dated after February 29, 2020, such as a layoff or furlough notice
or verification of application for unemployment benefits:

<proviso><italic>Provided further</italic></proviso>, That the limitation in section
2605 (b) (9) (A) of the Low-Income Home Energy Assistance Act of 1981, regarding planning
and administering the use of funds, shall apply to funds provided under this heading in
this Act by substituting <quote>12.5 percent</quote> for <quote>10 percent</quote>:

<proviso><italic>Provided further</italic></proviso>, That section 2607 (b) (2) (B) of
such Act (42 U.S.C. 8626 (b) (2) (B)) shall not apply to funds made available under this
heading in this Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

1d="HD3 9A08D75DAC484E91 3F45C923BADCBF"><header>Payments To States For The Child Care
And Development Block Grant</header><text display-inline="no-display-inline">For an
additional amount for <quote>Payments to States for the Child Care and Development
Block Grant</quote>, $7,000,000,000, to remain available until September 30, 2021, to
prevent, prepare for, and respond to coronavirus, including for Federal administrative

DOC 0004152
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 29 of 159

expenses, which shail be used to supplement, not supplant State, Territory, and Tribal
general revenue funds for child care assistance for low-income families within the
United States (including territories) without regard to requirements in sections
658E(c) (3) (D) 4€"(E) or section 6586 of the Child Care and Development Block Grant Act:

<proviso><italic>Provided</italic></proviso>, That funds provided under this heading in
this Act may be used for costs of providing relief from copayments and tuition payments
for families and for paying that portion of the child care providerd€™s cost ordinarily
paid through family copayments, to provide continued payments and assistance to child
care providers in the case of decreased enrollment or closures related to coronavirus,
and to ensure child care providers are able to remain open or reopen as appropriate and
applicable:

<proviso><italic>Provided further</italic></proviso>, That States, Territories, and
Tribes are encouraged to place conditions on payments to child care providers that
ensure that child care providers use a portion of funds received to continue to pay the
salaries and wages of staff:

<proviso><italic>Provided further</italic></proviso>, That lead agencies shall, for the
duration of the COVIDAE"19 public health emergency, implement enroliment and
eligibility policies that support the fixed costs of providing child care services by
delinking provider reimbursement rates from an eligible childde€™s absence and a
providerde€™s closure due to the COVIDAaE"19 public health emergency:

<proviso><italic>Provided further</italic></proviso>, That the Secretary shall remind
States that CCDBG State plans do not need to be amended prior to utilizing existing
authorities in the Child Care and Development Block Grant Act for the purposes provided
herein:

<proviso><italic>Provided further</italic></proviso>, That States, Territories, and
Tribes are authorized to use funds appropriated under this heading in this Act to
provide child care assistance to health care sector employees, emergency responders,
Sanitation workers, farmworkers, and other workers deemed essential during the response
to coronavirus by public officials, without regard to the income eligibility
requirements of section 658P(4) of such Act:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated under
this heading in this Act shall be available to eligible child care providers under
section 658P(6) of the CCDBG Act, even if such providers were not receiving CCDBG
assistance prior to the public health emergency as a result of the coronavirus, for the
purposes of cleaning and sanitation, and other activities necessary to maintain or
resume the operation of programs:

<proviso><italic>Provided further</italic></proviso>, That no later than 60 days after
the date of enactment of this Act, each State, Territory, and Tribe that receives
funding under this heading in this Act shall submit to the Secretary a report, in such
manner as the Secretary may require, describing how the funds appropriated under this
heading in this Act will be spent and that no later than 90 days after the date of
enactment of this Act, the Secretary shall submit to the Committees on Appropriations
of the House of Representatives and the Senate, the Committee on Education and Labor of
the House of Representatives, and the Committee on Health, Education, Labor, and
Pensions of the Senate a report summarizing such reports from the States, Territories,
and Tribes:

<proviso><italic>Provided further</italic></proviso>, That no later than October 31,
2021, each State, Territory, and Tribe that receives funding under this heading in this
Act shail submit to the Secretary a report, in such manner as the Secretary may
require, describing how the funds appropriated under this heading in this Act were
spent and that no later than 60 days after receiving such reports from the States,
Territories, and Tribes, the Secretary shall submit to the Committees on Appropriations
of the House of Representatives and the Senate, the Committee on Education and Labor of
the House of Representatives, and the Committee on Health, Education, Labor, and
Pensions of the Senate a report summarizing such reports from the States, Territories,
and Tribes:

<proviso><italic>Provided further</italic></proviso>, That payments made under this
heading in this Act may be obligated in this fiscal year or the succeeding two fiscal
years:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated under

DOC 0004153
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 30 of 159

this heading in this Act may be made available to restore amounts, either directly or
through reimbursement, for obligations incurred to prevent, prepare for, and respond to
coronavirus, prior to the date of enactment of this Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 25/1 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

Ld="HBC2D0F34458347AFBA86C441 2002E20F"><header>Children And Families Services
Programs</header><text display-inline="no-display-inline">For an additional amount for
<quote>Children and Families Services Programs</quote>, $1,590,000,000, to remain
available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus, which shall be used as follows:</text>

<paragraph id="H13403296F5534AB2A1 37003FED63626C"><enum> (1)</enum><text display-
inline="yes-display-inline">$50,000,000 for Family Violence Prevention and Services
grants as authorized by section 303(a) and 303(b) of the Familiy Violence Prevention and
Services Act with such funds available to grantees without regard to matching
requirements under section 306(c) (4) of such Act, of which $2,000,000 shall be for the
National Domestic Violence Hotline:

<proviso><italic>Provided</italic></proviso>, That the Secretary of Health and Human
Services may make such funds available for providing temporary housing and assistance
to victims of family, domestic, and dating violence;</text></paragraph>

<paragraph id="H6D4F72E830134568 9DB98 4A0 6F9DOFE1"><enum> (2) </enum><text>$20,000,000 for
necessary expenses for community-based grants for the prevention of child abuse and
neglect under section 209 of the Child Abuse Prevention and Treatment Act, which the
Secretary shall make without regard to sections 203(b) (1) and 204(4) of such Act;
and</text></paragraph>

<paragraph id="HBF8562BF1B9145A4B005135A717C9DOUB"><enum> (3) </enum><text>$20,000,000 for
necessary expenses for the Child Abuse Prevention and Treatment Act State Grant program
as authorized by Section 112 of such Act;</text></paragraph>

<paragraph id="HADE9E5655A9A41B7AEB95B054AA698E6E"><enum> (4) </enum><text>$1,500,000, 000
for necessary expenses for grants to carry out the Low-Income Household Drinking Water
and Wastewater Assistance program, as described in section 190703 of division S$ of this
Act.</text></paragraph><continuation-text continuation-text-level="appropriations-
smali">

<proviso><italic>Provided</italic></proviso>, That funds made available under this
heading in this Act may be used for the purposes provided herein to reimburse costs
incurred between January 20, 2029, and the date of award:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated by the
CARES Act (P.L.1164€"136) to carry out the Community Services Block Grant Act (42
U.S.C. 9901 et seq.) and received by a State shall be made available to eligible
entities (as defined in section 673(1) (A) of such Act (42 U.S.C. 9902(1) (A)) not later
than either 30 days after such State receives such funds or 30 days after the date of
the enactment of this Act, whichever occurs later:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></appropriations-small><appropriations-intermediate
Ld="HE487D9F65712431B90B93EBEBD7BILIBO"><header>ADMINISTRATION FOR COMMUNITY
LIVING</header></appropriations-intermediate><appropriations-small
id="HDA7469F4947D41A9878EC CE8A8 942EC4"><header>AGING AND DISABILITY SERVICES
PROGRAMS</header></appropriations-small><appropriations~-small

id="HB65A5 6EEFDB54FADAF1 0A664E422247E"><text displiay-inline="no-display-inline">For an
additional amount for <quote>Aging and Disability Services Programs</quote>,
$100,000,000, to remain available until September 30, 2021, to prevent, prepare for,
and respond to the coronavirus:

<proviso><italic>Provided</italic></proviso>, That of the amount made available under
this heading in this Act, $85,000,000 shall be for activities authorized under the
Older Americans Act of 1965 (<quote>OAA</quote>) and activities authorized under part B
of title XX of the Social Security Act, including $20,000,000 for supportive services
under part B of title TII; $19,000,000 for nutrition services under subparts 1 and 2 of

DOC 0004154
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 31 of 159

part C of title III; $1,000,000 for nutrition services under title VI; $20,000,000 for
supportive services for family caregivers under part E of title III; $10,000,000 for
evidence-based health promotion and disease prevention services under part D of title
III; $10,009,000 for elder rights protection activities, including the long-term
ombudsman program under title VI; and $5,900,000 shall be for grants to States to
support the network of statewide senior legal services, including existing senior legal
hotlines, efforts to expand such hotlines to all interested States, and legal
assistance to providers, in order to ensure seniors have access to legal assistance,
with such fund allotted to States consistent with paragraphs (1) through (3) of section
304(a) of the OAA:

<proviso><italic>Provided further</italic></proviso>, That State matching requirements
under sections 304(d)(1)(D) and 373(g) (2) of the OAA shall not apply to funds made
available under this heading:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act, $10,000,000 shall be for activities authorized in the
Developmental Disabilities Assistance and Bill of Rights Act of 2000:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this heading in this Act, $5,000,000 shail be for activities authorized in the
Assistive Technology Act of 2004:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
in the preceding proviso, $5,000,000 shall be for the purchase of equipment to allow
interpreters to provide appropriate and essential services to the hearing-impaired
community:

<proviso><italic>Provided further</italic></proviso>, That for the purposes of the
funding provided in the preceding proviso, during the emergency period described in
section 1135(g) (1) (B) of the Social Security Act, for purposes of section 4(e) (2) (A) of
the Assistive Technology Act of 2004, the term <term>targeted individuals and
entities</term> (as that term is defined in section 3(16) of the Assistive Technology
Act of 2004) shail be deemed to include American Sign Language certified interpreters
who are providing interpretation services remotely for individuais with disabilities:

<proviso><italic>Provided further</italic></proviso>, That during such emergency
period, for the purposes of the previous two provisos, to facilitate the ability of
individuals with disabilities to remain in their homes and practice social distancing,
the Secretary shall waive the prohibitions on the use of grant funds for direct payment
for an assistive technology device for an individual with a disability under sections
4(e) (2) (A) and 4(e) (5) of such Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
id="HA303B82F4B0D435D872CFEALAB40F56F"><header>Office of the
Secretary</header></appropriations-intermediate><appropriations-smail

L1d="HB501BAA2/1 9FA40129C535522BD25BE2F"><header>PUBLIC HEALTH AND SOCIAL SERVICES
EMERGENCY FUND</header></appropriations-small><appropriations-small
Ld="HC164C43AFIB34FCEBCBDC3738A112C42"><text displiay-inline="no-display-inline">For an
additional amount for <quote>Public Health and Social Services Emergency Fund</quote>,
$4,575,000,900, to remain available until September 30, 2024, to prevent, prepare for,
and respond to coronavirus, domestically or internationally, including the development
of necessary countermeasures and vaccines, prioritizing platform-based technologies
with U.S.-based manufacturing capabilities, the purchase of vaccines, therapeutics,
diagnostics, necessary medical supplies, as well as medical surge capacity, addressing
blood supply chain, workforce modernization, telehealth access and infrastructure,
initial advanced manufacturing, novel dispensing, enhancements to the U.S. Commissioned
Corps, and other preparedness and response activities:

<proviso><italic>Provided</italic></proviso>, That funds appropriated under this
paragraph in this Act may be used to develop and demonstrate innovations and
enhancements to manufacturing platforms to support such capabilities:

<proviso><italic>Provided further</italic></proviso>, That the Secretary of Health and
Human Services shall purchase vaccines developed using funds made availabie under this
paragraph in this Act to respond to an outbreak or pandemic related to coronavirus in

DOC 0004155
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 32 of 159

quantities determined by the Secretary to be adequate to address the public heaith
need:

<proviso><italic>Provided further</italic></proviso>, That products purchased by the
Federal government with funds made available under this paragraph in this Act,
including vaccines, therapeutics, and diagnostics, shall be purchased in accordance
with Federal Acquisition Regulation guidance on fair and reasonable pricing:

<proviso><italic>Provided further</italic></proviso>, That the Secretary may take such
measures authorized under current law to ensure that vaccines, therapeutics, and
diagnostics developed from funds provided in this Act will be affordable in the
commercial market:

<proviso><italic>Provided further</italic></proviso>, That in carrying out the previous
proviso, the Secretary shall not take actions that delay the development of such
products:

<proviso><italic>Provided further</italic></proviso>, That products purchased with
funds appropriated under this paragraph in this Act may, at the discretion of the
Secretary of Health and Human Services, be deposited in the Strategic National
Stockpile under section 319F4€"2 of the Public Health Service Act:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated under
this paragraph in this Act may be transferred to, and merged with, the fund authorized
by section 319Fa4€"4, the Covered Countermeasure Process Fund, of the Public Health
Service Act:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this paragraph in this Act, $3,500,000,000 shall be available to the Biomedical
Advanced Research and Development Authority for necessary expenses of advanced
research, development, manufacturing, production, and purchase of vaccines and
therapeutics:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this paragraph in this Act, $500,000,000 shall be available to the Biomedical
Advanced Research and Development Authority for the construction, renovation, or
equipping of U.S.-based next generation manufacturing facilities, other than facilities
owned by the United States Government:

<proviso><italic>Provided further</italic></proviso>, That of the amount made available
under this paragraph in this Act, $500,000,000 shall be available to the Biomedical
Advanced Research and Development Authority to promote innovation in antibacterial
research and development:

<proviso><italic>Provided further</italic></proviso>, That funds made available under
this paragraph in this Act may be used for grants for the rent, lease, purchase,
acquisition, construction, alteration, or renovation of non-Federally owned facilities
to improve preparedness and response capability at the State and local level:

<proviso><italic>Provided further</italic></proviso>, That funds appropriated under
this paragraph in this Act may be used for the construction, alteration, renovation or
equipping of non-Federally owned facilities for the production of vaccines,
therapeutics, diagnostics, and medicines and other items purchased under section
319F4E"2 (a) of the Public Health Service Act where the Secretary determines that such a
contract is necessary to assure sufficient domestic production of such supplies:

<proviso><italic>Provided further</italic></proviso>, That all construction,
alteration, or renovation work, carried out, in whole or in part, with fund
appropriated under this heading in this Act, the CARES Act (P.L. 116a€"136), or the
Paycheck Protection Program and Health Care Enhancement Act (P.L. 116a4€"139), shall be
subject to the requirements of 42 U.S.C. 300s-1(b) (1) (1):

<proviso><italic>Provided further</italic></proviso>, That not later than seven days
after the date of enactment of this Act, and weekly thereafter until the public health
emergency related to coronavirus is no longer in effect, the Secretary shall report to
the Committees on Appropriations of the House of Representatives and the Senate on the
current inventory of ventilators and personal protective equipment in the Strategic
National Stockpile, including the numbers of face shields, gloves, goggles and glasses,
gowns, head covers, masks, and respirators, as well as deployment of ventilators and
personal protective equipment during the previous week, reported by state and other

DOC 0004156
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 33 of 159

Jurisdiction:

<proviso><italic>Provided further</italic></proviso>, That after the date that a report
is required to be submitted by the preceding proviso, amounts made available for
<quote>Department of Health and Human Servicesdé€"Office of the Secretaryd€"General
Departmental Management</quote> in Public Law 1164€"94 for salaries and expenses of the
Immediate Office of the Secretary shall be reduced by $250,000 for each day that such
report has not been submitted:

<proviso><italic>Provided further</italic></proviso>, That not later than the first
Monday in February of fiscal year 2021 and each fiscal year thereafter, the Secretary
shall include in the annual budget submission for the Department, and submit to the
Congress, the Secretaryad€™s request with respect to expenditures necessary to maintain
the minimum level of relevant supplies in the Strategic National Stockpile, including
in case of a significant pandemic, in consultation with the working group under section
319F (a) of the Public Health Service Act and the Public Health Emergency Medical
Countermeasures Enterprise established under section 28114€"1 of such Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-smali

Ld="HBD82C9FC27 8 04CCEBBB8BE2 84E3845D4"><text dispiay-inline="no-display-inline">For an
additional amount for <quote>Public Health and Social Services Emergency Fund</quote>,
$100,000,000,000, to remain available until expended, to prevent, prepare for, and
respond to coronavirus, for necessary expenses to make payments under the Health Care
Provider Relief Fund as described in section 30611 of division C of this Act:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-—
smalli><appropriations-small id="H514171C3C0934D1 99EDD6ALIDOBF8DCD"><text display-
inline="no-display-inline">For an additional amount for <quote>Public Health and Social
Services Emergency Fund</quote>, $75,000,000,000, to remain available until expended,
to prevent, prepare for, and respond to coronavirus, for necessary expenses to carry
out the COVID-19 National Testing and Contact Tracing Initiative, as described in
subtitle D of division C of this Act:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></appropriations-
small><appropriations-major id="HBC2A2FFE94E546C2A4 6DCO4F4D1A6E95"
commented="no"><header>Department of Education</header></appropriations-—
major><appropriations-intermediate id="H8B3FBO04C2AED45CFA72C2803872758EA"
commented="no"><header>State Fiscal Stabilization Fund</header></appropriations-
intermediate><appropriations-small id="H360D4507B8CF40Ai 8DF278 LAARTF9768"
commented="no"><text display-iniine="no-display-inline">For an additional amount for
<quote>State Fiscal Stabilization Fund</quote>, $90,000,000,000, to remain available
until September 30, 2022, to prevent, prepare for, and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That the Secretary of Education (referred
to under this heading as <quote>Secretary</quote>) shall make grants to the Governor of
each State for support of elementary, secondary, and postsecondary education and, as
applicable, early childhood education programs and services:

<proviso><italic>Provided further</italic></proviso>, That of the amount made
available, the Secretary shall first allocate up to one-half of 1 percent to the
outlying areas and one-half of 1 percent to the Bureau of Indian Education
(<quote>BIE</quote>) for activities consistent with this heading under such terms and
conditions as the Secretary may determine:

<proviso><italic>Provided further</italic></proviso>, That the Secretary may reserve up
to $30,000,000 for administration and oversight of the activities under this heading:

<proviso><italic>Provided further</italic></proviso>, That the Secretary shall allocate
61 percent of the remaining funds made available to carry out this heading to the
States on the basis of their relative population of individuais aged 5 through 24 and
allocate 39 percent on the basis of their relative number of children counted under

section 1124(c) of the Elementary and Secondary Education Act of 1965 (referred to

DOC 0004157
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 34 of 159

under this heading as <quote>ESEA</quote>) as State grants:

<proviso><italic>Provided further</italic></proviso>, That State grants shall support
statewide elementary, secondary, and postsecondary activities; subgrants to local
educational agencies; and, subgrants to public institutions of higher education:

<proviso><italic>Provided further</italic></proviso>, That States shall allocate 65
percent of the funds received under the sixth proviso as subgrants to local educational
agencies in proportion to the amount of funds such local educational agencies received
under part A of title T of the ESEA in the most recent fiscal year:

<proviso><italic>Provided further</italic></proviso>, That States shall allocate 30
percent of the funds received under the sixth proviso as subgrants to public
institutions of higher education, of which 75 percent shall be apportioned according to
the relative share of students who received Pell Grants who are not exclusively
enrolled in distance education courses prior to the coronavirus emergency at the
institution in the previous award year and 25 percent shall be apportioned according to
the total enrollment of students at the institution who are not exclusively enrolled in
distance education courses prior to the coronavirus emergency at the institution in the
previous award year:

<proviso><italic>Provided further</italic></proviso>, That the Governor shall return to
the Secretary any funds received that the Governor does not award to local educational
agencies and public institutions of higher education or otherwise commit within two
years of receiving such funds, and the Secretary shall reallocate such funds to the
remaining States in accordance with the sixth proviso:

<proviso><italic>Provided further</italic></proviso>, That Governors shall use State
grants and subgrants to maintain or restore State and local fiscal support for
elementary, secondary and postsecondary education:

<proviso><italic>Provided further</italic></proviso>, That funds for local educational
agencies may be used for any activity authorized by the ESEA, including the Native
Hawaiian Education Act and the Alaska Native Educational Equity, Support, and
Assistance Act, the Individuals with Disabilities Education Act (<quote>IDEA</quote>),
subtitle B of title VII of the McKinney-Vento Homeless Assistance Act , the Aduit
Education and Family Literacy Act or the Carl D. Perkins Career and Technical Education
Act of 2006 (<quote>the Perkins Act</quote>):

<proviso><italic>Provided further</italic></proviso>, That a State or local educational
agency receiving funds under this heading may use the funds for activities coordinated
with State, local, tribal, and territorial public health departments to detect,
prevent, or mitigate the spread of infectious disease or otherwise respond to
coronavirus; support online learning by purchasing educational technology and internet
access for students, which may include assistive technology or adaptive equipment, that
aids in regular and substantive educational interactions between students and their
classroom instructor; provide ongoing professional development to staff in how to
effectively provide quality online academic instruction; provide assistance for
children and families to promote equitable participation in quality online learning;
pian and implement activities related to summer learning, including providing classroom
instruction or quality online learning during the summer months; plan for and
coordinate during long-term closures, provide technology for quality online learning to
all students, and how to support the needs of low-income students, racial and ethnic
minorities, students with disabilities, English learners, students experiencing
homelessness, and children in foster care, inciuding how to address learning gaps that
are created or exacerbated due to long-term closures; support the continuity of student
engagement through social and emotional learning; and other activities that are
necessary to maintain the operation of and continuity of services in locai educational
agencies, including maintaining employment of existing personnel, and reimbursement for
eligible costs incurred during the national emergency:

<proviso><italic>Provided further</italic></proviso>, That a public institution of
higher education that receives funds under this heading shall use funds for education
and general expenditures (including defraying expenses due to lost revenue,
reimbursement for expenses already incurred, and payroll) and grants to students for
expenses directly related to coronavirus and the disruption of campus operations (which
may include emergency financial aid to students for food, housing, technology, heaith
care, and child care costs that shall not be required to be repaid by such students) or
for the acquisition of technology and services directly related to the need for

DOC 0004158
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 35 of 159

distance education and the training of facuity and staff to use such technology and
services:

<proviso><italic>Provided further</italic></proviso>, That priority shall be given to
under-resourced institutions, institutions with high burden due to the coronavirus, and
institutions who did not possess distance education capabilities prior to the
coronavirus emergency:

<proviso><italic>Provided further</italic></proviso>, That any institution of higher
education that is not otherwise eligible for a grant of at least $1,000,000 under this
heading shall be eligible to receive an amount equal to whichever is lesser of the
totai loss of revenue and increased costs associated with the coronavirus or
$1,000,000:

<proviso><italic>Provided further</italic></proviso>, That an institution of higher
education may not use funds received under this heading to increase its endowment or
provide funding for capital outlays associated with facilities related to athletics,
sectarian instruction, or religious worship:

<proviso><italic>Provided further</italic></proviso>, That funds may be used to support
hourly workers, such as education support professionals, classified school employees,
and adjunct and contingent faculty:

<proviso><italic>Provided further</italic></proviso>, That a Governor of a State
desiring to receive an allocation under this heading shall submit an application at
such time, in such manner, and containing such information as the Secretary may
reasonably require:

<proviso><italic>Provided further</italic></proviso>, That the Secretary shall issue a
notice inviting applications not later than 15 days after the date of enactment of this
Act:

<proviso><italic>Provided further</italic></proviso>, That any State receiving funding
under this heading shall maintain its percent of total spending on elementary,
secondary, and postsecondary education in fiscal year 2019 for fiscal years 2020, 2021,
and 2022:

<proviso><italic>Provided further</italic></proviso>, That a Statedé™s application
shall include assurances that the State will maintain support for elementary and
secondary education in fiscal year 2020, fiscal year 2021, and fiscal year 2022 at
least at the level of such support that is the average of such Stated€™s support for
elementary and secondary education in the 3 fiscal years preceding the date of
enactment of this Act:

<proviso><italic>Provided further</italic></proviso>, That a Stated€™s application
shall include assurances that the State wili maintain State support for higher
education (not including support for capital projects or for research and development
or tuition and fees paid by students) in fiscal year 2020, fiscal year 2021, and fiscal
year 2022 at least at the level of such support that is the average of such Stated€™s
support for higher education (which shall include State and locai government funding to
institutions of higher education and state need-based financial aid) in the 3 fiscal
years preceding the date of enactment of this Act, and that any such Stated€™s support
for higher education funding, as calculated as spending for public higher education per
full-time equivalent student, shall be the same in fiscal year 2022 as it was in fiscal
year 20193:

<proviso><italic>Provided further</italic></proviso>, That in such application, the
Governor shall provide baseline data that demonstrates the Stated€™s current status in
each of the areas described in such assurances in the preceding provisos:

<proviso><italic>Provided further</italic></proviso>, That a Statedé™s application
shall include assurances that the State will not construe any provisions under this
heading as displacing any otherwise applicable provision of any collective-bargaining
agreement between an eligible entity and a labor organization as defined by section
2(5) of the National Labor Relations Act (29 U.S.C. 152(5)) or analogous State law:

<proviso><italic>Provided further</italic></proviso>, That a Stated€™s application
shall include assurances that the State shail maintain the wages, benefits, and other
terms and conditions of employment set forth in any coliective-bargaining agreement
between the eligible entity and a labor organization, as defined in the preceding

DOC 0004159
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 36 of 159

proviso:

<proviso><italic>Provided further</italic></proviso>, That a Statedé™s application
shall include assurances that ail students with disabilities are afforded their full
rights under IDEA, including all rights and services outlined in individualized
education programs (<quote>IEPs</quote>):

<proviso><italic>Provided further</italic></proviso>, That a State receiving funds
under this heading shall submit a report to the Secretary, at such time and in such
manner as the Secretary may require, that describes the use of funds provided under
this heading:

<proviso><italic>Provided further</italic></proviso>, That no recipient of funds under
this heading shall use funds to provide financial assistance to students to attend
private elementary or secondary schoois, unless such funds are used to provide special
education and related services to children with disabilities whose TEPs require such
placement, and where the school district maintains responsibility for providing such
children a free appropriate public education, as authorized by IDEA:

<proviso><italic>Provided further</italic></proviso>, That a local educational agency,
State, institution of higher education, or other entity that receives funds under
a€eState Fiscal Stabilization Funda€, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or

closures related to coronavirus:

<proviso><italic>Provided further</italic></proviso>, That the terms <term>elementary
education</term> and <term>secondary education</term> have the meaning given such terms
under State law:

<proviso><italic>Provided further</italic></proviso>, That the term <term>institution
of higher education</term> has the meaning given such term in section 101 of the Higher
Education Act of 1965:

<proviso><italic>Provided further</italic></proviso>, That the term <term>fiscal
year</term> shall have the meaning given such term under State law:

<proviso><italic>Provided further</italic></proviso>, That the term <term>State</term>
means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto
Rico:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="H95C3E131932A44C4BA20DALES9SCEAB74" commented="no"><header>Higher
Education</header></appropriations-intermediate><appropriations-smail
1d="H7/14E276EFO5442F3B395D48839C68BA7" commented="no"><text display-inline="no-display-
inline">For an additional amount for <quote>Higher Education</quote>, $10,150,000,000,
to remain available until September 30, 2021, to prevent, prepare for, and respond to
coronavirus, of which $11,900,000 shail be transferred to <quote>National Technical
Institute for the Deaf</quote> to help defray expenses (which may include lost revenue,
reimbursement for expenses already incurred, technology costs associated with a
transition to distance education, sign language and captioning costs associated with a
transition to distance education, faculty and staff trainings, and payroll) directly
caused by coronavirus and to enable emergency financial aid to students for expenses
directly related to coronavirus and the disruption of university operations (which may
include food, housing, transportation, technology, health care, and child care), of
which $20,000,000 shall be transferred to <quote>Howard University</quote> to help
defray expenses (which may include lost revenue, reimbursement for expenses already
incurred, technology costs associated with a transition to distance education,
technology costs associated with a transition to distance education, faculty and staff
trainings, and payroll) directly related to coronavirus and to enable grants to
students for expenses directly related to coronavirus and the disruption of university
operations (which may include food, housing, transportation, technology, heaith care,
and child care), of which $11,000,000 shall be transferred to <quote>Gallaudet
University</quote> to help defray expenses (which may include lost revenue,
reimbursement for expenses already incurred, technology costs associated with a
transition to distance education, sign language and captioning costs associated with a
transition to distance education, faculty and staff trainings, and payroll) directly

DOC 0004160
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 37 of 159

related to coronavirus and to enable grants to students for expenses directly related
to coronavirus and the disruption of university operations (which may include food,
housing, transportation, technology, health care, and child care), and of which the
remaining amounts shall be used to carry out parts A and B of title III, parts A and B
of title V, subpart 4 of part A of title VII, and part B of title VII of the Higher
Education Act of 1965 (<quote>HEA</quote>) as follows:</text>

<paragraph id="HDBDOA21636B947A8 8FDE3D478A578340"><enum> (1)</enum><text displiay-
inline="yes-display-inline"™>$1,708,000,000 for parts A and B of title III, parts A and
B of title V, and subpart 4 of part A of title VII of the HEA to address needs directly
related to coronavirus:

<proviso><italic>Provided</italic></proviso>, That such amount shall be allocated by
the Secretary proportionally to such programs covered under this paragraph and based on
the relative share of funding appropriated to such programs in the Further Consolidated
Appropriations Act, 2020 (Public Law 1164€"94) and distributed to institutions of
higher education as follows:</text>

<subparagraph id="HCC3E7197897642CC81AAFBE7F13A5 9AA"><enum> (A) </enum><text display-
inline="yes-display-iniine">Except as otherwise provided in subparagraph (B), for
eligible institutions under part B of title IIIT and subpart 4 of part A of title VII of
the Higher Education Act, the Secretary shail allot to each eligible institution an
amount using the following formula: </text>

<clause id="H2A74E6DBEA45481CB572294D672A5A45"><enum> (i)</enum><text>70 percent
according to a ratio equivalent to the number of Pell Grant recipients in attendance at
such institution at the end of the school year preceding the beginning of that fiscal
year and the total number of Pell Grant recipients at ail such institutions;
</text></clause>

<clause id="HE5516281228348048D571CC6150817F7"><enum> (ii)</enum><text>20 percent
according to a ratio equivalent to the total number of students enrolled at such
institution at the end of the school year preceding the beginning of that fiscal year
and the number of students enrolled at all such institutions; and</text></clause>

<clause id="H955C7C1LE3B244FAB8B7A7DC2834601B7"><enum> (iii)</enum><text>10 percent
according to a ratio equivalent to the total endowment size at all eligible
institutions at the end of the school year preceding the beginning of that fiscal year
and the total endowment size at such institutions; </text></clause></subparagraph>

<subparagraph id="HFECE8081DC764D4C 9AACC8 6A2 950ABA1"><enum> (B)</enum><text>For eligible
institutions under section 326 of the Higher Education Act, the Secretary shall allot
to each eligible institution an amount in proportion to the award received from funding
for such institutions in the Further Consolidated Appropriations Act, 2020 (Public Law
1164€"94); </text></subparagraph>

<subparagraph id="H815389818B254FB8AA952E5DDA1D77E9"><enum> (C)</enum><text>For eligible
institutions under section 316 of the Higher Education Act, the Secretary shall allot
funding according to the formula in section 316(d) (3) of the Higher Education Act;
</text></subparagraph>

<subparagraph

id="HAC2C1A4F81474B28 8F9D8273F54C3664"><enum> (D)</enum><text>Notwithstanding section
318(f) of the Higher Education Act, for eligible institutions under section 318 of the
Higher Education Act, the Secretary shall allot funding according to the formula in
section 318(e) of the Higher Education Act; </text></subparagraph>

<subparagraph id="HD38AFE979CFF412F81A6E9926F73881F"><enum> (BE) </enum><text>Except as
provided in subparagraphs (C) and (D), for eligible institutions under part A of title
III of the Higher Education Act and parts A and B of title V, the Secretary shall issue
an application for eligible institutions to demonstrate unmet need, and the Secretary
shall allow eligible institutions to appiy for funds under one of the programs for
which they are eligible.</text></subparagraph></paragraph>

<paragraph id="H5BC97A475A884C04B528C0481 88D7230"><enum> (2)</enum><text displiay-
inline="yes-display-inline">$8,400,000,000 for part B of title VII of the HEA for
institutions of higher education (as defined in section 101 or 102(c) of the HEA) to
address needs directly related to coronavirus as follows:</text>

<subparagraph id="HFEE39C850CB043B6B9211931F2BB6D20"><enum> (A) </enum><text display-

DOC 0004161
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 38 of 159

inline="yes-display-inline">$7,000,000,000 shall be provided to private, non-profit
institutions of higher education apportioning itaé"</text>

<clause id="HD4B96B349F394C58 9A2B7A87D530951C"><enum> (i)</enum><text display-
inline="yes-display-inline">75 percent according to the relative share of enroliment of
Federal Pell Grant recipients who are not exclusively enrolled in distance education
courses prior to the coronavirus emergency, and</text></clause>

<clause id="H3D867926D8 8A430F8956D53BCD0B0990"><enum> (ii)</enum><text display-
inline="yes-display-inline">25 percent according to the relative share of the total
equivalent enrollment of students who were not Federal Pell Grant recipients who are
not exclusively enrolled in distance education courses prior to the coronavirus
emergency.</text></clause></subparagraph>

<subparagraph id="HB9C5A48C86DA4 6B0B7 64391 FF4094522"><enum> (B) </enum><text displiay-
inline="yes-display-inline"™>$1,400,000,000 shall be for institutions of higher
education (as defined in section 101 of the Higher Education Act) with unmet need
related to the coronavirus, including institutions of higher education that offer their
courses and programs exclusively through distance education:
</text></subparagraph><continuation-text continuation-text-level="section">

<proviso><italic>Provided</italic></proviso>, That funds shall be used to make payments
to such institutions to provide emergency grants to students who attended such
institutions at any point during the coronavirus emergency and for any component of the
studentaée™s cost of attendance (as defined under section 472 of the HEA), including
food, housing, course materials, technology, health care, and child care):

<proviso><italic>Provided further</italic></proviso>, That institutions of higher
education may use such funds to defray expenses (including lost revenue, reimbursement
for expenses already incurred, technology costs associated with a transition to
distance education, faculty and staff trainings, and payroll) incurred by institutions
of higher education:

<proviso><italic>Provided further</italic></proviso>, That such payments shall not be
used to increase endowments or provide funding for capital outlays associated with
facilities related to athletics, sectarian instruction, or religious worship:

<proviso><italic>Provided further</italic></proviso>, That any institution of higher
education that is not otherwise eligible for a grant of at least $1,000,000 under
paragraph (2) (A) of this heading and has a total enrollment of at least 500 students
shall be eligible to receive an amount equal to whichever is the lesser of the total
loss of revenue and increased costs associated with the coronavirus or $1,900,000:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-
text></paragraph></appropriations-small><appropriations-intermediate

Ld="H68E643D4903C4 940 9F02B1A3CEE792ED" commented="no"><header>General
Provisionsaé€"Department of Education</header></appropriations-intermediate>

<section id="H7D7469323113466297BDBFE35BD050D0"><enum>10602.</enum><text display-
inline="yes-display-inline">Amounts made available to <quote>Department of
Educationdé€"Office of Inspector General</quote> in title VIII of division B of Public
Law 116a4€"136 are hereby permanently rescinded, and an amount of additional new budget
authority equivalent to the amount rescinded is hereby appropriated, to remain
available until expended, for the same purposes and under the same authorities as they
were originally appropriated, and shall be in addition to any other funds available for
such purposes:

<proviso><italic>Provided</italic></proviso>, That the amounts appropriated by this
section may also be used for investigations and are available until expended:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="H9127563DFCB04C108E105614E44C2815"><enum>10603.</enum><text display-
inline="yes-display-inline">The Coronavirus Aid, Relief, and Economic Security Act

(P.L. 1164€"136) is amended by striking section 18001 (a) (3):

<proviso><italic>Provided</italic></proviso> , That amounts repurposed by this section

DOC 0004162
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 39 of 159

that were previously designated by the Congress as an emergency requirement pursuant to
the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the
Congress as an emergency requirement pursuant to section 251 (b) (2) (A) (i) of the
Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="HE58A31C2F913491193A5B1926760FE94"><enum>10604.</enum><text display-
inline="yes-display-inline">Section 18005(a) of the Coronavirus Aid, Relief, and
Economic Security Act (P.L. 1164€"136) is amended by inserting <quote>with these funds
only for children identified under section i115(c) of the ESEA in the school district
served by a local educational agency who are enrolled in private elementary schools and
secondary schools</quote> after <quote>equitable services</quote>:

<proviso><italic>Provided</italic></proviso> , That amounts repurposed by this section
that were previously designated by the Congress as an emergency requirement pursuant to
the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the
Congress as an emergency requirement pursuant to section 251 (b) (2) (A) (2) of the
Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="H30C96FF2379C47129CC2225C50AD6CE3"><enum>10605.</enum><text display-
inline="yes-display-inline"™>Section 18004(c) of the Coronavirus Aid, Relief, and
Economic Security Act (P.L. 1164€"136) is amended by striking <quote>to cover any costs
associated with significant changes to the delivery of instruction due to the
coronavirus</quote> and inserting <quote>to defray expenses (including lost revenue,
reimbursement for expenses already incurred, technology costs associated with a
transition to distance education, faculty and staff trainings, payroll) incurred by
institutions of higher education.</quote>:

<proviso><italic>Provided</italic></proviso> , That amounts repurposed by this section
that were previously designated by the Congress as an emergency requirement pursuant to
the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the
Congress as an emergency requirement pursuant to section 251 (b) (2) (A) (i) of the
Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="H817B082D8D3F4E4D92B7 8 0F725E3DA71"><enum>10606.</enum><text display-
inline="yes-display-iniine">With respect to the allocation and award of funds under
this title, the Secretary of Education is prohibited froma€"</text>

<subsection id="HOED251F393AE4503B3A35A65D1 3BC7AE"><enum> (a) </enum><text display-
inline="yes-display-inline">establishing a priority or preference not specified in this
title; and</text></subsection>

<subsection id="HDCD939A87F2A4E99972973F0B08839A4"><enum> (b) </enum><text display-
inline="yes-display-inline">imposing limits on the use of such funds not specified in
this title.</text></subsection></section><appropriations-major
Ld="HFOLISASEF418408B90FF72B45A058E5B" commented="no"><header>Related
Agencies</header></appropriations-—major><appropriations-intermediate
Ld="HEC3026A407EB4CBOA4 66F62CBCC9908C" commented="no"><header>Corporation For National
And Community Service</header></appropriations-—intermediate><appropriations-small
id="H3 5EACCFF35E04E71B46485C7A23199ED"><header>ADMINISTRATIVE PROVISIONS&€" CORPORATION
FOR NATIONAL AND COMMUNITY SERVICE</header></appropriations-small>

<section id="HAC173B7B5CA24A158BB17C5629E557E9" changed="not-
changed"><enum>10607.</enum>

<subsection id="H3905AE80CB6D4 93EB963ED78639BB825" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">The remaining
unobligated balances of funds as of September 30, 2020, from amounts provided to
<quote>Corporation for National and Community Servicead€"Salaries and Expenses</quote>
in title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public
Law 1164€"94), are hereby permanently rescinded, and an amount of additional new budget
authority equal to the unobligated balances rescinded is hereby appropriated on
September 30, 2020, to remain available until September 30, 2021, for the same purposes
and under the same authorities that they were originally made available in Public Law
116a4€"94, which shail be in addition to any other funds available for such purposes:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (i) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></subsection>

<subsection id="H/7D69D3A2CB06433E9F3927F65C6237A1" display-inline="no-display-

DOC 0004163
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 40 of 159

inline"><enum> (b)</enum><text display-inline="yes-display-inline">The remaining
unobligated balances of funds as of September 30, 2020, from amounts provided to
<quote>Corporation for National and Community Servicea€"Operating Expenses</quote> in
title IV of division A of the Further Consolidated Appropriations Act, 2020 (Public Law
116a4€"94), are hereby permanently rescinded, and an amount of additional new budget
authority equal to the unobligated balances rescinded is hereby appropriated on
September 30, 2020, to remain available until September 30, 2021, for the same purposes
and under the same authorities that they were originally made available in Public Law
1164€"94, which shall be in addition to any other funds available for such purposes:

<proviso><italic>Provided</italic></proviso>, That any amounts appropriated by the
preceding proviso shall not be subject to the allotment requirements otherwise
applicable under sections 129(a), (b), (d), and (e) of the National and Community
Service Act of 1993:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985. </text></subsection>

<subsection id="H9A500A27DE95444E95DCF7525938084C"><enum> (c)</enum><text display-
inline="yes-display-inline">The remaining unobligated balances of funds as of September
30, 2020, from amounts provided to <quote>Corporation for National and Community
Servicead€"Office of Inspector General</quote> in title IV of division A of the Further
Consolidated Appropriations Act, 2020 (Public Law 1164€"94), are hereby permanently
rescinded, and an amount of additional new budget authority equal to the amount
rescinded is hereby appropriated on September 30, 2020, to remain availiable until
September 30, 2021, for the same purposes and under the same authorities that they were
originally made available in Public Law 1164€"94, which shall be in addition to any
other funds availabie for such purposes:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></subsection>

<subsection id="HCD358B2989184A84A1D975A07 628DCFB"><enum> (d) </enum>

<paragraph id="H/7EE78E2802D5458EA65D735F853ABD2D" display-inline="vyes-display-
inline"><enum> (1)</enum><text display-inline="yes-display-inline">Section 3514 (b) of
title ITI of division A of Public Law 1164€"136 is hereby repealed, and shali be
applied hereafter as if such subsection had never been enacted.</text></paragraph>

<paragraph id="HE2351682Bi554EE587F88EE9F2719B34" display-inline="no-dispilay-
inline"™><enum> (2) </enum>

<subparagraph id="HO8Fi27085F1 84EAR9072C08ADE4DBDAC7" display-inline="yes-display-
inline"><enum> (A)</enum><header>In General</header><text>The budgetary effects of this
subsection are designated as an emergency requirement pursuant to section 4(q) of the
Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).</text></subparagraph>

<subparagraph id="H63BD5AD8A31A4569B1 FE3B7E3B92CBE9"

indent="upi"><enum> (B) </enum><header>Designation in the Senate</header><text>In the
Senate, this subsection is designated as an emergency requirement pursuant to section
4112(a) of H. Con. Res. 7i (115th Congress), the concurrent resolution on the budget
for fiscal year 2018.</text></subparagraph>

<subparagraph id="H4B4865A978804D87 94BD6F4179C9AD4C"

indent="upi"><enum> (C)</enum><header>Classification of Budgetary Effects</header><text
display-inline="yes-display-inline">Notwithstanding Rule 3 of the Budget Scorekeeping
Guidelines set forth in the joint explanatory statement of the committee of conference
accompanying Conference Report 1054€"217 and section 250(c) (7) and (c) (8) of the
Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of
this subsectiona€"</text>

<clause id="H3670956C58DD497C840DBFBI1A891D177"><enum> (i)</enum><text>shall not be
estimated for purposes of section 251 of such Act; and</text></clause>

<clause id="HES8A4EC8152BA404CA4C1B6F2 96BUE8AF"><enum> (ii)</enum><text display-
inline="yes-display-inline">shail be entered on the PAYGO scorecards maintained
pursuant to section 4(d) of the Statutory Pay As-You-Go Act of
2010.</text></clause></subparagraph></paragraph></subsection></section><appropriations-—

DOC 0004164
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 41 of 159

intermediate id="HEFBFC041D4214FA6938C1450EFS68E5F"><header>Institute of Museum and
Library Sciences</header></appropriations-—intermediate><appropriations-small
Ld="H4A4A01 AR 954848 93ABE7DC4AD8E95746"><header>Office of Museum and Library Services:
Grants and Administration</header><text display-inline="no-display-inline">For an
additional amount for <quote>Institute of Museum and Library Services</quote>,
$5,000,000, to remain available until September 30, 2021, to prevent, prepare for, and
respond to coronavirus, including grants to States, territories, tribes, museums, and
libraries, to expand digital network access, purchase internet accessible devices,
provide technical support services, and for operational expenses:

<proviso><italic>Provided</italic></proviso>, That any matching funds requirements for
States, tribes, libraries, and museums are waived for grants provided with funds made
available under this heading in this Act:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="HB117D24201E843819C8D4483BOEDOF50" commented="no"><header>Railroad Retirement
Board</header></appropriations-—intermediate><appropriations-smali
id="HCB6F30707BE54D2F8DA9532CAER8 93C1B"><header>Limitation on
Administration</header><text display-inline="no-display-inline">For an additional
amount for <quote>Limitation on Administration</quote>, $4,500,000, to remain available
until September 30, 2021, to prevent, prepare for, and respond to coronavirus,
including the expeditious dispensation of railroad unemployment insurance benefits, and
to support full-time equivalents and overtime hours as needed to administer the
Railroad Unemployment Insurance Act:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-~small id="H3BCA8E3546F748D2A1 9DCB7D5970D0F9"><header>Limitation
on the Office of Inspector General</header><text display-inline="no-display-inline">For
an additional amount for <quote>Office of the Inspector General</quote>, $500,000, to
remain available until expended, to prevent, prepare for, and respond to coronavirus,
including salaries and expenses necessary for oversight, investigations and audits of
the Railroad Retirement Board and railroad unemployment insurance benefits funded in
this Act and Public Law 116a4€"136:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-major 1d="H7/4F2CABBO6B54F8BA663E3 90AA4D93C0"
commented="no"><header>General Provisionsaé€"This Title</header></appropriations-major>

<section id="HF4969E4D37B34713B29AC0A37667A0A5"><enum>10608.</enum><text display-
inline="yes-display-inline">Notwithstanding any other provision of law, funds made
available under each heading in this title shall only be used for the purposes
specifically described under that heading.</text></section>

<section id="HFDC656D7 9FD74FC9BF713D9BD75449A1 "><enum>10609.</enum><text display-
inline="yes-display-inline">Funds appropriated by this title may be used by the
Secretary of the Health and Human Services to appoint, without regard to the provisions
of sections 3309 through 3319 of title 5 of the United States Code, candidates needed
for positions to perform critical work relating to coronavirus for whicha€"</text>

<paragraph id="H40D71A160C424561A3D252CE3ABD01E8"><enum> (1)</enum><text display-
inline="yes-display-inline">public notice has been given; and</text></paragraph>

<paragraph id="H755053771B774C11 82AF8 6F356ECCCO9"><enum> (2) </enum><text display-
inline="yes-display-inline">the Secretary has determined that such a public heaith
threat exists.</text></paragraph></section>

<section 1d="H5CLDOFICC9IC84E92A8 0R4F24C386B2C1" display-inline="no-display-inline"
section-type="subsequent-section"><enum>10610.</enum><text display-inline="yes-display-
inline">Funds made available by this title may be used to enter into contracts with
individuals for the provision of personal services (as described in section 104 of part
37 of title 48, Code of Federal Regulations (48 CFR 37.104)) to support the prevention
of, preparation for, or response to coronavirus, domestically and internationally,

DOC 0004165
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 42 of 159

subject to prior notification to the Committees on Appropriations of the House of
Representatives and the Senate:

<proviso><italic>Provided</italic></proviso>, That such individuals may not be deemed
employees of the United States for the purpose of any law administered by the Office of
Personnel Management:

<proviso><italic>Provided further</italic></proviso>, That the authority made available
pursuant to this section shall expire on September 30, 2024.</text></section>

<section id="H5AFEF5C45480425 9B6BA124C0B7 901 63"><enum>10611.</enum><text display-
inline="yes-display-iniline">Not later than 30 days after the date of enactment of this
Act, the Secretary of Health and Human Services shall provide a detailed spend plan of
anticipated uses of funds made available to the Department of Health and Human Services
in this Act, including estimated personnel and administrative costs, to the Committees
on Appropriations of the House of Representatives and the Senate:

<proviso><italic>Provided</italic></proviso>, That such plans shall be updated and
submitted to such Committees every 60 days until September 30, 2024:

<proviso><italic>Provided further</italic></proviso>, That the spend plans shall be
accompanied by a listing of each contract obligation incurred that exceeds $5,000,000
which has not previousiy been reported, including the amount of each such
obligation.</text></section>

<section id="H507E263B7BE047 4EABFCAI1CDEEAGAE78"><enum>10612.</enum><text display-
inline="yes-display-iniline">No later than September 30, 2029, the remaining unobligated
balances of funds made available through September 30, 2020, under the heading
<quote>National Institutes of Health</quote> in the Further Consolidated Appropriations
Act, 2020 (Public Law 116d4€"94) are hereby permanently rescinded, and an amount of
additional new budget authority equivalent to the amount rescinded from each account is
hereby appropriated to that account, to remain available until September 30, 2021, and
shall be available for the same purposes, in addition to other funds as may be
available for such purposes, and under the same authorities for which the funds were
originally provided in Public Law 116a4€"94:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></section>

<section id="HA7F2D1LE18C1D490981086AERF21494D97"><enum>10613.</enum><text display-
inline="yes-display-inline">Funds made available in Public Law 1134€"235 to the
accounts of the National Institutes of Health that were available for obligation
through fiscal year 2015 and were obligated for multi-year research grants shall be
available through fiscal year 2021 for the liquidation of valid obligations if the
Director of the National Insitutes of Health determines the project suffered an
interruption of activities attributable to SARSAE"CoVae"2:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985. </text></section>

<section id="H6E0007D6ACD14D2C 99DE9EBCB71AAIA3"><enum>10614.</enum><text display-
inline="yes-display-iniine">Of the funds appropriated by this title under the heading
<quote>Public Health and Social Services Emergency Fund</quote>, $75,000,000 shall be
transferred to, and merged with, funds made available under the heading <quote>Office
of the Secretary, Office of Inspector General</quote>, and shall remain available until
expended, for oversight of activities supported with funds appropriated to the
Department of Health and Human Services in this Act:

<proviso><italic>Provided</italic></proviso>, That the Inspector General of the
Department of Health and Human Services shail consult with the Committees on
Appropriations of the House of Representatives and the Senate prior to obligating such
funds:

<proviso><italic>Provided further</italic></proviso>, That the transfer authority
provided by this section is in addition to any other transfer authority provided by
law.</text></section></title>

<title id="HOF713452AC084808891F3E785AB8439E"><enum>V1II1I</enum><header>Legislative
Branch</header><appropriations-major

DOC 0004166
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 43 of 159

id="H81B8C77807774E349451 3455BC5F2ACC"><header>House of Representatives</header><text
display-inline="no-display-inline">For an additional amount for the <quote>House of
Representatives</quote>, $5,000,000, to remain available until September 30, 2021, for
necessary expenses to prevent, prepare for, and respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That the amounts made available under
this heading in this Act shall be allocated in accordance with a spend plan submitted
to the Committee on Appropriations of the House of Representatives by the Chief
Administrative Officer and approved by such Committee:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-major><appropriations-intermediate

ld="H8 0E6F78BIBOF444AAE 90A7 6C63CA1594"><header>Government Accountability
Office</header></appropriations-intermediate><appropriations-smalil

id="H5C7DOB9ABCE4 42A99760BB6C96D40653"><header>Salaries and Expenses</header><text
display-inline="no-display-inline">For an additional amount for <quote>Salaries and
Expenses</quote>, $30,000,000, to remain available until expended, for audits and
investigations relating to COVID4€"19 or similar pandemics, as well as any related
stimulus funding to assist the Nationa&€™s response to health and economic
vulnerabilities to pandemics:

<proviso><italic>Provided</italic></proviso>, That, not later than 90 days after the
date of enactment of this Act, the Government Accountability Office shall submit to the
Committees on Appropriations of the House of Representatives and the Senate a spend
plan specifying funding estimates and a timeline for such audits and investigations:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small></title>

<title id="H2086D53866374D7EACD7EC2 9FCOR7BC4"><enum>VIII</enum><header>Department of
State, Foreign Operations, and Related Programs</header><appropriations-major
id="H57972BF4538A4B72817A707F52B0F6B3"><header>department of
state</header></appropriations-major><appropriations-intermediate

1d="HC023CAA84AB1 470 3BDA54BDE2 933CADF"><header>administration of foreign
affairs</header></appropriations-—intermediate><appropriations-small

Ld="HFA2 0A4 SF 9ED2435691F128C2490A339F"><header>office of inspector
general</header><text display-inline="no-display-inline">For an additional amount for
<quote>Office of Inspector General</quote>, $2,000,000, to remain available until
September 30, 2022, for oversight of funds administered by the Department of State and
made available to prevent, prepare for, and respond to coronavirus by this title and by
prior acts:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-major id="H3CDB3DA94E4D421B851 6DFE4CFSF006C"><header>general
provisions 4€" this title</header></appropriations-major><appropriations-small
Ld="HD70B7 94B40F147 8B8CAF4424AC702EAO"><header> (including transfer of

funds) </header></appropriations-small>

<section id="H7F786700A82A4BC 9B2B7E51FC281981D"><enum>10801.</enum><text display-
inline="yes-display-inline">Section 21005 of the Emergency Appropriations for
Coronavirus Health Response and Agency Operations (division B of Public Law 1164€"136)
is amended by inserting at the end before the period <quote>and is further amended by
striking <quote>$5,563,619</quote> in the second proviso under the heading
<quote>Repatriation Loans Program Account</quote> and inserting in lieu thereof
<quote>$15, 563, 619</quote></quote>.</text></section>

<section id="H4CF046D292D04 4AABEF 6B4B9F3B055ER"><enum>10802.</enum><text display-
inline="yes-display-inline">Section 21009 of the Emergency Appropriations for
Coronavirus Health Response and Agency Operations (division B of Public Law 1164€"136)
is amended by striking <quote>fiscal year 2020</quote> and inserting in lieu thereof
<quote>fiscal years 2020 and 2021</quote>:

<proviso><italic>Provided</italic></proviso>, That the amount provided by this section

DOC 0004167
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 44 of 159

is designated by the Congress as being for an emergency requirement pursuant to section
251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section></title>

<title id="H1EA728626CC04D739179C4 9DC8B75692"><enum>IX</enum><header display-
inline="no-display-inline">Transportation, Housing and Urban Development, and Related
Agencies</header><appropriations-major

Ld="HDD42C9BE57 0A4 6B3AE67D445A0DF258A"><header>Department of
Transportation</header></appropriations-major><appropriations-intermediate
id="H259763AFE017450295A2DFEE69C6535D"><header>Federal aviation
administration</header></appropriations-intermediate><appropriations-small
id="HBA9695D70F7E4ECB92D52A9 8A0F4A6AA" ><header>Operations</header></appropriations-—
small><appropriations-smaill id="HC26EBECALDC645AD8 1A9A55BE8C73757"><text display-
inline="no-display-inline">For an additional amount for <quote>Operations</quote>,
$75,900,000, to remain available until September 30, 2022, to prevent, prepare for, and
respond to coronavirus:

<proviso><italic>Provided</italic></proviso> , That amounts made available under this
heading in this Act shall be derived from the general fund, of which not iess than
$1,000,000 shall be for the Administrator to seek to enter into an agreement not later
than 45 days after the date of enactment of this Act with a research organization
established under chapter 1503 of title 36, United States Code, to conduct a study to
determine whether the environmentai controls systems in commercial airliners
recirculate pathogens in the cabin air and to assess existing and potential
technological solutions to reduce pathogen recirculation and to mitigate any elevated
risk of exposure to pathogens in the cabin air:

<proviso><italic>Provided further</italic></proviso> That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></appropriations-small><appropriations-intermediate
id="H1LOD2D6706E7C4921A3322D992BB5E222"><header>Federal Highway
Administration</header></appropriations-intermediate><appropriations-small
Ld="H6236F4F94B9D41B38317908A32E334C0"><header>Highway infrastructure
programs</header></appropriations-small><appropriations-small
Ld="HE35D5A2E242D45299335C87AF253A749"><text display-inline="no-display-inline">For an
additional amount for <quote>Highway Infrastructure Programs</quote>, $15,000,000,000,
to remain available until expended:

<proviso><italic>Provided</italic></proviso> , That the funds made available under this
heading shall be derived from the general fund, shall be in addition to any funds
provided for fiscal year 2020 in this or any other Act for <quote>Federal-aid
Highways</quote> under chapters 1 or 2 of title 23, United States Code, and shall not
affect the distribution or amount of funds provided in any other Act:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding chapter 1 of
title 23, United States Code, or any other provision of law, a State, territory, Puerto
Rico, or Indian Tribe may use funds made available under this heading in this Act for
activities eligible under section 133(b) of title 23, United States Code, for
administrative and operations expenses, including salaries of employees (including
those employees who have been placed on administrative leave) or contractors,
information technology needs, and availability payments:

<proviso><italic>Provided further</italic></proviso>, That of the funds made available
under this heading, $14,775,000,000 shall be available for States, $150,000,000 shall
be available for the Tribal Transportation Program, as described in section 202 of
title 23, United States Code, $60,000,000 shall be available for the Puerto Rico
Highway Program, as described in section 165(b) (2) (C) (1ii) of such title; and
$15,000,000 shall be available for under the Territorial Highway Program, as described
in section 165(c) (6) of such title:

<proviso><italic>Provided further</italic></proviso>, That for the purposes of funds
made available under this heading the term a4€eStated€ means any of the 50 States or the
District of Columbia:

<proviso><italic>Provided further</italic></proviso>, That the funds made available
under this heading for States shall be apportioned to States in the same ratio as the
obligation limitation for fiscal year 2020 was distributed among the States in
accordance with the formula specified in section 120(a) (5) of division H of Public Law

DOC 0004168
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 45 of 159

116a4€"94 and shall be apportioned not later than 30 days after the date of enactment of
this Act:

<proviso><italic>Provided further</italic></proviso>, That the funds made available
under this heading shall be administered as if apportioned under chapter 1 of title 23,
United States Code, except that activities eligible under the Tribai Transportation
Program shall be administered as if allocated under chapter 2 of title 23, United
States Code:

<proviso><italic>Provided further</italic></proviso>, That funds apportioned to a State
under this heading shall be suballocated within the State to areas described in
subsection 133(d) (1) (A) (i) of title 23, United States Code, in the same ratio that
funds subailocated to those areas for fiscal year 2020 bears to the total amount of
funds apportioned to the State for the Federal-aid highway program under section 104 of
such title for fiscal year 2020:

<proviso><italic>Provided further</italic></proviso>, That of funds made available
under this heading for activities eligible under section 133(b) of title 23, United
States Code, any such activity shall be subject to the requirements of section 133 (1)
of such title:

<proviso><italic>Provided further</italic></proviso>, That, except as provided in the
following proviso, the funds made available under this heading for activities eligible
under the Puerto Rico Highway Program and activities eligible under the Territorial
Highway Program shall be administered as if allocated under sections 165(b) and 165(c),
respectively, of such title:

<proviso><italic>Provided further</italic></proviso>, That the funds made available
under this heading for activities eligible under the Puerto Rico Highway Program shall
not be subject to the requirements of sections 165(b) (2) (A) or 165(b) (2) (B) of such
title:

<proviso><italic>Provided further</italic></proviso>, That for amounts subject to the
obligation limitation under the heading <quote>Department of Transportationd€"Federal
Highway Administrationa€"Federal-aid Highwaysda€" (Limitation on Obligations) 4€" (Highway
Trust Fund)</quote> in Public Law 1164€"94 for fiscal year 2020 that are obligated
after the date of enactment of this Act, and for any amounts made available under this
heading in this Act, the Federal share of the costs shail be, at the option of the
State, District of Columbia, territory, Puerto Rico, or Indian Tribe, up to 100
percent, and may be available for administrative and operations expenses, including
salaries of employees (including those employees who have been placed on administrative
leave) or contractors, information technology needs, and availability payments:

<proviso><italic>Provided further</italic></proviso>, That section 120(c) of Public Law
116a4€"94 shall not apply for fiscal year 2020, and that amounts that would otherwise
have been redistributed by section 120(c) shall be retained by States and shall be
available for their original purpose until September 30, 2021, except that such amounts
shall be subject to such redistribution in fiscal year 2021:

<proviso><italic>Provided further</italic></proviso>, That amounts made available under
section 147 of title 23, United States Code, for fiscal years 2019 and 2020 are
available for the administrative and operating expenses of eligible entities related to
the response to a coronavirus public heaith emergency beginning on January 20, 2020,
reimbursement for administrative and operating costs to maintain service including the
purchase of personal protective equipment, and paying the administrative leave of
operations personnel due to reductions in service:

<proviso><italic>Provided further</italic></proviso>, That funds made available for
administrative and operating expenses authorized for fiscal year 2020 in Public Law
116a4€"94 or in this Act under this heading are not required to be included ina
transportation improvement program or a statewide transportation improvement program
under sections 134 or 135 of title 23, United States Code, or chapter 53 of title 49,
United States Code, as applicable:

<proviso><italic>Provided further</italic></proviso>, That unless otherwise specified,
applicable requirements under title 23, United States Code, shall apply to funds made
available under this heading:

<proviso><italic>Provided further</italic></proviso>, That the Administrator of the
Federal Highway Administration may retain up to one half of one percent of the funds

DOC 0004169
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 46 of 159

made available under this heading to fund the oversight by the Administrator of
activities carried out with funds made available under this heading:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></appropriations-small><appropriations-intermediate

Ld="HD6C3E0OFFA2D44E50 9F5AA3 44 6EDF2BB1"><header>Federal Transit
Administration</header></appropriations-intermediate><appropriations-small
Ld="H365921FAFBIC4302926AF6455880AAFB"><header>public transportation emergency
relief</header></appropriations-small><appropriations-small
Ld="HOA4CF66749FD42FDA54F737C70BE6O91"><text display-inline="no-display-inline">For an
additional amount for <quote>Public Transportation Emergency Relief</quote>,
$15,750,000,000, to remain available until expended, to prevent, prepare for, and
respond to coronavirus:

<proviso><italic>Provided</italic></proviso>, That of the amounts appropriated under
this heading in this Acta€"</text>

<paragraph id="H087DB5C755E34A8CA7D861222D4FB9A9"><enum> (1)</enum><text display-
inline="yes-display-inline">$11,750,000,000 shall be for grants to urbanized areas with
populations over 3,000,000 and shall be allocated in the same ratio as funds were
provided in fiscal year 2020:

<proviso><italic>Provided</italic></proviso>, That 15 percent of the amounts provided
in this paragraph shali be allocated as if such funds were provided under section 5307
of title 49, United States Code and apportioned in accordance with section 5338 of such
title (other than subsection (b) (3) and (c) (1) (A)) and 85 percent of the amounts
provided in this paragraph shall be ailocated under section 5337 of such title and
apportioned in accordance with such section:

<proviso><italic>Provided further</italic></proviso>, That funds provided under section
5337 shall be added to funds apportioned under section 5307 for administration in
accordance with provisions under section 5307:

<proviso><italic>Provided further</italic></proviso>, That for urbanized areas with
multiple subrecipients, funds provided under section 5337 in this paragraph shail be
distributed among subrecipients using the same ratio used to distribute funds made
available for section 5337 in fiscal year 2020; and</text></paragraph>

<paragraph id="H1D99FA715362468FA7496D5DD3FBF940"><enum> (2) </enum><text display-
inline="yes-display-inline">S$4,000,000,000 shall be for grants to transit agencies
that, as a result of coronavirus, require significant additional assistance to maintain
basic transit services:

<proviso><italic>Provided</italic></proviso>, That such funds shall be administered as
if they were provided under section 5324 of title 49, United States Code:

<proviso><italic>Provided further</italic></proviso> , That any recipient or
subrecipient of funds under chapter 53 of title 49, United States Code, or an intercity
bus service provider that has, between October 1, 2018 and January 20, 2020, partnered
with a recipient or subrecipient in order to meet the requirements of section 5311(f)
of such title shall be eligible to directly apply for funds under this paragraph:

<proviso><italic>Provided further</italic></proviso> , That entities that are not
recipients or subrecipients of funds under chapter 53 of title 49 but are eligible for
grants under this heading in this Act shall be eligible to receive not more than 18.75
percent of the total funds provided under this paragraph:

<proviso><italic>Provided further</italic></proviso> , That such entities shall use
assistance provided under this heading only for workforce retention or, the recall or
rehire of any laid off, furloughed, or terminated employee, associated with the
provision of bus service:

<proviso><italic>Provided further</italic></proviso> , That, the Secretary shall issue
a Notice of Funding Opportunity not later than 30 days after the date of enactment of
this Act and that such Notice of Funding Opportunity shall require application
submissions not later than 45 days after the enactment of this Act:

<proviso><italic>Provided further</italic></proviso> , That the Secretary shall make
awards not later than 45 days after the application deadline:

DOC 0004170
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 47 of 159

<proviso><italic>Provided further</italic></proviso> , That the Secretary shall require
grantees to provide estimates of financial need, data on reduced ridership, anda
spending plan for funds:

<proviso><italic>Provided further</italic></proviso> , That when evaluating
applications for assistance, the Secretary shall give priority to transit agencies with
the largest revenue loss as a percentage of their operating expenses:

<proviso><italic>Provided further</italic></proviso> , That if applications for
assistance do not exceed available funds, the Secretary shall reserve the remaining
amounts for grantees to prevent, prepare for, and respond to coronavirus and shall
accept applications on a rolling basis:

<proviso><italic>Provided further</italic></proviso> , That if amounts made available
under this heading in this Act remain unobligated on December 31, 2021, such amounts
shall be available for any purpose eligible under section 5324 of title 49, United
States Code: </text></paragraph><continuation-text continuation-text-
Llevel="appropriations-small">

<proviso><italic>Provided further</italic></proviso>, That the provision of funds under
this section shall not affect the ability of any other agency of the Government,
including the Federal Emergency Management Agency, or State agency, a local
governmental entity, organization, or person, to provide any other funds otherwise
authorized by law:

<proviso><italic>Provided further</italic></proviso>, That notwithstanding subsection
(a) (1) or (b) of section 5307 of title 49, United States Code, subsection (a) (1) of
section 5324 of such title, or any provision of chapter 53 of title 49, funds provided
under this heading in this Act are available for the operating expenses of transit
agencies related to the response to a coronavirus public health emergency, including,
beginning on January 20, 2020, reimbursement for operating costs to maintain service
and lost revenue due to the coronavirus public health emergency, including the purchase
of personal protective equipment, and paying the administrative leave of operations or
contractor personnel due to reductions in service:

<proviso><italic>Provided further</italic></proviso>, That to the maximum extent
possible, funds made available under this heading in this Act and in title XII of
division B of the CARES Act (Public Law 116-136) shall be directed to payroll and
public transit service, unless the recipient certifies to the Secretary they have not
furloughed any employees:

<proviso><italic>Provided further</italic></proviso>, That such operating expenses are
not required to be included in a transportation improvement program, long-range
transportation plan, statewide transportation plan, or a statewide transportation
improvement program:

<proviso><italic>Provided further</italic></proviso>, That the Secretary shall not
waive the requirements of section 5333 of title 49, United States Code, for funds
appropriated under this heading in this Act:

<proviso><italic>Provided further</italic></proviso> , That unless otherwise specified,
applicable requirements under chapter 53 of title 49, United States Code, shall apply
to funding made available under this heading in this Act, except that the Federal share
of the costs for which any grant is made under this heading in this Act shall be, at
the option of the recipient, up to 100 percent:

<proviso><italic>Provided further</italic></proviso>, That the amount made available
under this heading in this Act shall be derived from the general fund and shall not be
subject to any limitation on obligations for transit programs set forth in any Act:

<proviso><italic>Provided further</italic></proviso>, That not more than one-half of
one percent of the funds for transit infrastructure grants provided under this heading
in this Act shall be available for administrative expenses and ongoing program
management oversight as authorized under sections 5334 and 5338(f) (2) of title 49,
United States Code, and shall be in addition to any other appropriations for such
purpose:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of 1985.</continuation-

DOC 0004171
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 48 of 159

text></appropriations-~-small><appropriations-major
id="HBA47590DED644D6384FDCBI6D09E7B83"><header>Department of Housing and Urban
Development</header></appropriations-major><appropriations-intermediate
id="H7ACD22C4C721474C9134A42DE0B70FED"><header>Public and indian
housing</header></appropriations-intermediate><appropriations-small
id="H7DB¢5SB4DB00A47759CO1A51C85BEDIBS"><header>Tenant-based rental
assistance</header></appropriations-small><appropriations-small
Ld="H1D/7B528870DE41648D98DA4DC9ABI573"><header>(including transfer of

funds) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Tenant-Based Rental Assistance</quote>, $4,000,000,000, to remain available
until expended, and to be used under the same authority and conditions as the
additional appropriations for fiscal year 2020 under this heading in title XII of
division B of the CARES Act (Public Law 1164€"136), except that any amounts provided
for administrative expenses and other expenses of public housing agencies for their
section 8 programs, including Mainstream vouchers, under this heading in the CARES Act
(Public Law 1164€"136) and under this heading in this Act shall also be available for
Housing Assistance Payments under section 8(0) of the United States Housing Act of 1937
(42 U.S.C. 14378 (0)):

<proviso><italic>Provided</italic></proviso>, That amounts made available under this
heading in this Act and under the same heading in title XII of division B of the CARES
Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for,
and respond to coronavirus regardless of the date on which such costs were incurred:

<proviso><italic>Provided further</italic></proviso>, That of the amounts made
available under this heading in this Act, $500,000,000 shall be available for
administrative expenses and other expenses of public housing agencies for their section
8 programs, including Mainstream vouchers:

<proviso><italic>Provided further</italic></proviso>, That of the amounts made
available under this heading in this Act, $2,500,000,000 shall be available for
adjustments in the calendar year 2020 section 8 renewal funding allocations, including
Mainstream vouchers, for public housing agencies that experience a significant increase
in voucher per-unit costs due to extraordinary circumstances or that, despite taking
reasonable cost savings measures, as determined by the Secretary, would otherwise be
required to terminate rental assistance for families as a result of insufficient
funding:

<proviso><italic>Provided further</italic></proviso>, That of the amounts made
available under this heading in this Act, $1,000,000,900 shall be used for incremental
rental voucher assistance under section 8(0) of the United States Housing Act of 1937
for use by individuals and families who area€"homeless, as defined under section 103 (a)
of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)); at risk of
homelessness, as defined under section 401(1) of the McKinney-Vento Homeless Assistance
Act (42 U.S.C. 11360(1)); or fleeing, or attempting to flee, domestic violence, dating
violence, sexual assauit, or stalking:

<proviso><italic>Provided further</italic></proviso>, That the Secretary shall allocate
amounts made available in the preceding proviso to public housing agencies not later
than 60 days after the date of enactment of this Act, according to a formula that
considers the ability of the public housing agency to use vouchers promptly and the
need of geographical areas based on factors to be determined by the Secretary, such as
risk of transmission of coronavirus, high numbers or rates of sheltered and unsheltered
homelessness, and economic and housing market conditions:

<proviso><italic>Provided further</italic></proviso>, That if a public housing
authority elects not to administer or does not promptly issue ali of its authorized
vouchers within a reasonable period of time, the Secretary shall reallocate any
unissued vouchers and associated funds to other public housing agencies according to
the criteria in the preceding proviso:

<proviso><italic>Provided further</italic></proviso>, That a public housing agency
shall not reissue any vouchers under this heading in this Act for incremental rental
voucher assistance when assistance for the family initially assisted is terminated:

<proviso><italic>Provided further</italic></proviso>, That upon termination of
incremental rental voucher assistance under this heading in this Act for one or more
families assisted by a public housing agency, the Secretary shall reallocate amounts
that are no longer needed by such public housing agency for assistance under this

DOC 0004172
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 49 of 159

heading in this Act to another public housing agency for the renewal of vouchers
previously authorized under this heading in this Act:

<proviso><italic>Provided further</italic></proviso>, That amounts made available in
this paragraph are in addition to any other amounts made available for such purposes:

<proviso><italic>Provided further</italic></proviso>, That up to 0.5 percent of the
amounts made available under this heading in this Act may be transferred, in aggregate,
to <quote>Department of Housing and Urban Development, Program Officesaé€"Public and
Indian Housing</quote> to supplement existing resources for the necessary costs of
administering and overseeing the obligation and expenditure of these amounts, to remain
available until September 30, 2024:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (2) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

Ld="HF3A6AE6873864C09Ai 9D59C905B1E4D3"><header>Public Housing Operating
Fund</header></appropriations-small><appropriations-small
1d="H1D56A2202185467392EDADI4FFE0O19D0"><header> (including transfer of

funds) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Public Housing Operating Fund</quote>, as authorized by section 9(e) of the
United States Housing Act of 1937 (42 U.S.C. 1437g(e)), $2,000,000,000, to remain
available until September 30, 2021, and to be used under the same authority and
conditions as the additional appropriations for fiscal year 2020 under this heading in
title XII of division B of the CARES Act (Public Law 1164€"136):

<proviso><italic>Provided</italic></proviso>, That amounts made available under this
heading in this Act and under the same heading in title XII of division B of the CARES
Act may be used to cover or reimburse allowable costs incurred to prevent, prepare for,
and respond to coronavirus regardless of the date on which such costs were incurred:

<proviso><italic>Provided further</italic></proviso> , That up to 0.5 percent of the
amounts made available under this heading in this Act may be transferred, in aggregate,
to <quote>Department of Housing and Urban Development, Program Officesad€"Public and
Indian Housing</quote> to supplement existing resources for the necessary costs of
administering and overseeing the obligation and expenditure of these amounts, to remain
available until September 30, 2024:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate

id="HA50CB35157704DA1 832 95D68D82DC3DE"><header>Community planning and
development</header></appropriations-intermediate><appropriations-small commented="no"
Ld="HFFE1AO735C7D4981874C9B/9793949R6"><header>Housing opportunities for persons with
aids</header><text display-inline="no-display-inline">For an additional amount for
<quote>Housing Opportunities for Persons with AIDS</quote>, $15,000,000, to remain
available until September 30, 2021, and to be used under the same authority and
conditions as the additional appropriations for fiscal year 2020 under this heading in
title XII of division B of the CARES Act (Public Law 116a€€"136):

<proviso><italic>Provided</italic></proviso> , That amounts provided under this heading
in this Act that are ailocated pursuant to section 854(c) (5) of the AIDS Housing
Opportunity Act (42 U.S.C. 12901 et seq.) shall remain available until September 30,
2022:

<proviso><italic>Provided further</italic></proviso> , That not less than $15,000,000
of the amount provided under this heading in this Act shall be allocated pursuant to
the formula in section 854 of such Act using the same data elements as utilized
pursuant to that same formula in fiscal year 2020:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-smali
Ld="H56C775E7FD224F969C17EDJ4F2692C61"><header>Community development
fund</header></appropriations-small><appropriations-small
1d="HA250951831464374AED822C37D27AF8E"><header> (including transfer of

DOC 0004173
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 50 of 159

funds) </header><text display-inline="no-display-inline">For an additional amount for
<quote>Community Development Fund</quote>, $5,000,000,000, to remain availabie until
September 30, 2023, and to be used under the same authority and conditions as the
additional appropriations for fiscal year 2020 under this heading in title XII of
division B of the CARES Act (Public Law 1164€"136):

<proviso><italic>Provided</italic></proviso> , That such amount made available under
this heading in this Act shall be distributed pursuant to section 106 of the Housing
and Community Development Act of 1974 (42 U.S.C. 5306) to grantees that received
allocations pursuant to such formuia in fiscal year 2020, and that such allocations
shall be made within 30 days of enactment of this Act:

<proviso><italic>Provided further</italic></proviso> , That in administering funds
under this heading, an urban county shall consider needs throughout the entire urban
county configuration to prevent, prepare for, and respond to coronavirus:

<proviso><italic>Provided further</italic></proviso> , That up to $100,000,000 of
amounts made available under this heading in this Act may be used to make new awards or
increase prior awards to existing technical assistance providers:

<proviso><italic>Provided further</italic></proviso> , That of the amounts made
available under this heading in this Act, up to $25,000,000 may be transferred to
<quote>Department of Housing and Urban Development, Program Officesa€"Community
Planning and Development</quote> for necessary costs of administering and overseeing
the obligation and expenditure of amounts under this heading in this Act, to remain
available until September 30, 2028:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-smali
id="H385DF6EBF1ID540EC93EDA1CEAO02F818B"><header>Homeless assistance
grants</header></appropriations~small><appropriations-small
Ld="H¢6¢7DE99186A8044E49120822E9D039476"><header> (Including Transfer of
Funds)</header><text display-inline="no-display-inline">For an additional amount for
<quote>Homeless Assistance Grants</quote>, $11,500,000,000, to remain available until
September 30, 2025, for the Emergency Solutions Grants program as authorized under
subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.c. 11371
et seq.), as amended, and to be used under the same authority and conditions as the
additional appropriations for fiscal year 2020 under this heading in title XII of
division B of the CARES Act (Public Law 116a4€"136):

<proviso><italic>Provided</italic></proviso> , That $4,000,000,000 of the amount made
available under this heading in this Act shall be distributed pursuant to 24 CFR 576.3
to grantees that received allocations pursuant to that same formula in fiscal year

2020, and that such allocations shall be made within 30 days of enactment of this Act:

<proviso><italic>Provided further</italic></proviso> , That, in addition to amounts
allocated in the preceding proviso, remaining amounts shall be allocated directiy toa
State or unit of general local government by the formula specified in the third proviso
under this heading in title XII of division B of the CARES Act (Public Law 1164€"136):

<proviso><italic>Provided further</italic></proviso> , That not later than 90 days
after the date of enactment of this Act and every 60 days thereafter, the Secretary
shall allocate a minimum of an additional $500,000,000, pursuant to the formula
referred to in the preceding proviso, based on the best available data:

<proviso><italic>Provided further</italic></proviso> , That up to 0.5 percent of the
amounts made available under this heading in this Act may be transferred to
<quote>Department of Housing and Urban Developmentdé€"Program Officesa€"Community
Planning and Development</quote> for necessary costs of administering and overseeing
the obligation and expenditure of amounts under this heading in this Act, to remain
available until September 30, 2030:

<proviso><italic>Provided further</italic></proviso> , That funds made available under
this heading in this Act and under this heading in title XII of division B of the CARES
Act (Public Law 1164€"136) may be used for eligible activities the Secretary determines
to be critical in order to assist survivors of domestic violence, sexual assault,
dating violence, and stalking or to assist homeless youth, age 24 and under:

DOC 0004174
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 51 of 159

<proviso><italic>Provided further</italic></proviso> , That amounts repurposed by this
paragraph that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of 1985:

<proviso><italic>Provided further</italic></proviso>, That such amount is designated by
the Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1)
of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small

Ld="H2CDCPSES474845A7 81441 56COFFFLIO50"><header>Emergency Rental
Assistance</header><text display-inline="no-display-inline">For activities and
assistance authorized in section 110201 of the <quote>COVID&E"19 HERO Act</quote>,
$100,000,000,000, to remain available until expended:

<proviso><italic>Provided</italic></proviso>, That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-intermediate
id="H80416618052F4B93AEEB61DC5651A350"><header>Housing
programs</header></appropriations-intermediate><appropriations-small commented="no"
ld="HB47 6A48E9AB24E87BC69F20675822182"><header>Project-based rental
assistance</header><text display-inline="no-display-inline">For an additional amount
for <quote>Project-Based Rental Assistance</quote>, $750,000,000, to remain available
until expended, and to be used under the same authority and conditions as the
additional appropriations for fiscal year 2020 under this heading in title XII of
division B of the CARES Act (Public Law 116a4€"136):

<proviso><italic>Provided</italic></proviso> , That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-~small commented="no"

id="H503BE8 4494E34781BF358A15A28B401A"><header>Housing for the elderly</header><text
display-iniine="no-display-inline">For an additional amount for <quote>Housing for the
Elderly</quote>, $500,000,000, to remain available until September 30, 2023, and to be
used under the same authority and conditions as the additional appropriations for
fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public
Law 116a4€"136):

<proviso><italic>Provided</italic></proviso> , That notwithstanding the first proviso
under this heading in the CARES Act, $300,000,000 of the amount made available under
this heading in this Act shall be for one-time grants for service coordinators, as
authorized under section 676 of the Housing and Community Development Act of 1992 (42
U.S.C. 13632), and the continuation of existing congregate service grants for residents
of assisted housing projects:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-small commented="no"
Ld="H8756FA5FO08D94A129CB4433F622F3D84"><header> Housing for persons with
disabilities</header><text display-inline="no-display-inline">For an additional amount
for <quote>Housing for Persons with Disabilities</quote>, $200,000,000, to remain
available until September 30, 2023, and to be used under the same authority and
conditions as the additional appropriations for fiscal year 2020 under this heading in
title XII of division B of the CARES Act (Public Law 1164€"136):

<proviso><italic>Provided</italic></proviso> , That such amount is designated by the
Congress as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of
the Balanced Budget and Emergency Deficit Control Act of 1985.</text></appropriations-
small><appropriations-~small commented="no"
Ld="HAE4B54E7462146F29367BE0875DCDCA3"><header>Housing counseling
assistance</header><text display-inline="no-display-inline">For an additional amount
for <quote>Housing Counseling Assistance</quote>, for contracts, grants, and other
assistance excluding loans, as authorized under section 106 of the Housing and Urban
Development Act of 1968, $100,000,000, to remain available until September 30, 2022,
including up to $8,000,000 for administrative contract services:

<proviso><italic>Provided</italic></proviso> , That funds made available under this

DOC 0004175
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 52 of 159

heading in this Act shall be used for providing counseling and advice to tenants and
homeowners, both current and prospective, with respect to property maintenance,
financial management or literacy, foreclosure and eviction mitigation, and such other
matters as may be appropriate to assist them in improving their housing conditions,
meeting their financial needs, and fulfiiling the responsibilities of tenancy or
homeownership; for program administration; and for housing counselor training:

<proviso><italic>Provided further</italic></proviso> , That amounts made available
under this heading in this Act may be used to purchase equipment and technology to
deliver services through use of the Internet or other electronic or virtual means in
response to the public health emergency related to the Coronavirus Disease 2019
(COVIDAE"19) pandemic:

<proviso><italic>Provided further</italic></proviso> , That for purposes of providing
such grants from amounts provided under this heading, the Secretary may enter into
multiyear agreements, as appropriate, subject to the availability of annual

appropriations:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

291 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-intermediate
Ld="HCOB515FA0D404C0OR8A5F8 4B3B8A3E529"><header>Fair housing and equal
opportunity</header></appropriations-intermediate><appropriations-small commented="no"
id="HD682D5E5B0E442B6AD42AFB4E9144A70"><header>Fair housing activities</header><text
display-iniline="no-display-inline">For an additional amount for <quote>Fair Housing
Activities</quote>, $14,000,000, to remain available until September 30, 2022, and to
be used under the same authority and conditions as the additional appropriations for
fiscal year 2020 under this heading in title XII of division B of the CARES Act (Public
Law 116a4€"136):

<proviso><italic>Provided</italic></proviso> , That of the funds made available under
this heading in this Act, $4,000,000 shall be for Fair Housing Organization Initiative
grants through the Fair Housing Initiatives Program (FHIP), made available to existing
grantees, which may be used for fair housing activities and for technology and
equipment needs to deliver services through use of the Internet or other electronic or
virtual means in response to the public health emergency related to the Coronavirus
Disease 2019 (COVIDA&E"19) pandemic:

<proviso><italic>Provided further</italic></proviso> , That of the funds made available
under this heading in this Act, $10,000,000 shall be for FHIP Education and Outreach
grants made availabie to previously-funded national media grantees and State and local
education and outreach grantees, to educate the public and the housing industry about
fair housing rights and responsibilities during the COVIDA€"19 pandemic:

<proviso><italic>Provided further</italic></proviso> , That such grants in the
preceding proviso shall be divided evenly between the national media campaign and
education and outreach activities:

<proviso><italic>Provided further</italic></proviso> , That such amount is designated
by the Congress as being for an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></appropriations-small><appropriations-major

id="H3C8BB4365DB2431 68EF535F51811B4A5"><header>General provisionsd€"This
title</header></appropriations-major><appropriations-intermediate

Ld="H2C7C269C267741 E888 9F0482FB7704E7"><header> (including
rescissions)</header></appropriations-intermediate>

<section id="HF862DA53DFE24D968EFLES2DIAID1F91"><enum>10901.</enum><text display-
inline="yes-display-iniine">There is hereby appropriated from the General Fund of the
Treasury, for payment to the Airport and Airway Trust Fund, an amount equal to the
amount authorized by section 9502(c) of title 26, United States Code.</text></section>

<section id="HE98D2FA8CAA0 4A3FBBE6A41016461958"><enum>10902.</enum><text display-
inline="yes-display-inline">Amounts previously made available in the Further Continuing
Appropriations Act, 2013 (Public Law 1134€"6) for the heading <quote>Department of
Housing and Urban Developmentaéé€"Public and Indian Housinga€"Choice Neighborhoods
Initiative</quote> shall remain available for expenditure for the purpose of paying
valid obligations incurred prior to the expiration of such amounts through September

DOC 0004176
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 53 of 159

30, 2021.</text></section>

<section id="HABA00868C6974C228BAI1BICF877AD480"><enum>10903.</enum><text display-
inline="yes-display-iniline">The provision under the heading <quote>Office of the
Inspector Generala€"Salaries and Expenses</quote> in title XII of division B of the
Coronavirus Aid, Relief, and Economic Security Act (Public Law 1164€"136) is amended by
striking <quote>with funds made available in this Act to</quote> and inserting
<quote>by</quote>:

<proviso><italic> Provided</italic></proviso>, That the amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are
designated by the Congress as an emergency requirement pursuant to section

251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of 1985.
</text></section>

<section id="H127C2A066BC54700A5F5AD9EB1519B56"><enum>10904.</enum>

<subsection id="H3ACD31E6D5E84A4199F25A0FB3EC7FE3" display-inline="yes-display-
inline"™><enum> (a) </enum><text display-inline="yes-display-inline">Notwithstanding
section 51309(a) (1) (B) of title 46, United States Code, for fiscal year 2020, the
Secretary of Transportation may confer the degree of bachelor of science on an
individual who has not passed the examination for a merchant marine officerd€™s license
due to intervening efforts to prevent, prepare for, and respond to
coronavirus.</text></subsection>

<subsection id="HC5SFF4574DERA4DF5A68C587533C04899"><enum> (b)</enum><text>The Secretary
of Transportation may provide such individual up to 1 year after receipt of such degree
to pass the examination for a merchant marine officerd€™s license.</text></subsection>

<subsection id="H5C93535BDB2448049F01731A34519739"><enum> (c)</enum><text>Nothing in
this section shall be construed to allow the provision of a license under section 7101
of title 46, United States Code, to an individual who has not passed the required
examination.</text></subsection></section>

<section id="H4AE0 6DA0ABFO4E98BAB6D61 0D5AA5D60"><enum>10905.</enum>

<subsection id="HE1C6éE3140D474B33BE9B6705BD686665" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">Notwithstanding
section 51506(a) (3) of title 46, United States Code, for fiscal year 2020, the
Secretary of Transportation may allow a State maritime academy to waive a condition for
graduation for an individual to pass the examination required for the issuance of a
license under section 7101 of title 46, United States Code, due to intervening efforts
to prevent, prepare for, and respond to coronavirus.</text></subsection>

<subsection id="H2A517CB65EB248E3AFE5A60736371D85"><enum> (b) </enum><text>The Secretary
of Transportation may provide such individual up to 1 year after graduation to pass
such examination.</text></subsection>

<subsection id="HB9DD98CD8AF1451D8C420DA1 832 6B988"><enum> (c)</enum><text>Nothing in
this section shall be construed to allow the provision of a license under section 7101
of title 46, United States Code, to an individual who has not passed the required
examination.</text></subsection></section>

<section id="HEF221EDE35474603921B4F624R612A97"><enum>10906.</enum><text display-
inline="yes-display-inline">Amounts made available under the headings <quote>Project-
Based Rental Assistance,</quote><quote>Housing for the Elderly</quote> and
<quote>Housing for Persons With Disabilities</quote> in title XII of division B of the
CARES Act (Public Law 1164€"136) and under such headings in this title of this Act may
be used, notwithstanding any other provision of law, to provide additional funds to
maintain operations for such housing, for providing supportive services, and for taking
other necessary actions to prevent, prepare for, and respond to coronavirus, including
to actions to self-isolate, quarantine, or to provide other coronavirus infection
control services as recommended by the Centers for Disease Control and Prevention,
including providing relocation services for residents of such housing to provide
lodging at hotels, motels, or other locations:

<proviso><italic> Provided</italic></proviso>, That the amounts repurposed in this
section that were previously designated by the Congress as an emergency requirement
pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are

DOC 0004177
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 54 of 159

designated by the Congress as an emergency requirement pursuant to section
251 (b) (2) (A) (1) of the Balanced Budget and Emergency Deficit Control Act of
1985.</text></section></title>

<title id="HCDDICIBFC16F4787A1B7D1B3EF578EFE"><enum>X</enum><header display-inline="no-
display-inline">General Provisionsa€"This Division</header>

<section commented="no" id="H3FCF7AAB5F704255849480B7AFOAFAC2" display-inline="no-
display-inline"><enum>11001.</enum><text display-inline="yes-display-inline">Not later
than 30 days after the date of enactment of this Act, the head of each executive agency
that receives funding in any division of this Act, or that received funding in the
Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (division A
of Public Law 1164€"123), the Second Coronavirus Preparedness and Response Supplemental
Appropriations Act, 2020 (division A of Public Law 1164€"127), the CARES Act (Public
Law 1164€"136), or the Paycheck Protection Program and Health Care Enhancement Act
(Public Law 1164€"139) shall provide a report detailing the anticipated uses of all
such funding to the Committees on Appropriations of the House of Representatives and
the Senate:

<proviso><italic>Provided</italic></proviso>, That each report shall include estimated
personnel and administrative costs, as well as the total amount of funding apportioned,
allotted, obligated, and expended, to date:

<proviso><italic>Provided further</italic></proviso>, That each such report shall be
updated and submitted to such Committees every 60 days until all funds are expended or
expire:

<proviso><italic>Provided further</italic></proviso>, That reports submitted pursuant
to this section shall satisfy the requirements of section 1701 of division A of Public
Law 116a€"127.</text></section>

<section id="HA1LAF9DESABEA40BBA533C1AB1Bi 810D3"><enum>11002.</enum><text display-
inline="yes-display-iniine">Each amount appropriated or made available by this Act is

in addition to amounts otherwise appropriated for the fiscal year
involved.</text></section>

<section commented="no" id="H8B406677673049D1BA981 2AD3DCCDFAC"><enum>11003.</enum><text
display-iniine="yes-display-inline"™>No part of any appropriation contained in this Act
shall remain available for obligation beyond the current fiscal year unless expressly
so provided herein.</text></section>

<section commented="no" id="HB645A2FFB01F405DBLEFIB87A237F9CD"><enum>11004.</enum><text
display-iniine="yes-display-inline"™>Unless otherwise provided for by this Act, the
additional amounts appropriated by this Act to appropriations accounts shall be
available under the authorities and conditions applicable to such appropriations
accounts for fiscal year 2020.</text></section>

<section id="H34695D0AF8E4424BA612AE25627138FB" commented="no"><enum>11005.</enum><text
display-iniine="yes-display-inline">Each amount designated in this Act by the Congress
as being for an emergency requirement pursuant to section 251 (b) (2) (A) (1) of the
Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or
rescinded or transferred, if applicable) oniy if the President subsequently so
designates ali such amounts and transmits such designations to the
Congress.</text></section>

<section commented="no" id="H3091D2B30CC24FB68EB280F6A781378D"><enum>11006.</enum><text
display-inline="yes-display-inline">Any amount appropriated by this Act, designated by
the Congress as an emergency requirement pursuant to section 251 (b) (2) (A) (1) of the
Balanced Budget and Emergency Deficit Control Act of 1985 and subsequently so
designated by the President, and transferred pursuant to transfer authorities provided
by this Act shall retain such designation.</text></section>

<section 1ld="H7A632D063F1F4FD09LFS21E13CACO589" display-inline="no-display-
inline"><enum>11007.</enum>

<subsection commented="no" display-inline="yes-display-inline"”

id="HFA0 4 0AFD2E8E4CAI1 9A3B8D98B1B9316F"><enum> (a) </enum><text display-inline="yes-
display-inline">Any contract or agreement entered into by an agency with a State or
local government or any other non-Federal entity for the purposes of providing covered
assistance, including any information and documents related to the performance of and

DOC 0004178
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 55 of 159

compliance with such contract or agreement, shall bea€" </text>

<paragraph id="H8829R6FD7E0A4BF4A6E23CC57B6E138B"><enum> (1) </enum><text>deemed an
agency record for purposes of section 552(f) (2) of title 5, United States Code;
and</text></paragraph>

<paragraph id="HOC300DE6AC724C698D9F332A8103B48E"><enum> (2) </enum><text>subject to
section 552 of title 5, United States Code (commonly known as the <quote>Freedom of
Information Act</quote>) .</text></paragraph></subsection>

<subsection id="H7E3371 6DD8FE432C9C37 96EA8 97225A1"><enum> (b) </enum><text display-
inline="yes-display-inline">In this sectiona€"</text>

<paragraph id="HE337BF7A443D40158CF42B6FC4 9BF063"><enum> (1)</enum><text display-
inline="yes-display-inline">the term <term>agency</term> has the meaning given the term
in section 551 of title 5, United States Code; and</text></paragraph>

<paragraph id="H42E147B5BOCA40COBOCO54B5DC8CF8FC"><enum> (2) </enum><text display-
inline="yes-display-inline">the term <term>covered assistance</term>4€"</text>

<subparagraph id="H969D629204CC445485AD5CD8 9D4477B3"><enum> (A) </enum><text display-
inline="yes-display-inline">means any assistance provided by an agency in accordance
with an Act or amendments made by an Act to provide aid, assistance, or funding related
to the outbreak of COVID&E"19 that is enacted before, on, or after the date of
enactment of this Act; and</text></subparagraph>

<subparagraph id="HF974D37D24F340A8B8D5A1 4CE95A47ED"><enum> (B) </enum><text displiay-
inline="yes-display-inline">includes any such assistance made available by an agency
undera€"</text>

<clause id="HB0017ED4A2ED4AF 6B1 032A3AF546DBCF"><enum> (i)</enum><text display-
inline="yes-display-inline"™>this Act;</text></clause>

<clause id="H37FBEELE313F4456BD88AC1 91C884C7E"><enum> (ii)</enum><text>the Paycheck
Protection Program and Health Care Enhancement Act (Public Law 1164€"139), or an
amendment made by that Act;</text></clause>

<clause id="HA98F9FPB2C1CD4E2A89962F15764B26FE"><enum> (iii)</enum><text>the CARES Act
(Public Law 1164€"136), or an amendment made by that Act;</text></clause>

<clause id="HD2DB32086D364 9A1AA785300D41 9BE51"><enum> (iv) </enum><text>the Families
First Coronavirus Response Act (Public Law 1164€"127), or an amendment made by that
Act; or</text></clause>

<clause id="H5CD56C99A1 EE4A6D8 8E128BBDDBF7473"><enum> (v)</enum><text>the Coronavirus
Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 1164€"123),
or an amendment made by that
Act.</text></clause></subparagraph></paragraph></subsection></section>

<section id="H11BF99A5E4944010828F3191 9FiCO3CF"><enum>11008.</enum>

<subsection id="HFCB2E70ACFCO4FO09F8590FDDFD/74CCF" display-inline="yes-display-
inline"><enum> (a)</enum><text display-inline="yes-display-inline">Notwithstanding any
other provision of law and in a manner consistent with other provisions in any division
of this Act, all laborers and mechanics employed by contractors and subcontractors on
projects funded directly by or assisted in whole or in part by and through the Federal
Government pursuant to any division of this Act shall be paid wages at rates not less
than those prevailing on projects of a character similar in the Locality as determined
by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
United States Code. With respect to the labor standards specified in this section, the
Secretary of Labor shail have the authority and functions set forth in Reorganization
Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40,
United States Code.</text></subsection>

<subsection id="H0B66D33401D04699BE8193BC2450B7D4"><enum> (b)</enum><text>The amounts
provided by this section are designated by the Congress as being for an emergency
requirement pursuant to section 251 (b) (2) (A) (i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.</text></subsection></section>

<section 1d="HE7331C15EF53414182CF96C74FADD9ID5" display-inline="no-display-inline"
section-type="subsequent-section"><enum>11009.</enum><header>Budgetary effects</header>

DOC 0004179
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 56 of 159

<subsection i1d="H329511DE981341B38DFOCDO04E3280F0D6" display-iniine="yes-display-
inline"><enum> (a)</enum><header>Statutory PAYGO Emergency Designation</header><text
display-iniine="yes-display-inline">The amounts provided under division B and each
succeeding division are designated as an emergency requirement pursuant to section 4(g)
of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).</text></subsection>

<subsection id="H856E3936FE8B46F291A825DC88F53108"><enum> (b) </enum><header>Senate PAYGO
Emergency Designation</header><text display-inline="yes-display-inline">In the Senate,
division B and each succeeding division are designated as an emergency requirement
pursuant to section 411i2(a) of H. Con. Res. 71 (115th Congress), the concurrent
resolution on the budget for fiscal year 2018.</text></subsection>

<subsection

id="H108F7B1966394143BC9BD2470CE14756"><enum> (c)</enum><header>Classification of
budgetary effects</header><text display-inline="yes-display-inline">Notwithstanding
Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory
statement of the committee of conference accompanying Conference Report 1054€"217 and
section 250(c) (8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the
budgetary effects of division B and each succeeding divisiona€"</text>

<paragraph id="HO788700ERC19F4682A54D312342FBEC70"><enum> (1) </enum><text>shall not be
estimated for purposes of section 251 of such Act; and</text></paragraph>

<paragraph id="H5044CB55321F4E2DA4ED1 DCBA4993CBC"><enum> (2)</enum><text>shall be
entered on the PAYGO scorecards maintained pursuant to section 4(d) of the Statutory
Pay-As-You-Go Act of 2010.</text></paragraph></subsection>

<subsection id="H3D84471 5ES5A1LB4CE8A8C49B60A1838D64" changed="not-

changed"><enum> (d)</enum><header>Ensuring No Within-Session Sequestration</header><text
display-iniine="yes-display-inline">Soleiy for the purpose of calculating a breach
within a category for fiscal year 2020 pursuant to section 251 (a) (6) or section 254 (g)
of the Balanced Budget and Emergency Deficit Control Act of 1985, and notwithstanding
any other provision of this division, the budgetary effects from this division shall be
counted as amounts designated as being for an emergency requirement pursuant to section
251 (b) (2) (A) of such Act.</text></subsection></section>

<section id="HF8C38CB8 9E7540BN68419FFIBA6F36BCB" section-type="undesignated-
section"><text display-inline="no-display-inline">This division may be cited as the
<quote>Coronavirus Recovery Supplemental Appropriations Act, 2020</quote>.
<pagebreak/></text></section></title></division>

<division id="HEO994C3359CD4C83A7F27A688EDC4ECB" section-style="olc-section-
style"><enum>B</enum><header>Revenue provisions</header>

<section id="H6B4AE7 960BE44054B5F47F2E1759C1F7"><enum>20001.</enum><header>Short
title</header><text display-inline="no-display-inline">This division may be cited as
the <quote><short-title>COVID4E"19 Tax Relief Act of 2020</short-
title></quote>.</text></section>

<title id="H49E85CD55CDC467 4AE405BA44B4085E5"><enum>I1</enum><header>Economic
stimulus</header>

<subtitie id="H6ED753B0DA8 94DC2A1A07A4E21E53C46"><enum>A</enum><header>2020 recovery
rebate improvements</header>

<section id="HCEB8FF2424D04CA99312F5FEG6E0 8C33D"><enum>20101.</enum><header>Dependents
taken into account in determining credit and rebates</header>

<subsection id="H4BFB3B6100884A328 0 9EFE22 6BF5B6E9"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 6428 (a) (2) of the
Internal Revenue Code of 1986 is amended by striking <quote>qualifying children (within
the meaning of section 24(c))</quote> and inserting <quote>dependents (as defined in
section 152)</quote>.</text></subsection>

<subsection id="H21C71C8A437740E4A3 96D41A4DE7 0BFD"><enum> (b) </enum><header>Conforming
amendments</header>

<paragraph id="HD4C27DF7394F4B03924FBBIA7B1A1FAC"><enum> (1) </enum><text>Section 6428 (g)
of such Code is amended by striking <quote>qualifying child</quote> each place it
appears and inserting <quote>dependent</quote>.</text></paragraph>

DOC 0004180
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 57 of 159

<paragraph id="HA851934C66954 96CBEBFFD1E8A0423E5"><enum> (2) </enum><text>Section
6428 (g) (2) (B) of such Code is amended by striking <quote>such child</quote> and
inserting <quote>such dependent</quote>. </text></paragraph></subsection>

<subsection id="H3FBBC2CC712E47ED92FAB7EC540B1 68C"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall take effect as if included
in section 2201 of the CARES Act.</text></subsection></section>

<section id="HB1FEBIAA383642C5AA082FCED642C465"><enum>20102.</enum><header>Individuals
providing taxpayer identification numbers taken into account in determining credit and
rebates</header>

<subsection id="H27431D8D648E486A9946E1A3CAC736D5"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 6428(g) of the
Internal Revenue Code of 1986, as amended by section 20101 of this Act, is amended to
read as follows:</text>

<quoted-block style="OLC" id="HB68FCO53DIF44FE9AF5C15382FFFB5D5" display-inline="no-
display-inline"™>

<subsection
id="HDA870622E65647 6GAACFAEB7 5A31D8E47"><enum> (g)</enum><header>Identification number
requirement</header>

<paragraph id="H8B182EAB555C4B9883E732BFDF77EB94"><enum> (1) </enum><header>In
general</header><text>The $1,200 amount in subsection (a) (1) shall be treated as being
zero unless the taxpayer includes the TIN of the taxpayer on the return of tax for the
taxable year.</text></paragraph>

<paragraph id="H280B8659876A4D42942F00B1FBDAAE7D"><enum> (2) </enum><header>Joint
returns</header><text>In the case of a joint return, the $2,400 amount in subsection
(a) (1) shall be treated as beinga€"</text>

<subparagraph id="H2BD2E5C3F29D4D6681B78BC4699E3397"><enum> (A) </enum><text>zero if the
TIN of neither spouse is included on the return of tax for the taxable year,
and</text></subparagraph>

<subparagraph id="H8E2B260FB6DC4CASBECC844E55692D52"><enum> (B) </enum><text>$1,200 if
the TIN of only one spouse is so included.</text></subparagraph></paragraph>

<paragraph

id="H5CE848B8BFBD413D81BE2A61BFBAA428"><enum> (3) </enum><header>Dependents</header><text
>A dependent shall not be taken into account under subsection (a) (2) unless the TIN of
such dependent is included on the return of tax for the taxable
year.</text></paragraph>

<paragraph id="HD1B33AB798434B2E97D504B7E1C7D996"><enum> (4) </enum><header>Coordination
with certain advance payments</header><text display-inline="yes-display-inline">In the
case of any payment made pursuant to subsection (f) (5) (B), a TIN shall be treated for
purposes of this subsection as included on the taxpayera€™s return of tax if such TIN
is provided pursuant to such subsection.</text></paragraph>

<paragraph id="HCSAE95D590D04CE5817AFF70C4630449"><enum> (5) </enum><header>Mathematical
or clerical error authority</header><text>Any omission of a correct TIN required under
this subsection shail be treated as a mathematical or clerical error for purposes of
applying section 6213(g) (2) to such omission.</text></paragraph></subsection><after-
quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection id="HOD41A2FO0F3B6428A83116B0413D506FE"><enum> (b) </enum><header>Effective
date</header><text>The amendment made by this section shall take effect as if included
in section 2201 of the CARES Act.</text></subsection></section>

<section id="H4322E3715CAC47D6A3EC92F0 8D7BADDE"><enum>20103.</enum><header>2020
recovery rebates not subject to reduction or offset with respect to past-due
support</header>

<subsection id="HDD3227D4396B4BD08491E7362CC9522E"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 2201 (d) (2) of the
CARES Act is amended by inserting <quote>(c),</quote> before

<quote> (d)</quote>.</text></subsection>

<subsection id="HC40D8E8B0C0942B6BACC8B4E045663DB"><enum> (b) </enum><header>Effective

DOC 0004181
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 58 of 159

date</header><text>The amendment made by this section shall apply to credits and
refunds allowed or made after the date of the enactment of this
Act.</text></subsection></section>

<section id="H5F44979864124205A28B822F0F8B3C10" section-type="subsequent—
section"><enum>20104.</enum><header>Protection of 2020 recovery rebates</header>

<subsection id="H62F2BDFC365 94BD38 9A6CC67C160B210"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Subsection (d) of section
2201 of the CARES Act, as amended by the preceding provisions of this Act, is
amendeda€"</text>

<paragraph id="HF71C10E118BB414682A30ACBI1 FAFOA26"><enum> (1) </enum><text>by
redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and by
moving such subparagraphs 2 ems to the right, </text></paragraph>

<paragraph id="HB8C98B637AFD437494D33FC7D4A40CB1"><enum> (2)</enum><text>by striking
<quote><header-in-text style="OLC" level="subsection">reduction or offset</header-in-
text>. a4€"Any credit</quote> and inserting 4€e<header-in-text level="subsection"
style="OLC">reduction, offset, garnishment, etc</header-in-text>.4€"</text>

<quoted-block style="OLC" display-inline="no-display-inline”
id="H483233D2A8314F3FB0433A91DCACADOD">

<paragraph id="H1611D11F76C14EPE996FE7B74571EF91"><enum> (1) </enum><header>In
general</header><text>Any credit</text></paragraph><after-quoted-block>, and</after-
quoted-block></quoted-block></paragraph>

<paragraph id="H11F045A947294A1 6BA06E281C71860A3"><enum> (3)</enum><text>by adding at
the end the following new paragraphs:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
Ld="HF3FEC4BAS5AD64D1297D13BF283AC1LEL">

<paragraph id="HLE7CBD386CC14C61A857DC44D8D8A8 0A" ><enum> (2) </enum><header>Assignment of
benefits</header>

<subparagraph id="HOS90EBDC47504475F831E73FC3DFDE9F2"><enum> (A) </enum><header>In
general</header><text>Any applicable payment shall not be subject to transfer,
assignment, execution, levy, attachment, garnishment, or other legal process, or the
operation of any bankruptcy or insolvency law, to the same extent as payments described
in section 207 of the Social Security Act (42 U.S.C. 407) without regard to subsection
(b) thereof. </text></subparagraph>

<subparagraph id="H5AB63DD5D4E8405C84D313442F934E9E"><enum> (B) </enum><header>Encoding
of payments</header><text>As soon as practicable after the date of the enactment of
this paragraph, the Secretary of the Treasury shall encode applicable payments that are
paid electronically to any accountd4€"</text>

<clause id="H22D09DA4ADD94C089F588116D9D2F896"><enum> (i)</enum><text>with a unique
identifier that is reasonably sufficient to allow a financial institution to identify
the payment as a payment protected under subparagraph (A), and</text></clause>

<clause id="H81ED0BB879124858AE1 5E230AC2BF5EA"><enum> (ii)</enum><text>pursuant to the
same specifications as required for a benefit payment to which part 212 of title 31,
Code of Federal regulations applies. </text></clause></subparagraph>

<subparagraph
id="HES5DFE06F60A64EDD8CB3DB2281368D75"><enum> (C)</enum><header>Garnishment</header>

<clause id="HF327078B0AB546B0957D8AA72 9 9E838E"><enum> (i) </enum><header>Encoded
payments</header><text>Upon receipt of a garnishment order that applies to an account
that has received an applicable payment that is encoded as provided in subparagraph
(B), a financial institution shall follow the requirements and procedures set forth in
part 212 of title 31, Code of Federal Regulations. This paragraph shall not alter the
status of payments as tax refunds or other nonbenefit payments for purpose of any
reclamation rights of the Department of Treasury or the Internal Revenue Service as per
part 210 of title 31 of the Code of Federal Regulations. </text></clause>

<clause id="HFF79C090C5C944E8A9641AE52471632C"><enum> (i1i)</enum><header>Other
payments</header><text>If a financial institution receives a garnishment order (other
than an order that has been served by the United States) that applies to an account

DOC 0004182
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 59 of 159

into which an applicable payment that has not been encoded as provided in subparagraph
(B) has been deposited on any date in the prior 60 days (including any date before the
date of the enactment of this paragraph), the financial institution, upon the request
of the account holder or for purposes of complying in good faith with a State order,
State law, court order, or interpretation by a State Attorney General relating to
garnishment order, may, but is not required to, treat the amount of the payment as
exempt under law from garnishment without requiring the account holder to assert any
right of garnishment exemption or requiring the consent of the judgment creditor.
</text></clause>

<clause

id="H5100ADE1 3ABA4 8A7 9D5FDB25C78 9BF33"><enum> (iii)</enum><header>Liability</header><tex
t>oA financial institution that complies in good faith with clause (i) or that acts in
good faith in reliance on clause (ii) shall not be liable under any Federal or State
law, regulation, or court or other order to a creditor that initiates an order for any
protected amounts, to an account holder for any frozen amounts or garnishment order
applied.</text></clause></subparagraph>

<subparagraph
id="HE9SF1341DFFBC4D6 8BF096BC93891178D"><enum> (D) </enum><header>Definitions</header><tex
t>For purposes of this paragraphaé"</text>

<clause id="HFDO3E2BD6B4E4D34 9A088FD271024744"><enum> (i)</enum><header>Account
holder</header><text display-inline="yes-display-inline">The term <term>account
holder</term> means a natural person against whom a garnishment order is issued and
whose name appears in a financial institutiona€™s records.</text></clause>

<clause id="HFC1474C7B78A4 9CCB77A1 D5EDC8E095C"><enum> (ii)</enum><header>Applicable
payment</header><text>The term <term>applicable payment</term> means any payment of
credit or refund by reason of section 6428 of such Code (as so added) or by reason of
subsection (c) of this section.</text></clause>

<clause

id="HC9EB7EAD67D24C2DA666A3569306DCF9"><enum> (iii) </enum><header>Garnishment</header><t
ext display-inline="yes-display-inline">The term <term>garnishment</term> means
execution, levy, attachment, garnishment, or other legal process.</text></clause>

<clause id="H1C519C4053A441CF8F69ER20448E73A3F"><enum> (iv) </enum><header>Garnishment
order</header><text display-inline="yes-display-inline">The term <term>garnishment
order</term> means a writ, order, notice, summons, judgment, levy, or similar written
instruction issued by a court, a State or State agency, a municipality or municipal
corporation, or a State child support enforcement agency, including a lien arising by
operation of law for overdue child support or an order to freeze the assets in an
account, to effect a garnishment against a
debtor.</text></clause></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="HB62A446E2CED41D5B90637EE8340F6DD"><enum> (b) </enum><header>Effective
date</header><text>The amendments made by this section shall take effect on the date of
the enactment of this Act. </text></subsection></section>

<section id="HEF9SBB503F00E4D64898118134763E810"><enum>20105.</enum><header>Payments to
representative payees and fiduciaries</header>

<subsection id="H7EA96CF801734861919B89DA1A836925"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 6428(f) of the
Internal Revenue Code of 1986 is amended by redesignating paragraph (6) as paragraph
(7) and by inserting after paragraph (5) the following new paragraph:</text>

<quoted-block style="OLC" id="H802DF62B9CBD45AA8 34978A23DC3B231" display-inline="no-
display-inline"™>

<paragraph id="HOE608D93C22344709F8AE751B310B399"><enum> (6) </enum><header>Payment to
representative payees and fiduciaries</header>

<subparagraph id="HF41D95BB2E6E468D9AFOFE4 7EA878C84"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case of any individual
for which payment information is provided to the Secretary by the Commissioner of
Social Security, the Railroad Retirement Board, or the Secretary of Veterans Affairs,
the payment by the Secretary under paragraph (3) with respect to such individual may be

DOC 0004183
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 60 of 159

made to such individualdeé™s representative payee or fiduciary and the entire payment
shall bea€"</text>

<clause id="H669229F3B0414D98A7 9DECCA6C1 8A11E"><enum> (i) </enum><text>provided to the
individual who is entitled to the payment, or</text></clause>

<clause id="H694Al1AFRARE2445B298557D05E252DE08"><enum> (ii)</enum><text>used only for the
benefit of the individual who is entitled to the
payment.</text></clause></subparagraph>

<subparagraph
id="HAE3FEC96730543C8 940F7611C5C43E08"><enum> (B) </enum><header>Application of
enforcement provisions</header>

<clause id="HFCFD154C6EDC47AB85F6B6665 93A3AD3"><enum> (i) </enum><text display-
inline="yes-display-iniine">In the case of a payment described in subparagraph (A)
which is made with respect to a social security beneficiary or a supplemental security
income recipient, section 1129(a) (3) of the Social Security Act (42 U.S.C.

1320aa€"8 (a) (3)) shall apply to such payment in the same manner as such section applies
to a payment under title II or XVI of such Act.</text></clause>

<clause id="HAD53AA292DBB4BABB7 8 48A2A8B5 9F62A"><enum> (ii)</enum><text display-
inline="yes-display-iniine">In the case of a payment described in subparagraph (A)
which is made with respect to a railroad retirement beneficiary, section 13 of the
Railroad Retirement Act (45 U.S.C. 2311) shall apply to such payment in the same manner
as such section applies to a payment under such Act.</text></clause>

<clause id="HA9FAB48 933364995BE47F26AB17B371A"><enum> (iii)</enum><text>In the case of a
payment described in subparagraph (A) which is made with respect to a veterans
beneficiary, sections 5502, 6106, and 6108 of titie 38, United States Code, shall apply
to such payment in the same manner as such sections appiy to a payment under such
title.</text></clause></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="H61AE0589487C405C823DB250E92A7CO1"><enum> (b) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in section 2201 of the CARES
Act.</text></subsection></section>

<section id="H5ED7AB8D7E344FA799A609972CD5C181"><enum>20106.</enum><header>Application
to taxpayers with respect to whom advance payment has already been made</header><text
display-inline="no-display-inline">In the case of any taxpayer with respect to whom
refund or credit was made or allowed before the date of the enactment of this Act under
subsection (ff) of section 6428 of the Internal Revenue Code of 1986 (as added by the
CARES Act), such subsection shall be applied separately with respect to the excess (if
any) ofa€"</text>

<paragraph id="HFC4C6290C4C5423080D7BASC3F7CD7C4"><enum> (1)</enum><text>the advance
refund amount determined under section 6428(f) (2) of such Code after the application of
the amendments made by this subtitle, over</text></paragraph>

<paragraph id="HFOB2D40C73964576A60E8B7E484D76EC"><enum> (2) </enum><text>the amount of
such refund or credit so made or allowed.</text></paragraph></section></subtitle>

<subtitle id="H35F262967B2A472E8 3DEAFC47E51 8B3C"><enum>B</enum><header>Additional
recovery rebates to individuals </header>

<section id="HB286D7¢E982F4FiD882546186CH02112" section-type="subsequent—
section"><enum>20111.</enum><header>Additional recovery rebates to individuals</header>

<subsection id="H8A04B64A74884306A1LD236AA62E599D9"><enum> (a) </enum><header>In
general</header><text>Subchapter B of chapter 65 of the Internal Revenue Code of 1986
is amended by inserting after section 6428 the following new section:</text>

<quoted-block style="OLC" id="HFA46492ER6E8842C1BS8DDDIAEO017188" display-inline="no-
display-inline"™>

<section id="H131E5C52991 94855BEBFF178B8BA5 9E5"><enum>6428A.</enum><header>Additional
recovery rebates to individuals</header>

<subsection id="H6460765E67E747C7 9CC8B8 3E75AD5222"><enum> (a) </enum><header>In
general</header><text>In the case of an eligible individual, there shall be allowed as

DOC 0004184
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 61 of 159

a credit against the tax imposed by subtitle A for the first taxable year beginning in
2020 an amount equal to the additional rebate amount determined for such taxable
year.</text></subsection>

<subsection id="H4D1921DD64084FCC8DF3C262C666EC1B"><enum> (b) </enum><header>Additional
rebate amount</header><text>For purposes of this section, the term <term>additional
rebate amount</term> means, with respect to any taxpayer for any taxable year, the sum
ofae€" </text>

<paragraph id="HD29D5BC91C2449B8B78F62E941B8 9E00"><enum> (1) </enum><text>$1,200 ($2,400
in the case of a joint return), plus</text></paragraph>

<paragraph id="H58FB9CD2DA9846928634F1C799CB4259"><enum> (2) </enum><text>$1,200
multiplied by the number of dependents of the taxpayer for such taxable year (not in
excess of 3 such dependents) .</text></paragraph></subsection>

<subsection id="H0B8637A7245047E9BCE170F2664A5752"><enum> (c) </enum><header>Eligible
individual</header><text>For purposes of this section, the term <term>eligible
individual</term> means any individual other thana€"</text>

<paragraph id="H25282A0F28054D928 6FARBF7AE3090E4"><enum> (1)</enum><text>any nonresident
alien individual,</text></paragraph>

<paragraph id="HEF499ECE14184087A7686ECA204649D2"><enum> (2) </enum><text>any individual

with respect to whom a deduction under section 151 is allowable to another taxpayer for
a taxable year beginning in the calendar year in which the individualde€™s taxable year

begins, and</text></paragraph>

<paragraph id="HEF954D02424840FB9E832E95C248C024"><enum> (3) </enum><text>an estate or
trust.</text></paragraph></subsection>

<subsection id="H7BO5EF2214A04160Bi F4C5BIFDDA4CB6"><enum> (d) </enum><header>Limitation
based on modified adjusted gross income</header><text>The amount of the credit allowed
by subsection (a) (determined without regard to this subsection and subsection (f))
shall be reduced (but not below zero) by 5 percent of so much of the taxpayerae™s
modified adjusted gross income as exceedsaé€"</text>

<paragraph id="H4252264C17134A8FB342BC1B49573DD9"><enum> (1) </enum><text display-
inline="yes-display-inline">$150,000 in the case of a joint return or a surviving
spouse (as defined in section 2(a)),</text></paragraph>

<paragraph id="H6CFD759691B44DE6904E0A47 3AA04CF3"><enum> (2)</enum><text display-
inline="yes-display-inline">$112,500 in the case of a head of household (as defined in
section 2(b)), and</text></paragraph>

<paragraph id="HF701LDD7FE5BC41C99C470D02DDA0 8485"><enum> (3) </enum><text display-
inline="yes-display-inline">$75,000 in any other case.</text></paragraph></subsection>

<subsection id="H43BDDDDFA8EE45D9A1 6135ES8EEF58D65"><enum> (e) </enum><header>Definitions
and special rules</header>

<paragraph id="H81DBC32B6429452DA91 845123AAD2CC2"><enum> (1) </enum><header>Modified
adjusted gross income</header><text>For purposes of this subsection (other than this
paragraph), the term <term>modified adjusted gross income</term> means adjusted gross
income determined without regard to sections 911, 931, and 933.</text></paragraph>

<paragraph id="H1D281B8B37B54A4E 9F9492A330AD5F6B"><enum> (2) </enum><header>Dependent
defined</header><text>For purposes of this section, the term <term>dependent</term> has
the meaning given such term by section 152. </text></paragraph>

<paragraph id="HE06A820FA761400DA3405FCFD9300EBA"><enum> (3) </enum><header>Credit
treated as refundable</header><text>The credit allowed by subsection (a) shall be
treated as allowed by subpart C of part IV of subchapter A of chapter
1.</text></paragraph>

<paragraph
id="H1460FC40925344F690BADF7 6BA9E034B"><enum> (4) </enum><header>Identification number
requirement</header>

<subparagraph id="H5D3FAA4416554509A66 9A8 GAFFEF3781"><enum> (A) </enum><header>In
general</header><text>The $1,200 amount in subsection (b) (1) shall be treated as being
zero unless the taxpayer includes the TIN of the taxpayer on the return of tax for the

DOC 0004185
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 62 of 159

taxable year.</text></subparagraph>

<subparagraph id="HCC84AC4DEBCE4461BE542EA1 32F7031F"><enum> (B) </enum><header>Joint
returns</header><text>In the case of a joint return, the $2,400 amount in subsection
(b) (1) shall be treated as being&€"</text>

<clause id="H7727018E5E7 94E3AB6DE811C500E408B"><enum> (i)</enum><text>zero if the TIN of
neither spouse is included on the return of tax for the taxable year,
and</text></clause>

<clause id="HD54F281D66454276B179D0F9E3D8 9582"><enum> (ii)</enum><text>$1,200 if the TIN
of only one spouse is so included.</text></clause></subparagraph>

<subparagraph

id="HD2AD81E6856C4B1 FRB3E02D7E82F8 941D"><enum> (C) </enum><header>Dependents</header><text
>A dependent shall not be taken into account under subsection (b) (2) unless the TIN of
such dependent is included on the return of tax for the taxable
year.</text></subparagraph>

<subparagraph

id="H48D4FC4E390F45B2 9B41EDS58CFFCF51C"><enum> (D) </enum><header>Coordination with
certain advance payments</header><text display-inline="yes-display-inline">In the case
of any payment made pursuant to subsection (g) (5) (A) (11), a TIN shall be treated for
purposes of this paragraph as included on the taxpayerd€™s return of tax if such TIN is
provided pursuant to such subsection.</text></subparagraph></paragraph></subsection>

<subsection id="H34BFF62A7 6BC46FCB441BA4BA7C64806"><enum> (f£) </enum><header>Coordination
with advance refunds of credit</header>

<paragraph id="H783F98B583C84541 BBFD125B9RFC5029"><enum> (1) </enum><header>Reduction of
refundable credit</header><text display-inline="yes-display-inline">The amount of the
credit which would (but for this paragraph) be allowable under subsection (a) shali be
reduced (but not below zero) by the aggregate refunds and credits made or allowed to
the taxpayer (or any dependent of the taxpayer) under subsection (g). Any failure to so
reduce the credit shall be treated as arising out of a mathematical or clerical error
and assessed according to section 6213 (b) (1) .</text></paragraph>

<paragraph id="H858C6BB643494C8 9BD7AE077095C14A6"><enum> (2) </enum><header>Joint
returns</header><text>In the case of a refund or credit made or allowed under
subsection (g) with respect to a joint return, half of such refund or credit shall be
treated as having been made or allowed to each individual filing such
return.</text></paragraph></subsection>

<subsection id="H4991B16540A74FA8B6381 9CE42AD296D"><enum> (g) </enum><header>Advance
refunds and credits</header>

<paragraph id="HCABF2F20A3EA4C86A2981532E05D462C"><enum> (1) </enum><header>In
general</header><text>Subject to paragraph (5), each individual who was an eligible
individual for such individualaé™s first taxable year beginning in 2019 shall be
treated as having made a payment against the tax imposed by chapter 1 for such taxable
year in an amount equal to the advance refund amount for such taxable
year.</text></paragraph>

<paragraph id="H4E62DDB664064E2A9BD766D96E719803"><enum> (2) </enum><header>Advance

refund amount</header><text>For purposes of paragraph (1), the advance refund amount is
the amount that would have been allowed as a credit under this section for such taxable
year if this section (other than subsection (f) and this subsection) had applied to

such taxable year.</text></paragraph>

<paragraph id="H7F10515621 9D4D9F958B60E7ECI1A74BA"><enum> (3) </enum><header>Timing and
manner of payments</header>

<subparagraph

id="H5159B043755E 441 7A347F1DFBE601D38"><enum> (A) </enum><header>Timing</header><text>The
Secretary shall, subject to the provisions of this title, refund or credit any
overpayment attributable to this section as rapidiy as possibie. No refund or credit
shall be made or allowed under this subsection after December 31,
2020.</text></subparagraph>

<subparagraph id="HC252F706D73944FD817784BA1DFF114E"
commented="no"><enum> (B)</enum><header>Delivery of

DOC 0004186
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 63 of 159

payments</header><text>Notwithstanding any other provision of law, the Secretary may
certify and disburse refunds payable under this subsection electronically to any
account to which the payee authorized, on or after January 1, 2018, the delivery of a
refund of taxes under this title or of a Federal payment (as defined in section 3332 of
title 31, United States Code) .</text></subparagraph>

<subparagraph id="HF88BCCAA17F547EA8 9CA2FCEF/78F0264"

commented="no"><enum> (C)</enum><header>Waiver of certain
rules</header><text>Notwithstanding section 3325 of title 31, United States Code, or
any other provision of law, with respect to any payment of a refund under this
subsection, a disbursing official in the executive branch of the United States
Government may modify payment information received from an officer or employee
described in section 3325(a) (1) (B) of such title for the purpose of facilitating the
accurate and efficient delivery of such payment. Except in cases of fraud or reckless
neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United
States Code, shall be imposed with respect to payments made under this
subparagraph.</text></subparagraph></paragraph>

<paragraph id="H052D4308F6DF4A65AF304AFA580F9E5C"><enum> (4) </enum><header>No
interest</header><text>No interest shall be allowed on any overpayment attributable to
this section.</text></paragraph>

<paragraph id="H4637BCAAACCC4BFF861ABA6B1D672E49"><enum> (5) </enum><header>Application
to individuals who do not file a return of tax for 2019</header>

<subparagraph id="HEB2E37E7850842EAB035503B8CB2483E"><enum> (A) </enum><header>In
general</header><text>In the case of an individual who, at the time of any
determination made pursuant to paragraph (3), has not filed a tax return for the year
described in paragraph (1), the Secretary shallaeé"</text>

<clause id="HBB4DDC16A20941F7B81FEECE8AFP5670F"><enum> (i)</enum><text>apply paragraph
(1) by substituting <quote>2018</quote> for <quote>2019</quote>, and</text></clause>

<clause id="HSDEBABFECOEF47CA9D50CD0980294654"><enum> (ii)</enum><text display-
inline="yes-display-iniine">in the case of a specified individuai who has not fileda
tax return for such individualde™s first taxable year beginning in 2018, determine the
advance refund amount with respect to such individual without regard to subsections (d)
and on the basis of information with respect to such individual which is provided
byae"</text>

<subclause id="HC8B8C27699B84411957211EAOAEF307B"><enum> (I)</enum><text>in the case of
a specified social security beneficiary or a specified supplemental security income
recipient, the Commissioner of Social Security,</text></subclause>

<subclause id="H0584EAC318C4497888 92B462462AD1 F0"><enum> (II)</enum><text display-
inline="yes-display-iniine">in the case of a specified railroad retirement beneficiary,
the Railroad Retirement Board, and</text></subclause>

<subclause id="HAD9FB4ECAA93460A9C4 64 64E2F5E2692"><enum> (II1I)</enum><text>in the case
of a specified veterans beneficiary, the Secretary of Veterans Affairs (in coordination
with, and with the assistance of, the Commissioner of Social Security if

appropriate) .</text></subclause></clause></subparagraph>

<subparagraph id="HA9719AA462B1 4A0186700369C5587945"><enum> (B) </enum><header>Specified
individual</header><text display-inline="yes-display-inline">For purposes of this
paragraph, the term <term>specified individual</term> means any individual who
isae€"</text>

<clause id="HF2D8B3C2CC8D480097A406B531D57C05"><enum> (i)</enum><text>a specified social
security beneficiary,</text></clause>

<clause id="H7B50F526A10C4A83AC40904276723C84"><enum> (ii)</enum><text>a specified
supplemental security income recipient, </text></clause>

<clause id="H7E737BBA3F234B9BA2 9341282693668E"><enum> (iii)</enum><text>a specified
railroad retirement beneficiary, or</text></clause>

<clause id="H3C8754A5E99E4405AB083B27E3671880"><enum> (iv) </enum><text>a specified
veterans beneficiary.</text></clause></subparagraph>

<subparagraph id="HC1O091CCE30E44CA8CB8179D57A27D86"><enum> (C) </enum><header>Specified

DOC 0004187
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 64 of 159

social security beneficiary</header><text>For purposes of this paragrapha€"</text>

<clause id="H6217F345F29E44A6A08 66B0 LEFOAAA:D"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">The term <term>specified
social security beneficiary</term> means any individual who, for the last month that
ends prior to the date of enactment of this section, is entitled to any monthly
insurance benefit payable under title II of the Social Security Act (42 U.S.C. 401 et
seq.), including payments made pursuant to sections 202(d), 223(g), and 223(1) (7) of
such Act.</text></clause>

<clause

id="HB6F5Di 8 8BC6C4B27B8D28 951 8A4101 FC"><enum> (ii) </enum><header>Exception</header><text
display-iniine="yes-display-inline">Such term shall not include any individual if such
benefit is not payable for such month by reason of section 202(x) of the Social
Security Act (42 U.S.C. 402(x)) or section 1129A of such Act (42 U.S.C.

1320a4€"8a) .</text></clause></subparagraph>

<subparagraph id="H516C365E474241129E55EEDO5F913699"><enum> (D) </enum><header>Specified
supplemental security income recipient</header><text>For purposes of this
paragrapha€"</text>

<clause id="H022E7E28E63F44019346A2577C76A1A0"

commented="no"><enum> (i)</enum><header>In general</header><text display-inline="yes-
display-inline">The term <term>specified supplemental security income recipient</term>
means any individual who, for the last month that ends prior to the date of enactment
of this section, is eligible for a monthly benefit payable under title XVI of the
Social Security Act (42 U.S.C. 1381 et seq.) (other than a benefit to an individual
described in section 1611 (e) (1) (B) of such Act (42 U.S.C. 1382(e) (1) (B)),
includingé€"</text>

<subclause id="H6699CD4167014486B3B543F 9EOR3CFLE"><enum> (I) </enum><text>payments made
pursuant to section 1614(a) (3) (C) of such Act (42 U.S.C.
1382c (a) (3) (C)),</text></subclause>

<subclause id="H3174198741E94F1 4A5ECC8C379486227"><enum> (II) </enum><text>payments made
pursuant to section 1619(a) (42 U.S.C. 1382h) or subsections (a) (4), (a) (7), or (p) (7)
of section 1631 (42 U.S.C. 1383) of such Act, and</text></subclause>

<subclause id="H4658A0B1B90144F4AF65B8C656B26911"><enum> (III) </enum><text>State
supplementary payments of the type referred to in section 1616(a) of such Act (42

U.S.C. 1382e(a)) (or payments of the type described in section 212(a) of Public Law
934€"66) which are paid by the Commissioner under an agreement referred to in such
section 1616(a) (or section 212(a) of Public Law 934€"66) .</text></subclause></clause>
<clause

id="H5799D6CB7B0C4E 98 833767 9F001344R3"><enum> (ii) </enum><header>Exception</header><text
>Such term shall not include any individual if such monthly benefit is not payable for
such month by reason of subsection (e) (1) (A) or (e) (4) of section 1611 (42 U.S.c. 1382)
or section 1129A of such Act (42 U.S.C. 1320a4€"8a) .</text></clause></subparagraph>

<subparagraph id="HD8FDC6AE42 6B432BA7 9F3BD1 05AA4EB7"><enum> (E) </enum><header>Specified
railroad retirement beneficiary</header><text display-inline="yes-display-inline">For
purposes of this paragraph, the term <term>specified railroad retirement
beneficiary</term> means any individual who, for the last month that ends prior to the
date of enactment of this section, is entitled to a monthly annuity or pension payment
payable (without regard to section 5(a) (ii) of the Railroad Retirement Act of 1974 (45
U.S.C. 231ld(a) (ii))) underadé"</text>

<clause id="HEEGA03EFFFB84B31B614 9AFFO51BA8D3"><enum> (i) </enum><text>section 2(a) (1) of
such Act (45 U.S.C. 23la(a) (1)),</text></clause>

<clause id="HE91LE93E6C3E5443E93A4CBEA2 8A40934"><enum> (ii)</enum><text>section 2(c) of
such Act (45 U.S.C. 23la(c)),</text></clause>

<clause id="H449E0D9C736F4BBD91D07651FA52074F"><enum> (iii)</enum><text>section 2(d) (1)
of such Act (45 U.S.C. 23la(d)(1)), or</text></clause>

<clause id="H731BE451FF8E46399C91AC8E6244899B"><enum> (iv) </enum><text>section 7(b) (2)
of such Act (45 U.S.C. 231f(b) (2)) with respect to any of the benefit payments
described in subparagraph (C) (i) .</text></clause></subparagraph>

DOC 0004188
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 65 of 159

<subparagraph id="H409598B2BB414D959FF889561D14A100"><enum> (F) </enum><header>Specified
veterans beneficiary</header><text>For purposes of this paragraphae€"</text>

<clause id="H2AFOBB8B7B814DDB937C4E2724FC2D4B"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">The term <term>specified
veterans beneficiary</term> means any individual who, for the last month that ends
prior to the date of enactment of this section, is entitled to a compensation or
pension payment payable undera&€"</text>

<subclause id="H1L50EDCAF62B4465CA1F09005D1126720"><enum> (I) </enum><text>section 1110,
1117, 1121, 1131, 1141, or 1151 of title 38, United States Code,</text></subclause>

<subclause id="H451622A2DC744C268D1i461F92417B2A1"><enum> (II) </enum><text>section 1310,
1312, 1313, 1315, 1316, or 1318 of title 38, United States Code,</text></subclause>

<subclause id="HA2F54525B1 6045E6903E0121ACC4ABC3"><enum> (III) </enum><text>section 1513,
1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code,
or</text></subclause>

<subclause id="HD82D3E7A60R941 95BBCD7 9F4A4CA13C8"><enum> (IV) </enum><text>section 1805,
1815, or 1821 of title 38, United States Code, </text></subclause><continuation-text
continuation-text-leveli="clause">to a veteran, surviving spouse, child, or parent as
described in paragraph (2), (3), (4) (A) (11), or (5) of section 101, title 38, United
States Code.</continuation-text></clause>

<clause

id="H2094026151E4440FB86E8D215607F623"><enum> (ii) </enum><header>Exception</header><text
display-inline="yes-display-inline">Such term shall not include any individual if such
compensation or pension payment is not payable, or was reduced, for such month by
reason of section 1505, 5313, or 5313B of title 38, United States
Code.</text></clause></subparagraph>

<subparagraph id="H1009D58CC3464A96BF5 7A00FDS5S0F3A1 6"><enum> (G) </enum><header>Subsequent
determinations and redeterminations not taken into account</header><text display-
inline="yes-display-iniline">For purposes of this section, any individuala€™s status as
a specified social security beneficiary, a specified supplemental security income
recipient, a specified railroad retirement beneficiary, or a specified veterans
beneficiary shall be unaffected by any determination or redetermination of any
entitlement to, or eligibility for, any benefit, payment, or compensation, if such
determination or redetermination occurs after the last month that ends prior to the
date of enactment of this section.</text></subparagraph>

<subparagraph id="HAD26FFC2677C40098407A2D7DBD532 93"><enum> (H) </enum><header>Payment to
representative payees and fiduciaries</header>

<clause id="HBCS8AC21E944B4701B25F94E656026B53"><enum> (i1)</enum><header>In
general</header><text display-inline="yes-display-inline">If the benefit, payment, or
compensation referred to in subparagraph (C) (i), (D) (1), (E), or (F) (1) with respect to
any specified individual is paid to a representative payee or fiduciary, payment by the
Secretary under paragraph (3) with respect to such specified individual shall be made
to such individuald€™s representative payee or fiduciary and the entire payment shall
be used only for the benefit of the individual who is entitled to the payment.
</text></clause>

<clause id="H7E5F26A74B3E4E548009154457C96665"><enum> (ii)</enum><header>Application of
enforcement provisions</header>

<subclause id="H4E101F857CD647A98141EF729F 945BE0"><enum> (I)</enum><text displiay-
inline="yes-display-iniine">In the case of a payment described in clause (i) which is
made with respect to a specified social security beneficiary or a specified
supplemental security income recipient, section 1129(a) (3) of the Social Security Act
(42 U.S.C. 1320a4€"8 (a) (3)) shall apply to such payment in the same manner as such
section applies to a payment under title II or XVI of such Act.</text></subclause>

<subclause id="H40A099795BA947DB93CDC1E51 4B8E51A"><enum> (II)</enum><text display-
inline="yes-display-iniine">In the case of a payment described in clause (i) which is
made with respect to a specified railroad retirement beneficiary, section 13 of the
Railroad Retirement Act (45 U.S.C. 2311) shall apply to such payment in the same manner
as such section applies to a payment under such Act.</text></subclause>

<subclause id="HFB60E4F65CA0466DBCE54C5B2F20170C"><enum> (III)</enum><text>In the case

DOC 0004189
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 66 of 159

of a payment described in clause (i) which is made with respect to a specified veterans
beneficiary, sections 5502, 6106, and 6108 of title 38, United States Code, shail apply
to such payment in the same manner as such sections apply to a payment under such
title.</text></subclause></clause></subparagraph></paragraph>

<paragraph id="H5F2C7B6AD2 9B47F4903C59C1 BI2ZAF920"

commented="no"><enum> (6)</enum><header>Notice to taxpayer</header><text display-
inline="yes-display-iniine">Not later than 15 days after the date on which the
Secretary distributed any payment to an eligible taxpayer pursuant to this subsection,
notice shail be sent by mail to such taxpayer's last known address. Such notice shall
indicate the method by which such payment was made, the amount of such payment, anda
phone number for the appropriate point of contact at the Internal Revenue Service to
report any error with respect to such payment.</text></paragraph></subsection>

<subsection id="H5371EC3BC57D40AFA90B480B2F8879A9"

commented="no"><enum> (h) </enum><header>Regulations</header><text display-inline="yes-
display-inline">The Secretary shall prescribe such regulations or other guidance as may
be necessary or appropriate to carry out the purposes of this section,
includingé€"</text>

<paragraph id="HE7B6488F849D4D639F463258 3CDBBF27"><enum> (1) </enum><text>regulations or
other guidance providing taxpayers the opportunity to provide the Secretary information
sufficient to allow the Secretary to make payments to such taxpayers under subsection
(g) (including the determination of the amount of such payment) if such information is
not otherwise available to the Secretary, and</text></paragraph>

<paragraph id="H84EBFOF4875D45BBAC1136A8F1A07387"><enum> (2)</enum><text display-
inline="yes-display-inline">regulations or other guidance providing for the proper
treatment of joint returns and taxpayers with dependents to ensure that an individual
is not taken into account more than once in determining the amount of any credit under
subsection (a) and any credit or refund under subsection (g).
</text></paragraph></subsection>

<subsection

id="H8A6054E201CC402BBDD124B9F51F4683"><enum> (i)</enum><header>Outreach</header><text
display-iniine="yes-display-inline">The Secretary shall carry out a robust and
comprehensive outreach program to ensure that all taxpayers described in subsection
(h) (1) learn of their eligibility for the advance refunds and credits under subsection
(g)?7 are advised of the opportunity to receive such advance refunds and credits as
provided under subsection (h) (1); and are provided assistance in applying for such
advance refunds and credits. In conducting such outreach program, the Secretary shall
coordinate with other government, State, and local agencies; federal partners; and
community-based nonprofit organizations that regularly interface with such
taxpayers.</text></subsection></section><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="HDDB04372661F43D6AAAFBC2778 6AB82B"><enum> (b) </enum><header>Treatment of
certain possessions</header>

<paragraph id="HEO7C13C9E8AE4181BB638DA9F921 BCA0"><enum> (1)</enum><header>Payments to
possessions with mirror code tax systems</header><text display-inline="yes-display-
inline">The Secretary of the Treasury shall pay to each possession of the United States
which has a mirror code tax system amounts equal to the loss (if any) to that
possession by reason of the amendments made by this section. Such amounts shall be
determined by the Secretary of the Treasury based on information provided by the
government of the respective possession.</text></paragraph>

<paragraph id="HDA1DE1D5EE34454CBF3014BC84812E87"><enum> (2)</enum><header>Payments to
other possessions</header><text display-inline="yes-display-inline">The Secretary of
the Treasury shall pay to each possession of the United States which does not have a
mirror code tax system amounts estimated by the Secretary of the Treasury as being
equal to the aggregate benefits (1f any) that would have been provided to residents of
such possession by reason of the amendments made by this section if a mirror code tax
system had been in effect in such possession. The preceding sentence shall not apply
unless the respective possession has a plan, which has been approved by the Secretary
of the Treasury, under which such possession will promptly distribute such payments to
its residents.</text></paragraph>

<paragraph id="H16D198711A36442E994EF116F60DAD409"><enum> (3) </enum><header>Coordination

DOC 0004190
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 67 of 159

with credit allowed against united states income taxes</header><text>No credit shall be
allowed against United States income taxes under section 6428A of the Internal Revenue
Code of 1986 (as added by this section), nor shall any credit or refund be made or
allowed under subsection (g) of such section, to any persondé"</text>

<subparagraph id="H3555E751D8514E378FE75EC3934C8DAC"><enum> (A) </enum><text>to whom a
credit is allowed against taxes imposed by the possession by reason of the amendments
made by this section, or</text></subparagraph>

<subparagraph id="HA60B1998E53642408E86F59067D36F30"><enum> (B) </enum><text>who is
eligible for a payment under a plan described in paragraph
(2) .</text></subparagraph></paragraph>

<paragraph id="H5AF4EE96137F49868FD1BEE9B11AB66C"><enum> (4) </enum><header>Mirror code
tax system</header><text>For purposes of this subsection, the term <term>mirror code
tax system</term> means, with respect to any possession of the United States, the
income tax system of such possession if the income tax liability of the residents of
such possession under such system is determined by reference to the income tax laws of
the United States as if such possession were the United
States.</text></paragraph></subsection>

<subsection
id="HA18353A992A147398E4E0DC0516D348C"><enum> (c)</enum><header>Administrative
provisions</header>

<paragraph id="H58674D6AERB1E42999FF78B5B4028D544"><enum> (1) </enum><header>Definition of
deficiency</header><text>Section 6211 (b) (4) (A) of the Internal Revenue Code of 1986 is
amended by striking <quote>and 6428</quote> and inserting <quote>6428, and
6428A</quote>.</text></paragraph>

<paragraph id="H106C972E57F5496EB94EA4E3F22DC2FA"><enum> (2) </enum><header>Mathematical
or clerical error authority</header><text>Section 6213(g) (2) of such Code is
amendedae€"</text>

<subparagraph id="H8A44A80EA6854BFF8341541FE97B8128"><enum> (A) </enum><text>by inserting
<quote>or section 6428A (relating to additional recovery rebates to
individuals)</quote> before the comma at the end of subparagraph (H),
and</text></subparagraph>

<subparagraph id="HBF74D93E869046DFBE032206D1D483D9"><enum> (B) </enum><text>by striking
<quote>or 6428</quote> in subparagraph (L) and inserting <quote>6428, or
6428A</quote>.</text></subparagraph></paragraph>

<paragraph id="H5FCOA65496F94B0284F691A7C700C2E9"><enum> (3) </enum><header>Exception

from reduction or offset</header><text display-inline="yes-display-inline™>Any credit
or refund allowed or made to any individual by reason of section 6428A of the Internal
Revenue Code of 1986 (as added by this section) or by reason of subsection (b) of this

section shall not bea€" </text>

<subparagraph id="HF32E32A8A3A94E9DB1 9BE28770C1FO6B"><enum> (A) </enum><text>subject to
reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code,
</text></subparagraph>

<subparagraph id="HBCAD3DA2CD644443A8 8B9AA678B7352E"><enum> (B) </enum><text>subject to
reduction or offset pursuant to subsection (c), (d), (e), or (f) of section 6402 of the
Internal Revenue Code of 1986, or </text></subparagraph>

<subparagraph id="H394588B4A01E4FF5801A98012D24DBF0"><enum> (C) </enum><text>reduced or
offset by other assessed Federal taxes that would otherwise be subject to levy or
collection.</text></subparagraph></paragraph>

<paragraph id="HC037A968CB7743CEAB053818DD746D3B"><enum> (4) </enum><header>Assignment of
benefits</header>

<subparagraph id="HB2BB09F2439444F4AR8F224FBE99CC2A"><enum> (A) </enum><header>In
general</header><text>Any applicable payment shall not be subject to transfer,
assignment, execution, levy, attachment, garnishment, or other legal process, or the
operation of any bankruptcy or insolvency law, to the same extent as payments described
in section 207 of the Social Security Act (42 U.S.C. 407) without regard to subsection
(b) thereof. </text></subparagraph>

DOC 0004191
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 68 of 159

<subparagraph id="H8861E58759FA4D8E81CEBF41DAF6B7F8"><enum> (B) </enum><header>Encoding
of payments</header><text>As soon as practicable after the date of the enactment of the
paragraph, the Secretary of the Treasury shall encode applicable payments that are paid
electronically to any accountdé"</text>

<clause id="H7A9D6983C700484F9C1 61969A3943AB1"><enum> (i)</enum><text>with a unique
identifier that is reasonably sufficient to allow a financial institution to identify
the payment as a payment protected under subparagraph (A), and</text></clause>

<clause id="H64B2761B4D3D48949B2586635 7BAOE4E"><enum> (ii)</enum><text>pursuant to the
same specifications as required for a benefit payment to which part 212 of title 31,
Code of Federal regulations applies. </text></clause></subparagraph>

<subparagraph
td="HC575E6B4CB754364B85954596F07B289"><enum> (C) </enum><header>Garnishment</header>

<clause id="HORL4F4CAF9R34FF396E1F33BE146ECi2"><enum> (i)</enum><header>Encoded
payments</header><text>Upon receipt of a garnishment order that applies to an account
that has received an applicable payment that is encoded as provided in subparagraph
(B), a financial institution shall follow the requirements and procedures set forth in
part 212 of title 31, Code of Federal Regulations. This paragraph shall not alter the
status of payments as tax refunds or other nonbenefit payments for purpose of any
reclamation rights of the Department of Treasury or the Internal Revenue Serves as per
part 210 of title 31 of the Code of Federal Regulations. </text></clause>

<clause id="HA107653E900645B7904BD48AC2568212"><enum> (ii)</enum><header>Other
payments</header><text>If a financial institution receives a garnishment order (other
than an order that has been served by the United States) that applies to an account
into which an applicable payment that has not been encoded as provided in subparagraph
(B) has been deposited on any date in the prior 60 days (including any date before the
date of the enactment of this paragraph), the financial institution, upon the request
of the account holder or for purposes of complying in good faith with a State order,
State law, court order, or interpretation by a State Attorney General relating to
garnishment order, may, but is not required to, treat the amount of the payment as
exempt under law from garnishment without requiring the account holder to assert any
right of garnishment exemption or requiring the consent of the judgment creditor.
</text></clause>

<clause

id="H6885B64B8521 4FBEAFOD3C4E49299950"><enum> (iii) </enum><header>Liability</header><tex
t>A financial institution that complies in good faith with clause (1) or that acts in
good faith in reliance on clause (ii) shall not be liable under any Federal or State
law, regulation, or court or other order to a creditor that initiates an order for any
protected amounts, to an account holder for any frozen amounts or garnishment order
applied.</text></clause></subparagraph>

<subparagraph
id="HBB772135CB684A4BA5146471A87A2BC8"><enum> (D) </enum><header>Definitions</header><tex
t>For purposes of this paragraphae€"</text>

<clause id="H85C36B6AA020485E97E84CCEBE421350"><enum> (i) </enum><header>Account
holder</header><text display-inline="yes-display-inline">The term <term>account
holder</term> means a natural person against whom a garnishment order is issued and
whose name appears in a financial institutiona€™s records.</text></clause>

<clause id="H832B317C15174D0AB2AAB52BCA8 9DBB7"><enum> (ii)</enum><header>Applicable
payment</header><text>The term <term>applicable payment</term> means any payment of
credit or refund by reason of section 6428 of such Code (as so added) or by reason of
subsection (c) of this section.</text></clause>

<clause

id="H8D7 03A8A8AF2450EA125A400B4B34EE2"><enum> (iii) </enum><header>Garnishment</header><t
ext display-inline="yes-display-inline">The term <term>garnishment</term> means
execution, levy, attachment, garnishment, or other legal process.</text></clause>

<clause id="H72F35618C594472EFADFE0O45AE4 392D8A"><enum> (iv) </enum><header>Garnishment
order</header><text display-inline="yes-display-inline">The term <term>garnishment
order</term> means a writ, order, notice, summons, judgment, levy, or similar written
instruction issued by a court, a State or State agency, a municipality or municipal
corporation, or a State child support enforcement agency, including a lien arising by

DOC 0004192
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 69 of 159

operation of law for overdue child support or an order to freeze the assets in an
account, to effect a garnishment against a
debtor.</text></clause></subparagraph></paragraph>

<paragraph id="HBCFFA48900404E6AAD61A7 9D8A4BDE38"><enum> (5) </enum><header>Treatment of
credit and advance payments</header><text display-inline="yes-display-inline">For
purposes of section 1324 of title 31, United States Code, any credit under section
6428A(a) of the Internal Revenue Code of 1986, any credit or refund under section
6428A(g) of such Code, and any payment under subsection (b) of this section, shall be
treated in the same manner as a refund due from a credit provision referred to in
subsection (b) (2) of such section 1324.</text></paragraph>

<paragraph id="H9775E56ABB034A6480A6492C2E71D1F4"><enum> (6) </enum><header>Agency
information sharing and assistance</header><text>The Commissioner of Social Security,
the Railroad Retirement Board, and the Secretary of Veterans Affairs shall each provide
the Secretary of the Treasury (or the Secretaryaée€™s delegate) such information and
assistance as the Secretary of the Treasury (or the Secretaryde€™s delegate) may require
for purposes of making payments under section 6428A(g) of the Internal Revenue Code of
1986 to individuals described in paragraph (5) (A) (ii) thereof.</text></paragraph>

<paragraph id="HA28FCAF9SCCEA42B9881F074732BD0384"><enum> (7) </enum><header>Clerical
amendment</header><text display-inline="yes-display-inline">The table of sections for
subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by inserting
after the item relating to section 6428 the following new item:</text>

<quoted-block style="OLC" id="HEB&S046CA8CD84152AF22FDA2DD4i1 FFF9" display-inline="no-
display-inline"™>

<toc container-level="quoted-block-container" quoted-block="no-quoted-block" lowest-
level="sSection" idref="HFA4 64 92E6E8842C1B88DDDIAEO0017188" regeneration="yes-
regeneration” lowest-bolded-level="division-lowest-bolded">

<toc-entry idref="H131E5C52991 94855BEBFF178B8BA59E5"

level="section">Sec.4€, 6428A.4€,Additional recovery rebates to individuals.</toc-
entry></toc><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection>

<subsection
id="H5C 9CEC6FFDE54033BBA5AD2A66 9191 8F"><enum> (d) </enum><header>Appropriations to carry
out this section</header>

<paragraph id="HIF92A55AF808446C8E3E28F5BF42C476"><enum> (1) </enum><header>In
general</header><text>Immediately upon the enactment of this Act, the following sums
are appropriated, out of any money in the Treasury not otherwise appropriated, for the
fiscal year ending September 30, 2020a8€"</text>

<subparagraph id="H3F6C004093334704A0787COBA3D84C 9A" ><enum> (A) </enum><header>Department
of the Treasury</header>

<clause id="H3CD77F2E24B640DD9A83835Bi25C4583"><enum> (i)</enum><text display-
inline="yes-display-inline">For an additional amount for <quote>Department of the

Treasurydé€"Bureau of Fiscal Servicesa€"Salaries and Expenses</quote>, $78,650,000, to
remain available until September 30, 2021.</text></clause>

<clause id="H4536AC73BA354778 85DB5330FE6A682B"><enum> (ii)</enum><text display-
inline="yes-display-inline">For an additional amount for <quote>Department of the
Treasuryd€"Internal Revenue Serviced€"Taxpayer Services</quote>, $298,700,000, to
remain available until September 30, 2021.</text></clause>

<clause id="HD18C74AE0DDC4D1193F53F9D2E397A2B"><enum> (iii)</enum><text>For an
additional amount for <quote>Department of the Treasurya€"Internal Revenue
Servicedé€"Enforcement</quote>, $37,200,000, to remain available until September 30,
2021.</text></clause>

<clause id="HDEBL1O78701A43EA97C8A28E2C1678F4"><enum> (iv)</enum><text>For an additional
amount for <quote>Department of the Treasuryé€"Internal Revenue Serviced€"Operations
Support</quote>, $185,000,000, to remain available until September 30,
2021.</text></clause>

<clause id="H9A3B570A23EB4ABEA1 6FFOFDF55F0015" commented="no"><enum> (v) </enum><text>For
an additional amount for <quote>Department of the Treasuryd€"Office of Treasury

DOC 0004193
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 70 of 159

Inspector General for Tax Administration</quote>, $10,000,000, to remain available
until September 30, 2024, for necessary expenses related to COVID&aE"19 including
carrying out investigations.</text></clause><continuation-text continuation-text-
level="subparagraph">Amounts made available in appropriations under clauses (ii),
(iii), and (iv) of this subparagraph may be transferred between such appropriations
upon the advance notification of the Committees on Appropriations of the House of
Representatives and the Senate. Such transfer authority is in addition to any other
transfer authority provided by law.</continuation-text></subparagraph>

<subparagraph id="H4CD04EBFA4EF421D879544207F70828A"><enum> (B) </enum><header>Social
Security Administration</header><text display-inline="yes-display-inline">For an
additional amount for <quote>Social Security Administrationd€"Limitation on
Administrative Expenses</quote>, $40,500,000, to remain available until September 30,
2021: Provided, that $2,500,000, to remain available until September 30, 2024, shall be
transferred to <quote>Social Security Administrationaée€"Office of Inspector
General</quote> for necessary expenses in carrying out the provisions of the Inspector
General Act of 1978.</text></subparagraph>

<subparagraph id="H86B4A6DEC4FB408 0A1EDAF2F7 8BB061B"><enum> (C) </enum><header>Railroad
Retirement Board</header><text>For an additional amount for <quote>Railroad Retirement
Boarda€"Limitation on Administration</quote>, $8,300, to remain available until
September 30, 2021.</text></subparagraph></paragraph>

<paragraph

id="H2CC6C6CAC8 4B4F358A0 3BBC4F7255C07"><enum> (2) </enum><header>Reports</header><text>No
later than 15 days after enactment of this Act, the Secretary of the Treasury shall
submit a pian to the Committees on Appropriations of the House of Representatives and
the Senate detailing the expected use of the funds provided by clauses (i) through (iv)
paragraph (1) (A). Beginning 90 days after enactment of this Act, the Secretary of the
Treasury shali submit a quarterly report to the Committees on Appropriations of the
House of Representatives and the Senate detailing the actual expenditure of such funds
and the expected expenditure of such funds in the subsequent
quarter.</text></paragraph></subsection>

<subsection id="H14A32A5B2B46474CA20560402D8845E8"><enum> (e) </enum><header>Certain
requirements related to recovery rebates and additional recovery rebates</header>

<paragraph id="H99681856CC114C4B8F657333CDC31B46"><enum> (1) </enum><header>Signatures on
checks and notices, etc., by the Department of the Treasury</header><text display-
inline="yes-display-inline">Any check issued to an individual by the Department of the
Treasury pursuant to section 6428 or 6428A of the Internal Revenue Code of 1986, and
any notice issued pursuant to section 6428(f) (6) or section 6428A(g) (6) of such Code,
may not be signed by or otherwise bear the name, signature, image or likeness of the
President, the Vice President or any elected official or cabinet level officer of the
United States, or any individual who, with respect to any of the aforementioned
individuals, bears any relationship described in subparagraphs (A) through (G) of
section 152(d) (2) of the Internal Revenue Code of 1986.</text></paragraph>

<paragraph id="HFCC6E27B65FF4EC3A47D0A51 9C7BODFB"><enum> (2) </enum><header>Effective
date</header><text>Paragraph (1) shall apply to checks and notices issued after the
date of the enactment of this Act.</text></paragraph></subsection>

<subsection id="H42E1D472F7674FAAA926AC91265942F4"><enum> (f)</enum><header>Reports to
Congress</header><text>Each week beginning after the date of the enactment of this Act
and beginning before December 31, 2020, on Friday of such week, not later than 3 p.m.
Eastern Time, the Secretary of the Treasury shall provide a written report to the
Committee on Ways and Means of the House of Representatives and the Committee on
Finance of the Senate. Such report shall include the following information with respect
to payments made pursuant to each of sections 6428 and 6428A of the Internal Revenue
Code of 1986:</text>

<paragraph id="HEBDC250C97A645E386A9E52F8D17109C"><enum> (1)</enum><text>The number of
scheduled payments sent to the Bureau of Fiscal Service for payment by direct deposit
or paper check for the following week (stated separately for direct deposit and paper
check) .</text></paragraph>

<paragraph id="HAFF4CB39B830421EA9277EE069831827"><enum> (2) </enum><text>The total
dollar amount of the scheduled payments described in paragraph (1) .</text></paragraph>

<paragraph id="H5F34485C1 0A64ABCBE66C8 0ABF27CC50"><enum> (3) </enum><text>The number of

DOC 0004194
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 71 of 159

direct deposit payments returned to the Department of the Treasury and the total dollar
value of such payments, for the week ending on the day prior to the day on which the
report is provided.</text></paragraph>

<paragraph id="H6B7C0152D56A466B8B3353A622047780"><enum> (4) </enum><text display-
inline="yes-display-inline">The total number of letters related to payments under
section 6428 or 6428A of such Code mailed to taxpayers during the week ending on the
day prior to the day on which the report is
provided.</text></paragraph></subsection></section></subtitle>

<subtitle id="H683ACC422C9F4AB  9AEBEFCO908BD144E"><enum>C</enum><header>Earned income
tax credit</header>

<section
id="H072E6 9B64A31 4957A40C35FDBD9AFF12"><enum>20121.</enum><header>Strengthening the
earned income tax credit for individuals with no qualifying children</header>

<subsection id="H545A6F6A2F62471 6AAD1 63AC908 692A2"><enum> (a) </enum><header>Special
rules for 2020</header><text display-inline="yes-display-inline">Section 32 of the
Internal Revenue Code of 1986 is amended by adding at the end the following new
subsection:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HFF6A5428D1374E108COAB933C5BAE45E">

<subsection id="H18230115121C4A9DB4FA525577703C7F"><enum> (n) </enum><header>Special
rules for individuals without qualifying children</header><text display-inline="yes-
display-inline">In the case of any taxable year beginning after December 31, 2019, and
before January 1, 20214€"</text>

<paragraph id="H8F4105DC346547DF8DFA5A6C11A773BE"><enum> (1) </enum><header>Decrease in
minimum age for credit</header>

<subparagraph id="H7318708B7A04436A97503BEA550912BE"><enum> (A) </enum><header>In
general</header><text>Subsection (c) (1) (A) (ii) (II) shall be applied by substituting
<quote>the applicable minimum age</quote> for <quote>age
25</quote>.</text></subparagraph>

<subparagraph id="H554078546EA147FE8C35534B383E22F4"><enum> (B) </enum><header>Applicable
minimum age</header><text>For purposes of this paragraph, the term <term>applicable
minimum age</term> meansa€"</text>

<clause id="H5DB8B27221 484E1B8F9CO8D51A643E45"><enum> (i)</enum><text>except as
otherwise provided in this subparagraph, age 19,</text></clause>

<clause id="H87E541750FFE418989D473FBDDE7 9803"><enum>(ii)</enum><text>in the case of a
full-time student (other than a qualified former foster youth or a qualified homeless
youth), age 25, and</text></clause>

<clause id="HB7CD8903AD2140F1B6DACEAD83564BDD"><enum> (iii)</enum><text>in the case of a
qualified former foster youth or a qualified homeless youth, age
18.</text></clause></subparagraph>

<subparagraph id="H9460A433F9E14B88B7390725F177FC34"><enum> (C) </enum><header>Full-time
student</header><text>For purposes of this paragraph, the term <term>full-time
student</term> means, with respect to any taxable year, an individual who is an
eligible student (as defined in section 25A(b) (3)) during at least 5 calendar months
during the taxable year.</text></subparagraph>

<subparagraph id="H7FE4E270B61D4C2298 8AC9887F766291"><enum> (D) </enum><header>Qualified
former foster youth</header><text>For purposes of this paragraph, the term
<term>qualified former foster youth</term> means an individual whod€"</text>

<clause id="HE3EE2499E79042BCB5FA05DAD1084306"><enum> (i)</enum><text>on or after the
date that such individual attained age 14, was in foster care provided under the
supervision or administration of a State or tribal agency administering (or eligible to
administer) a plan under part B or part E of the Social Security Act (without regard to
whether Federal assistance was provided with respect to such child under such part E),
and</text></clause>

<clause id="H4888333BE41548C3BE1791003D55E768"><enum> (ii)</enum><text display-
inline="yes-display-inline">provides (in such manner as the Secretary may provide)

DOC 0004195
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 72 of 159

consent for State and tribal agencies which administer a plan under part B or part E of
the Social Security Act to disclose to the Secretary information related to the status
of such individual as a qualified former foster youth.</text></clause></subparagraph>

<subparagraph id="HCA133DCEB2A9455F9B2EB587A15398B7"><enum> (E) </enum><header>Qualified
homeless youth</header><text display-inline="yes-display-inline">For purposes of this
paragraph, the term <term>qualified homeless youth</term> means, with respect to any
taxable year, an individual whoad€"</text>

<clause id="H5891C747CFC34 9B3A966EC977E557E23"><enum> (i)</enum><text>is certified by a
local educational agency or a financial aid administrator during such taxable year as
being either an unaccompanied youth who is a homeless child or youth, or as
unaccompanied, at risk of homelessness, and self-supporting. Terms used in the
preceding sentence which are also used in section 480(d) (1) of the Higher Education Act
of 1965 shall have the same meaning as when used in such section, and</text></clause>

<clause id="H31CD695008A34120BDB9436747256B6A"><enum> (ii)</enum><text>provides (in such
manner as the Secretary may provide) consent for local educational agencies and
financial aid administrators to disclose to the Secretary information related to the
status of such individual as a qualified homeless
youth.</text></clause></subparagraph></paragraph>

<paragraph id="H6654COE789F645B1 B4E42A01A54FB1F1"><enum> (2) </enum><header>Increase in
maximum age for credit</header><text>Subsection (c) (1) (A) (ii) (II) shall be applied by
substituting <quote>age 66</quote> for <quote>age 65</quote>.</text></paragraph>

<paragraph id="H2DO0DBE1FB2545B8820FF8257DEBDD4A"><enum> (3) </enum><header>Increase in
credit and phaseout percentages</header><text display-inline="yes-display-inline">The
table contained in subsection (b) (1) shail be applied by substituting
<quote>15.3</quote> for <quote>7.65</quote> each place it appears
therein.</text></paragraph>

<paragraph id="H625EDA855E614813BA844139C9DE8912"><enum> (4) </enum><header>Increase in
earned income and phaseout amounts</header>

<subparagraph id="H81FFAC423B6F425 9BELA08F2EDCCF3CB"><enum> (A) </enum><header>In
general</header><text>The table contained in subsection (b) (2) (A) shall be
applieda€"</text>

<clause id="H8FALF2F48D814830B761A6C82A1BBD59"><enum> (i)</enum><text>by substituting
<quote>$9,720</quote> for <quote>$4,220</quote>, and</text></clause>

<clause id="HF84793DD9C4F407F8B73290B80D37203"><enum> (ii)</enum><text>by substituting
<quote>$11,490</quote> for <quote>S5, 280</quote>.</text></clause></subparagraph>

<subparagraph

id="H174A7ECC2D504E34B9F21C867FC36F13"><enum> (B) </enum><header>Coordination with
inflation adjustment</header><text>Subsection (j) shall not apply to any dollar amount
specified in this paragraph.</text></subparagraph></paragraph></subsection><after-
quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection id="H6861FOAEFD644D3DB785EE48122E3475"

commented="no"><enum> (b)</enum><header>Information return matching</header><text>As
soon as practicable, the Secretary of the Treasury (or the Secretaryde€™s delegate)
shall develop and implement procedures to use information returns under section 6050S
(relating to returns relating to higher education tuition and related expenses) to
check the status of individuals as full-time students for purposes of section

32(n) (1) (B) (12) of the Internal Revenue Code of 1986 (as added by this

section) .</text></subsection>

<subsection id="H65D45144F7384651A7AEE7F3B9AE1OCB"><enum> (c) </enum><header>Effective
date</header><text>The amendment made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section>

<section id="H8B5F2AB0C3 9C42E8ADF5E55B21B3651A"><enum>20122.</enum><header>Taxpayer
eligible for childless earned income credit in case of qualifying children who fail to
meet certain identification requirements</header>

<subsection id="H87F9A85F76B64B77B42BF75450035CDF"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 32(c) (1) of the
Internal Revenue Code of 1986 is amended by striking subparagraph

DOC 0004196
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 73 of 159

(F) .</text></subsection>

<subsection id="HD78852E8F9E1 4A779FC27411C212B163"><enum> (b) </enum><header>Effective
date</header><text>The amendment made by this section shall apply to taxable years
beginning after the date of the enactment of this Act.</text></subsection></section>

<section id="H5F7E265D9CD64B4 98FC2AD54E0 8ED226"><enum>20123.</enum><header>Credit
allowed in case of certain separated spouses</header>

<subsection id="HA2A340C9257C47D7BFID4EC2C3CA7460"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 32(d) of the Internal
Revenue Code of 1986 is amendedaé€"</text>

<paragraph id="HB2B24713BFBA4F1 3A20BA461CC804ED6"><enum> (1)</enum><text>by striking
<quote><header-in-text level="subsection" style="OLC">Married individuals.a€"</header-
in-text>In the case of</quote> and inserting the following:</text>

<quoted-block style="OLC" display-inline="yes-display-inline”
Ld="HD9C14C2 9A4A74612972BA6C9I37ED6ARI"><text><header-in-text level="subsection"
style="OLC">Married individuals. 4a€"</header-in-text></text>

<paragraph id="HEO3A272C54AC43708BF2F277C84Fl11AF"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case
of</text></paragraph><after-quoted-block>, and</after-quoted-block></quoted-
block></paragraph>

<paragraph id="HDEB94B40CCB44949862981 93EDD7B4F2"><enum> (2) </enum><text>by adding at
the end the following new paragraph:</text>

<quoted-block style="OLC" display-inline="no-display-inline”
id="H1IC4BCC81821E4954 94FER68BD455718EC">

<paragraph id="HA722DD35FDCB43099AE29171AD9E139D"><enum> (2) </enum><header>Determination
of marital status</header><text display-inline="yes-display-inline">For purposes of
this sectionaé"</text>

<subparagraph id="H912E386287F7494D84ED1CE7 9 9FBSEB2"><enum> (A) </enum><header>In
general</header><text>Except as provided in subparagraph (B), marital status shall be
determined under section 7703 (a) .</text></subparagraph>

<subparagraph id="H681BE1 8EA2DB41E2A485153FBFEES5SOF4"><enum> (B) </enum><header>Special
rule for separated spouse</header><text display-inline="yes-display-inline”>An
individual shall not be treated as married if such individuala€"</text>

<clause id="H426F57D357E94EER 6A44B59F821F099E6"><enum> (i)</enum><text>is married (as
determined under section 7703(a)) and does not file a joint return for the taxable
year, </text></clause>

<clause id="HE512C46E5C42 4EECB56A8CB7AD681295"><enum> (ii)</enum><text>lives with a
qualifying child of the individual for more than one-half of such taxable year,
and</text></clause>

<clause id="HOCF5B36BAE8A429CA61D2867747561F8"><enum> (iii) </enum>

<subclause id="HD6¢F067DIC8CA4E2CA8AEI 84C1C2F7DB2" commented="no" display-inline="yes-
display-inline"><enum> (I) </enum><text>during the last 6 months of such taxable year,
does not have the same principal place of abode as the individuald€™s spouse,
or</text></subclause>

<subclause id="H31E72AECF7DE4EBB857E62F5F03E2D40"
indent="upi"><enum> (II)</enum><text>has a decree, instrument, or agreement (other than
a decree of divorce) described in section 121(d) (3) (C) with respect to the
individualde™s spouse and is not a member of the same household with the individualae™s
spouse by the end of the taxable
year.</text></subclause></clause></subparagraph></paragraph><after-quoted-

block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection id="H9FO7F4FB847A4FOEB5A375D6DF4122D7"><enum> (b) </enum><header>Conforming
amendments</header>

<paragraph id="H9D806F91 98B94FC6B63BD21FBBO5CDE4"><enum> (1)</enum><text display-
inline="yes-display-iniine">Section 32(c) (1) (A) of such Code is amended by striking the

DOC 0004197
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 74 of 159

last sentence.</text></paragraph>

<paragraph id="H8D53FF01E6534A5E8C838C11FB1AD679"><enum> (2) </enum><text display-
inline="yes-display-inline">Section 32(c) (1) (FE) (11) of such Code is amended by striking
<quote>(within the meaning of section 7703)</quote>.</text></paragraph>

<paragraph id="HE2D1B2AA08 9B4 6E29C5 9E62A9FE7 9D8 9"><enum> (3) </enum><text>Section
32(d) (1) of such Code, as amended by subsection (a), is amended by striking
<quote>(within the meaning of section 7703)</quote>.</text></paragraph></subsection>

<subsection id="H66CCB28AD0E1 42 9BAAF7 8003 9B496F86"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to taxable years
beginning after the date of the enactment of this Act.</text></subsection></section>

<section id="HFFO44E00A63C40F58A1 8881 5D3E5DCCE"><enum>20124.</enum><header>Elimination
of disqualified investment income test</header>

<subsection id="HF9B8D30C725F4CA8 8B7A359F225A9FR1A"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 32 of the Internal
Revenue Code of 1986 is amended by striking subsection (i) .</text></subsection>

<subsection id="H8AFC68CA5CFB405BA113671F8A7B9534"><enum> (b) </enum><header>Conforming
amendments</header>

<paragraph id="H7988E51DCD48410885F3F3AF50D78610"><enum> (1)</enum><text display-
inline="yes-display-inline">Section 32(j3) (1) of such Code is amended by striking
<quote>subsections (b) (2) and (i) (1)</quote> and inserting <quote>subsection

(b) (2)</quote>.</text></paragraph>

<paragraph id="H190064DD6A9A4 8ACA945517741838B84"><enum> (2)</enum><text display-
inline="yes-display-inline">Section 32( 3) (1) (B) (1) of such Code is amended by striking
<quote>subsections (b) (2) (A) and (i) (1)</quote> and inserting <quote>subsection

(b) (2) (A) </quote>.</text></paragraph>

<paragraph id="HE26560F6E03149348EBSBFB8BC 9257 9D" ><enum> (3) </enum><text>Section
32(4) (2) of such Code is amendedaé"</text>

<subparagraph id="HEFC21076258E7443E8937FDIBBE27002E"><enum> (A) </enum><text>by striking
subparagraph (B), and</text></subparagraph>

<subparagraph id="H7DE0392D7744475389C65E0F9DBI1 636C"><enum> (B) </enum><text>by striking
<quote><header-in-text level="paragraph" style="OLC">Rounding.4€"</header-in-
text></quote> and all that follows through <quote>If any dollar amount</quote> and
inserting the following: <quote><header-in-text level="paragraph"
style="OLC">Rounding.4€"</header-in-text>If any dollar
amount</quote>.</text></subparagraph></paragraph></subsection>

<subsection id="H9FBO5D023B0ER47239F16961A780R107B"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to taxable years
beginning after the date of the enactment of this Act.</text></subsection></section>

<section id="H115782D3FAD541D18B3480FA45C8179F"><enum>20125.</enum><header>Application
of earned income tax credit in possessions of the United States</header>

<subsection id="HE3CF5DFO7DC740DA867014F25305F6BE"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Chapter 77 of the Internal
Revenue Code of 1986 is amended by adding at the end the following new section:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="H3E8C577A7EBF4A1 0ABAD568FC6BE0522">

<section id="HE7120E0A663D45FEA0 6FA5BF3F74DCA5"><enum>7530.</enum><header>Application
of earned income tax credit to possessions of the United States</header>

<subsection id="H1ED82A083F8846888B3975A18F898232"><enum> (a) </enum><header>Puerto
Rico</header>

<paragraph id="HD90E1SE0B6A441E6 936959374 3BE7A83"><enum> (1) </enum><header>In
general</header><text>With respect to calendar year 2021 and each calendar year
thereafter, the Secretary shall, except as otherwise provided in this subsection, make
payments to Puerto Rico equal toaé€"</text>

DOC 0004198
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 75 of 159

<subparagraph id="H5E99730CA43F4C4491E4CF20B5 2AAA8D"><enum> (A) </enum><text>the
specified matching amount for such calendar year, plus</text></subparagraph>

<subparagraph id="HA7630C77E2A747CE82B5C4 68EF8467BD"><enum> (B) </enum><text>in the case
of calendar years 2021 through 2025, the lesser ofa€"</text>

<clause id="H27F53E8878 9241 32A9BFFEDBF76614C3"><enum> (i)</enum><text>the expenditures
made by Puerto Rico during such calendar year for education efforts with respect to
individual taxpayers and tax return preparers relating to the earned income tax credit,
or</text></clause>

<clause
id="H6CD5A8 8F2CAB4B02AE334F280286AF80"><enum> (i1)</enum><text>$1,000,000.</text></claus
e></subparagraph></paragraph>

<paragraph id="H52C1 9FCB6C394EF08 95ACD50CD3A201 9"><enum> (2) </enum><header>Requirement
to reform earned income tax credit</header><text display-inline="yes-display-
inline">The Secretary shall not make any payments under paragraph (1) with respect to
any calendar year unless Puerto Rico has in effect an earned income tax credit for
taxable years beginning in or with such calendar year which (relative to the earned
income tax credit which was in effect for taxable years beginning in or with calendar
year 2019) increases the percentage of earned income which is allowed as a credit for
each group of individuals with respect to which such percentage is separately stated or
determined in a manner designed to substantially increase workforce
participation.</text></paragraph>

<paragraph id="H6A05567934954C1BAC55FBDFD124016E"><enum> (3) </enum><header>Specified
matching amount</header><text display-inline="yes-display-inline">For purposes of this
subsectiona€"</text>

<subparagraph id="H5C0098533DE342EFA940C342355C6DEE"><enum> (A) </enum><header>In
general</header><text>The term <term>specified matching amount</term> means, with
respect to any calendar year, the lesser ofa€"</text>

<clause id="H156D1C880AA34480B8F9BOLF38C32D86"><enum> (i)</enum><text>the excess (if
any) ofa€"</text>

<subclause id="HABBB7EFF363541B7833837E4D718DDBA"><enum> (I) </enum><text>the cost to
Puerto Rico of the earned income tax credit for taxable years beginning in or with such
calendar year, over</text></subclause>

<subclause id="H1724B2CB9ACA4COFB657DBE7CD991AG6A"><enum> (II) </enum><text>the base
amount for such calendar year, or</text></subclause></clause>

<clause id="HE73A2A38804D4C6AA391C90868390319"><enum> (ii)</enum><text display-
inline="yes-display-inline">the product of 3, multiplied by the base amount for such
calendar year.</text></clause></subparagraph>

<subparagraph id="H76E5C35ABAD448EA8F5677C4718804DF"><enum> (B) </enum><header>Base
amount</header>

<clause id="H947B938745374021A8D0CA32044A097E"><enum> (i)</enum><header>Base amount for
2020</header><text>In the case of calendar year 2020, the term <term>base amount</term>
means the greater ofa4€"</text>

<subclause id="HFD43FECDBO5D4FD5BFFDF45FB88B81C6"><enum> (I) </enum><text>the cost to
Puerto Rico of the earned income tax credit for taxable years beginning in or with
calendar year 2019 (rounded to the nearest multiple of $1,000,000),
or</text></subclause>

<subclause
id="HBD24958CB0744FC4923B80DC3CA47A97"><enum> (II) </enum><text>$200,000,000.</text></sub
clause></clause>

<clause id="HFA6BFAF3 9FEC4F2B95949F81FEC3BAEB"

commented="no"><enum> (ii)</enum><header>Inflation adjustment</header><text>In the case
of any calendar year after 2021, the term <term>base amount</term> means the dollar
amount determined under clause (i) increased by an amount equal toad€"</text>

<subclause id="H6A4C4F9A98CC48A1 SEZ DED6FEE4005C0"
commented="no"><enum> (T)</enum><text>such dollar amount, multiplied
bya€"</text></subclause>

DOC 0004199
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 76 of 159

<subclause id="HAA2F14FE02174D42A85D740E0C225B63"

commented="no"><enum> (II) </enum><text>the cost-of-living adjustment determined under
section 1(f£) (3) for such calendar year, determined by substituting <quote>calendar year
2020</quote> for <quote>calendar year 2016</quote> in subparagraph (A) (ii)

thereof .</text></subclause><continuation-text commented="no" continuation-text-
level="clause">Any amount determined under this clause shail be rounded to the nearest
multiple of $1,000,000.</continuation-text></clause></subparagraph></paragraph>

<paragraph id="H95E6828D1757429C9EC7BC8CAA4 8FO04B"><enum> (4) </enum><header>Rules related
to payments and reports</header>

<subparagraph id="H117EC2BC8B9E43438DC4F435C48CO8E5"><enum> (A) </enum><header>Timing of
payments</header><text>The Secretary shall make payments under paragraph (1) for any
calendar yearad€"</text>

<clause id="H4ABC62C0832B4A03A59790D93337A646"><enum> (i)</enum><text>after receipt of
the report described in subparagraph (B) for such calendar year, and</text></clause>

<clause id="HB384811F7C4E43ABAC94B87C1739AF71"><enum> (ii)</enum><text>except as
provided in clause (i), within a reasonable period of time before the due date for
individual income tax returns (as determined under the laws of Puerto Rico) for taxable
years which began on the first day of such calendar
year.</text></clause></subparagraph>

<subparagraph id="HC1FD02A116C54BA5 9E8 838677C38F284"><enum> (B) </enum><header>Annual
reports</header><text>With respect to calendar year 2021 and each calendar year
thereafter, Puerto Rico shall provide to the Secretary a report which shail
includeaéé€"</text>

<clause id="HCAA91BO4BEB34C7A82A0953DBB5 9FC82"><enum> (i)</enum><text>an estimate of the
costs described in paragraphs (1) (B) (i) and (3) (A) (i) (1) with respect to such calendar
year, and</text></clause>

<clause id="HEDC81AAABB5542E88DE5C510C1CO37B0"><enum> (ii)</enum><text>a statement of
such costs with respect to the preceding calendar year.</text></clause></subparagraph>

<subparagraph
id="HOB3CC35B31D9491 8B67FC2A1 7CA5 9A2B"><enum> (C) </enum><header>Adjustments</header>

<clause id="H3D0888A6030B4051980260E5D8F65160"><enum> (i) </enum><header>In
general</header><text display-inline="yes-display-inline">In the event that any
estimate of an amount is more or less than the actual amount as later determined and
any payment under paragraph (1) was determined on the basis of such estimate, proper
payment shall be made by, or to, the Secretary (as the case may be) as soon as
practicable after the determination that such estimate was inaccurate. Proper
adjustment shall be made in the amount of any subsequent payments made under paragraph
(1) to the extent that proper payment is not made under the preceding sentence before
such subsequent payments.</text></clause>

<clause id="HOBIA5885C4EC48A7 9C30A837728210DC"><enum> (i1i)</enum><header>Additional
reports</header><text>The Secretary may require such additional periodic reports of the
information described in subparagraph (B) as the Secretary determines appropriate to
facilitate timely adjustments under clause (i).</text></clause></subparagraph>

<subparagraph

id="HBFF4B07 6072 94BB6BEAE4E740F33974D"><enum> (D) </enum><header>Determination of cost of
earned income tax credit</header><text>For purposes of this subsection, the cost to
Puerto Rico of the earned income tax credit shall be determined by the Secretary on the
basis of the laws of Puerto Rico and shail include reductions in revenues received by
Puerto Rico by reason of such credit and refunds attributable to such credit, but shall
not include any administrative costs with respect to such credit.</text></subparagraph>

<subparagraph id="H85AD0C482CBD4AB5A5773D8BCDEECOAA™"><enum> (E) </enum><header>Prevention
of manipulation of base amount</header><text>No payments shall be made under paragraph
(1) if the earned income tax credit as in effect in Puerto Rico for taxable years
beginning in or with calendar year 2019 is modified after the date of the enactment of
this subsection.</text></subparagraph></paragraph></subsection>

<subsection id="HA8B175B559F6478BAF9392DC42524393"><enum> (b) </enum><header>Possessions
with mirror code tax systems</header>

DOC 0004200
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 77 of 159

<paragraph id="H4FAB901E814D408ABEBB4C77B0890D45"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">With respect to calendar year
2020 and each calendar year thereafter, the Secretary shall, except as otherwise
provided in this subsection, make payments to the Virgin Islands, Guam, and the
Commonwealth of the Northern Mariana Islands equal tod€"</text>

<subparagraph id="HAA9B9C36C1214E8 3BE64EE8 8BF5ADFA6"><enum> (A) </enum><text>75 percent
of the cost to such possession of the earned income tax credit for taxable years
beginning in or with such calendar year, plus</text></subparagraph>

<subparagraph id="HFB9FCOBDE27A4C2AA4E 9C880FF1 63A4A"><enum> (B) </enum><text>in the case
of calendar years 2020 through 2024, the lesser ofd4€"</text>

<clause id="HBECA3CEEC8EF4B108129660158FA1417"><enum> (i)</enum><text>the expenditures
made by such possession during such calendar year for education efforts with respect to
individual taxpayers and tax return preparers relating to such earned income tax
credit, or</text></clause>

<clause
id="H97154DB5FE2044 6BB232 7BE0D62CDA2C"><enum> (ii) </enum><text>$50,000.</text></clause><
/subparagraph></paragraph>

<paragraph id="H8FE59C6F8E40457 9AR7E51BA60667989"><enum> (2) </enum><header>Application
of certain rules</header><text>Rules similar to the rules of subparagraphs (A), (B),
(Cc), and (D) of subsection (a) (4) shall apply for purposes of this
subsection.</text></paragraph></subsection>

<subsection id="HBSB2C64D03E444DE9E73E9C7146FER0BRE"><enum> (c)</enum><header>American
Samoa</header>

<paragraph id="HC732D9D1F3034FD49C64084149610C9D"><enum> (1) </enum><header>In
general</header><text>With respect to calendar year 2020 and each calendar year
thereafter, the Secretary shall, except as otherwise provided in this subsection, make
payments to American Samoa equal toaé€"</text>

<subparagraph id="H5A132487510343B99C635CE6DD2F8D10"><enum> (A) </enum><text>the lesser
ofae"</text>

<clause id="H681231D31A8E4A3AB6437E3E2ECA7082"><enum> (i)</enum><text>75 percent of the
cost to American Samoa of the earned income tax credit for taxable years beginning in
or with such calendar year, or</text></clause>

<clause id="H37B2EE36797E40A4B66B8 84A4 5R4B4DC"><enum> (ii) </enum><text>$12,000,000,
plus</text></clause></subparagraph>

<subparagraph id="HB401C736F664412CB7739BCB6AD2B006"><enum> (B) </enum><text>in the case
of calendar years 2020 through 2024, the lesser ofa€"</text>

<clause id="HF2DC21C802BF4455AAF47FD7ABC4ABCC™><enum> (i)</enum><text>the expenditures
made by American Samoa during such calendar year for education efforts with respect to
individual taxpayers and tax return preparers relating to such earned income tax
credit, or</text></clause>

<clause
Ld="H9DSCFOB7 94334AE8 95BC7CA7AB6A67A0"><enum> (11) </enum><text>$50,000.</text></clause><
/subparagraph></paragraph>

<paragraph id="H2F4AF96987564 6AFADFO2CDC7665C068"><enum> (2) </enum><header>Regquirement
to enact and maintain an earned income tax credit</header><text display-inline="yes-
display-iniine"™>The Secretary shall not make any payments under paragraph (1) with
respect to any calendar year unless American Samoa has in effect an earned income tax
credit for taxable years beginning in or with such calendar year which allows a
refundable tax credit to individuais on the basis of the taxpayerd€™s earned income
which is designed to substantially increase workforce participation.</text></paragraph>

<paragraph id="HD72CED2B2FE248BCAF78B6A97561CF80"

commented="no"><enum> (3)</enum><header>Inflation adjustment</header><text>In the case
of any calendar year after 2020, the $12,000,000 amount in paragraph (1) (A) (ii) shall
be increased by an amount equal tod€"</text>

<subparagraph id="HFB5E765155944BD5AB61539D36BB5C4A"
commented="no"><enum> (A) </enum><text>such dollar amount, multiplied

DOC 0004201
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 78 of 159

bya€"</text></subparagraph>

<subparagraph id="HC9AB8E1883F44 6COAE9E40E3FB27CC04"

commented="no"><enum> (B)</enum><text>the cost-of-living adjustment determined under
section 1(f) (3) for such calendar year, determined by substituting <quote>calendar year
2019</quote> for <quote>calendar year 2016</quote> in subparagraph (A) (ii)
thereof.</text></subparagraph><continuation-text commented="no" continuation-text-
Llevel="paragraph">Any increase determined under this clause shall be rounded to the
nearest multiple of $100,000.</continuation-text></paragraph>

<paragraph id="H61F7B86E48DA4 7AEBOC26F173C7C5F22"><enum> (4) </enum><header>Application
of certain rules</header><text>Rules similar to the rules of subparagraphs (A), (B),
(C), and (D) of subsection (a) (4) shall apply for purposes of this
subsection.</text></paragraph></subsection>

<subsection id="H74E3624804534981AC71843A21D293C1"><enum> (d) </enum><header>Treatment of
payments</header><text>For purposes of section 1324 of title 31, United States Code,
the payments under this section shall be treated in the same manner as a refund due
from a credit provision referred to in subsection (b) (2) of such
section.</text></subsection></section><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="H98EC251AC9FA49659A847 9E53ED72DBC"><enum> (b) </enum><header>Clerical
amendment</header><text display-inline="yes-display-inline">The table of sections for
chapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the
following new item:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="H8 6A0EDC4F70A481 8 98B669BA13B23056">

<toc container-level="quoted-block-container" quoted-block="no-quoted-block" lowest-
level="section" regeneration="yes-regeneration” lowest-bolded-level="division-lowest—
bolded" idref="H3E8C577A7EBF4A1 0ABAD5S 68FCE6BE0522">

<toc-entry level="section"

idref="HE7120BR0A663D45FEA0 6FA5BF3F74DCA5">Sec.d4€, 7529.a€,Application of earned income
tax credit to possessions of the United States.</toc-entry></toc><after-quoted-
block>.</after-quoted-block></quoted-block></subsection></section>

<section id="H8072DE80555B4E40B0D95310 90B4F7A6"><enum>20126.</enum><header>Temporary
special rule for determining earned income for purposes of earned income tax
credit</header>

<subsection id="H3F9E90293B084COBB6E617E7B4156D9A"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">If the earned income of the
taxpayer for the taxpayerd€™s first taxable year beginning in 2020 is less than the
earned income of the taxpayer for the preceding taxable year, the credit allowed under
section 32 of the Internal Revenue Code of 1386 may, at the election of the taxpayer,
be determined by substituting-a€"</text>

<paragraph id="H116DFFE35B1F49C68A4C6518730B8214"><enum> (1)</enum><text>such earned
income for the preceding taxable year, for </text></paragraph>

<paragraph id="HD666545D06CA4A32 94 02FAD3FA4AB586"><enum> (2) </enum><text>such earned
income for the taxpayerd€™s first taxable year beginning in 2020.
</text></paragraph></subsection>

<subsection id="H3EB7 9B48947D4892A03F2CCDCCC25C41"><enum> (b) </enum><header>Earned
income</header>

<paragraph id="HF7BD4D1LCBOF84495A6514FOR8E9F335E"><enum> (1) </enum><header>In
general</header><text>For purposes of this section, the term <term>earned income</term>
has the meaning given such term under section 32(c) of the Internal Revenue Code of
1986. </text></paragraph>

<paragraph id="H318DDD9D69564 9F49F51DB5722DCA9F2"><enum> (2) </enum><header>Application
to joint returns</header><text>For purposes of subsection (a), in the case of a joint
return, the earned income of the taxpayer for the preceding taxable year shail be the
sum of the earned income of each spouse for such preceding taxable year.
</text></paragraph></subsection>

DOC 0004202
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 79 of 159

<subsection id="HC73CE38B60C1 4CE4BCE4BF7 4E3451046"><enum> (c) </enum><header>Special
rules</header>

<paragraph id="H310EB16333C24B4B973B1 FAFAABi 58DE"><enum> (1) </enum><header>Errors
treated as mathematical error</header><text>For purposes of section 6213 of the
Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant
to subsection (a) shall be treated as a mathematical or clerical error.
</text></paragraph>

<paragraph id="H8D51C86AB856417782A0DFFB4539EC7D"><enum> (2) </enum><header>No effect on
determination of gross income, etc</header><text>Except as otherwise provided in this
subsection, the Internal Revenue Code of 1986 shail be applied without regard to any
substitution under subsection (a) .</text></paragraph></subsection>

<subsection id="H731FB9FS58CDC42F597F2F310C61D2736"><enum> (d)</enum><header>Treatment of
certain possessions</header>

<paragraph id="H3D074D0939B1B46D384C93881D2C759E3D"><enum> (1) </enum><header>Payments to
possessions with mirror code tax systems</header><text display-inline="yes-display-
inline">The Secretary of the Treasury shall pay to each possession of the United States
which has a mirror code tax system amounts equal to the loss (if any) to that
possession by reason of the application of the provisions of this section (other than
this subsection) with respect to section 32 of the Internal Revenue Code of 1986. Such
amounts shall be determined by the Secretary of the Treasury based on information
provided by the government of the respective possession.</text></paragraph>

<paragraph id="HA92865A359524C21B6F47F7B27A1B82C"><enum> (2) </enum><header>Payments to
other possessions</header><text display-inline="yes-display-inline">The Secretary of
the Treasury shall pay to each possession of the United States which does not have a
mirror code tax system amounts estimated by the Secretary of the Treasury as being
equal to the aggregate benefits (if any) that would have been provided to residents of
such possession by reason of the provisions of this section (other than this
subsection) with respect to section 32 of the Internal Revenue Code of 1986 if a mirror
code tax system had been in effect in such possession. The preceding sentence shall not
apply unless the respective possession has a plan, which has been approved by the
Secretary of the Treasury, under which such possession will promptly distribute such
payments to its residents. </text></paragraph>

<paragraph id="HE2D4667F23C34503AFB381 6E2861EAFF"><enum> (3)</enum><header>Mirror code
tax system</header><text>For purposes of this section, the term <term>mirror code tax
system</term> means, with respect to any possession of the United States, the income
tax system of such possession if the income tax liability of the residents of such
possession under such system is determined by reference to the income tax laws of the
United States as if such possession were the United States.</text></paragraph>

<paragraph id="HD3774A509D4341088593436D18064DBB"><enum> (4) </enum><header>Treatment of
payments</header><text display-inline="yes-display-inline">For purposes of section 1324
of title 31, United States Code, the payments under this section shall be treated in
the same manner as a refund due from a credit provision referred to in subsection

(b) (2) of such section.</text></paragraph></subsection></section></subtitle>

<subtitle id="HE90F9856D1D54AE2B012AC59E1B49552"><enum>D</enum><header>Child tax
credit</header>

<section 1d="H40076CFFIO8 641 F5A0C8E084497975A2" commented="no" section-
type="subsequent-section"><enum>20131.</enum><header>Child tax credit improvements for
2020</header>

<subsection id="H8792AC23ADDA4B0 9817 9FF97038F1E5C"><enum> (a) </enum><header>In
general</header><text>Section 24 of the Internal Revenue Code of 1986 is amended by
adding at the end the following new subsection:</text>

<quoted-block style="OLC" id="HC8954215035F4CF8BFD1DB9AAAGEISEF" display-inline="no-
display-inline">

<subsection id="H1DA40F3FB1DA41FC80D4E31316D457EB"><enum> (i) </enum><header>Special
rules for 2020</header><text display-inline="yes-display-inline">In the case of any
taxable year beginning in 20204€"</text>

<paragraph id="H40CFA82DFF844974A2997EE50220662D"><enum> (1) </enum><header>Refundable
ceredit</header><text>Subsection (h) (5) shall not apply and the increase determined

DOC 0004203
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 80 of 159

under the first sentence of subsection (d) (1) shall be the amount determined under
subsection (d) (1) (A) (determined without regard to subsection
(h) (4)) .</text></paragraph>

<paragraph id="HDC54D08176014996AB5A41CE481D3BiD"><enum> (2) </enum><header>Credit
amount</header><text>Subsection (h) (2) shall not apply and subsection (a) shall be
applied by substituting <quote>$3,000 ($3,600 in the case of a qualifying child who has
not attained age 6 as of the close of the calendar year in which the taxable year of
the taxpayer begins)</quote> for <quote>$1,000</quote>.</text></paragraph>

<paragraph id="HD9A078998D794D71A21 A8BD6621 9D4C3"><enum> (3) </enum><header>17-year-olds
eligible for treatment as qualifying children</header><text display-inline="yes-
display-inline">This section shall be applieda€"</text>

<subparagraph id="HE5D97EE4517F4998B1A092810C632B59"><enum> (A) </enum><text>by
substituting <quote>age 18</quote> for <quote>age 17</quote> in subsection (c) (1),
and</text></subparagraph>

<subparagraph id="HD5C3AF23ABFB4 9E98F81FC9564D73644"><enum> (B) </enum><text>by
substituting <quote>described in subsection (c) (determined after the application of
subsection (i) (3) (A))</quote> for <quote>described in subsection (c)</quote> in
subsection (h) (4) (A). </text></subparagraph></paragraph></subsection><after-quoted-
block>.</after-quoted-block></quoted-block></subsection>

<subsection id="H78DBC3A514964E978E0A651FD9458729"><enum> (b) </enum><header>Advance
payment of credit</header>

<paragraph id="H90FA0996B05144C7969DD1 8240CABC60"><enum> (1) </enum><header>In
general</header><text>Chapter 77 of such Code is amended by inserting after section
7527 the following new section:</text>

<quoted-block style="OLC" id="H4AC48467E47C4913877320B16F30E37A" display-inline="no-
display-inline"™>

<section id="H6840E251242843CEA57DC5821 92DF802"><enum>7527A.</enum><header>Advance
payment of child tax credit</header>

<subsection id="HA6EC605DDFA04E3 9828 9D6D3 3AB6 9B7E"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">As soon as practicable after
the date of the enactment of this Act, the Secretary shall establish a program for
making advance payments of the credit allowed under subsection (a) of section 24 ona
monthly basis (determined without regard to subsection (1) (4)) of such section), or as
freguently as the Secretary determines to be administratively feasible, to taxpayers
determined to be eligible for advance payment of such credit.</text></subsection>

<subsection
id="HB3F796C3708D4ED181B975A4D1 95B3D9"><enum> (b) </enum><header>Limitation</header>

<paragraph id="H5D8119C5662F456EBB115492930381EB"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">The Secretary may make
payments under subsection (a) only to the extent that the total amount of such payments
made to any taxpayer during the taxable year does not exceed an amount equal to the
excess, if any, ofa4€"</text>

<subparagraph id="H0O4D19D1 7D4AP4A4EBF6FO03AA27 S9BEDE2"><enum> (A) </enum><text>subject to
paragraph (2), the amount determined under subsection (a) of section 24 with respect to
such taxpayer (determined without regard to subsection (1) (4)) of such section) for
such taxable year, over</text></subparagraph>

<subparagraph id="H3C526821ADDF403E90C817AB01E91FE1"><enum> (B) </enum><text>the
estimated tax imposed by subtitle A, as reduced by the credits allowable under subparts
A and C (other than section 24) of such part IV, with respect to such taxpayer for such
taxable year, as determined in such manner as the Secretary deems
appropriate.</text></subparagraph></paragraph>

<paragraph id="H3607EFBE82D4487AAB7A37 S8BEB4583F8"><enum> (2) </enum><header>Application
of threshold amount limitation</header><text display-inline="yes-display-inline">The
program described in subsection (a) shall make reasonable efforts to apply the
limitation of section 24(b) with respect to payments made under such
program.</text></paragraph></subsection>

DOC 0004204
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 81 of 159

<subsection

id="HFDDA2A0556CC46F7 9A3205F9B7C14F85"><enum> (c)</enum><header>Application</header><tex
t display-inline="yes-display-inline">The advance payments described in this section
shall only be made with respect to credits allowed under section 24 for taxable years
beginning during 2020.</text></subsection></section><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph>

<paragraph

id="HBA4D47 958353435 8A803CCEI47CAEA3E"><enum> (2)</enum><header>Reconciliation of credit
and advance credit</header><text>Section 24(i) of such Code, as amended by subsection
(a), is amended by adding at the end the following new paragraph:</text>

<quoted-block style="OLC" id="HDOSF4A1 F80F34F6 9B4EF22A1505B5550" display-inline="no-
display-inline"™>

<paragraph
id="H16B3A05E66DD4584A100223FC8A0 9DE6"><enum> (4) </enum><header>Reconciliation of credit
and advance credit</header>

<subparagraph id="HD5FFFCCBOBC44282879562D6098BC235"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The amount of the credit
allowed under this section for any taxable year shall be reduced (but not below zero)
by the aggregate amount of any advance payments of such credit under section 7527A for
such taxable year.</text></subparagraph>

<subparagraph id="H02419CF259834BAR8EFF5C5F017EA4A4"><enum> (B) </enum><header>Excess
advance payments</header><text>If the aggregate amount of advance payments under
section 7527A for the taxable year exceeds the amount of the credit allowed under this
section for such taxable year (determined without regard to subparagraph (A)), the tax
imposed by this chapter for such taxable year shall be increased by the amount of such
excess.</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph>

<paragraph id="H970BF3478 6A94EA9B469F775AD272BFA"><enum> (3) </enum><header>Clerical
amemdment</header><text>The table of sections for chapter 77 of such Code is amended by
inserting after the item relating to section 7527 the following new item: </text>

<quoted-block style="OLC" id="H4DD95345D3B845F48 80E8DCAIFE45D3A" display-inline="no-
display-inline"™>

<toc container-level="quoted-block-container" quoted-block="no-quoted-block" lowest-
level="sSection" idref="H4AC48467E47C4913877320BL6F30E37A" regeneration="yes-
regeneration” lowest-bolded-level="division-lowest-bolded">

<toc-entry idref="H6840E251242843CEA57DC582192DF802"
level="section">Sec.4€, 7527A.4€, Advance payment of child tax credit.</toc-
entry></toc><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection>

<subsection id="H232D234E17/C94DAAA6701A050B27856A"

commented="no"><enum> (c)</enum><header>Effective date</header><text display-
inline="yes-display-inline">The amendments made by this section shall apply to taxable
years beginning after December 31, 2019.</text></subsection></section>

<section id="HB532D178C3594DDAA3EB0 4AE8 3E9C70C"><enum>20132.</enum><header>Application
of child tax credit in possessions</header>

<subsection id="H64AC6D237C584F8C95BA9ADFSFDC581D"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 24 of the Internal
Revenue Code of 1986 is amended by adding at the end the following new
subsection:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HE391E806760F488F904DC152592DF0BE">

<subsection id="H5E382E74F6654592925124C1 FFOACBEO"><enum> (i)</enum><header>Application
of credit in possessions</header>

<paragraph id="HE3D7B737E84D41E1B4440220ABEA4D73"><enum> (1) </enum><header>Mirror code
possessions</header>

<subparagraph id="H5EDDB8 9D9FCE4 0OA8B5BAA60DE1D799F0"><enum> (A) </enum><header>In

DOC 0004205
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 82 of 159

general</header><text>The Secretary shall pay to each possession of the United States
with a mirror code tax system amounts equal to the loss to that possession by reason of
the application of this section (determined without regard to this subsection) with
respect to taxable years beginning after 2019. Such amounts shall be determined by the
Secretary based on information provided by the government of the respective
possession.</text></subparagraph>

<subparagraph

id="HAF61398CFCD04 9F4B3862B93D8F9IDFD5"><enum> (B) </enum><header>Coordination with credit
allowed against United States income taxes</header><text display-inline="yes-display-
inline">No credit shali be allowed under this section for any taxable year to any
individual to whom a credit is allowable against taxes imposed by a possession with a
mirror code tax system by reason of the application of this section in such possession
for such taxable year.</text></subparagraph>

<subparagraph id="H601872DA0C464D1A926FF 9FS8BF530A6F"><enum> (C) </enum><header>Mirror
code tax system</header><text>For purposes of this paragraph, the term <term>mirror
code tax system</term> means, with respect to any possession of the United States, the
income tax system of such possession if the income tax liability of the residents of
such possession under such system is determined by reference to the income tax laws of
the United States as if such possession were the United
States.</text></subparagraph></paragraph>

<paragraph id="H66ACBS8ED8 6D54E4DAB9798511B7FBC47"><enum> (2) </enum><header>Puerto
Rico</header><text>In the case of any bona fide resident of Puerto Rico (within the
meaning of section 937(a))a&€"</text>

<subparagraph id="H47686FFI96A2490A98314EF91A885523F"
commented="no"><enum> (A)</enum><text>the credit determined under this section shall be
allowable to such resident,</text></subparagraph>

<subparagraph id="H131AD1C67569486AAC33721EF5E8D1B2"><enum> (B)</enum><text displiay-
inline="yes-display-inline">in the case of any taxable year beginning during 2020, the
increase determined under the first sentence of subsection (d) (1) shall be the amount
determined under subsection (d) (1) (A) (determined without regard to subsection

(h) (4)) ,</text></subparagraph>

<subparagraph id="H6E4DA9CBCC3F4CB8 98C31E44892A6490"><enum> (C)</enum><text>in the case
of any taxable year beginning after December 31, 2020, and before January 1, 2026, the
increase determined under the first sentence of subsection (d) (1) shall be the lesser
of 4€"</text>

<clause id="HB7F42098D2F74F788CF10D24299B185E"><enum> (i)</enum><text>the amount
determined under subsection (d) (1) (A) (determined without regard to subsection (h) (4)),
or</text></clause>

<clause id="H3D243917FA754F35A00CB7A372E3C315"><enum> (ii)</enum><text>the dollar amount
in effect under subsection (h) (5), and</text></clause></subparagraph>

<subparagraph id="H291F3EC4FF7943D4B4E7448B23F5BC36"><enum> (D)</enum><text display-
inline="yes-display-inline">in the case of any taxable year after December 31, 2025,
the increase determined under the first sentence of subsection (d) (1) shail be the
amount determined under subsection (d) (1) (A) .</text></subparagraph></paragraph>

<paragraph id="H15385AC191C6471C87EA1F497A30693B"><enum> (3) </enum><header>American
Samoa</header>

<subparagraph id="H90C65478B9A84F4 9 9°E6 90E02BEB154ED"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The Secretary shall pay to
American Samoa amounts estimated by the Secretary as being equal to the aggregate
benefits that would have been provided to residents of American Samoa by reason of the
application of this section for taxable years beginning after 2019 if the provisions of
this section had been in effect in American Samoa.</text></subparagraph>

<subparagraph

id="H570A460A134B46C6A1839C3971 FCD6D1"><enum> (B) </enum><header>Distribution
requirement</header><text display-inline="yes-display-inline">Subparagraph (A) shail
not apply unless American Samoa has a plan, which has been approved by the Secretary,
under which American Samoa will promptly distribute such payments to the residents of
American Samoa in a manner which replicates to the greatest degree practicable the

DOC 0004206
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 83 of 159

benefits that would have been so provided to each such resident.</text></subparagraph>

<subparagraph
id="H21495E9864CC4 9BAAT 5A7 0F3DFOF75B8"><enum> (C)</enum><header>Coordination with credit
allowed against United States income taxes</header>

<clause id="H87F044F8DA3D44CCAB9537AE7 8D3F136"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">In the case of a taxable year
with respect to which a plan is approved under subparagraph (B), this section (other
than this subsection) shall not apply to any individual eligible for a distribution
under such plan.</text></clause>

<clause id="H228D5FFOB5E2 4E8F9F4ARED984C328AA"><enum> (ii)</enum><header>Application of
section in event of absence of approved plan</header><text>In the case of a taxable
year with respect to which a plan is not approved under subparagraph (B), rules similar
to the rules of paragraph (2) shall apply with respect to bona fide residents of
American Samoa (within the meaning of section

937 (a)) .</text></clause></subparagraph></paragraph>

<paragraph id="HBF65F56481C049E995FC9D60D843D854"><enum> (4) </enum><header>Treatment of
payments</header><text>The payments made under this subsection shall be treated in the
same manner for purposes of section 1324 (b) (2) of title 31, United States Code, as
refunds due from the credit allowed under this
section.</text></paragraph></subsection><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="H44ED06A91DD34A7 999 9FF205A6CC128A"><enum> (b) </enum><header>Effective
date</header><text>The amendment made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section></subtitle>

<subtitle id="H31C9A6F658BB431A952336ED21 7C4EFC"><enum>E</enum><header>Dependent care
assistance</header>

<section
id="H2FF9D3706CCD467CB99B32C41C3DB01 6"><enum>20141.</enum><header>Refundability and
enhancement of child and dependent care tax credit</header>

<subsection id="H051C36BR8518D41A9821E22E951 9B91A8"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 21 of the Internal
Revenue Code of 1986 is amended by adding at the end the following new
subsection:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="H2F4BFPE2CC85748B1ADCBCF84D2757775">

<subsection id="H2D9D7AA3A67A41EBB8 397508 0DESOBC9"><enum> (g) </enum><header>Special
rules for 2020</header><text display-inline="yes-display-inline">In the case of any
taxable year beginning after December 31, 2019, and before January 1, 20214€"</text>

<paragraph id="H28AFA377BE334AC681FF67F946F0EB8F"><enum> (1)</enum><header>Credit made
refundable</header><text display-inline="yes-display-inline">In the case of an
individual other than a nonresident alien, the credit allowed under subsection (a)
shall be treated as a credit allowed under subpart C (and not aliowed under this
subpart) .</text></paragraph>

<paragraph id="HC49AC339B1E84FA0A2BE1 1 9CE3E919F3"><enum> (2) </enum><header>Increase in
applicable percentage</header><text display-inline="yes-display-inline">Subsection
(a) (2) shall be appliedaé€"</text>

<subparagraph id="H53E0DAER6730C411BBC000E970D8512CD"><enum> (A) </enum><text>by
substituting <quote>50 percent</quote> for <quote>35 percent </quote>,
and</text></subparagraph>

<subparagraph id="H71D2CADAB4324 6BE8F98B5B8CC641CED"><enum> (B) </enum><text>by
substituting <quote>$120,000</quote> for
<quote>$15, 000</quote>.</text></subparagraph></paragraph>

<paragraph id="H55DE7E446DD1408FAD2FCOA9BA95C3BB"><enum> (3) </enum><header>Increase in
dollar limit on amount creditable</header><text>Subsection (c) shall be
applieda€"</text>

<subparagraph id="HOCB1048BA1C445EF86A6C2978 9A8 9873"><enum> (A) </enum><text>by

DOC 0004207
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 84 of 159

substituting <quote>$6,000</quote> for <quote>$3,000</quote> in paragraph (1) thereof,
and</text></subparagraph>

<subparagraph id="H223FCD04CCBB4EB7 8FFF759C608ERE60B"><enum> (B) </enum><text>by
substituting <quote>twice the amount in effect under paragraph (1)</quote> for
<quote>$6,000</quote> in paragraph (2)
thereof.</text></subparagraph></paragraph></subsection><after-quoted-block>.</after-
quoted-block></quoted-block></subsection>

<subsection id="H1F992459A0274ED99C4F7111547F3A76"><enum> (b) </enum><header>Conforming
amendment</header><text display-inline="yes-display-inline">Section 1324 (b) (2) of title
31, United States Code, is amended by inserting <quote>21 (by reason of subsection (g)
thereof),</quote> before <quote>25A</quote>.</text></subsection>

<subsection id="H9E99B497410748D98E30 62DAAED96FA8"><enum> (c) </enum><header>Coordination
with possession tax systems</header><text display-inline="yes-display-inline">Section
2i(g) (1) of the Internal Revenue Code of 1986 (as added by this section) shall not
apply to any persona€"</text>

<paragraph id="H42DFB78A8 8BA4247 8B4FF294F73365B0"><enum> (1) </enum><text>to whom a
credit is allowed against taxes imposed by a possession with a mirror code tax system
by reason of the application of section 21 of such Code in such possession for such
taxable year, or</text></paragraph>

<paragraph id="H4BE42D5445C246D381B3B9BE2B82AEC6"><enum> (2) </enum><text>to whom a
credit would be allowed against taxes imposed by a possession which does not have a
mirror code tax system if the provisions of section 21 of such Code had been in effect
in such possession for such taxable year.</text></paragraph></subsection>

<subsection id="H2553D19B76D24CF6858 98A5A92E951AF"><enum> (d)</enum><header>Effective
date</header><text>The amendments made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section>

<section id="H5B506668267F47CDAFO2F65720A04602" commented="no" display-inline="no-
display-inline" section-type="subsequent-section"><enum>20142.</enum><header display-
inline="yes-display-inline">Increase in exclusion for employer-provided dependent care
assistance</header>

<subsection id="HCB1FAA78DB924562B63A9AC0229B3i16E" commented="no" display-inline="no-
display-inline"><enum>(a)</enum><header display-inline="yes-display-inline">In
general</header><text display-inline="yes-display-inline">Section 129(a) (2) of the
Internal Revenue Code of 1986 is amended by adding at the end the following new
subparagraph: </text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HC57C6BC4925448D2BFC5B8BA6818C91C">

<subparagraph id="H6667DD92D04240768B8A011747A78810"><enum> (D) </enum><header>Special
rule for 2020</header><text display-inline="yes-display-inline">In the case of any
taxable year beginning during 2020, subparagraph (A) shall be applied be substituting
<quote>$10,500 (half such dollar amount</quote> for <quote>$5,000
($2,500</quote>.</text></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="H0319C8A9722B47B1B55907100284B823" commented="no" display-inline="no-
display-inline”><enum> (b)</enum><header display-inline="yes-display-inline">Effective
date</header><text display-inline="yes-display-inline">The amendment made by this
section shall apply to taxable years beginning after December 31,
2019.</text></subsection>

<subsection id="H47FB55939312444EB20DF2FC9C8CDCC1" commented="no" display-inline="no-
display-inline"><enum> (c) </enum><header>Retroactive plan amendments</header><text>A
plan or other arrangement that otherwise satisfies all applicable requirements of
sections 106, 125, and 129 of the Internal Revenue Code of 1986 (including any rules or
regulations thereunder) shall not fail to be treated as a cafeteria plan or dependent
care flexible spending arrangement merely because such plan or arrangement is amended
pursuant to a provision under this section and such amendment is retroactive,
ifae"</text>

<paragraph id="H3AA001018B334632A52F1AC3D0539C71" commented="no" display-inline="no-
display-inline"><enum> (1)</enum><text>such amendment is adopted no later than the last

DOC 0004208
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 85 of 159

day of the plan year in which the amendment is effective, and</text></paragraph>

<paragraph id="HBCCA69438AB2440B9E7989918DC2A9F6" commented="no" display-inline="no-
display-inline"><enum> (2)</enum><text>the plan or arrangement is operated consistent
with the terms of such amendment during the period beginning on the effective date of
the amendment and ending on the date the amendment is
adopted.</text></paragraph></subsection></section></subtitle>

<subtitle id="H9710332BE26A49C0A22539B5805CF036"><enum>F</enum><header>Flexibility for
certain employee benefits</header>

93CA034C4E83080052F054 9A7E"><enum>20151.</enum><header>Increase in
flexible spending arrangements</header>

<section 1d="H508EFC
carryover for health

<subsection id="HDEBC1 6B6AlLED4A8A8 80DBCSE7EEF7FDE"><enum> (a)</enum><header>In
general</header><text>A plan or other arrangement that otherwise satisfies all of the
applicable requirements of sections 106 and 125 of the Internal Revenue Code of 1986
(including any rules or regulations thereunder) shall not fail to be treated as a
cafeteria plan or health flexible spending arrangement merely because such plan or
arrangement permits participants to carry over an amount not in excess of $2,750 of
unused benefits or contributions remaining in a health flexibie spending arrangement
from the plan year ending in 2020 to the plan year ending in 2021. </text></subsection>

<subsection id="HC88ECDO090A5B48F5AB99D3BiBF5EF519" commented="no" display-inline="no-
display-inline"><enum> (b) </enum><header>Definitions</header><text>Any term used in this
section which is also used in section 106 or 125 of the Internal Revenue Code of 1986
or the rules or regulations thereunder shall have the same meaning as when used in such
section or rules or regulations. </text></subsection></section>

<section id="H4D209A73E 9EF43FABFF310B950806898"><enum>20152.</enum><header>Carryover
for dependent care flexible spending arrangements</header>

<subsection id="HIFFOECBF8D5B40COAAC6BFD3B359D042"><enum> (a) </enum><header>In
general</header><text>A plan or other arrangement that otherwise satisfies all
applicable requirements of sections 106, 125, and 129 of the Internal Revenue Code of
1986 (including any rules or regulations thereunder) shall not fail to be treated as a
cafeteria plan or dependent care flexible spending arrangement merely because such plan
or arrangement permits participants to carry over (under rules similar to the rules
applicable to health flexible spending arrangements) an amount, not in excess of the
amount in effect under section 129(a) (2) (A) of such Code, of unused benefits or
contributions remaining in a dependent care flexible spending arrangement from the plan
year ending in 2020 to the plan year ending in 2021. </text></subsection>

<subsection id="H8D0395FFB11243398480872BF85E94FD" commented="no" display-iniine="no-
display-inline"><enum> (b) </enum><header>Definitions</header><text>Any term used in this
section which is also used in section 106, 125, or 129 of the Internal Revenue Code of
1986 or the rules or regulations thereunder shall have the same meaning as when used in
such section or rules or regulations.</text></subsection></section>

<section id="H82A0876502C34B1 EA7CB2 6B04AC84 8FE"><enum>20153.</enum><header>Carryover of
paid time off</header>

<subsection id="HASEFADOA642345F89D165518FDFC671A"><enum> (a) </enum><header>In
general</header><text>A plan that otherwise satisfies all applicable requirements of
section 125 of the Internal Revenue Code of 1986 (including any rules or regulations
thereunder) shall not fail to be treated as a cafeteria plan merely because such plan
permits participants to carry over (under rules similar to the rules applicable to
health flexibie spending arrangements) any amount of paid time off (without limitation)
from the plan year ending in 2020 to the plan year ending in 2021. </text></subsection>

<subsection id="H9BC14D98B8 044CB8A52BCCD9380A2C62" commented="no" display-inline="no-
display-inline"><enum> (b) </enum><header>Definitions</header><text>Any term used in this
section which is also used in section 125 of the Internal Revenue Code of 1986 or the
rules or regulations thereunder shall have the same meaning as when used in such
section or rules or regulations.</text></subsection></section>

<section id="H792CDC34B646482CAB1 38E7B737227D6"><enum>20154.</enum><header>Change in
election amount</header>

<subsection id="H5BDB07E341E64B8AB0064E857ABF3C45"><enum> (a) </enum><header>In
general</header><text>A plan or other arrangement that otherwise satisfies all

DOC 0004209
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 86 of 159

applicable requirements of sections 106 and 125 of the Internal Revenue Code of 1986
(including any rules or regulations thereunder) shall not fail to be treated as a
cafeteria plan or health flexible spending arrangement merely because such plan or
arrangement allows an employee to make, with respect to the remaining portion of a
period of coverage within the applicable perioda€" </text>

<paragraph id="HD4F3E24494894865AB30BD39084FE579"><enum> (1)</enum><text>an election
modifying the amount of such employee's contributions to such a health flexible
spending arrangement (without regard to any change in status), or</text></paragraph>

<paragraph id="HCD6FFE734D414346BC3F9401D7014B3E"><enum> (2) </enum><text>an election
modifying the amount of such employee's elective paid time
off.</text></paragraph><continuation-text continuation-text-level="subsection">Any
election as modified under paragraph (1) shall not exceed the limitation appiicable
under section 125(i) for the taxable year.</continuation-text></subsection>

<subsection id="HD810ALECAF2A4E2FA99EDC2305ED1L2FB"><enum> (b) </enum><header>One-time
application</header><text>Paragraphs (1) and (2) of subsection (a) shall each apply to
only 1 election change described in such paragraph with respect to an employee (in
addition to any other election changes during a period of coverage permitted under the
plan or arrangement without regard to this section) .</text></subsection>

<subsection id="H96A46CD9B5FC43FF8EBB3E4B5DA528 95"><enum> (c)</enum><header>Applicable
period</header><text>For purposes of this section, the term <term>applicable
period</term> means the period beginning on the date of the enactment of this Act and
ending on December 31, 2020. </text></subsection>

<subsection id="H9F7A900499724E39896E521A7D63A53F" commented="no" display-inline="no-
display-inline"™><enum> (d) </enum><header>Definitions</header><text>Any term used in this
section which is also used in section 106 or 125 of the Internal Revenue Code of 1986
or the rules or regulations thereunder shall have the same meaning as when used in such
section or rules or regulations.</text></subsection></section>

<section id="HB3FI01C794064F2E8353E73B5B652C40" section-type="subsequent-—
section"><enum>20155.</enum><header>Extension of grace periods, etc</header>

<subsection id="HF21ABD4929BF463B9401A71CE12A2692"><enum> (a) </enum><header>In
general</header><text>A plan or other arrangement that otherwise satisfies all
applicable requirements of sections 106, 125, or 129 of the Internal Revenue Code
(including any rules or regulations thereunder) shall not fail to be treated as a
cafeteria plan, health flexible spending arrangement, or dependent care flexible
spending arrangement (whichever is applicable) merely because such plan or arrangement
extends the grace period for the plan year ending in 2020 to 12 months after the end of
such plan year, with respect to unused benefits or contributions remaining in a health
flexible spending arrangement or a dependent care flexible spending arrangement.
</text></subsection>

<subsection id="H5F856E615ECF4A66A3DFC987CD5C158E"><enum> (b) </enum><header>Post-
termination reimbursements from health FSAs</header><text>A plan or other arrangement
that otherwise satisfies all applicable requirements of sections 106 and 125 of the
Internal Revenue Code of 1986 (including any rules or regulations thereunder) shall not
fail to be treated as a cafeteria plan or health flexible spending arrangement merely
because such plan or arrangement allows (under rules similar to the rules applicable to
dependent care flexible spending arrangements) an employee who ceases participation in
the plan during calendar year 2020 to continue to receive reimbursements from unused
benefits or contributions through the end of the plan year (including any grace period,
taking into account any modification of a grace period permitted under subsection (a)).
</text></subsection>

<subsection id="H90969046B7B9430 98ACE5EA4 9SBA7890C" commented="no" display-inline="no-
display-inline"><enum> (c) </enum><header>Definitions</header><text>Any term used in this
section which is also used in section 106, 125, or 129 of the Internal Revenue Code of
1986 or the rules or regulations thereunder shall have the same meaning as when used in
such section or rules or regulations.</text></subsection></section>

<section display-inline="no-display-inline" commented="no"
id="H77C81DC56666409484A4902153013918"><enum>20156.</enum><header>Plan
amendments</header><text display-inline="no-display-inline">A plan or other arrangement
that otherwise satisfies all applicable requirements of sections 106, 125, and 129 of
the Internal Revenue Code of 1986 (including any rules or regulations thereunder) shail

DOC 0004210
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 87 of 159

not fail to be treated as a cafeteria plan, health flexible spending arrangement, or
dependent care flexible spending arrangement merely because such plan or arrangement is
amended pursuant to a provision under this subtitle and such amendment is retroactive,

Lfae"</text>

<paragraph id="H0438575A04554BB5B41 531 AA67EE9DBE”" commented="no" display-inline="no-
display-inline"><enum> (1)</enum><text>such amendment is adopted no later than the last
day of the plan year in which the amendment is effective, and</text></paragraph>

<paragraph id="H9750684B1A46423EA4 9ACE1348371A9B" commented="no" display-inline="no-
display-~inline"><enum> (2)</enum><text>the plan or arrangement is operated consistent
with the terms of such amendment during the period beginning on the effective date of
the amendment and ending on the date the amendment is
adopted.</text></paragraph></section></subtitle>

<subtitle id="HA7C48642FBF2412CB5933B5186B396Al"><enum>G</enum><header>Deduction of
State and local taxes</header>

<section id="HCC3907B5338145B0A02AA215C94E7BEC"><enum>20161.</enum><header>Elimination
for 2020 and 2021 of limitation on deduction of State and local taxes</header>

<subsection id="H1D21536C1EB54C2F84B420E258 9AAF4F"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 164 (b) (6) (B) of the
Internal Revenue Code of 1986 is amended by inserting <quote>in the case of a taxable
year beginning before January 1, 2020, or after December 31, 2021,</quote> before
<quote>the aggregate amount of taxes</quote>.</text></subsection>

<subsection id="HE659E65C9FD34665A64EEDC6D47 97 9DF"><enum> (b) </enum><header>Conforming
amendments</header><text>Section 164(b) (6) of the Internal Revenue Code of 1986 is
amendeda€"</text>

<paragraph id="H46EE249CA7F34AE5A12C9765AEBD8445"

commented="no"><enum> (1)</enum><text>by striking <quote>For purposes of subparagraph
(B)</quote> and inserting <quote>For purposes of this section</quote>,
</text></paragraph>

<paragraph id="HEAO5C97571224C2BBCFDF87076703A96"><enum> (2)</enum><text>by striking
<quote>January 1, 2018</quote> and inserting <quote>January 1,
2022</quote>,</text></paragraph>

<paragraph id="H3B4790C3B7214141 95FOEBIBFSEB1D2A"><enum> (3) </enum><text>by striking
<quote>December 31, 2017, shall</quote> and inserting <quote>December 31, 2021,
shall</quote>, and</text></paragraph>

<paragraph id="HA58954FB023D4B0E8539B554C6E96D17"><enum> (4) </enum><text>by adding at
the end the following: <quote>For purposes of this section, in the case of State or
local taxes with respect to any real or personal property paid during a taxable year
beginning in 2020 or 2021, the Secretary shall prescribe rules which treat all ora
portion of such taxes as paid in a taxable year or years other than the taxable year in
which actually paid as necessary or appropriate to prevent the avoidance of the
limitations of this subsection.</quote>. </text></paragraph></subsection>

<subsection id="HDC25AB6CCE884771A48A7BE63AF5D22B"><enum> (c) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall apply to taxes paid or accrued in taxable years beginning after December
31, 2019.</text></subsection></section></subtitle></title>

<title id="HAADE90AER654B4B9AAB8D52 9FF751548B"><enum>II</enum><header>Additional relief
for workers</header>

<subtitle id="HD2D431BA35B24D23BC13BD99652BF6D9"><enum>A</enum><header>Additional
relief</header>

<section id="HBD7ADA46C388404785DE4D42F1D22291"><enum>20201.</enum><header>Increase in
above-the-line deduction for certain expenses of elementary and secondary school
teachers</header>

<subsection

Ld="H36EE327F36D042B68F45784ARD5F21B8"><enum> (a) </enum><header>Increase</header><text
display-inline="yes-display-inline">Section 62(a) (2) (D) of the Internal Revenue Code of
1986 is amended by striking <quote>$250</quote> and inserting

DOC 0004211
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 88 of 159

<quote>$500</quote>.</text></subsection>

<subsection id="H750D3D60DDE246608A30ECE779281097"><enum> (b) </enum><header>Conforming
amendments</header><text>Section 62(d) (3) of the Internal Revenue Code of 1986 is
amendeda€"</text>

<paragraph id="HAD3EF93296BA4DEDBF68978EC18D4413"><enum> (1)</enum><text>by striking
<quote>2015</quote> and inserting <quote>2020</quote>,</text></paragraph>

<paragraph id="H9771LC2EFE14E4366A42EC1 LECF2D990A"><enum> (2) </enum><text>by striking
<quote>$250</quote> and inserting <quote>$500</quote>, and</text></paragraph>

<paragraph id="H4D40E8CO08EF2 4 4BDAR00DE4C0A78 6C6A"><enum> (3) </enum><text>in subparagraph
(B), by striking <quote>2014</quote> and inserting <quote>2019</quote>.
</text></paragraph></subsection>

<subsection id="H71680E84228245FCA3CDBA8C635C075B"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section>

<section id="H4899AD51D9CC43B88015C5BE62ED128F"><enum>20202.</enum><header>Above-the-
line deduction allowed for certain expenses of first responders</header>

<subsection id="H6BFD5B8AAD2 8 4BCFAAA443C568450274"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 62(a) (2) of the
Internal Revenue Code of 1986 is amended by adding at the end the following new
subparagraph: </text>

<quoted-block style="OLC" id="HFD80D49A79064F2AAR9B458C36545147" display-inline="no-
display-inline"™>

<subparagraph id="HC3463C312C8849FBB92 6A4D0EBBOD2ZEF"><enum> (F) </enum><header>Certain
expenses of first responders</header><text display-inline="yes-display-inline">The
deductions allowed by section 162 which consist of expenses, not in excess of $500,
paid or incurred by a first responderdé"</text>

<clause id="H3A2CECASBDF44E7D8FDC7220BCD6DB1 9"><enum> (i)</enum><text>as tuition or fees
for the participation of the first responder in professional development courses
related to service as a first responder, or</text></clause>

<clause id="H56E20BE634D7435987F2653C0A1 6GA8E4"><enum> (ii)</enum><text>for uniforms used
by the first responder in service as a first
responder.</text></clause></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="H90D823190F18453D9C073D2422697784"><enum> (b) </enum><header>First
responder defined</header><text>Section 62(d) of the Internal Revenue Code of 1986 is
amended by adding at the end the following new paragraph: </text>

<quoted-block style="OLC™ id="H8C9523B3 9B2D4D64B4i1F6183CCA973BD" display-inline="no-
display-inline">

<paragraph id="H7676F2F623DC40829A67799CF5D7C6FD"><enum> (4) </enum><header>First
responder</header><text display-inline="yes-display-inline">For purposes of subsection
(a) (2) (F), the term <term>first responder</term> means, with respect to any taxable
year, any employee who provides at least 1000 hours of service during such taxable year
as a law enforcement officer, firefighter, paramedic, or emergency medical technician.
</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection id="H98FCE149FFOA430280AF21F70C0A8331"><enum> (c) </enum><header>Inflation
adjustment</header><text>Section 62(d) (3) of the Internal Revenue Code of 1986, as
amended by the preceding provisions of this Act, is further amended by striking
<quote>the $500 amount in subsection (a) (2) (D)</quote> and inserting <quote>the $500
amount in each of subparagraphs (D) and (F) of subsection (a) (2)</quote>.
</text></subsection>

<subsection id="HC7E409A5708B42D3B78C1763D1871E90"><enum> (d) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section>

<section id="H3FE06FE703434A0C 9B1 2B3DFF 94 6DFE7"><enum>20203.</enum><header>Temporary

DOC 0004212
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 89 of 159

above-the-line deduction for supplies and equipment of first responders and COVID&€E"19
front line employees</header>

<subsection id="HAEDC781798CF4944829D3F7 3 3CA4AFF6"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 62(d) of the Internal
Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by
adding at the end of the following new paragraph:</text>

<quoted-block style="OLC" id="H721ED19D43B84CA896704664D7F54344" display-inline="no-
display-inline"™>

<paragraph id="H88A4C103832246B0BFIOF76897B9F22B"><enum> (5) </enum><header>Temporary
rule for first responders and COVIDA4E"19 front line employees</header>

<subparagraph id="H1A26905101A344B69EB9CD12A5C2C4E2"><enum> (A) </enum><header>In
general</header><text>In the case of any taxable year beginning in 20204€"</text>

<clause id="H79°B95CBF1ED041659BCE94D738C4EF56"><enum> (i)</enum><text display-
inline="yes-display-inline">subsection (a) (2) (F) (11) shall be applied by substituting
<quote>uniforms, supplies, or equipment</quote> for <quote>uniforms</quote>,
and</text></clause>

<clause id="H53C57CBELACF4D3CA40CDC9C999CEDF8"><enum> (ii)</enum><text>for purposes of
subsection (a) (2) (F), the term <term>first responder</term> shall include any
COVID&E"19 front line employee.</text></clause></subparagraph>

<subparagraph id="H816F93E0B12141 9AA25AB57491A2B8 6B"><enum> (B) </enum><header>COVID&E"1 9
front line employee</header><text display-inline="yes-display-inline">For purposes of
this paragraph, the term <term>COVID4E"19 front line employee</term> means, with
respect to any taxable year, any individual who performs at least 1000 hours of
essential work (as defined in the COVIDA&€"19 Heroes Fund Act except without regard to
the time period during which such work is performed) during such taxable year as an
employee in a trade or business of an
employer.</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="HDEOOBODD71754BC1BC0897 9F1OBOCA72"><enum> (b) </enum><header>Effective
date</header><text>The amendment made by this section shall apply to taxable years
beginning after December 31, 2019.</text></subsection></section>

<section id="H8B51BC6EE2A244F5A25FA7CA07 92C0345"><enum>20204.</enum><header>Payroll
credit for certain pandemic-related employee benefit expenses paid by
employers</header>

<subsection id="HB86DE83C2175421 BA2E96B2E 9EECBF21"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case of an employer,
there shall be allowed as a credit against applicable employment taxes for each
calendar quarter an amount equal to the applicable percentage of the qualified
pandemic-related employee benefit expenses paid by such employer with respect to such
calendar quarter.</text></subsection>

<subsection id="H9F9151B76E594CF3 9AA871F98A683A83"><enum> (b) </enum><header>Limitations
and refundability</header>

<paragraph id="H7EF9ODSEEA0954BD5866F 5E6EBDC33CA4"><enum> (1) </enum><header>Dollar
limitation per employee</header><text display-inline="yes-display-inline">The qualified
pandemic-related employee benefit expenses which may be taken into account under
subsection (a) with respect to any employee for any calendar quarter shall not exceed
$5,000.</text></paragraph>

<paragraph id="HE2652FEBABAF41 88A4E8B9A9B94 9BF84"><enum> (2) </enum><header>Credit
limited to certain employment taxes</header><text display-inline="yes-display-
inline">The credit allowed by subsection (a) with respect to any calendar quarter shail
not exceed the applicable employment taxes for such calendar quarter (reduced by any
eredits allowed under subsections (e) and (f) of section 3111 of such Code, sections
7001 and 7003 of the Families First Coronavirus Response Act, and section 2301 of the
CARES Act, for such quarter) on the wages paid with respect to the employment of ail
the employees of the employer for such calendar quarter.</text></paragraph>

<paragraph id="HEAD2B6073BD34D35B3436E6FD138D392"><enum> (3) </enum><header>Refundability
of excess credit</header>

DOC 0004213
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 90 of 159

<subparagraph id="H9465FD68E9944035B8 8F6A60E48B3911"><enum> (A) </enum><header>In
general</header><text>If the amount of the credit under subsection (a) exceeds the
limitation of paragraph (2) for any calendar quarter, such excess shall be treated as
an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the
Internal Revenue Code of 1986.</text></subparagraph>

<subparagraph id="H8CD90947DE244DD8 95BCA0235 9E3BF0B"><enum> (B) </enum><header>Treatment
of payments</header><text>For purposes of section 1324 of title 31, United States Code,
any amounts due to an employer under this paragraph shall be treated in the same manner
as a refund due from a credit provision referred to in subsection (b) (2) of such
section.</text></subparagraph></paragraph>

<paragraph id="H9C2CF69D47834F0D92D2E1A80C7F2EFB"><enum> (4) </enum><header>Coordination
with government grants</header><text>The qualified pandemic-related employee benefit
expenses taken into account under this section by any employer shall be reduced by any
amounts provided by and Federal, State, or local government for purposes of making or
reimbursing such expenses.</text></paragraph></subsection>

<subsection id="HOB9F52C193964320933A66C778BEC7T11"><enum> (c) </enum><header>Qualified
pandemic-related employee benefit expenses</header><text display-inline="yes-display-
inline">For purposes of this section, the term <term>qualified pandemic-related
employee benefit expenses</term> means any amount paid to or for the benefit of an
employee in the employment of the employer ifae€"</text>

<paragraph id="H387B926EB638460FA321CCBS5SERE932660"><enum> (1) </enum><text>such amount is
excludible from the gross income of the employee under section 139 of the Internal
Revenue Code of 1986 by reason of being a qualified disaster relief payment described
in subsection (b) (1) of such section with respect to a qualified disaster described in
subsection (c) (2) of such section which was declared by reason of COVID&€E"19,
and</text></paragraph>

<paragraph id="HELAFO9663EE2 4AB3AFF024CD902B7056"><enum> (2) </enum><text>the employer
elects (at such time and in such manner as the Secretary may provide) to treat such
amount as a qualified pandemic-related employee benefit
expense.</text></paragraph></subsection>

<subsection id="H9B1054FE597645B8 923 4BD5C33EBC8FC"><enum> (d) </enum><header>Applicable
percentage</header><text>For purposes of this sectionaé€"</text>

<paragraph id="H58DD6F0860224769B56CEEF7 3A1F92BB"><enum> (1) </enum><header>In
general</header><text>The term <term>applicable percentage</term> meansda€"</text>

<subparagraph id="HOD9D5C7255994A62A98AC0C47E57EB2F"><enum> (A) </enum><text display-
inline="yes-display-iniine">50 percent, in the case of qualified pandemic-related
employee benefit expenses paid with respect to an essential employee,
and</text></subparagraph>

<subparagraph id="HC182DF6DA4844462B415B9E23775D22F"><enum> (B) </enum><text>30 percent,
in any other case.</text></subparagraph></paragraph>

<paragraph id="H30819EDB82234D6F847656FE7882DAD7"><enum> (2) </enum><header>Essential
employee</header><text display-inline="yes-display-inline">The term <term>essential
employee</term> means, with respect to any employer for any calendar quarter, any
employee of such employer if a substantial portion of the services performed by such
employee for such employer during such calendar quarter are essential work (as defined
in the COVIDae"19 Heroes Fund Act except without regard to the time period during which
such work is performed) .</text></paragraph></subsection>

<subsection id="H6D65F45BE5044F64A50C5B990E4BO5C1"
commented="no"><enum> (e)</enum><header>Special rules; other definitions</header>

<paragraph id="H45BO05FD1456D4C7184EBB82D1D391A5D"><enum> (1) </enum><header>Application
of certain non-discrimination rules</header><text>No credit shall be allowed under this
section to any employer for any calendar quarter if qualified pandemic-related employee
benefit expenses are provided by such employer to employees for such calendar quarter
in a manner which discriminates in favor of highly compensated individuals (within the
meaning of section 125) as to eligibility for, or the amount of, such benefit expenses.
An employer may elect with respect to any calendar quarter to apply this paragraph
separately with respect to essential employees and with respect to all other
employees.</text></paragraph>

DOC 0004214
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 91 of 159

<paragraph id="H4COA2ZED6BE02473292D82E12025637D4"

commented="no"><enum> (2)</enum><header>Denial of double benefit</header><text display-
inline="yes-display-iniine">For purposes of chapter 1 of such Code, no deduction or
credit (other than the credit allowed under this section) shall be allowed for so much
of qualified pandemic-related employee benefit expenses as is equal to the credit
allowed under this section.</text></paragraph>

<paragraph id="H63B8 9C303A5A4F1089394FC48A5C25C9"><enum> (3) </enum><header>Third party
payors</header><text>Any credit allowed under this section shall be treated as a credit
described in section 3511(d) (2) of such Code.</text></paragraph>

<paragraph id="HILDDBC489827E4267905D1CD2DE1E0A53"><enum> (4) </enum><header>Applicable
employment taxes</header><text>For purposes of this section, the term <term>applicable
employment taxes</term> means the following:</text>

<subparagraph id="HCDBF591C5CBC488 3AR4F7B2E53C45AE7"><enum> (A) </enum><text>The taxes
imposed under section 31lli(a) of the Internal Revenue Code of
1986.</text></subparagraph>

<subparagraph id="H3C127AA972D44FDBACD06250643B3C16"><enum> (B) </enum><text>So much of
the taxes imposed under section 3221(a) of such Code as are attributable to the rate in
effect under section 3111(a) of such Code.</text></subparagraph></paragraph>

<paragraph

id="HD990A0C8972C4D2AB7AC444EA01AE53A"><enum> (5) </enum><header>Secretary</header><text>
For purposes of this section, the term <term>Secretary</term> means the Secretary of
the Treasury or the Secretarydée€™s delegate.</text></paragraph>

<paragraph id="H3DA0754E9B7E43 6DA5FAFF2F35523235"><enum> (6) </enum><header>Certain
terms</header>

<subparagraph id="HD349B101A42745FFBFB29F6CB7FE6F35"><enum> (A) </enum><header>In
general</header><text>Any term used in this section which is also used in chapter 21 or
22 of such Code shall have the same meaning as when used in such chapter (as the case
may be) .</text></subparagraph>

<subparagraph id="H478ECO3BD30F47B5B9A0CB1951052324"><enum> (B) </enum><header>Certain
provisions not taken into account except for purposes of limiting credit to employment
taxes</header><text>For purposes of subparagraph (A) (other than with respect to
subsection (b) (2)), section 312i (b) of such Code shall be applied without regard to
paragraphs (1), (5), (6), (7), (8), (40), (13), (18), (19), and (22) thereof (except
with respect to services performed in a penal institution by an inmate thereof) and
section 3231(e) (1) shail be applied without regard to the sentence that begins
<quote>Such term does not include remuneration</quote>.
</text></subparagraph></paragraph></subsection>

<subsection id="HDA3424C0018041D1AD7704965B06A696"><enum> (f)</enum><header>Certain
governmental employers</header>

<paragraph id="H694B78B7B30C4 9CFA6C65 8E4E7BBO0 9CB"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">The credit under this section
shall not be allowed to the Federal Government or any agency or instrumentality
thereof.</text></paragraph>

<paragraph

id="H0723E7B7C82C4B6B8 5BA9E62EC6550B6"><enum> (2) </enum><header>Exception</header><text>
Paragraph (1) shall not apply to any organization described in section 50i(c) (1) of the
Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such
Code.</text></paragraph></subsection>

<subsection id="H0082DD33DC584783B603BA5505740F65"><enum> (g) </enum><header>Treatment of
deposits</header><text display-inline="yes-display-inline">The Secretary shall waive
any penalty under section 6656 of such Code for any failure to make a deposit of
applicable employment taxes if the Secretary determines that such failure was due to
the anticipation of the credit allowed under this section.</text></subsection>

<subsection

id="HA9B62D7D9B8A4 0B3B01025CDAI1 663623"><enum> (h) </enum><header>Regulations</header><tex
t display-inline="yes-display-inline">The Secretary shall prescribe such regulations or
other guidance as may be necessary to carry out the purposes of this section, including
regulations or other guidanceadé"</text>

DOC 0004215
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 92 of 159

<paragraph id="HB1O3DF9FOD8047F9B7291 8F5CE63B4E5"><enum> (1)</enum><text display-
inline="yes-display-inline">to allow the advance payment of the credit determined under
subsection (a), subject to the limitations provided in this section, based on such
information as the Secretary shall require,</text></paragraph>

<paragraph id="HDO5S580EDD7134F1C90F28DAA6759B702"><enum> (2) </enum><text display-
inline="yes-display-inline">to provide for the reconciliation of such advance payment
with the amount of the credit at the time of filing the return of tax for the
applicable quarter or taxable year,</text></paragraph>

<paragraph id="H769B34B1382448009011D442D151F4ci"

commented="no"><enum> (3)</enum><text>for recapturing the benefit of credits determined
under this section in cases where there is a subsequent adjustment to the credit
determined under subsection (a), and</text></paragraph>

<paragraph id="HBAB4806D50EC43E09888C9BIC37117ED"><enum> (4) </enum><text display-
inline="yes-display-inline">with respect to the application of the credit to third
party payors (including professional employer organizations, certified professional
employer organizations, or agents under section 3504 of such Code), including to allow
such payors to submit documentation necessary to substantiate eligibility for, and the
amount of, the credit allowed under this section.</text></paragraph></subsection>

<subsection id="H258E0AFCE03A44B18C84E984F767C2B0"

commented="no"><enum> (i)</enum><header>Application of section</header><text display-
inline="yes-display-inline">This section shall apply only to qualified pandemic-related
employee benefit expenses paid after March 12, 2020, and before January 1, 2021.
</text></subsection>

<subsection id="H195AF5E393B64364A23F62715691D044"><enum> (j)</enum><header>Transfers to
certain trust funds</header><text display-inline="yes-display-inline">There are hereby
appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
Disability Insurance Trust Fund established under section 201 of the Social Security
Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established
under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231na€"1 (a) )
amounts equal to the reduction in revenues to the Treasury by reason of this section
(without regard to this subsection). Amounts appropriated by the preceding sentence
shall be transferred from the general fund at such times and in such manner as to
replicate to the extent possible the transfers which would have occurred to such Trust
Fund or Account had this section not been
enacted.</text></subsection></section></subtitle>

<subtitle id="HF98865BF7DE241 3B8E82 9EBE638A1BB2"><enum>B</enum><header>Tax credits to
prevent business interruption</header>

<section id="H263ABRA1A0ADE4DB5B75C52B73D05BCA5"><enum>20211.</enum><header>Improvements
to employee retention credit</header>

<subsection id="HOSCF97CE3F9E408CAS8E31 F708 6B353C7"><enum> (a) </enum><header>Increase in
credit percentage</header><text display-inline="yes-display-inline">Section 2301 (a) of
the CARES Act is amended by striking <quote>50 percent</quote> and inserting <quote>80
percent</quote>.</text></subsection>

<subsection id="H5B0E73654063456B9D0DE8 9COF3FE81LE"><enum> (b) </enum><header>Increase in
per employee limitation</header><text>Section 2301 (b) (1) of the CARES Act is amended by
striking <quote>for all calendar quarters shall not exceed $10,000.</quote> and
inserting </text>

<quoted-block style="OLC" id="HA6C8BD77BDD74CD98FCC9I2C6E4FFORTB" display-inline="yes-
display-inline"><text display-inline="yes-display-inline">shall not exceeda€"</text>

<subparagraph id="HBO17D9CD68F8 4ABAADFAI1 2663CA0 9DDD"><enum> (A) </enum><text display-
inline="yes-display-inline">$15,000 in any calendar quarter, and</text></subparagraph>

<subparagraph id="HLEFBS8CB331B5486AAA967A0AFCA5120C"><enum> (B) </enum><text>$45,000 in
the aggregate for all calendar quarters.</text></subparagraph><after-quoted-
block>.</after-quoted-block></quoted-block></subsection>

<subsection id="H701156E31277403AABF4A773D16FE781"><enum> (c) </enum><header>Modification
of threshold for treatment as a large employer</header>

<paragraph id="HF52C07B1 94EE4BE09A2C15575C928B1E"><enum> (1) </enum><header>In

DOC 0004216
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 93 of 159

general</header><text>Section 2301 (c) (3) (A) of the CARES Act is amendedaé€"</text>

<subparagraph id="HC4949F36B74249268D615BB9428C7BD5"><enum> (A) </enum><text>by striking
<quote>for which the average number of full-time employees (within the meaning of
section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer
during 2019 was greater than 100</quote> in clause (i) and inserting <quote>which is a
large employer</quote>, and</text></subparagraph>

<subparagraph id="HA50200A1127F4582B97941 99BE3D0575"><enum> (B) </enum><text>by striking
<quote>for which the average number of full-time employees (within the meaning of
section 4980H of the Internal Revenue Code of 1986) employed by such eligible employer
during 2019 was not greater than 100</quote> in clause (ii) and inserting <quote>which
is not a large employer</quote>.</text></subparagraph></paragraph>

<paragraph id="H10CA296433644625B10BD72A474 6A8B4"><enum> (2) </enum><header>Large
employer defined</header><text>Section 2301(c) of the CARES Act is amended by
redesignating paragraph (6) as paragraph (7) and by inserting after paragraph (5) the
following new paragraph:</text>

<quoted-block style="OLC™ id="H67B8A22070CA4BDD8DC916D605011419" display-inline="no-
display-inline">

<paragraph id="H404660FEC4E64 6A0A8CAI1 2DEE45FD155"><enum> (6) </enum><header>Large
employer</header><text display-inline="yes-display-inline">The term <term>large
employer</term> means any eligible employer ifa€"</text>

<subparagraph id="H19C31FFD52544E0A8587AD2149FA34F2"><enum> (A) </enum><text display-
inline="yes-display-inline">the average number of full-time employees (as determined
for purposes of determining whether an employer is an applicable large employer for
purposes of section 4980H(c) (2) of the Internal Revenue Code of 1986) employed by such
eligible employer during calendar year 2019 was greater than 1,500,
and</text></subparagraph>

<subparagraph id="H96A789F9D13B435781CA949F85839608"><enum> (B) </enum><text>the gross
receipts (within the meaning of section 448(c) of the Internal Revenue Code of 1986) of
such eligible employer during calendar year 2019 was greater than
$41,500,000.</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="H78369EF3F02841C492544544F41F9302"><enum> (d) </enum><header>Phase-in of
eligibility based on reduction in gross receipts</header>

<paragraph id="HB5F22FF87A5D4 9FFB4416303369EB935"><enum> (1) </enum><header>Decrease of
reduction in gross receipts necessary to qualify for credit</header><text>Section
2301 (c) (2) (B) of the CARES Act is amendedae"</text>

<subparagraph id="H00F4745372494F6D89631A0D15E33605"><enum> (A) </enum><text>by striking
<quote>50 percent</quote> in clause (i) and inserting <quote>90 percent</quote>,
and</text></subparagraph>

<subparagraph id="HE83AFDD0D1254126A0180958B12248FE"><enum> (B) </enum><text>by striking
<quote>80 percent</quote> in clause (ii) and inserting <quote>90 percent</quote>.
</text></subparagraph></paragraph>

<paragraph id="H5534C25E71A44934B8 6C4DCE948 94E72"><enum> (2) </enum><header>Phase-in of
credit if reduction in gross receipts is less than 50 percent</header><text>Section
2301 (c) (2) of the CARES Act is amended by adding at the end the following new
subparagraph: </text>

<quoted-block style="OLC" id="H32CEBD6562A34E9C94E0237B94E9999D" display-inline="no-
display-inline"™>

<subparagraph id="H6FA699F73B8F4F55 9A6E1728A4B4660A"><enum> (D) </enum><header>Phase-in
of credit where business not suspended and reduction in gross receipts less than 50
percent</header>

<clause id="HDO1992F2A94444D6BF7CE7C8178E0CC9"><enum> (1)</enum><header>In
general</header><text display-inline="yes-display-inline">In the case of any calendar
quarter with respect to which an eligible employer would not be an eligible employer if
subparagraph (B) (i) were applied by substituting <quote>50 percent</quote> for
<quote>90 percent</quote>, the amount of the credit allowed under subsection (a) shall

DOC 0004217
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 94 of 159

be reduced by the amount which bears the same ratio to the amount of such credit

a

(determined without regard to this subparagraph) asd€"</text>

<subclause id="H96726A26474E40 3AARA8FFC7FCEF3AB9"><enum>(I)</enum><text>the excess
gross receipts percentage point amount, bears to</text></subclause>

<subclause id="HA9205379D4194D78BASDFC51C508FDF3"><enum> (II)</enum><text display-
inline="yes-display-inline">40 percentage points.</text></subclause></clause>

<clause id="HFAA486252D7541A4A2AC1 0BDC5C87F76"><enum> (ii)</enum><header>Excess gross
receipts percentage point amount</header><text>For purposes of this subparagraph, the
term <term>excess gross receipts percentage point amount</term> means, with respect to
any calendar quarter, the excess ofd4€"</text>

<subclause id="HB2BBE39499AD411F8B9D85A1D24F2A73"><enum> (1)</enum><text>the Lowest of
the gross receipts percentage point amounts determined with respect to any calendar
quarter during the period ending with such calendar quarter and beginning with the
first calendar guarter during the period described in subparagraph (B),
over</text></subclause>

<subclause id="HAD86C206D3D5468B9AD93F5F1ACEEE2C"><enum> (II)</enum><text>50 percentage
points.</text></subclause></clause>

<clause id="HAEE7984FCAA2453583D349C677 92B81C"><enum> (iii)</enum><header>Gross receipts
percentage point amounts</header><text>For purposes of this subparagraph, the term
<term>gross receipts percentage point amount</term> means, with respect to any calendar
quarter, the percentage (expressed as a number of percentage points) obtained by
dividingaé€"</text>

<subclause id="H59450C64F09F4DED827 8BCD4F6B1 9C64"><enum> (1) </enum><text>the gross
receipts (within the meaning of subparagraph (B)) for such calendar quarter,
by</text></subclause>

<subclause id="HDE395D2E109F4111B6F7B0651 8B142D9"><enum> (II)</enum><text>the gross
receipts for the same calendar quarter in calendar year
2019.</text></subclause></clause></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph>

<paragraph id="HODEA7332E25C4DF8 95B92C149D0D57E5"><enum> (3) </enum><header>Gross
receipts of tax-exempt organizations</header><text>Section 2301 (c) (2) (C) of the CARES
Act is amendeda€é"</text>

<subparagraph id="HAC429D04182644148DE2C7CE7AD9D8A4"><enum> (A) </enum><text>by striking
<quote>of such Code, clauses (i) and (ii) (I1)</quote> and inserting </text>

<quoted-block style="OLC" id="HA5CC705575744591 9C6A47BIBBDA8B36" display-inline="yes-
display-inline"><text display-inline="yes-display-inline">of such Codea€"</text>

<clause id="H6C720517DB38487CA5CODC385A66E707"><enum> (i)</enum><text display-
inline="yes-display-inline">clauses (i) and (ii) (1)</text></clause><after-quoted-
block>, </after-quoted-block></quoted-block></subparagraph>

<subparagraph id="HC3BA947151B44A7D929242464099CEAC"><enum> (B) </enum><text>by striking
the period at the end and inserting <quote>, and</quote>, and</text></subparagraph>

<subparagraph id="H10BD997718B44D8482442630FB508A51"><enum> (C)</enum><text>by adding at
the end the following new clause:</text>

<quoted-block style="OLC" id="H6BA315A4202A4FE8 995FAB651EC5SBFBA" display-inline="no-
display-inline"™>

<clause id="HIB9E03FD5981431E82ERE975FFC1FB868"><enum> (ii)</enum><text display-
inline="yes-display-iniline">any reference in this section to gross receipts shall be
treated as a reference to gross receipts within the meaning of section 6033 of such
Code.</text></clause><after-quoted-block>.</after-quoted-block></quoted-
block></subparagraph></paragraph></subsection>

<subsection id="H6416709C7B324D93A1 1CFCD3C25531 2A"><enum> (e) </enum><header>Modification
of treatment of health plan expenses</header>

<paragraph id="H21AR463C2F254BD2B2F66484C974D07C"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 2301 (c) (5) of the

DOC 0004218
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 95 of 159

CARES Act is amended to read as follows:</text>

<quoted-block style="OLC" id="HC6D264440E2E49029AD771187B37F9E0" display-inline="no-
display-inline"™>

<paragraph
id="H787B7DB1CC9B477DA7A5 3ADB8A9F 1 60A"><enum> (5) </enum><header>Wages</header>

<subparagraph id="HDE48888953DB42CBB8A687B43461DF12"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The term <term>wages</term>
means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and
compensation (as defined in section 3231 (e) of such Code) .</text></subparagraph>

<subparagraph id="H9F291939RF274F4999D88552F50C159B" display-inline="no-display-
inline"><enum> (B)</enum><header>Allowance for certain health plan expenses</header>

<clause display-inline="no-display-inline"

id="H976BE448F4134035978A7B284D01 9F51"><enum> (i) </enum><header>In
general</header><text>Such term shall include amounts paid or incurred by the eligible
employer to provide and maintain a group health plan (as defined in section 5000 (b) (1)
of the Internal Revenue Code of 1986), but only to the extent that such amounts are
excluded from the gross income of employees by reason of section 106(a) of such
Code.</text></clause>

<clause display-inline="no-dispiay-inline"”

id="HD523280121B44FFC9F49371 9481 EB9IDO"><enum> (ii)</enum><header>Allocation
rules</header><text display-inline="yes-display-inline">For purposes of this section,
amounts treated as wages under clause (1) shall be treated as paid with respect to any
employee (and with respect to any period) to the extent that such amounts are properly
allocable to such employee (and to such period) in such manner as the Secretary may
prescribe. Except as otherwise provided by the Secretary, such allocation shall be
treated as properly made if made on the basis of being pro rata among periods of
coverage.</text></clause></subparagraph></paragraph><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph>

<paragraph id="HE31B3FD40C6C43759850151A77BB6C93"><enum> (2) </enum><header>Conforming
amendment</header><text display-inline="yes-display-inline">Section 2301(c) (3) of the
CARES Act is amended by striking subparagraph (C).</text></paragraph></subsection>

<subsection id="HD8147302E5754DFB8 9885FDB94FBDF62"><enum> (f)</enum><header>Qualified
wages permitted to include amounts for tip replacement</header>

<paragraph id="H21117D6470A649E59879C01B810F8619"><enum> (1) </enum><header>In
general</header><text>Section 2301 (c) (3) (B) of the CARES Act is amended by inserting
<quote>(including tips which would have been deemed to be paid by the employer under
section 3121 (q))</quote> after <quote>would have been paid</quote>.</text></paragraph>

<paragraph id="HB11BCFC39020468EB68E175A52DCD52E"><enum> (2) </enum><header>Conforming
amendment</header><text>Section 2301 (h) (2) of the CARES Act is amended by inserting
<quote>45B or</quote> before <quote>45S8</quote>. </text></paragraph></subsection>

<subsection id="HDA2E6C06698D451D8FB11D1B235C4C64"><enum> (g) </enum><header>Certain
governmental employers eligible for credit</header>

<paragraph id="H0O59F319F1F2741A8965968336805245B"><enum> (1) </enum><header>In
general</header><text>Section 2301(f) of the CARES Act is amended to read as
follows:</text>

<quoted-block style="OLC" id="HO8B9IFB7999F640CES84B6DI33F1E20C8E" display-inline="no-
display-inline">

<subsection id="H93D78B5F3F9849D4B268157268005921"><enum> (f)</enum><header>Certain
governmental employers</header>

<paragraph id="H58D595F3E30B4DBE8 9C 6FE09554D2CF3"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">The credit under this section
shall not be allowed to the Federal Government or any agency or instrumentality
thereof.</text></paragraph>

<paragraph

id="H4C913A3FD4C64030BI BDFF47B17F8B6E"><enum> (2) </enum><header>Exception</header><text>
Paragraph (1) shall not apply to any organization described in section 50i(c) (1) of the

DOC 0004219
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 96 of 159

Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such
Code.</text></paragraph>

<paragraph id="H8675B17E26774730B7ACE2C 9F61BB1B0"><enum> (3) </enum><header>Special
rules</header><text display-inline="yes-display-inline">In the case of any State
government, Indian tribal government, or any agency, instrumentality, or political
subdivision of the foregoinga€"</text>

<subparagraph id="H36B1ECBE4 65E4BEB968EC73FADI1B463D"><enum> (A) </enum><text display-

inline="yes-display-inline">clauses (1) and (ii) (I) of subsection (c) (2) (A) shall apply
to all operations of such entity, and</text></subparagraph>

<subparagraph id="HiC1F11D7D69844C2A00 6DCF3696C3D0F"><enum> (B) </enum><text>subclause
(II) of subsection (c) (2) (A) (ii) shall not
apply.</text></subparagraph></paragraph></subsection><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph>

<paragraph id="HF29510AF10F84D5B906AC054274ADE27"><enum> (2) </enum><header>Coordination
with application of certain definitions</header>

<subparagraph id="H35E4FE20B40244C88F80446903163744"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 2301 (c) (5) (A) of the
CARES Act, as amended by the preceding provisions of this Act, is amended by adding at
the end the following: <quote>For purposes of the preceding sentence (other than for
purposes of subsection (b)(2)), wages as defined in section 3121(a) of the Internal
Revenue Code of 1986 shall be determined without regard to paragraphs (1), (5), (6),
(7), (8), (10), (13), (18), (19), and (22) of section 3212(b) of such Code (except with
respect to services performed in a penal institution by an inmate

thereof) .</quote>.</text></subparagraph>

<subparagraph id="H3B87E6B040A4461DA4 6E4E7EFCA2ACB5"><enum> (B) </enum><header>Conforming
amendments</header><text display-inline="yes-display-inline">Sections 2301 (c) (6) of the
CARES Act is amended by striking <quote>Any term</quote> and inserting <quote>Except as
otherwise provided in this section, any
term</quote>.</text></subparagraph></paragraph></subsection>

<subsection id="HBADFA540DD524D8E917D001AA282F204"><enum> (h) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in section 2301 of the CARES
Act.</text></subsection></section>

<section id="H2E2531DB389442B595841453925FA845"><enum>20212.</enum><header>Payroll
credit for certain fixed expenses of employers subject to closure by reason of
COVIDaE"19</header>

<subsection id="H8CO7BDF115FA4197BCEA2CF9IEDC36F17"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case of an eligible
employer, there shall be allowed as a credit against applicable employment taxes for
each calendar quarter an amount equal to 50 percent of the qualified fixed expenses
paid or incurred by such employer during such calendar quarter.</text></subsection>

<subsection id="H12C585DE8D444Bi 8944141 1A9FFCF315"><enum> (b) </enum><header>Limitations
and refundability</header>

<paragraph

id="H9B7EDECLLF5743018 9F150C2C7 FAE493"><enum> (1) </enum><header>Limitation</header><text
display-inline="yes-display-inline">The qualified fixed expenses which may be taken
into account under subsection (a) by any eligible employer for any calendar quarter
shall not exceed the least ofa€"</text>

<subparagraph id="H2806FD4BC8424 6A8 93 6EDE4F405468E9"><enum> (A) </enum><text>the
qualified fixed expenses paid by the eligible employer in the same calendar quarter of
calendar year 2019,</text></subparagraph>

<subparagraph id="H8419EFD9E7E24773980C12FCID22E716"><enum> (B) </enum><text>$50, 000,
or</text></subparagraph>

<subparagraph id="H00874A799FAB4C5F8A8 43 3ARCC4E4829"><enum> (C)</enum><text>the greater
of ae"</text>

<clause id="H14512F66857D47138AE619F506BDB909"><enum> (i)</enum><text>25 percent of the

DOC 0004220
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 97 of 159

wages paid with respect to the employment of all the employees of the eligible employer
for such calendar quarter, or</text></clause>

<clause id="H7A5C8E449F154F30A83FF2BOB9C661C6"><enum> (ii)</enum><text>6.25 percent of
the gross receipts of the eligible employer for calendar year
2019.</text></clause></subparagraph></paragraph>

<paragraph id="HB5079AB46D734042A8ADF30BF4D41DD2"><enum> (2) </enum><header>Credit
limited to certain employment taxes</header><text display-inline="yes-display-
inline">The credit allowed by subsection (a) with respect to any calendar quarter shail
not exceed the applicable employment taxes for such calendar quarter (reduced by any
eredits allowed under subsections (e) and (f) of section 3111 of such Code, sections
7001 and 7003 of the Families First Coronavirus Response Act, section 2301 of the CARES
Act, and section 20204 of this division, for such quarter) on the wages paid with
respect to the employment of all the employees of the eligible employer for such
calendar quarter.</text></paragraph>

<paragraph id="HB9E707F6838B4A52BB157116EF777A63"><enum> (3) </enum><header>Refundability
of excess credit</header>

<subparagraph id="H962BCF7A4B2C455A9C53659C9B1 7EFFB"><enum> (A) </enum><header>In
general</header><text>If the amount of the credit under subsection (a) exceeds the
limitation of paragraph (2) for any calendar quarter, such excess shall be treated as
an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the
Internal Revenue Code of 1986.</text></subparagraph>

<subparagraph id="H3BFA0A5A562845A3A2EA7EF78217BBD9"><enum> (B) </enum><header>Treatment
of payments</header><text>For purposes of section 1324 of title 31, United States Code,
any amounts due to an employer under this paragraph shall be treated in the same manner
as a refund due from a credit provision referred to in subsection (b) (2) of such
section.</text></subparagraph></paragraph></subsection>

<subsection
id="H3A0436601C0344EA8D2D0FAA33624BD7"><enum> (c) </enum><header>Definitions</header><tex
t display-inline="yes-display-inline">For purposes of this sectionaé€"</text>

<paragraph id="H1C749CA343054CO098D0C2C58B0853007"><enum> (1) </enum><header>Applicable
employment taxes</header><text>The term <term>applicable employment taxes</term> means
the following:</text>

<subparagraph id="HB9OLA7EFB74F4461 83B938AACA8 1 6872"><enum> (A) </enum><text>The taxes
imposed under section 31lli(a) of the Internal Revenue Code of
1986.</text></subparagraph>

<subparagraph id="H6E088EDO0A1374723AC8EDDO4CF455FE9"><enum> (B) </enum><text>So much of
the taxes imposed under section 3221(a) of such Code as are attributable to the rate in
effect under section 3111(a) of such Code.</text></subparagraph></paragraph>

<paragraph id="HFD7A5E0D398B4DA9AAC69F5C4E61289D"><enum> (2) </enum><header>Eligible
employer</header>

<subparagraph id="H7ABCA8A4D2FD4 63EB0 8EF44F9B9IF1F69"><enum> (A) </enum><header>In
general</header><text>The term <term>eligible employer</term> means any
employeraé€"</text>

<clause id="HAA367783D7D942549B3834F338ED9550"><enum> (i)</enum><text>which was carrying
on a trade or business during calendar year 2020,</text></clause>

<clause id="HB65A7EAECCD14A94811DC450E4862640"><enum> (ii) </enum><text>which had
eitherae"</text>

<subclause id="H66F3F661C53244A3B0F4E1C56C523AD1"><enum> (I) </enum><text display-
inline="yes-display-inline">not more than 1,500 full-time equivalent employees (as
determined for purposes of determining whether an employer is an applicable large
employer for purposes of section 498CH(c) (2) of the Internal Revenue Code of 1986) for
calendar year 2019, or</text></subclause>

<subclause id="H54B40366A56F4EB9A1 98CC7 3CFFAC704"><enum> (II) </enum><text>not more than
$41,500,000 of gross receipts in the last taxable year ending in 2019,
and</text></subclause></clause>

<clause id="H31D95212ABDE40708930272970340EC4"><enum> (iii)</enum><text display-

DOC 0004221
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 98 of 159

inline="yes-display-inline">with respect to any calendar quarter, for whichaeé" </text>

<subclause id="H4FA8 9EDDBA6B4185A07B703DBC1CAF2C"><enum> (I) </enum><text>the operation
of the trade or business described in clause (i) is fully or partially suspended during
the calendar quarter due to orders from an appropriate governmental authority limiting
commerce, travel, or group meetings (for commercial, social, religious, or other
purposes) due to the coronavirus disease 2019 (COVID&E"19), or</text></subclause>

<subclause id="HEB47D6AA0D0D4621 9C2FB4A732FDCF60"><enum> (II) </enum><text>such calendar
quarter is within the period described in subparagraph
(B) .</text></subclause></clause></subparagraph>

<subparagraph

id="H521700B9100A4F70 900AD45 6BDBB1D73"><enum> (B) </enum><header>Significant decline in
gross receipts</header><text>The period described in this subparagraph is the
perioda€"</text>

<clause id="H4E0C0A212A914C90B15F53460F8B74FC"><enum> (i) </enum><text>beginning with the
first calendar guarter beginning after December 31, 2919, for which gross receipts
(within the meaning of section 448(c) of the Internal Revenue Code of 1986) for the
calendar quarter are less than 90 percent of gross receipts for the same calendar
quarter in the prior year, and</text></clause>

<clause id="H384594ED844B468C84A15C3158D80C24"><enum> (ii)</enum><text>ending with the
calendar quarter following the first calendar quarter beginning after a calendar
quarter described in clause (i) for which gross receipts of such employer are greater
than 90 percent of gross receipts for the same calendar quarter in the prior
year.</text></clause></subparagraph>

<subparagraph id="H986884F2920C44D7BB9240C04056BFIA"><enum> (C) </enum><header>Tax-exempt
organizations</header><text>In the case of an organization which is described in
section 50i(c) of the Internal Revenue Code of 1986 and exempt from tax under section
S50l(a) of such Coded€"</text>

<clause id="H1077431CBB204B098B542C9567C3A64E"><enum> (1)</enum><text>clauses (i) and
(111) (I) of subparagraph (A) shall apply to all operations of such organization,
and</text></clause>

<clause id="H5C28E86660704602AABBD8EA4002DBDA"><enum> (ii)</enum><text>any reference in
this section to gross receipts shall be treated as a reference to gross receipts within
the meaning of section 6033 of the Internal Revenue Code of
1986.</text></clause></subparagraph>

<subparagraph id="H31B318F72FC8 4EBF85A6360E815CE78A"><enum> (D) </enum><header>Phase-in
of credit where business not suspended and reduction in gross receipts less than 50
percent</header>

<clause id="H3E31000AF2644F77A502242F66C376EC"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">In the case of any calendar
quarter with respect to which an eligible employer would not be an eligible employer if
subparagraph (B) (i) were applied by substituting <quote>50 percent</quote> for
<quote>90 percent</quote>, the amount of the credit allowed under subsection (a) shall
be reduced by the amount which bears the same ratio to the amount of such credit
(determined without regard to this subparagraph) asa€"</text>

<subclause id="H44676CFB23A4422AA1C8C23DCD6FFC21"><enum> (1)</enum><text>the excess
gross receipts percentage point amount, bears to</text></subclause>

<subclause id="H3F28DA4E8F2F41209438801A3CED0441"><enum> (IT)</enum><text display-
inline="yes-display-inline">40 percentage points.</text></subclause></clause>

<clause id="HD86EF3DA95B541C686454404392957B1"><enum> (ii)</enum><header>Excess gross
receipts percentage point amount</header><text>For purposes of this subparagraph, the
term <term>excess gross receipts percentage point amount</term> means, with respect to
any calendar quarter, the excess of4€"</text>

<subclause id="H7D34DD2ADDB34BD1 9CCD634B1161F955"><enum>(1I)</enum><text>the lowest of
the gross receipts percentage point amounts determined with respect to any calendar
quarter during the period ending with such calendar quarter and beginning with the
first calendar quarter during the period described in subparagraph (B),
over</text></subclause>

DOC 0004222
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 99 of 159

<subclause id="H4021AF1C9C4041ACAB05A647FB91 9BB9"><enum> (II) </enum><text>50 percentage
points.</text></subclause></clause>

<clause id="HFD483652E15A4C609699AB8347BC67B3"><enum> (iii)</enum><header>Gross receipts
percentage point amounts</header><text>For purposes of this subparagraph, the term
<term>gross receipts percentage point amount</term> means, with respect to any calendar
quarter, the percentage (expressed as a number of percentage points) obtained by
dividingadé"</text>

<subclause id="H9079C8FC76BB4AC3B0739F65D4263056"><enum> (I) </enum><text>the gross
receipts (within the meaning of subparagraph (B)) for such calendar quarter,
by</text></subclause>

<subclause id="H95A35DE4190749F4833877D801238DCB"><enum> (IT)</enum><text>the gross
receipts for the same calendar quarter in calendar year
2019.</text></subclause></clause></subparagraph></paragraph>

<paragraph id="HB0014476B8464FDD92027910FDFAA99F"><enum> (3) </enum><header>Qualified
fixed expenses</header>

<subparagraph id="HA3DD2E294FA143519D7483AD4A91C557"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The term <term>qualified
fixed expenses</term> means the payment or accrual, in the ordinary course of the
eligible employerde™s trade or business, of any covered mortgage obligation, covered
rent obligation, or covered utility payment. Such term shall not include the prepayment
of any obligation for a period in excess of a month unless the payment for such period
is customarily due in advance.</text></subparagraph>

<subparagraph

id="H8F5417F3A28948C0 9F854D2ER6D244F51"><enum> (B)</enum><header>Application of
definitions</header><text>The terms <term>covered mortgage obligation</term>,
<term>covered rent obligation</term>, and <term>covered utility payment</term> shail
each have the same meaning as when used in section 1106 of the CARES
Act.</text></subparagraph></paragraph>

<paragraph

id="H6E64F4D848CB417C9C655339531R0078"><enum> (4) </enum><header>Secretary</header><text>
The term <term>Secretary</term> means the Secretary of the Treasury or the
Secretaryae€™s delegate.</text></paragraph>

<paragraph
id="H263RF0EB9341 4E4A8 8 F6F4F6DICCEIBD"><enum> (5) </enum><header>Wages</header>

<subparagraph id="H206D8F35ACC54665A3 0B9BA1BF690DF9"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The term <term>wages</term>
means wages (as defined in section 3121(a) of the Internal Revenue Code of 1986) and
compensation (as defined in section 3231(e) of such Code). For purposes of the
preceding sentence (other than for purposes of subsection (b)(2)), wages as defined in
section 3121(a) of such Code shall be determined without regard to paragraphs (1), (8),
(10), (13), (18), (19), and (22) of section 3121 (b) of such Code.</text></subparagraph>

<subparagraph id="H87008C588 9BE477EB2366F336646B294" display-inline="no-display-
inline"><enum> (B)</enum><header>Allowance for certain health plan expenses</header>

<clause display-inline="no-display-inline"
id="H36868AB4D7BA407494887AD7DA692916"><enum> (i) </enum><header>In
general</header><text>Such term shall include amounts paid or incurred by the eligible
employer to provide and maintain a group health plan (as defined in section 5000 (b) (1)
of the Internal Revenue Code of 1986), but only to the extent that such amounts are
excluded from the gross income of employees by reason of section 106(a) of such
Code.</text></clause>

<clause display-inline="no-display-inline"”

id="HB7 9D3BE946A042FF80AB2B1CB854CBFE"><enum> (ii)</enum><header>Allocation
rules</header><text display-inline="yes-display-inline">For purposes of this section,
amounts treated as wages under clause (1) shall be treated as paid with respect to any
employee (and with respect to any period) to the extent that such amounts are properly
allocable to such employee (and to such period) in such manner as the Secretary may
prescribe. Except as otherwise provided by the Secretary, such allocation shall be
treated as properly made if made on the basis of being pro rata among periods of

DOC 0004223
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 100 of 159

coverage.</text></clause></subparagraph></paragraph>

<paragraph

id="H45130B071BAC4 95D9A1 6D9DF3FF21A81"><enum> (6) </enum><header>Employer</header><text
display-inline="yes-display-inline">The term <term>employer</term> means any employer
(as defined in section 3401(d) of such Code) of at least one employee on any day in
calendar year 2020. </text></paragraph>

<paragraph id="HE3073368A9FC4FE48502C3C69D07DD67"><enum> (7) </enum><header>Other
terms</header><text>Except as otherwise provided in this section, any term used in this
section which is also used in chapter 21 or 22 of the Internal Revenue Code of 1986
shall have the same meaning as when used in such
chapter.</text></paragraph></subsection>

<subsection display-inline="no-display-inline"”

id="H6F1 S9EAIFDOBD42CDBD9040D26910 9EB2"><enum> (d) </enum><header>Aggregation
rule</header><text>All persons treated as a single employer under subsection (a) or (b)
of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (0) of section
414 of such Code, shali be treated as one employer for purposes of this
section.</text></subsection>

<subsection id="H1F7F/BF5D4984F7AA48F3C24463B840F"

commented="no"><enum> (e)</enum><header>Denial of double benefit</header><text display-
inline="yes-display-iniine">For purposes of chapter 1 of such Code, the gross income of
any eligible employer, for the taxable year which includes the last day of any calendar
quarter with respect to which a credit is allowed under this section, shall be
increased by the amount of such credit.</text></subsection>

<subsection id="H31F22DA587F94F838EDBECA51E198009"><enum> (£)</enum><header>Certain
governmental employers</header>

<paragraph id="H74AE15C71E524127B1C3BD0D7 954EBA9"><enum> (1) </enum><header>In
general</header><text>The credit under this section shall not be allowed to the Federal
Government, the government of any State, of the District of Columbia, or of any
possession of the United States, any tribal government, or any political subdivision,
agency, or instrumentality of any of the foregoing.</text></paragraph>

<paragraph id="H72802C41D37B46C48A1 66800995C6067"

commented="no"><enum> (2) </enum><header>Exception</header><text>Paragraph (1) shall not
apply to any organization described in section 501(c) (1) of the Internal Revenue Code
of 1986 and exempt from tax under section 501(a) of such
Code.</text></paragraph></subsection>

<subsection id="H3172C9B5D08C4365A532C71201DA6362"><enum> (g)</enum><header>Election not
to have section apply</header><text>This section shall not apply with respect to any
eligible employer for any calendar quarter if such employer elects (at such time and in
such manner as the Secretary may prescribe) not to have this section
apply.</text></subsection>

<subsection id="H7A250DC43E004A78 9B7008 988EE3644D"><enum> (h) </enum><header>Transfers to
certain trust funds</header><text display-inline="yes-display-inline">There are hereby
appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal
Disability Insurance Trust Fund established under section 201 of the Social Security
Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established
under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231na€"1 (a))
amounts equal to the reduction in revenues to the Treasury by reason of this section
(without regard to this subsection). Amounts appropriated by the preceding sentence
shall be transferred from the general fund at such times and in such manner as to
replicate to the extent possible the transfers which would have occurred to such Trust
Fund or Account had this section not been enacted.</text></subsection>

<subsection id="H35CA22E77AB44C3CA8 6FFF8746B05E06"><enum> (i)</enum><header>Treatment of
deposits</header><text display-inline="yes-display-inline">The Secretary shall waive
any penalty under section 6656 of such Code for any failure to make a deposit of
applicable employment taxes if the Secretary determines that such failure was due to
the anticipation of the credit allowed under this section.</text></subsection>

<subsection id="HDF6E8166D932486E87 6984224 6CF28CC"><enum> (j)</enum><header>Third party
payors</header><text>Any credit allowed under this section shall be treated as a credit
described in section 3511 (d) (2) of such Code.</text></subsection>

DOC 0004224
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 101 of 159

<subsection id="H4AFA8B71996448A38 8C ICBBFFBD9D8D0"><enum> (k) </enum><header>Regulations
and guidance</header><text display-inline="yes-display-inline">The Secretary shall
issue such forms, instructions, regulations, and guidance as are necessaryd€"</text>

<paragraph id="H300DE82525A54A4D95D68D366840708C"><enum> (1) </enum><text>to allow the
advance payment of the credit under subsection (a), subject to the limitations provided
in this section, based on such information as the Secretary shall

require, </text></paragraph>

<paragraph id="HB6BFE7FD2100472FBBC480BDCF733C4E"><enum> (2) </enum><text display-
inline="yes-display-inline">regulations or other guidance to provide for the
reconciliation of such advance payment with the amount of the credit at the time of
filing the return of tax for the applicable quarter or taxable year,</text></paragraph>

<paragraph id="H18D070240E274E7E97 8EEFEE5E251361"><enum> (3) </enum><text>with respect to
the application of the credit under subsection (a) to third party payors (including
professional employer organizations, certified professional employer organizations, or
agents under section 3504 of the Internal Revenue Code of 1986), including regulations
or guidance allowing such payors to submit documentation necessary to substantiate the
eligible employer status of employers that use such payors, </text></paragraph>

<paragraph id="HOBELB55CB99747A799758C45A7A4B92C"><enum> (4) </enum><text>for application
of subsection (b) (1) (A) and subparagraphs (A) (ii) (TI) and (B) of subsection (c) (2) in
the case of any employer which was not carrying on a trade or business for ail or part
of the same calendar quarter in the prior year, and</text></paragraph>

<paragraph id="H2331 BD65DD5F4AD281FB9807878E8152"

commented="no"><enum> (5)</enum><text>for recapturing the benefit of credits determined
under this section in cases where there is a subsequent adjustment to the credit
determined under subsection (a) .</text></paragraph></subsection>

<subsection id="HFD9418A200A4401C8B9B3AF5479D64EB"

commented="no"><enum> (1)</enum><header>Application of section</header><text display-
inline="yes-display-iniine">This section shall apply only to quaiified fixed expenses
paid or accrued after March 12, 2020, and before January 1,
2021.</text></subsection></section>

<section ld="HAS60DFOC3C85426¢6AF2FFBIV1764E675" section-type="subsequent—
section"><enum>20213.</enum><header>Business interruption credit for certain self-
employed individuals</header>

<subsection id="H7651C6E2347B41B08A098C23EA3E07EB"><enum> (a) </enum><header>Credit
against tax</header><text>In the case of an eligible self-employed individual, there
shall be allowed as a credit against the tax imposed by chapter 1 of subtitle A of the
Internal Revenue Code of 1986 for the taxpayerd€™s first taxable year beginning in 2020
an amount equal to 90 percent of the eligible self-employed individuala€™s qualified
self-employment income.</text></subsection>

<subsection
iLd="HC7D9D8 $C 63D442D7B3811D778162ABA9"><enum> (b) </enum><header>Limitations</header>

<paragraph id="H4335610AB3734ACB8D9A91 3C9C5C844F"><enum> (1) </enum><header>Overall

limitation</header><text>The amount of qualified self-employment income taken into
account under subsection (a) with respect to any eligible self-employed individual
shall not exceed $45,000.</text></paragraph>

<paragraph id="HAC9167B672A1 4FE6B44 9B782842901EC"><enum> (2) </enum><header>Limitation
based on modified adjusted gross income</header>

<subparagraph id="HE38DC11BC55B4631A1F430B71CA66D8A"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The amount of the credit
allowed by subsection (a) (after application of paragraph (1)) shall be reduced (but
not below zero) by 50 percent of so much of the taxpayeraé€™s modified adjusted gross
income for the taxpayerd€™s first taxable year beginning in 2020 as exceeds $60,000
($120,000 in the case of a joint return) .</text></subparagraph>

<subparagraph id="H3942F80820EC47D5BFCF6A564F06F4E4"><enum> (B) </enum><header>Modified
adjusted gross income</header><text>For purposes of this section the term
<term>modified adjusted gross income</term> means adjusted gross income determined
without regard to sections 911, 931, and 933 of such Code.
</text></subparagraph></paragraph></subsection>

DOC 0004225
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 102 of 159

<subsection id="H76A07957407A400FBODIB352F9EBO72C"><enum> (c)</enum><header>Eligible
self-employed individual</header><text>For purposes of this section, the term
<term>eligible self-employed individual</term> means an individualaé"</text>

<paragraph id="H6B57DC1640674F8AAA24F2B8FC91C13D"><enum> (1) </enum><text>whod€"</text>

<subparagraph id="HFE5S4D859F2D2487E841F75617D8718F0"><enum> (A) </enum><text>regularly
carries on one or more trades or businesses within the meaning of section 1402 of such
Code, or</text></subparagraph>

<subparagraph id="H975B416585B745BO8F3FFC3FBC4 8EBE8"><enum> (B)</enum><text>is allocated
income or loss described in section 702(a) (8) of such Code from any trade or business
carried on by a partnership which is not excluded under section 1402 of such Code,
and</text></subparagraph></paragraph>

<paragraph id="HF93097C4178546A28 98ABFF92B07A7C7"><enum> (2) </enum><text>for whom gross
self-employment income during the first taxable year beginning in 2020 is less than 90
percent of such individualaé€™s gross self-employment income during the first taxable
year beginning in 2019.</text></paragraph></subsection>

<subsection id="HD504B6B3B1B649169883E4B1 9AAF6BAB"><enum> (d) </enum><header>Qualified
self-employment income</header><text display-inline="yes-display-inline">For purposes
of this sectiona€"</text>

<paragraph id="HEOE3CF78012C 4ABBA5AR8A5FCA668E0A"><enum> (1) </enum><header>In
general</header><text>The term <term>qualified self-employment income</term> means the
product ofa4€"</text>

<subparagraph id="H9328F6E1EEDB4AD48 7ERBAFDEF3032E1F"><enum> (A) </enum><text>the
specified gross self-employment income reduction for the first taxable year beginning
in 2020, multiplied by</text></subparagraph>

<subparagraph id="H39B98B897A1D4340AF7B453D1A866EDA"><enum> (B) </enum><text>the ratio
ofae"</text>

<clause id="HE6O5FAB2CF904449980ERE24783C4A0DA"><enum> (i) </enum><text>self-employment
income (as determined under section 1402(b) of such Code, but not below zero) for the
first taxable year beginning in 2019, divided by</text></clause>

<clause id="H51342CE060E04AD5887D330200A87E3A"><enum> (ii)</enum><text>gross self-
employment income for the first taxable year beginning in
2019.</text></clause></subparagraph></paragraph>

<paragraph id="HOA7CE61A7241 4A98B2AA7363B94A701F"><enum> (2) </enum><header>Limitation
based on modified adjusted gross income</header><text display-inline="yes-display-
inline">In the case of any taxpayer, qualified self-employment income shall not exceed
the excess (if any) of4€"</text>

<subparagraph id="HF7F4BD6E567F41 6DAFE3E8131C983187"><enum> (A) </enum><text>modified
adjusted gross income for the first taxable year beginning in 2019,
over</text></subparagraph>

<subparagraph id="H5EFD25F0536B491BB9CE7F7 7CAA9C6E5"><enum> (B) </enum><text>modified
adjusted gross income for the first taxable year beginning in
2020.</text></subparagraph></paragraph>

<paragraph id="HB5FD57BD1F704D13935E4C87823FE124"><enum> (3) </enum><header>Specified
gross self-employment income reduction</header><text>For purposes of paragraph (1), the
term <term>specified gross self-employment income reduction</term> means, with respect
to a taxable year, the excess (if any) ofa4€"</text>

<subparagraph id="H17958A04D09C4143B00317EAE97 4DABA"><enum> (A) </enum><text>90 percent
of gross self-employment income for the taxable year preceding such taxable year,
over</text></subparagraph>

<subparagraph id="HC2EF01474F2146458B8100B83A17782F"><enum> (B) </enum><text>gross self-
employment income for such taxable year.</text></subparagraph></paragraph></subsection>

<subsection id="HA09888BE2A4E41 8ABCOCC5D9A8 7D4ADF"><enum> (e)</enum><header>Gross self-
employment income</header><text>For purposes of this section, the term <term>gross
self-employment income</term> means, with respect to any taxable year, the sum
ofa€"</text>

DOC 0004226
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 103 of 159

<paragraph id="H7D8D85EDA2434B54944AF11F63A2213A"><enum> (1)</enum><text>the eligible
self-employed individualsa€™ gross income derived from all trades or business carried
on by such individual for purposes of determining net earnings from self-employment
under section 1402 of such Code for such taxable year, and</text></paragraph>

<paragraph id="H47A708ED1E274A7 0AABF4248740C4E5A"><enum> (2) </enum><text display-
inline="yes-display-iniline"™>the eligible individualde™s distributive share of gross
income (as determined under section 702(c) of such Code) from any trade or business
carried on by a partnership for purposes of determining net earnings from selif-
employment under section 1402 of such Code (and which is not excluded under such
section) for such taxable year.</text></paragraph></subsection>

<subsection id="HOB5SFCE81A87340B6B673CBEE7 FEBI12C4"><enum> (f) </enum><header>Special
rules</header>

<paragraph id="H5FO044C8A0DB44BE84C30A0D52C1AE32"><enum> (1) </enum><header>Credit
refundable</header>

<subparagraph id="H3AD8FF6D7 6EA4F489B1C4C451 9B291DB"><enum> (A) </enum><header>In
general</header><text>The credit determined under this section shall be treated as a
eredit allowed to the taxpayer under subpart C of part IV of subchapter A of chapter 1
of such Code.</text></subparagraph>

<subparagraph id="H3DAC86CCD47745A8BD05 92F1 5AREF4FF"><enum> (B) </enum><header>Treatment
of payments</header><text>For purposes of section 1324 of title 31, United States Code,
any refund due from the credit allowed under this section shail be treated in the same
manner as a refund due from a credit provision referred to in subsection (b) (2) of such
section.</text></subparagraph></paragraph>

<paragraph

Ld="HE4D693CED41A425CAiC7C37413C2EFD7"><enum> (2) </enum><header>Documentation</header><t
ext>No credit shall be allowed under this section unless the taxpayer maintains such
documentation as the Secretary of the Treasury (or the Secretaryde™s delegate) may
prescribe to establish such individual as an eligible self-employed

individual .</text></paragraph>

<paragraph id="HA095DD403E294 9CBADOF3229FDC27346"><enum> (3) </enum><header>Denial of
double benefit</header><text>Qualified self-employment income shall be reduced
bya€"</text>

<subparagraph id="HB1D2022494254A6284EC9AFAB5539A94"><enum> (A) </enum><text>the
qualified sick leave equivalent amount for which a credit is allowed under section
7002(a) of the Families First Coronavirus Response Act and the qualified family leave
equivalent amount for which a credit is allowed under section 7004(a) of such

Act, </text></subparagraph>

<subparagraph id="H0279ADCEE5FE41A0B74418FC6721 7A04"><enum> (B) </enum><text>the
qualified wages for which a credit is allowed under section 2301 of the CARES Act,
</text></subparagraph>

<subparagraph id="H678BF27D4 9EF4234A33572C885443FFB"><enum> (C)</enum><text display-
inline="yes-display-inline">the amount of the credit allowed under section 6432 of the
Internal Revenue Code of 1986 (as added by this Act), and</text></subparagraph>

<subparagraph id="HE26101927E0D4656B97D003424904622"><enum> (D) </enum><text>except to
the extent taken into account in determining gross self-employment income, amounts from
a covered loan under section 7(a) (36) cf the Small Business Act that ared€"</text>

<clause id="H7DOCASB5F2E44F29B4660DA90 1AFOR8A"><enum> (i) </enum><text>forgiven pursuant
to section 1106(b) of the CARES Act, and</text></clause>

<clause id="H7CD46310C90B4677B78691DB2F8E4B1E"><enum> (ii)</enum><text>paid or
distributed to the eligible self-employed individual as payroll costs described in
section 7 (a) (36) (A) (viii) (1) of the Small Business
Act.</text></clause></subparagraph></paragraph>

<paragraph id="H556E78500AC1 4F8E8FS8AFE11CE0797AC"><enum> (4) </enum><header>Joint
returns</header>

<subparagraph id="H54B0CE53313B423693A56864591FBE6A"><enum> (A) </enum><header>In
general</header><text>In the case of a joint return, the taxpayer shall be treated for

DOC 0004227
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 104 of 159

purposes of this section as an eligibie self-employed individual if either spouse is an
eligible self-employed individual.</text></subparagraph>

<subparagraph

id="HE63A1F21230F4 9D9BB4E3EF20E7E2BF9"><enum> (B) </enum><header>Application of modified
adjusted gross income limitation on qualified self-employment income</header><text>Ilf
the taxpayer filed a joint return for only one of the taxable years described in
subsection (d) (2), such limitation shall apply in such manner as the Secretary of the
Treasury (or the Secretarydé€™s delegate) may provide.</text></subparagraph></paragraph>

<paragraph id="HC1662A81A23247REB8B371C10769R05F"><enum> (5)</enum><header>Election not
to have section apply</header><text>This section shall not apply with respect to any
taxpayer for any taxable year if such taxpayer elects (at such time and in such manner
as the Secretary of the Treasury, or the Secretarya€™s delegate, may prescribe) not to
have this section apply.</text></paragraph></subsection>

<subsection id="HE78788E2EC34401C86162261123F9F0F"><enum> (g) </enum><header>Application
of credit in certain possessions</header>

<paragraph id="H1530A72772B341869B84FD150158DE2C"><enum> (1) </enum><header>Payments to
possessions with mirror code tax systems</header><text>The Secretary of the Treasury
(or the Secretaryd€™s delegate) shall pay to each possession of the United States which
has a mirror code tax system amounts equal to the loss (if any) to that possession by
reason of the application of the provisions of this section. Such amounts shall be
determined by the Secretary of the Treasury (or the Secretaryde€™s delegate) based on
information provided by the government of the respective possession.</text></paragraph>

<paragraph id="HA734EE42D7FB43CFBO9A712BBCB5DEDD"><enum> (2) </enum><header>Payments to
other possessions</header><text>The Secretary of the Treasury (or the Secretaryde™s
delegate) shall pay to each possession of the United States which does not have a
mirror code tax system amounts estimated by the Secretary of the Treasury (or the
Secretaryde™s delegate) as being equai to the aggregate benefits (if any) that would
have been provided to residents of such possession by reason of the provisions of this
section if a mirror code tax system had been in effect in such possession. The
preceding sentence shail not apply unless the respective possession has a plan, which
has been approved by the Secretary of the Treasury (or the Secretaryae™s delegate),
under which such possession will promptly distribute such payments to its
residents.</text></paragraph>

<paragraph id="H1i7A0D352B0AB4F639A01290429930898"><enum> (3)</enum><header>Mirror code
tax system</header><text>For purposes of this section, the term <term>mirror code tax
system</term> means, with respect to any possession of the United States, the income
tax system of such possession if the income tax liability of the residents of such
possession under such system is determined by reference to the income tax laws of the
United States as if such possession were the United States.</text></paragraph>

<paragraph id="H172D6C6AEF474CF98964A9292B61F708"><enum> (4) </enum><header>Treatment of
payments</header><text>For purposes of section 1324 of title 31, United States Code,
the payments under this section shall be treated in the same manner as a refund due
from a credit provision referred to in subsection (b) (2) of such
section.</text></paragraph></subsection>

<subsection id="H53B27A8CF2A34261A44CC3 980B03A5E0"><enum> (h) </enum><header>Certain
terms</header><text>Any term used in this section which is also used in chapter 2 of
the Internal Revenue Code of 1986 shall have the same meaning as when used in such
chapter.</text></subsection>

<subsection id="H6718A16840DE444CBi 8E0CE05BED2BEE"><enum> (i) </enum><header>Reguiations
and guidance</header><text>The Secretary of the Treasury (or the Secretaryaé™s
delegate) shail issue such forms, instructions, regulations, and guidance as are
necessary or appropriatedé"</text>

<paragraph id="HEOOLDAF4003F4830870503BD4CF64AE5"><enum> (1) </enum><text>to allow the
advance payment of the credit under subsection (a) (including allowing use of the
anticipated credit to offset estimated taxes) based on the taxpayerad€™s good faith
estimates of gross self-employment income and qualified self-employment income for the
first taxable year beginning in 2020 and such other information as the Secretary of the
Treasury (or the Secretaryde™s delegate) shall require, subject to the limitations
provided in this section,</text></paragraph>

DOC 0004228
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 105 of 159

<paragraph id="HBOCODB6116DC46F6B146324B0 9D400BA"><enum> (2) </enum><text display-
inline="yes-display-inline">to provide for the reconciliation of such advance payment
with the amount of the credit at the time of filing the return of tax for the
taxpayerde™s first taxable year beginning in 2020, </text></paragraph>

<paragraph id="H9819803D9B8647A8AA230557297D741A"><enum> (3) </enum><text>to provide for
the application of this section to partners in partnerships, and</text></paragraph>

<paragraph id="H6097C3223B974AB9821D0438DD4DE118"><enum> (4) </enum><text>to implement
the purposes of this section.</text></paragraph></subsection></section></subtitle>

<subtitle id="HFC6OORFF712E24E01 95B2CD4EF7EA21E4"><enum>C</enum><header>Credits for paid
sick and family leave</header>

<section id="HC87C2EDD4CD7 448 4A6DACCTCAOFCOD94"><enum>20221.</enum><header>Extension of
credits</header>

<subsection id="H1A5C89F4434B406AA85295127D2EB45A"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline”">Sections 7001(g), 7002 (e),
7003(g), and 7004(e) of the Families First Coronavirus Response Act are each amended by
striking <quote>2020</quote> and inserting <quote>2021</quote>.</text></subsection>

<subsection id="H5E3DEB9201684C468BAD2 9C3B20BF98B"><enum> (b) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the provisions of the Families First
Coronavirus Response Act to which they relate.</text></subsection></section>

<section id="H7F6A4007E05040958DC8660F426D5CAB" ><enum>20222.</enum><header>Repeal of
reduced rate of credit for certain leave</header>

<subsection id="HFEEFS2A8CF9B4781856DF292D55612D3"><enum> (a) </enum><header>Payroll
credit</header><text display-inline="yes-display-inline">Section 7001(b) of the
Families First Coronavirus Response Act is amended by inserting <quote>or any day on or
after the date of the enactment of the <short-title>COVIDae"19 Tax Relief Act of
2020</short-title></quote> after <quote>in the case of any day any portion of which is
paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the
Emergency Paid Sick Leave Act</quote>.</text></subsection>

<subsection id="HDBF3C9813449457BA38AA1 028F05A039"><enum> (b) </enum><header>Self-
Employed credit</header>

<paragraph id="HB2D6FFO30F7 94FAAA726CC 6AACB5CDB3"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Clauses (i) and (ii) of
section 7002(c) (1) (B) of the Families First Coronavirus Response Act are each amended
by inserting inserting <quote>or any day on or after the date of the enactment of the
<short-title>COVID4€"19 Tax Relief Act of 2020</short-title></quote> after <quote>in
the case of any day any portion of which is paid sick time described in paragraph (1),
(2), or (3) of section 5102(a) of the Emergency Paid Sick Leave
Act</quote>.</text></paragraph>

<paragraph id="HBFFIA1F9E17A46E1 9CC3A871A0AB7A0A"><enum> (2) </enum><header>Conforming
amendment</header><text display-inline="yes-display-inline">Section 7002 (d) (3) of the
Families First Coronavirus Response Act is amended by inserting inserting <quote>or any
day on or after the date of the enactment of the <short-title>COVIDAeE"19 Tax Relief Act
of 2020</short-title></quote> after <quote>in the case of any day any portion of which
is paid sick time described in paragraph (1), (2), or (3) of section 5102(a) of the
Emergency Paid Sick Leave Act</quote>.</text></paragraph></subsection>

<subsection id="HF7A9A693C0094ABC8C5D56AB8C4 9EFIE"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to days on or after
the date of the enactment of this Act.</text></subsection></section>

<section id="H1BE70E6E32674B1EB94B408BFB85357B"><enum>20223.</enum><header>Increase in
limitations on credits for paid family leave</header>

<subsection id="H366D216F96D14E4D9DA24350438B02B3"><enum> (a) </enum><header>Increase in
overall limitation on qualified family leave wages</header>

<paragraph id="H1B87AB769BFO4F37A523B27B9951 B8B8"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 7003 (b) (1) (B) of the
Families First Coronavirus Response Act is amended by striking <quote>$10,000</quote>

DOC 0004229
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 106 of 159

and inserting <quote>$12,000</quote>.</text></paragraph>

<paragraph id="H8D99A37BBB254FFE8F13COF93D932717"><enum> (2) </enum><header>Conforming
amendment</header><text display-inline="yes-display-inline">Section 7004(d) (3) of the
Families First Coronavirus Response Act is amended by striking <quote>$10,000</quote>
and inserting <quote>$12,000</quote>.</text></paragraph></subsection>

<subsection id="H5902817C469A4A06943238D9BB7 64FDC"><enum> (b) </enum><header>Increase in
qualified family leave equivalent amount for self-employed individuals</header><text
display-inline="yes-display-inline">Section 7004(c) (1) (A) of the Families First
Coronavirus Response Act is amended by striking <quote>50</quote> and inserting
<quote>60</quote>.</text></subsection>

<subsection id="H2A00D52502B0423F8 91 E43F0977C743A"><enum> (c) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the provisions of the Families First
Coronavirus Response Act to which they relate.</text></subsection></section>

<section id="HDF268CEF7BFA41309A5E25AF8677CED6"><enum>20224.</enum><header>Election to
use prior year net earnings from self-employment in determining average daily self-
employment income</header>

<subsection id="HOC5EA7D6C93E45FDA6942E9C113AD472"><enum> (a) </enum><header>Credit for
sick leave</header><text display-inline="yes-display-inline">Section 7002(c) of the
Families First Coronavirus Response Act is amended by adding at the end the following
new paragraph:</text>

<quoted-block style="OLC" id="HACA4C7C66BSA4CAS582A80C41D6978E4A" display-inline="no-
display-inline"™>

<paragraph id="HD11AD5ECDDB74FB28 6CFBB50BDCBEB92"><enum> (4) </enum><header>Election to
use prior year net earnings from self-employment income</header><text display-
inline="yes-display-iniline">In the case of an individual who elects (at such time and
in such manner as the Secretary, or the Secretaryde™s delegate, may provide) the
application of this paragraph, paragraph (2) (A) shall be applied by substituting
<quote>the prior taxable year</quote> for <quote>the taxable year</quote>.
</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection id="H81A8D8F4CF9F4D3CAE96A3C4A4544950"><enum> (b) </enum><header>Credit for
family leave</header><text display-inline="yes-display-inline">Section 7004(c) of the
Families First Coronavirus Response Act is amended by adding at the end the following

new paragraph:</text>

<quoted-block style="OLC™ id="H7F9IA4E6LES3S9D467E8 60558C7B3A27E5E" display-inline="no-
display-inline">

<paragraph id="H170558819D4E4893 94AA9D629F 91 D3ED"><enum> (4) </enum><header>Election to
use prior year net earnings from self-employment income</header><text display-
inline="yes-display-inline">In the case of an individual who elects (at such time and
in such manner as the Secretary, or the Secretaryde™s delegate, may provide) the
application of this paragraph, paragraph (2) (A) shall be applied by substituting
<quote>the prior taxable year</quote> for <quote>the taxable year</quote>.
</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection id="H948A8 3A4F8AC4E658 3AD7A38F 6ABEZBC"><enum> (c)</enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the provisions of the Families First
Coronavirus Response Act to which they relate.</text></subsection></section>

<section id="H32D4790E8D6C4894983B7A36F517F75D"><enum>20225.</enum><header> Federal,
State, and local governments allowed tax credits for paid sick and paid family and
medical leave</header>

<subsection id="H2311A8AAC12945B88BD9BF1 9E8446D9A"><enum> (a) </enum><header>In
general</header><text>Sections 700i (e) and 7003(e) of the Families First Coronavirus
Response Act are each amended by striking paragraph (4) .</text></subsection>

<subsection id="HFE89276842D84C4 4 9BFEADSEBIBDOBD2"><enum> (b) </enum><header>Coordination
with application of certain definitions</header>

DOC 0004230
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 107 of 159

<paragraph id="HDD3F7753BA2B4C2F9058DA61231EF99C"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Sections 7001 (c) and 7003 (c)
of the Families First Coronavirus Response Act are each amendeda€"</text>

<subparagraph id="HODDB4F14550441E281 6D0A99E2734427"><enum> (A) </enum><text>by inserting
<quote>, determined without regard to paragraphs (1) through (22) of section 3121 (b) of
such Code </quote> after <quote>as defined in section 3121(a) of the Internal Revenue
Code of 1986</quote>, and</text></subparagraph>

<subparagraph id="HEEFOE536C5524A449271B8A1EDC115F3"><enum> (B)</enum><text>by inserting
<quote>, determined without regard to the sentence in paragraph (1) thereof which
begins <quote>Such term does include remuneration</quote></quote> after <quote>as
defined in section 323i(e) of the Internal Revenue Code</quote>.
</text></subparagraph></paragraph>

<paragraph id="H514CBE2CBLAF4C94B9788F72FEE77B29"><enum> (2) </enum><header>Conforming
amendments</header><text display-inline="yes-display-inline”">Sections 7001 (e) (3) and
7003 (e) (3) of the Families First Coronavirus Response Act are each amended by striking
<quote>Any term</quote> and inserting <quote>Except as otherwise provided in this
section, any term</quote>.</text></paragraph></subsection>

<subsection id="HA3FE7E3F6C664BE08B71 8A7A3061 5AE4"><enum> (c) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the provisions of the Families First
Coronavirus Response Act to which they relate.</text></subsection></section>

<section id="H468D1E19E3994CDE8DFCD21508882219"><enum>20226.</enum><header>Certain
technical improvements</header>

<subsection id="H27F87C502EF24F93A5F254D2A9E4474F"><enum> (a) </enum><header>Coordination
with exclusion from employment taxes</header><text display-inline="yes-display-
inline">Sections 7O00l(c) and 7003(c) of the Families First Coronavirus Response Act, as

amended by the preceding provisions of this Act, are each amendeda€"</text>

<paragraph id="HD16C7C9DFAGA4298A1 0CF98DIADB8921"><enum> (1)</enum><text>by inserting
<quote>and section 7005(a) of this Act,</quote> after <quote>determined without regard
to paragraphs (1) through (22) of section 3121(b) of such Code</quote>,
and</text></paragraph>

<paragraph id="H3C1C1F49A844406FB60D7D0B39F458FB"><enum> (2) </enum><text display-
inline="yes-display-inline">by inserting <quote>and without regard to section 7095 (a)
of this Act</quote> after <quote>which begins <quote>Such term does not include
remuneration</quote></quote>.</text></paragraph></subsection>

<subsection

Ld="H302FCEF4538143C5AA17D08BB18D9188"><enum> (b) </enum><header>Clarification of
applicable railroad retirement tax for paid leave credits</header><text>Sections
7001l(e) and 7003(e) of the Families First Coronavirus Response Act, as amended by the
preceding provisions of this Act, are each amended by adding at the end the following
new paragraph:</text>

<quoted-block style="OLC" id="HFFO89BI7FE8045ADA6B58DBC4043FA15" display-inline="no-
display-inline"™>

<paragraph id="H70A4373E65F44B158432A78Di 7FASC5F"><enum> (4) </enum><header>References to
railroad retirement tax</header><text display-inline="yes-display-inline">Any reference
in this section to the tax imposed by section 3221 (a) of the Internal Revenue Code of
1986 shall be treated as a reference to so much of such tax as is attributable to the
rate in effect under section 31il(a) of such Code.</text></paragraph><after-quoted-
block>.</after-quoted-block></quoted-block></subsection>

<subsection

id="H7D2 6FDF91B71415485C0B6C47607D46B"><enum> (c)</enum><header>Clarification of
treatment of paid leave for applicable railroad retirement tax</header><text display-
inline="yes-display-inline"™>Section 7005(a) of the Families First Coronavirus Response
Act is amended by adding the following sentence at the end of such subsection:
<quote>Any reference in this subsection to the tax imposed by section 322i (a) of such
Code shall be treated as a reference to so much of the tax as is attributable to the
rate in effect under section 3111(a) of such Code.</quote></text></subsection>

<subsection

DOC 0004231
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 108 of 159

Ld="HEDB4668 6AD404362A581C27F26764C7C"><enum> (d) </enum><header>Clarification of
applicable railroad retirement tax for hospital insurance tax credit</header><text

display-iniline="yes-display-inline">Section 7005(b) (1) of the Families First
Coronavirus Response Act is amended as follows:</text>

<quoted-block style="OLC" id="H049C6635EB664B2399CF81D0037D3202" display-inline="no-
dispiay-iniline"™>

<paragraph id="HB2BCB3792F9646A2BOFAB915E340EC85"><enum> (1) </enum><header>In
General</header><text display-inline="yes-display-inline">The credit allowed by section
7001 and the credit allowed by section 7003 shall each be increased by the amount of
the tax imposed by section 3111(b) of the Internal Revenue Code of 1986 and so much of
the taxes imposed under section 3221(a) of such Code as are attributable to the rate in
effect under section 3ill(b) of such Code on qualified sick leave wages, or qualified
family leave wages, for which credit is allowed under such section 7001 or 7003
(respectively) .</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection id="HED46CE2 985 9F4EERIAD53F1D27D65E6B3"><enum> (e) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the provisions of the Families First
Coronavirus Response Act to which they relate.</text></subsection></section>

<section id="HCFE5E9C652D44ED68065202FDFBB7A93"><enum>20227.</enum><header>Credits not
allowed to certain large employers</header>

<subsection id="H312906881DCA46CAA8$16354F772F0965"><enum> (a) </enum><header>Credit for
required paid sick leave</header>

<paragraph id="H670748623691 4EE083F7DB2C8BCA3EF3"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 7001(a) of the
Families First Coronavirus Response Act is amended by striking <quote>In the case of an
employer</quote> and inserting <quote>In the case of an eligible

emp loyer</quote>.</text></paragraph>

<paragraph id="HAB2C151090894DA2B1A44 98 94RAFD34F"><enum> (2) </enum><header>Eligible
employer</header><text display-inline="yes-display-inline">Section 7001 (c) of the
Families First Coronavirus Response Act, as amended by the preceding provisions of this
Act, is amended by striking <quote>For purposes of this section, the term</quote> and
all that precedes it and inserting the following:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="H1L1BF1DB204CA469E88032AF60163223A">

<subsection
Ld="H112DB170329D4911867D8863576950FC"><enum> (c) </enum><header>Definitions</header><tex
t display-inline="yes-display-inline">For purposes of this sectiona€"</text>

<paragraph id="HEF2DEPC2D5434B7EAF84DF07266C79EC"><enum> (1) </enum><header>Eligible
employer</header><text>The term <term>eligible employer</term> means any employer other
than an applicable large employer (as defined in section 4980H(c) (2), determined by
substituting <quote>500</quote> for <quote>50</quote> each place it appears in
subparagraphs (A) and (B) thereof and without regard to subparagraphs (D) and (F)
thereof). For purposes of the preceding sentence, the Government of the United States,
the government of any State or political subdivision thereof, or any agency or
instrumentality of any of the foregoing shail not be treated as an applicable large
employer.</text></paragraph>

<paragraph id="H2B114D940B9C488 5A5FO004FO01CA3E6C"><enum> (2) </enum><header>Qualified
sick leave wages</header><text>The term</text></paragraph></subsection><after-quoted-
block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection id="HB0378358E5B441ACBAA5 9C88329DAILF1"><enum> (b) </enum><header>Credit for
required paid family leave</header>

<paragraph id="H3899B0D0C175499D8D8F2B68FFOC18CE"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 7003(a) of the
Families First Coronavirus Response Act is amended by striking <quote>In the case of an
employer</quote> and inserting <quote>In the case of an eligible

emp loyer</quote>.</text></paragraph>

DOC 0004232
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 109 of 159

<paragraph id="H9F41424F5FBB4C6FABB151 7AB6BB4A9C"><enum> (2) </enum><header>Eligible
employer</header><text display-inline="yes-display-inline">Section 7003(c) of the
Families First Coronavirus Response Act, as amended by the preceding provisions of this
Act, is amended by striking <quote>For purposes of this section, the term</quote> and
all that precedes it and inserting the following:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HE8423C82A76F41199611820F34C2958F">

<subsection
Ld="H1IF3D73FCF84948F5843AD94D1 AA48F83"><enum> (c)</enum><header>Definitions</header><tex
t display-inline="yes-display-inline">For purposes of this sectiona€"</text>

<paragraph id="H608ED51DDE3547BF8B157475BE92835F"><enum> (1) </enum><header>Eligible
employer</header><text display-inline="yes-display-inline">The term <term>eligible
employer</term> means any employer other than an applicable large employer (as defined
in section 4980H(c) (2), determined by substituting <quote>500</quote> for
<quote>50</quote> each place it appears in subparagraphs (A) and (B) thereof and
without regard to subparagraphs (D) and (F) thereof). For purposes of the preceding
sentence, the Government of the United States, the government of any State or political
subdivision thereof, or any agency or instrumentality of any of the foregoing, shail
not be treated as an applicable large employer.</text></paragraph>

<paragraph id="H65E3F70E1 9F94D8 99F8499739A7A4401"><enum> (2) </enum><header>Qualified
family leave wages</header><text>The term</text></paragraph></subsection><after-quoted-
block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection id="H3537DB4648D1471592B2A0B58A9E6B40"><enum> (c) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to wages paid after
the date of the enactment of this Act.</text></subsection></section></subtitle>

<subtitle id="H805CFC51DEF346D2BA3 641 3A8AA888C4"><enum>D</enum><header>Other
relief</header>

<section id="H67B59A5075864529A8C7 9F2DFD68 4CAR" ><enum>20231.</enum><header>Payroll tax
deferral allowed for recipients of certain loan forgiveness</header>

<subsection id="H86A8E529A01342C29D80FAADEA592172"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 2302(a) of the CARES
Act is amended by striking paragraph (3).</text></subsection>

<subsection id="H09237D5F9A8844AC8513DB33FAE55152"><enum> (b) </enum><header>Effective
date</header><text>The amendment made by this section shall take effect as if included
in section 2302 of the CARES Act.</text></subsection></section>

<section id="HO2FB3E1DD9834 9ROBBFEBD35F4F32999" section-type="subsequent—
section"><enum>20232.</enum><header>Emergency financial aid grants</header>

<subsection id="H9F4B563A2E7247E3BB43A431356E8571"><enum> (a) </enum><header>In
general</header><text>In the case of a student receiving a qualified emergency
financial aid granta€"</text>

<paragraph id="H0O72F3B413B0A4200846C308777AD81BD"><enum> (1) </enum><text>such grant
shall not be included in the gross income of such individual for purposes of the
Internal Revenue Code of 1986, and</text></paragraph>

<paragraph id="H797C5C186F044E13B837B3F8 9E718BA3"><enum> (2) </enum><text>such grant
shall not be treated as described in subparagraph (A), (B), or (C) of section 25A(qg) (2)
of such Code.</text></paragraph></subsection>

<subsection

id="H6BCCBE9CA85C48548995C7869C54DCCO"><enum> (b) </enum><header>Definitions</header><tex
t>For purposes of this subsection, the term <term>qualified emergency financial aid
grant</term> meansa€"</text>

<paragraph id="H0343D01FE3064BOF80COAEROBED345FF2"><enum> (1) </enum><text>any emergency
financial aid grant awarded by an institution of higher education under section 3504 of
the CARES Act,</text></paragraph>

<paragraph id="H072C5700018B470186BD1350FF8D47AE"><enum> (2)</enum><text>any emergency
Financial aid grant from an institution of higher education made with funds made
available under section 18004 of the CARES Act, and</text></paragraph>

DOC 0004233
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 110 of 159

<paragraph id="H375F81DEFA804764B5AAF6B8137687DE"><enum> (3) </enum><text>any other
emergency financial aid grant made to a student from a Federal agency, a State, an
Indian tribe, an institution of higher education, or a scholarship-granting
organization (including a tribal organization, as defined in section 4 of the Indian
Self-Determination and Education Assistance Act (25 U.S.C.5304)) for the purpose of
providing financial relief to students enrolled at institutions of higher education in
response to a qualifying emergency (as defined in section 3502 (a) (4) of the CARES

Act) .</text></paragraph></subsection>

<subsection

id="HBCO468AC67F34 6B5AA3 F944F8C62F399"><enum> (c) </enum><header>Limitation</header><text
>This section shall not apply to that portion of any amount received which represents
payment for teaching, research, or other services required as a condition for receiving
the qualified emergency financial aid grant.</text></subsection>

<subsection id="H880277CB919942098C389C9335E23C6F"><enum> (d) </enum><header>Effective
date</header><text>This section shall apply to qualified emergency financial aid grants
made after March 26, 2020.</text></subsection></section>

<section id="H0947C9B1 9FC5451AA2DA55F463FEC7D5"><enum>20233.</enum><header>Certain loan
forgiveness and other business financial assistance under CARES Act not includible in
gross income</header>

<subsection id="HO31CDOF573E84C9RADB97A9DCB32576F"><enum> (a) </enum><header>United
States Treasury program management authority</header><text display-inline="yes-display-
inline">For purposes of the Internal Revenue Code of 1986, no amount shall be included
in gross income by reason of loan forgiveness described in section 1109(d) (2) (D) of the
CARES Act.</text></subsection>

<subsection id="H6FA691B397DF42DAB1B746F6FB8 6F5A0"><enum> (b) </enum><header>Emergency
EIDL grants</header><text>For purposes of the Internal Revenue Code of 1986, any
advance described in section 1110(e) of the CARES Act shall not be included in the
gross income of the person that receives such advance.</text></subsection>

<subsection id="HDCEB7E47FAFA4 8E5B7 7 9FE5CFE0O70AB5"><enum> (c)</enum><header>Subsidy for
certain loan payments</header><text>For purposes of the Internal Revenue Code of 1986,
any payment described in section 1112(c) of the CARES Act shail not be included in the
gross income of the person on whose behalf such payment is made.</text></subsection>

<subsection id="HABE6166BD9A94037A8F69F1664FED7B3"><enum> (d) </enum><header>Effective
date</header><text>Subsections (a), (b), and (c) shall apply to taxable years ending
after the date of the enactment of the CARES Act.</text></subsection></section>

<section id="HBSB5EB6BF7FO4BE0A33DC9175A1 FFFEA"><enum>20234.</enum><header>Authority to
waive certain information reporting requirements</header><text display-inline="no-
display-inline">The Secretary of the Treasury (or the Secretaryde™s delegate) may
provide an exception from any requirement to file an information return otherwise
required by chapter 61 of the Internal Revenue Code of 1986 with respect to any amount
excluded from gross income by reason of section 1106(i1) of the CARES Act or section

20232 or 20233 of this Act.</text></section>

<section
id="HF498ED2C4B3E45CE9931250622A7DBC8"><enum>20235.</enum><header>Clarification of
treatment of expenses paid or incurred with proceeds from certain grants and
loans</header>

<subsection id="H51E391C1A7E64ABB872CBA57A6564B66"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">For purposes of the Internal
Revenue Code of 1986 and notwithstanding any other provision of law, any deduction and
the basis of any property shall be determined without regard to whether any amount is
excluded from gross income under section 20233 of this Act or section 1106(1) of the
CARES Act. </text></subsection>

<subsection

id="H28564AE7 3AB54C2 5ABBFE7F3E1329C20"><enum> (b) </enum><header>Clarification of
exclusion of loan forgiveness</header><text display-inline="yes-display-inline">Section
1106(i) of the CARES Act is amended to read as follows:</text>

<quoted-block style="OLC" id="H359BF33F2CF7]449C8 5EO4AA80254FC10" display-inline="no-
display-inline"™>

DOC 0004234
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 111 of 159

<subsection

id="H38F38646D1354027BBE93DA94F43A26D"><enum> (i) </enum><header>Taxability</header><text
display-iniine="yes-display-inline"™>For purposes of the Internal Revenue Code of 1986,
no amount shall be included in the gross income of the eligible recipient by reason of
forgiveness of indebtedness described in subsection (b).</text></subsection><after-
quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection id="H3859348DDDA1422780887A5A4F9CB649"><enum> (c) </enum><header>Effective
date</header><text>Subsection (a) and the amendment made by subsection (b) shall apply
to taxable years ending after the date of the enactment of the CARES
Act.</text></subsection></section>

<section
id="H005CC36C2D4B4EF781A8B781B5 9F5B08"><enum>20236.</enum><header>Reinstatement of
certain protections for taxpayer return information</header>

<subsection id="HC60A41850B914E4FA9R2C56CCAOBC7C6"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 6103(a) (3) of the
Internal Revenue Code of 1986, as amended by section 3516 of the CARES Act, is amended
by striking <quote>(13) (A), (13) (B), (13) (C), (13) (D) (i), (16)</quote> and inserting
<quote>(13), (16)</quote>.</text></subsection>

<subsection id="HAD83ED6ER1236419288F978DA7 655E35E"><enum> (b) </enum><header>Records
requirements</header><text>Section 6103 (p) (3) (A) of such Code, as so amended, is
amended by striking <quote>(12), (13) (A), (13) (B), (13) (C), (13) (D) (i1)</quote> and
inserting <quote>(12),</quote>.</text></subsection>

<subsection id="H442BB0080C414282B6695E770000627C"><enum> (c) </enum><header>Application
of safeguards</header><text>Section 6103(p) (4) of such Code, as so amended, is amended
by striking <quote>(13) (A), (13) (B), (13) (C), (13) (D) (i)</quote> each place it appears
and inserting <quote>(13)</quote>.</text></subsection>

<subsection id="HIE9AF7803C1046A9858A7 0EED4194ADC"><enum> (d) </enum><header>Effective
date</header><text>The amendments made by this section shall apply to disclosures made
after the date of the enactment of the FUTURE Act (Public Law

116a€"91) .</text></subsection></section></subtitle></title>

<title id="HDLCD736DAF724343AFAD4CE22395A560"><enum>III</enum><header>Net operating
losses</header>

<section 1d="HC45D72D124E1 45 9CAEEBA23FA8A6704B" section-type="subsequent-—
section"><enum>20301.</enum><header>Limitation on excess business losses of non-
corporate taxpayers restored and made permanent</header>

<subsection id="H9OF249FD1L0O7F94D26A7A1L5DIFA63121BF"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 461(1) (1) of the
Internal Revenue Code of 1986 is amended to read as follows:</text>

<quoted-block style="OLC" id="Hi2AF24E270D1473D854BCDF5E2ACAC72" display-inline="no-
display-inline"™>

<paragraph

id="H8CD41B450B774603983EF9EROD802066F"><enum> (1) </enum><header>Limitation</header><text
display-inline="yes-display-inline">In the case of a taxpayer other than a corporation,
any excess business loss of the taxpayer shall not be
allowed.</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection id="H196C153F55384F268DD5522AC 9DEFOF4"><enum> (b) </enum><header>Farming
losses</header><text>Section 461 of such Code is amended by striking subsection
(j) .</text></subsection>

<subsection id="H6D8 9AA5EA1054CEA8169D773EB26C36B"><enum> (c) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall apply to taxable years beginning after December 31,
2017.</text></subsection></section>

<section id="H311A9C7FORTI4AD32B24363DD4B3DAE87" section-type="subsequent—
section"><enum>20302.</enum><header>Certain taxpayers allowed carryback of net
operating losses arising in <enum-in-header>2019 </enum-in-header>and <enum-in-
header>2020</enum-in-header></header>

DOC 0004235
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 112 of 159

<subsection id="HE9A20F890A304FA5 9CBC2 0F7E7DC6F4E"><enum> (a) </enum><header>Carryback of
losses arising in <enum-in-header>2019</enum-in-header> and <enum-in-header>2020</enum-
in-header></header>

<paragraph id="HD607B58A8513490982A4FD12EA180AD8"><enum> (1) </enum><header>In

general</header><text>Section 172(b) (1) (D) (1) of the Internal Revenue Code of 1986 is
amended to read as follows:</text>

<quoted-block style="OLC" id="H8F96EBB75A2845F4BCDA3651164C00E0" display-inline="no-
display-inline"™>

<clause id="H4F2EB8 8AAD43482CA8815A854B667EEF"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">In the case of any net
operating Loss arising in a taxable year beginning after December 31, 2018, and before
January 1, 2021, and to which subparagraphs (B) and (C) (i) do not apply, such loss
shall be a net operating loss carryback to each taxable year preceding the taxable year
of such loss, but not to any taxable year beginning before January 1,
2018.</text></clause><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph>

<paragraph id="H823D7DABBAB0 4 6C2B99R6C8AA07B369C"><enum> (2) </enum><header>Conforming
amendments</header>

<subparagraph id="H7F41F8D5F54D4A638C755C5987C1 OBOA"><enum> (A) </enum><text display-
inline="yes-display-inline">The heading for section 172(b) (1) (D) of such Code is
amended by striking <quote><header-in-text level="subparagraph"” style="OLC">2018, 2019,
and</header-in-text></quote> and inserting <quote><header-in-text level="subparagraph"
style="OLC">2019 and</header-in-text></quote>.</text></subparagraph>

<subparagraph id="HOO860FE8BD7044E5815C3021A39A76C1"><enum> (B) </enum><text>Section
172 (b) (2) (D) of such Code is amended by striking clause (111) and by redesignating
clauses (iv) and (v) as clauses (iii) and (iv), respectively.</text></subparagraph>

<subparagraph id="HDE5A577B644E4F8 7A9A2D3382715D5E8"><enum> (C) </enum><text>Section
172 (ob) (1) (D) (111) of such Code, as so redesignated, is amended by striking
<quote>(i) (I1)</quote> and inserting <quote>(i)</quote>. </text></subparagraph>

<subparagraph id="HOD30A517089F4EEB833471FFD4BC7171"><enum> (D) </enum><text>Section
172 (6) (1) (D) (iv) of such Code, as so redesignated, is amendedaé"</text>

<clause id="HD4A5F84A8F2644D39C2B7 7BA600502E3"><enum> (i
<quote>If the 5-year carryback period under clause (i) (
inserting <quote>Ifi the carryback period under clause (

)</enum><text>by striking
I)</quote> in subclause (I) and
i)</quote>, and</text></clause>

<clause id="HA1D9B9B2490C4B379C 9AB5A2A82620F1"><enum> (ii)</enum><text>by striking
<quote>2018 or</quote> in subclause
(II) .</text></clause></subparagraph></paragraph></subsection>

<subsection id="H0OE539CCOAEBC4B539723BEBE0AELEEO2"><enum> (b) </enum><header>Disallowed
for certain taxpayers</header><text>Section 172 (b) (1) (D) of such Code, as amended by
the preceding provisions of this Act, is amended by adding at the end the following new
clauses:</text>

<quoted-block style="OLC" id="H94986724BF434B939F337AERFC1B84868" display-inline="no-
display-inline">

<clause id="H69E22D3CF98949FDA859807E13C06137"><enum> (v) </enum><header>Carryback
disallowed for certain taxpayers</header><text display-inline="yes-display-
inline">Clause (i) shall not apply with respect to any loss arising in a taxable year
in whichaé"</text>

<subclause id="H2A9A97DED5D640BD95315CFA5322A0EE"><enum> (I) </enum><text>the taxpayer
(or any related person) is not allowed a deduction under this chapter for the taxable
year by reason of section 162(m) or section 280G, or </text></subclause>

<subclause id="H9233BA1 3A0CA4DD3 9D3565E4FFEIF664"><enum> (IT)</enum><text>the taxpayer
(or any related person) is a specified corporation for the taxable year.
</text></subclause></clause>

<clause id="H4F027EE577634B4794CD521D0 8EB1 9FD"><enum> (vi) </enum><header>Specified
corporation</header><text display-inline="yes-display-inline">For purposes of clause
(v) A€"</text>

DOC 0004236
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 113 of 159

<subclause id="H7FC2DB7 6BDFO4FIB9FD5386EB1L1IFAF7E"><enum> (1) </enum><header>In
general</header><text>The term <term>specified corporation</term> means, with respect
to any taxable year, a corporation the aggregate distributions (including redemptions)
of which during all taxable years ending after December 31, 2017, exceed the sum of
applicable stock issued of such corporation and 5 percent of the fair market value of
the stock of such corporation as of the iast day of the taxable
year.</text></subclause>

<subclause id="H682D53BAD9854836ACEB8 9A60 6EDCE31"><enum> (II) </enum><header>Applicable
stock issued</header><text>The term <term>applicable stock issued</term> means, with
respect to any corporation, the aggregate fair market value of stock (as of the issue
date of such stock) issued by the corporation during ali taxable years ending after
December 31, 2017, in exchange for money or property other than stock in such
corporation.</text></subclause>

<subclause id="HORSFC65DBIEA747A1 8B5672E2EF167DE0"><enum> (III) </enum><header>Certain
preferred stock disregarded</header><text>For purposes of subclause (I), stock
described in section 1504(a) (4), and distributions (including redemptions) with respect
to such stock, shall be disregarded. </text></subclause></clause>

<clause id="H2F5C538CFA464937B9F780675E1 98EDB"><enum> (vii) </enum><header>Related
person</header><text>For purposes of clause (v), a person is a related person to a
taxpayer if the related person bears a relationship to the taxpayer specified in
section 267(b) or section 707 (b) (1) .</text></clause><after-quoted-block>.</after-
quoted-block></quoted-block></subsection>

<subsection id="H936E8D01L00CA457BA7BF54000078D836"><enum> (c) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect as if included in the enactment of section 2302(b) of the
Coronavirus Aid, Relief, and Economic Security
Act.<pagebreak/></text></subsection></section></title></division>

<division id="H138444CCAF65492BB387BBABDE 9AE2F0"><enum>C</enum><header>Health
Provisions</header>

<title id="H56086FE2BDD74D11BBD20BD7B0D20B20"><enum>I</enum><header>Medicaid
Provisions</header>

<section 1d="HELF4AD73407C48C981 7A5568A3F97A32" section-type="subsequent-section"
commented="no"><enum>30101.</enum><header>COVID4€"19-related temporary increase of
Medicaid FMAP</header>

<subsection id="H292A239279804AF8 98ED346EE8D2860F"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 6008 of the Families
First Coronavirus Response Act (42 U.S.C. 1396d note) is amendeda€"</text>

<paragraph id="HF81428667B8B4AB6A7F398DF3FF7RE94"
commented="no"><enum> (1)</enum><text>in subsection (a) a4€"</text>

<subparagraph id="H871E53D137B64CD88838985D5D9386AA"><enum> (A) </enum><text>by inserting
<quote>(or, if later, June 30, 2021)</quote> after <quote>last day of such emergency
period occurs</quote>; and </text></subparagraph>

<subparagraph id="H6744BC7BOFB445D8833DD9F0C4E70559"><enum> (B) </enum><text>by striking
<quote>6.2 percentage points.</quote> and inserting <quote>the percentage points
specified in subsection (e). In no case may the application of this section result in
the Federal medical assistance percentage determined for a State being more than 95
percent.</quote>; and</text></subparagraph></paragraph>

<paragraph id="HFB4D6FB286A540B2AA1 9 9BED74FE45A9"><enum> (2) </enum><text>by adding at
the end the following new subsections:</text>

<quoted-block style="OLC" id="HOF2ZAA613E8A04E61A4F192721623630C" display-inline="no-
display-inline"™>

<subsection id="H2DE3E728CCEC45B3948588F25B85FF4B"

commented="no"><enum> (e)</enum><header>Specified percentage points</header><text
display-inline="yes-display-inline">For purposes of subsection (a), the percentage
points specified in this subsection area€"</text>

<paragraph id="H49E9E53AA9C4427990937DFO05B37238F" commented="no"><enum> (1) </enum><text

DOC 0004237
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 114 of 159

display-inline="yes-display-inline">for each calendar quarter occurring during the
period beginning on the first day of the emergency period described in paragraph (1) (B)
of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g)) and ending on June
30, 2020, 6.2 percentage points;</text></paragraph>

<paragraph id="H4A850A44D97547F38999553C000A5C66"><enum> (2)</enum><text>for each
calendar quarter occurring during the period beginning on July 1, 2020, and ending on
June 30, 2021, 14 percentage points; and</text></paragraph>

<paragraph id="HB46DADB877CB43A08320D4232573D1BF"

commented="no"><enum> (3)</enum><text>for each calendar quarter, if any, occurring
during the period beginning on July 1, 2021, and ending on the last day of the calendar
quarter in which the last day of such emergency period occurs, 6.2 percentage
points.</text></paragraph></subsection>

<subsection
id="H61C567 GE3 1 ABR 4CAASAT 9FF332282A85A"><enum> (f)</enum><header>Clarifications</header>

<paragraph id="H7FOFFF554AA1 4B6B8FD84DE4DBF82 98 9"><enum> (1) </enum><text display-
inline="yes-display-inline">In the case of a State that treats an individual described
in subsection (b) (3) as eligible for the benefits described in such subsection, for the
period described in subsection (a), expenditures for medical assistance and
administrative costs attributable to such individual that would not otherwise be
included as expenditures under section 1903 of the Social Security Act shall be
regarded as expenditures under the State plan approved under titie XIX of the Social
Security Act or for administration of such State plan.</text></paragraph>

<paragraph id="H50634774D0E9429586B53C6280790F04"><enum> (2)</enum><text displiay-
inline="yes-display-iniine">The limitations on payment under subsections (f) and (g) of
section 1108 of the Social Security Act (42 U.S.C. 1308) shall not appiy to Federal
payments made under section 1903(a) (1) of the Social Security Act (42 U.S.C.

1396b(a) (1)) attributable to the increase in the Federal medical assistance percentage
under this section.</text></paragraph>

<paragraph id="HBEF40D8C20FE4 9RE9542A64D01145BFA"><enum> (3) </enum><text>Expenditures
attributable to the increased Federal medical assistance percentage under this section
shall not be counted for purposes of the limitations under section 2104 (b) (4) of such
Act (42 U.S.C. 1397dd(b) (4)) .</text></paragraph></subsection>

<subsection id="H7C6A69C82A2 44F608D333C57ABDD7063"><enum> (g) </enum><header>Scope of
application</header><text display-inline="yes-display-inline">An increase in the
Federal medical assistance percentage for a State under this section shali not be taken
into account for purposes of payments under part D of title IV of the Social Security
Act (42 U.S.C. 651 et seg.) .</text></subsection><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="H510441BAA2B848F4B991C1AF8D8CFCOD"

commented="no"><enum> (b)</enum><header>Effective date</header><text display-
inline="yes-display-inline">The amendments made by subsection (a) shall take effect and
apply as if included in the enactment of section 6008 of the Families First Coronavirus
Response Act (Public Law 1164€"127) .</text></subsection></section>

<section id="HCFD46E61C0764AF790B3026ECO05A3D97"><enum>30102.</enum><header>Limitation
on additional Secretarial action with respect to Medicaid supplemental payments
reporting requirements</header>

<subsection id="HF3657D44B3EA42D1AB990915E951CE97"><enum> (a) </enum><header>In
general</header><text>Notwithstanding any other provision of law, during the period
that begins on the date of enactment of this section and ends on the last day of the
emergency period described in paragraph (1) (B) of section 1135(g) of the Social
Security Act (42 U.S.C. 1320ba€"5(g)), the Secretary of Health and Human Services shall
not take any action (through promulgation of regulation, issue of regulatory guidance,
or otherwise) tod€"</text>

<paragraph id="HEE1D3D4DDF5148AC9A897711C16965F0"><enum> (1) </enum><text>finalize or
otherwise implement provisions contained in the proposed rule published on November 18,
2019, on pages 63722 through 63785 of volume 84, Federal Register (relating to parts
430, 433, 447, 455, and 457 of title 42, Code of Federal Regulations) ;
or</text></paragraph>

DOC 0004238
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 115 of 159

<paragraph id="HA3F391B9C97F43B79345C966BD8E80B1"><enum> (2) </enum><text>promulgate or
implement any rule or provision similar to the provisions described in paragraph (1)
pertaining to the Medicaid program established under title XIX of the Social Security
Act (42 U.S.C. 1396 et seg.) or the State Childrenadé€™s Health Insurance Program
established under title XXI of such Act (42 U.S.C. 1397aa et

seq.) .</text></paragraph></subsection>

<subsection id="H9AA9CD419F1744ABA74FE37E42CA4076"><enum> (b) </enum><header>Continuation
of other secretarial authority</header><text>Nothing in this section shall be construed
as prohibiting the Secretary during the period described in subsection (a) from taking
any action (through promulgation of regulation, issuance of regulatory guidance, or
other administrative action) to enforce a provision of law in effect as of the date of
enactment of this section with respect to the Medicaid program established under title
XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or the State Childrende™s
Health Insurance Program established under title XXI of such Act (42 U.S.C. 1397aa et
seq.), or to promulgate or implement a new rule or provision during such period with
respect to such programs, other than a rule or provision described in subsection (a)
and subject to the prohibition set forth in that
subsection.</text></subsection></section>

<section id="HBF0O1732435634FCCAR83E7CF4300353c"><enum>30103.</enum><header>Additional
support for Medicaid home and community-based services during the COVID&€"19 emergency
period</header>

<subsection id="H75EBBF537A0641AF8EE1B97B65367BD2"><enum> (a) </enum><header>Increased
FMAP</header>

<paragraph id="H76819FFEBFFE47558A372894B7001A64"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Notwithstanding section
1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), in the case of an HCBS program
State, the Federal medical assistance percentage determined for the State under section
1905(b) of such Act and, if applicable, increased under subsection (y), (z), or (aa) of
section 1905 of such Act (42 U.S.C. 1396d), section 1915(k) of such Act (42 U.S.C.
1396n(k)), or section 6008(a) of the Families First Coronavirus Response Act (Public
Law 1164€"127), shall be increased by 10 percentage points with respect to expenditures
of the State under the State Medicaid program for home and community-based services
that are provided during the HCBS program improvement period. In no case may the
application of the previous sentence result in the Federal medical assistance
percentage determined for a State being more than 95 percent.</text></paragraph>

<paragraph
id="H3CFAD5BB56C143F385763AB5BFOB4F42"><enum> (2) </enum><header>Definitions</header><tex
t>In this section:</text>

<subparagraph id="HFD3053522DEF423AB40BC618C6804A55"><enum> (A) </enum><header>HCBS
program improvement period</header><text>The term <term>HCBS program improvement
period</term> means, with respect to a State, the periodaé"</text>

<clause id="H8FD7A158E58F43BDBDDE517B746CECE5"><enum> (i) </enum><text>beginning on July
1, 2020; and</text></clause>

<clause id="H27C5663C8C3D4F8BB4DC4526778DD3D6"><enum> (ii)</enum><text display-
inline="yes-display-inline">ending on June 30, 2021. </text></clause></subparagraph>

<subparagraph id="H5344D8E87143433D99F52F35E46770DE"><enum> (B) </enum><header>HCBS
program State</header><text display-inline="yes-display-inline">The term <term>HCBS
program State</term> means a State that meets the condition described in subsection (b)
by submitting an application described in such subsection, which is approved by the
Secretary pursuant to subsection (c).</text></subparagraph>

<subparagraph id="H21EC6382E0F544E6B91C4B03904903E0"><enum> (C) </enum><header>Home and
community-based services</header><text display-inline="yes-display-inline">The term
<term>home and community-based services</term> means home health care services
authorized under paragraph (7) of section 1905(a) of the Social Security Act (42 U.S.C.
1396d(a)), personal care services authorized under paragraph (24) of such section, PACE
services authorized under paragraph (26) of such section, services authorized under
subsections (b), (cc), (1), (9), and (k) of section 1915 of such Act (42 U.S.C. 1396n),
such services authorized under a waiver under section 1115 of such Act (42 U.S.C.
1315), and such other services specified by the
Secretary.</text></subparagraph></paragraph></subsection>

DOC 0004239
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 116 of 159

<subsection id="HESE8 982CAFD84B26BDD350B4C1FOL9FO"

commented="no"><enum> (b)</enum><header>Condition</header><text>The condition described
in this subsection, with respect to a State, is that the State submits an application
to the Secretary, at such time and in such manner as specified by the Secretary, that
includes, in addition to such other information as the Secretary shall
requiread€"</text>

<paragraph id="HF711F94EF2474B148A38 7BB3A2325AFE" commented="no"><enum> (1) </enum><text
display-iniine="yes-display-inline">a description of which activities described in
subsection (d) that a state plans to implement and a description of how it plans to
implement such activities; </text></paragraph>

<paragraph id="HDA31623DE6764B3FB9861C3FFD5EB74C"
commented="no"><enum> (2)</enum><text>assurances that the Federal funds attributable to
the increase under subsection (a) will be useda€"</text>

<subparagraph id="H440A5F07FE5542FEBEC5S8CD817COBB39"
commented="no"><enum> (A)</enum><text display-inline="yes-display-inline">to implement
the activities described in subsection (d); and</text></subparagraph>

<subparagraph id="H5F11BCB175284 6EC9AER4FE9I4E9D6F308"

commented="no"><enum> (B)</enum><text>to supplement, and not supplant, the level of
State funds expended for home and community-based services for eligible individuals
through programs in effect as of the date of the enactment of this section;
and</text></subparagraph></paragraph>

<paragraph id="H6898DC835AA64E 93 9ACB8FA2C 900B299"><enum> (3)</enum><text display-
inline="yes-display-iniine">assurances that the State will conduct adequate oversight
and ensure the validity of such data as may be required by the
Secretary.</text></paragraph></subsection>

<subsection id="H17860C9AC85D4D1D87A881E719292C17"><enum> (c)</enum><header>Approval of
application</header><text display-inline="yes-display-inline">Not later than 90 days
after the date of submission of an application of a State under subsection (b), the
Secretary shall certify if the application is complete. Upon certification that an
application of a State is complete, the application shail be deemed to be approved for
purposes of this section.</text></subsection>

<subsection id="H0965E6F45B1F4225B401433AE2E54999"><enum> (d)</enum><header>Activities
to improve the delivery of HCBS</header>

<paragraph id="HDAB20A726B6C4182A308617BEE09B188"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">A State shall work with
community partners, such as Area Agencies on Aging, Centers for Independent Living,
non-profit home and community-based services providers, and other entities providing
home and community-based services, to implementa€"</text>

<subparagraph id="HD052CE8 90BDB4DBB8 9725E7A9921E7D1"><enum> (A) </enum><text display-
inline="yes-display-iniine">the purposes described in paragraph (2) during the
COVID&E"19 public health emergency period; and</text></subparagraph>

<subparagraph id="HA595DDE7 9FAD4B46823C7COBCFO03D8 90"><enum> (B) </enum><text>the purposes
described in paragraph (3) after the end of such emergency
period.</text></subparagraph></paragraph>

<paragraph id="H98A42ER42FD4649D99C5C1 92592CF921C"><enum> (2) </enum><header>Focused areas
of HCBS improvement</header><text>The purposes described in this paragraph, with
respect to a State, are the following:</text>

<subparagraph id="HO5D9128E1AB84D81 9E37F5132B37863B"><enum> (A) </enum><text displiay-
inline="yes-display-inline">To increase rates for home health agencies and agencies
that employ direct support professionals (including independent providers in a self-
directed or consumer-directed model) to provide home and community-based services under
the State Medicaid program, provided that any agency or individual that receives
payment under such an increased rate increases the compensation it pays its home health
workers or direct support professionals.</text></subparagraph>

<subparagraph id="HBD6105AC14734050900FD8CE33C5DDE7"><enum> (B) </enum><text>To provide
paid sick leave, paid family leave, and paid medical leave for home health workers and
direct support professionals.</text></subparagraph>

DOC 0004240
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 117 of 159

<subparagraph id="H9DEOA30AF4DB4A1 0B66D0CF8E2 92AF61"><enum> (C)</enum><text>To provide
hazard pay, overtime pay, and shift differential pay for home health workers and direct
support professionals.</text></subparagraph>

<subparagraph id="H587783E95B744ADF9C90F3ACFOFF556F"><enum> (D)</enum><text displiay-
inline="yes-display-inline">To provide home and community-based services to eligible
individuals who are on waiting lists for programs approved under sections 1115 or 1915
of the Social Security Act (42 U.S.C. 1315, 1396n) .</text></subparagraph>

<subparagraph id="H7A91 98BAER81C46EB8F3DDFB56A3A1 8AD"><enum> (FE) </enum><text displiay-
inline="yes-display-inline">To purchase emergency supplies and equipment, which may
include items not typically covered under the Medicaid program, such as personal
protective equipment, necessary to enhance access to services and to protect the health
and well-being of home health workers and direct support
professionals.</text></subparagraph>

<subparagraph id="HLEBD41067CFA482C8AE811E0BIECOC30"><enum> (F)</enum><text display-
inline="yes-display-iniine">To pay for the travel of home health workers and direct
support professionals to conduct home and community-based
services.</text></subparagraph>

<subparagraph id="HE059D16130E74ADF8C2DC5FE86777220"><enum> (G) </enum><text>To recruit
new home health workers and direct support professionals.</text></subparagraph>

<subparagraph id="H91729E2CE0 9A4A2 9BD2227723DCF6074"><enum> (H)</enum><text displiay-
inline="yes-display-inline">To support family care providers of eligible individuals
with needed supplies and equipment, which may include items not typically covered under
the Medicaid program, such as personal protective equipment, and
pay.</text></subparagraph>

<subparagraph id="H120986CC703641 4AA9D9FBDBBD3C516C"><enum> (I) </enum><text>To pay for
training for home health workers and direct support professionals that is specific to
the COVID&E"19 public health emergency.</text></subparagraph>

<subparagraph id="HF073015D6C8D441CAEB940641 5A0DSFA"><enum> (J) </enum><text displiay-
inline="yes-display-inline">To pay for assistive technologies, staffing, and other
costs incurred during the COVIDA€"19 public health emergency period in order to
facilitate community integration and ensure an individuald€é™s person-centered service
plan continues to be fully implemented.</text></subparagraph>

<subparagraph id="H296B7CFCC4624C6D9C 6ECEER6308BBFE"><enum> (K)</enum><text display-
inline="yes-display-inline">To prepare information and public health and educational
materials in accessible formats (including formats accessible to people with low
literacy or intellectual disabilities) about prevention, treatment, recovery and other
aspects of COVIDAE"19 for eligible individuals, their families, and the general
community served by agencies described in subparagraph (A) .</text></subparagraph>

<subparagraph id="HB7C5DC2ECF34497E9D59245D825217C5"><enum> (L) </enum><text display-
inline="yes-display-iniine">To pay for American sign language interpreters to assist in
providing home and community-based services to eligible individuals and to inform the
general public about COVID&E"19.</text></subparagraph>

<subparagraph id="H75E22A8366B449C39799FD92CDC7DD07"><enum> (M) </enum><text display-
inline="yes-display-iniine">To allow day services providers to provide home and
community-based services.</text></subparagraph>

<subparagraph id="H297A4E650CFA42FE8D8 3A1 F7A61D9AF6"><enum> (N) </enum><text display-
inline="yes-display-inline">To pay for other expenses deemed appropriate by the
Secretary to enhance, expand, or strengthen Home and Community-Based Services,
including retainer payments, and expenses which meet the criteria of the home and
community-based settings rule published on January 16,
2014.</text></subparagraph></paragraph>

<paragraph id="H34ADA6C477654F85A9C3C366C7F1784A"><enum> (3) </enum><header>Permissible
uses after the emergency period</header><text>The purpose described in this paragraph,
with respect to a State, is to assist eligible individuals who had to relocate to a
nursing facility or institutional setting from their homes during the COVIDAE"19 public
health emergency period inde" </text>

<subparagraph id="H138B3BB309C04DE3A3262550533FA0A0"><enum> (A) </enum><text display-
inline="yes-display-inline">moving back to their homes (including by paying for moving

DOC 0004241
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 118 of 159

costs, first monthade™s rent, and other one-time expenses and start-up
costs) ;</text></subparagraph>

<subparagraph id="HC6A595A6A34C4A98 91 0OBF4F920FC610D"><enum> (B) </enum><text display-
inline="yes-display-inline">resuming home and community-based services;
</text></subparagraph>

<subparagraph id="H5CD9BC0375204454BE34A8B1 41 FE6D9E"><enum> (C) </enum><text>receiving
mental health services and necessary rehabilitative service to regain skills lost while
relocated during the public health emergency period; and </text></subparagraph>

<subparagraph id="HDD8A1A84094D45008 91 5B6DCDD46FC3E"><enum> (D)</enum><text display-
inline="yes-display-iniine">while funds attributable to the increased FMAP under this
section remain availabie, continuing home and community-based services for eligible
individuals who were served from a waiting list for such services during the public
health emergency period. </text></subparagraph></paragraph></subsection>

<subsection id="H82F8711D6CC74CDFBA404 8ACE9E51D0D"><enum> (e) </enum><header>Reporting
requirements</header>

<paragraph id="HDA46CACCE387440EBA8F552A7C1DE443"><enum> (1) </enum><header>State
reporting requirements</header><text display-inline="yes-display-inline">Not later than
December 31, 2022, any State with respect to which an application is approved by the
Secretary pursuant to subsection (c) shall submit a report to the Secretary that
contains the following information:</text>

<subparagraph id="H36D130CBOF4741 0AAC2AFC3E8C2DAF2E"><enum> (A) </enum><text>Activities
and programs that were funded using Federal funds attributable to such
increase.</text></subparagraph>

<subparagraph id="HC161B7A880154952B2AE67C339145AE0"><enum> (B) </enum><text>The number
of eligible individuals who were served by such activities and
programs.</text></subparagraph>

<subparagraph id="H497545CEFBE446938E545CA1F5FC4459"><enum> (C) </enum><text display-
inline="yes-display-inline">The number of eligible individuals who were able to resume
home and community-based services as a result of such activities and
programs.</text></subparagraph></paragraph>

<paragraph id="H99C058D556E7 4EAAAFIA2DD1IB66F1A0E"><enum> (2) </enum><header>HHS
evaluation</header>

<subparagraph id="H4CF849E68E5140A187BA381F14DBDADD"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The Secretary shall evaluate
the implementation and outcomes of this section in the aggregate using an external
evaluator with experience evaluating home and community-based services, disability
programs, and older adult programs.</text></subparagraph>

<subparagraph id="H8989B184E49D4315A787590753A5BB08"><enum> (B) </enum><header>Evaluation
criteria</header><text display-inline="yes-display-inline">For purposes of subparagraph
(A), the external evaluator shallae"</text>

<clause id="H9E599300RA3C4267816681 85C6AA633E"><enum> (i)</enum><text display-
inline="yes-display-inline">document and evaluate changes in access, availability, and
quality of home and community-based services in each HCBS program
State;</text></clause>

<clause id="HIFB619692FD94067B8C 9ECS5A4CB05B95"><enum> (ii)</enum><text display-
inline="yes-display-inline">document and evaluate aggregate changes in access,
availability, and quality of home and community-based services across all such States;
and</text></clause>

<clause id="H90CA36FS8EBO0A4 9BA846469EFO7 4AAECC"><enum> (i1ii)</enum><text>evaluate the
implementation and outcomes of this section based ona€"</text>

<subclause id="H8D6FBEBDE1C443B8AE3 9E5D3F98DFBFA"><enum> (I) </enum><text display-
inline="yes-display-inline">the impact of this section on increasing funding for home
and community-based services;</text></subclause>

<subclause id="H5B962AE44D334ER2A61 B2DDF4656EA6F"><enum> (II)</enum><text display-
inline="yes-display-inline">the impact of this section on achieving targeted access,
availability, and quality of home and community-based services; and</text></subclause>

DOC 0004242
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 119 of 159

<subclause id="H6744E1CD49D546649C113E00459D7E7D"><enum> (IITI)</enum><text display-

inline="yes-display-inline">promising practices identified by activities conducted

pursuant to subsection (d) that increase access to, availability of, and quality of
home and community-based services.</text></subclause></clause></subparagraph>

<subparagraph
id="HF922D8572808495184CD3217156925EE"><enum> (C)</enum><header>Dissemination of
evaluation findings</header><text>The Secretary shallaé"</text>

<clause id="HACE63191FA8345329BE0CO8CCABD5F56"><enum> (i)</enum><text>disseminate the

findings from the evaluations conducted under this paragraph toaé€"</text>
<subclause id="HF6AF179845754AE5 95AA3 9D4EDIFB9IE7"><enum> (I)</enum><text>all State
Medicaid directors; and</text></subclause>

<subclause id="H097C5C9B6BD249669A9185E514F8BA53"><enum> (I1I)</enum><text>the Committee
on Energy and Commerce of the House of Representatives, the Committee on Finance of the
Senate, and the Special Committee on Aging of the Senate;
and</text></subclause></clause>

<clause id="H791EC22C9D484D5FA0B701E615ED3EB8"><enum> (ii)</enum><text>make all
evaluation findings publicly available in an accessible electronic format and any other
accessible format determined appropriate by the
Secretary.</text></clause></subparagraph>

<subparagraph

id="H1388086913784385A6B42F026544036D"><enum> (D) </enum><header>Oversight</header><text
display-inline="yes-display-inline">Each State with respect to which an application is
approved by the Secretary pursuant to subsection (c) shall ensure adequate oversight of
the expenditure of Federal funds pursuant to such increase in accordance with the
Medicaid regulations, including section 1115 and 1915 waiver regulations and special
terms and conditions for any relevant waiver or grant
program.</text></subparagraph></paragraph>

<paragraph id="H64DEE5F235B9485A8A52F618iBDF77F9"><enum> (3) </enum><header>Non-
Application Of The Paperwork Reduction Act</header><text display-inline="yes-display-
inline">Chapter 35 of title 44, United States Code (commonly referred to as the
a€ePaperwork Reduction Act of 19954€), shall not apply to the provisions of this
subsection.</text></paragraph></subsection>

<subsection id="H7A35060633154A209334A28332E92148"><enum> (f)</enum><header>Additional
definitions</header><text>In this section:</text>

<paragraph id="HBAD0D39156B94651BCF0C782FBBi7733"><enum> (1) </enum><header>COVID4E"19
public health emergency period</header><text>The term <term>COVID&€"19 public health
emergency period</term> means the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320baE"5 (gq) )
beginning on or after the date of the enactment of this Act. </text></paragraph>

<paragraph id="H34AA1B2E07A545AEAFEC9IC1932560916"

commented="no"><enum> (2)</enum><header>Eligible individual</header><text>The term
<term>eligible individual</term> means an individual who is eligible for or enrolled
for medical assistance under a State Medicaid program.</text></paragraph>

<paragraph id="H170DAD6309524C75A2FF678215208C57"><enum> (3) </enum><header>Medicaid
program</header><text>The term <term>Medicaid program</term> means, with respect to a
State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et
seq.) (including any waiver or demonstration under such title or under section 1115 of
such Act (42 U.S.C. 1315) relating to such title). </text></paragraph>

<paragraph

id="H2242AAD8 93F4 4CERA3 98D364537 63EDD"><enum> (4) </enum><header>Secretary</header><text>
The term <term>Secretary</term> means the Secretary of Health and Human
Services.</text></paragraph>

<paragraph commented="no"

id="H259B3E1ECC154E37B47 9COC8EAEFE8CC"™><enum> (5) </enum><header>State</header><text
display-inline="yes-display-inline">The term <term>State</term> has the meaning given
such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et
seq.) .</text></paragraph></subsection></section>

DOC 0004243
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 120 of 159

<section id="H725CE4530D824 3A5B8FD8F4831E6A8E3"><enum>30104.</enum><header>Coverage at
no cost sharing of COVID4E"19 vaccine and treatment</header>

<subsection
id="H647AFDECDOD24E3C86F9B27312F13EC9"><enum> (a) </enum><header>Medicaid</header>

<paragraph id="H6CC45EE91D474378A24A86721 9A4E240"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1905(a) (4) of the
Social Security Act (42 U.S.C. 1396d(a) (4)) is amendedae€"</text>

<subparagraph id="HEDEA77BF7C634FE196470E1L1IB82EBSBF"><enum> (A) </enum><text>by striking
<quote>and (D)</quote> and inserting <quote>(D)</quote>; and</text></subparagraph>

<subparagraph id="H9F2DF00B67544B06BA7E92EB24F1B8F0"><enum> (B) </enum><text>by striking
the semicolon at the end and inserting <quote>; (EF) during the portion of the emergency
period described in paragraph (1) (B) of section 1135(g) beginning on the date of the
enactment of the HEROES Act, a COVID4€"19 vaccine licensed under section 351 of the
Public Heaith Service Act, or approved or authorized under sections 505 or 564 of the
Federal Food, Drug, and Cosmetic Act, and administration of the vaccine; (F) during
such portion of the emergency period described in paragraph (1) (B) of section 1135(q),
items or services for the prevention or treatment of COVID&E"19, including drugs
approved or authorized under such section 505 or such section 564 or, without regard to
the requirements of section 1902(a) (10) (B) (relating to comparability), in the case of
an individual who is diagnosed with or presumed to have COVIDaE"19, during such portion
of such emergency period during which such individual is infected (or presumed
infected) with COVID&€"19, the treatment of a condition that may complicate the
treatment of COVID&E"19;</quote>. </text></subparagraph></paragraph>

<paragraph id="H643F6EREC1EE4 45COAREO2FDA054AFCE8"><enum> (2) </enum><header>Prohibition
of cost sharing</header>

<subparagraph id="HF164D5F1DF074605AB593723FD2D7 7BEF"><enum> (A) </enum><header>In
general</header><text>Subsections (a) (2) and (b) (2) of section 1916 of the Social
Security Act (42 U.S.C. 13960) are each amendeda€"</text>

<clause id="HC851B5EC32F249FDB887ACIBF70896C0"><enum> (i) </enum><text>in subparagraph
(F), by striking <quote>or</quote> at the end; </text></clause>

<clause id="HFF72425F8C6946AFB5E1CEA7F7COO8F6"><enum> (ii)</enum><text>in subparagraph
(G), by striking <quote>; and</quote> and inserting <quote>, or</quote>;
and</text></clause>

<clause id="HB498F91976174670AC79CBCFFDD5EE06"><enum> (iii)</enum><text>by adding at the
end the following subparagraphs:</text>

<quoted-block id="H9172920E972D42999FA7427541848F89" style="traditional” act-name="">

<subparagraph id="H5BFA286403544C9F9691 9092254458EE"><enum> (H)</enum><text displiay-
inline="yes-display-inline">during the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) beginning on the date of the enactment of this
subparagraph, a COVID&€"19 vaccine licensed under section 351 of the Public Heaith
Service Act, or approved or authorized under section 505 or 564 of the Federal Food,
Drug, and Cosmetic Act, and the administration of such vaccine,
or</text></subparagraph>

<subparagraph id="H2E4424185A334DDCBA3D881BA37687F0"><enum> (I)</enum><text display-
inline="yes-display-iniline">during such portion of the emergency period described in
paragraph (1) (B) of section 1135(g), any item or service furnished for the treatment of
COVIDaE"19, including drugs approved or authorized under such section 505 or such
section 564 or, in the case of an individual who is diagnosed with or presumed to have
COVID&E"19, during the portion of such emergency period during which such individual is
infected (or presumed infected) with COVIDaE"19, the treatment of a condition that may
complicate the treatment of COVID&E€"19; and</text></subparagraph><after-quoted-
block>.</after-quoted-block></quoted-block></clause></subparagraph>

<subparagraph

id="H4A69EBF2F2BE4 11 0A7BEFF7F8DA3A9CD"><enum> (B)</enum><header>Application to
alternative cost sharing</header><text>Section 1916A(b) (3) (B) of the Social Security
Act (42 U.S.C. 139604€E"1(b) (3) (B)) is amendeda€"” </text>

<clause id="HB6ODED8A7CC574C99AFDES8E8 6D4A8C1 39"><enum> (i)</enum><text>in clause (xi), by

DOC 0004244
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 121 of 159

striking <quote>any visit</quote> and inserting <quote>any service</quote>;
and</text></clause>

<clause id="HC73BDEB04A7D4 0A3BFFOER0F9291BE206"><enum> (ii)</enum><text>by adding at the
end the following clauses:</text>

<quoted-block id="HB25401F923CD49C7A05424150B59FE60" style="traditional” act-name="">

<clause id="H45D820126A4643B9963054 9A7DB8 62 3A"><enum> (xii)</enum><text display-
inline="yes-display-iniine">During the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) beginning on the date of the enactment of this
clause, a COVIDA€€"19 vaccine licensed under section 351 of the Public Health Service
Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and
Cosmetic Act, and the administration of such vaccine.</text></clause>

<clause id="H9A771923C6424CB1B26DA05644F3D115"><enum> (xiii)</enum><text displiay-
inline="yes-display-iniline"™>During such portion of the emergency period described in
paragraph (1) (B) of section 1135(g), an item or service furnished for the treatment of
COVIDaE"19, including drugs approved or authorized under such section 505 or such
section 564 or, in the case of an individual who is diagnosed with or presumed to have
COVID&E"19, during such portion of such emergency period during which such individual
is infected (or presumed infected) with COVIDaE€"19, the treatment of a condition that
may complicate the treatment of COVID&€"19.</text></clause><after-quoted-
block>.</after-quoted-block></quoted-block></clause></subparagraph>

<subparagraph

id="H2EC76BC215694F5B966612FAR66F80F3"><enum> (C)</enum><header>Clarification</header><t
ext>The amendments made by this subsection shall apply with respect to a State plan of
a territory in the same manner as a State plan of one of the 50
States.</text></subparagraph></paragraph></subsection>

<subsection id="HF1LAB4CE351 F4A60BF641403EBC3403A"

commented="no"><enum> (b)</enum><header>State pediatric vaccine distribution
program</header><text>Section 1928 of the Social Security Act (42 U.S.C. 1396s) is
amendeda€"</text>

<paragraph commented="no"
1d="H08932F7E924A408C9570099F7646EE55"><enum> (1)</enum><text>in subsection
(a) (1) a€"</text>

<subparagraph commented="no"
id="H7BB58CFD322C4ECFB82 6DC4C1 BE2AF4A"><enum> (A) </enum><text>in subparagraph (A), by
striking <quote>; and</quote> and inserting a semicolon;</text></subparagraph>

<subparagraph commented="no"
id="H3EFB60D1B74F42EFAE80174F00B54E7B"><enum> (B) </enum><text>in subparagraph (B), by
striking the period and inserting <quote>; and</quote>; and</text></subparagraph>

<subparagraph commented="no"
id="H8F65E6AF9796401BB616F7AA957C6C10"><enum> (C)</enum><text>by adding at the end the
following subparagraph: </text>

<quoted-block id="H6ABCF690876844808B2645F075C58227" style="traditional"” act-name="">

<subparagraph id="HB225302324C94BCFA61B914634B2BED8"><enum> (C) </enum><text display-
inline="yes-display-iniine">during the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) beginning on the date of the enactment of this
subparagraph, each vaccine-eligible child (as defined in subsection (b)) is entitled to
receive a COVIDAE"19 vaccine from a program-registered provider (as defined in
subsection (h)(7)) without charge fora€" </text>

<clause id="H52A7C9366A3B4 0EA80CCO6F3E821 6CF9"><enum> (i)</enum><text display-
inline="yes-display-inline">the cost of such vaccine; or</text></clause>

<clause id="H25EF8DB910264363A67491 DE65A3E758"><enum> (ii)</enum><text display-
inline="yes-display-inline">the administration of such
vaccine.</text></clause></subparagraph><after-quoted-block>;</after-quoted-
block></quoted-block></subparagraph></paragraph>

<paragraph commented="no"
id="H5518F58 6E1B34B2386FD7356952E21E9"><enum> (2)</enum><text>in subsection

DOC 0004245
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 122 of 159

(c) (2) 4€"</text>

<subparagraph commented="no"

id="H39327CA440D942E8BB0 8 96ACA3BDCBC3"><enum> (A) </enum><text>in subparagraph (C) (ii),
by inserting <quote>, but, during the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) beginning on the date of the enactment of the
HEROES Act, may not impose a fee for the administration of a COVIDAE"19 vaccine</quote>
before the period; and</text></subparagraph>

<subparagraph commented="no"
id="H7DA828 8E821D435C8041867FAAD7537E"><enum> (B)</enum><text>by adding at the end the
following subparagraph:</text>

<quoted-block id="H6760EF272AA7408D89298587594DACI7" style="traditional"” act-name="">

<subparagraph id="HOF8A8C38A9C54A3B8 97 55B58EFOoFor4”

commented="no"><enum> (D)</enum><text display-inline="yes-display-inline">The provider
will provide and administer an approved COVIDA€"19 vaccine to a vaccine-eligible child
in accordance with the same requirements as apply under the preceding subparagraphs to
the provision and administration of a qualified pediatric vaccine to such a
child.</text></subparagraph><after-quoted-block>; and</after-quoted-block></quoted-
block></subparagraph></paragraph>

<paragraph commented="no"

id="H7B30E8 92D5E54FO0A9224718F995C6F15"><enum> (3)</enum><text>in subsection (d) (1), in
the first sentence, by inserting <quote>, including, during the portion of the
emergency period described in paragraph (1) (B) of section 1135(g) beginning on the date
of the enactment of the HEROES Act, with respect to a COVIDA€E"19 vaccine licensed under
section 351 of the Pubiic Health Service Act, or approved or authorized under section
505 or 564 of the Federal Food, Drug, and Cosmetic Act</quote> before the
period.</text></paragraph></subsection>

<subsection
id="H13F37B1 6A0BE40A18AB4432382331524"><enum> (c) </enum><header>CHIP</header>

<paragraph id="H7E7D50A2A6384382A013299CB936F17D"><enum> (1) </enum><header>In
general</header><text>Section 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c))
is amended by adding at the end the following paragraph: </text>

<quoted-block id="H60852E5385CC4257BADE1262CE9831C9" style="traditional"” act-name="">

<paragraph id="HDFF7531 SEE5E43DAA4566A25FCF5F079"><enum> (11)</enum><header>Coverage of
COVID&AE"19 vaccines and treatment</header><text display-inline="yes-display-
inline">Regardless of the type of coverage elected by a State under subsection (a),
child health assistance provided under such coverage for targeted low-income children
and, in the case that the State elects to provide pregnancy-related assistance under
such coverage pursuant to section 2112, such pregnancy-related assistance for targeted
low-income pregnant women (as defined in section 2112(d)) shall include coverage,
during the portion of the emergency period described in paragraph (1) (B) of section
1135(g) beginning on the date of the enactment of this paragraph, ofa€"</text>

<subparagraph id="HD6A3AE518 9FD4D5E911372BODBBB8B3E"><enum> (A) </enum><text display-
inline="yes-display-inline">a COVIDA€E"19 vaccine licensed under section 351 of the
Public Heaith Service Act, or approved or authorized under section 505 or 564 of the
Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine;
and</text></subparagraph>

<subparagraph id="HAF4FC09B1778454C8EE2C4DFE3C21E8A"><enum> (B) </enum><text display-
inline="yes-display-inline">any item or service furnished for the treatment of
COVIDaE"19, including drugs approved or authorized under such section 505 or such
section 564, or, in the case of an individual who is diagnosed with or presumed to have
COVIDaAE"19, during the portion of such emergency period during which such individual is
infected (or presumed infected) with COVIDa€E"19, the treatment of a condition that may
complicate the treatment of COVID&4E"19.</text></subparagraph></paragraph><after-quoted-
block>.</after-quoted-block></quoted-block></paragraph>

<paragraph id="HDCCA1677D6B54148AF155 9AC6EFD91E2"><enum> (2) </enum><header>Prohibition
of cost sharing</header><text>Section 2103(e) (2) of the Social Security Act (42 U.S.C.
1397cec(e) (2)), as amended by section 6004(b) (3) of the Families First Coronavirus
Response Act, is amendeda€"</text>

DOC 0004246
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 123 of 159

<subparagraph id="H630B757E05B04648 9FFO52CD9FB74132"><enum> (A) </enum><text>in the
paragraph header, by inserting <quote><header-in-text style="traditional"”
level="subparagraph">a COVIDA€"19 vaccine, COVID&E"19 treatment, </header-in-
text></quote> before <quote><header-in-text style="traditional” level="subparagraph">or
pregnancy-related assistance</header-in-text></quote>; and</text></subparagraph>

<subparagraph id="H793DEFPDDC1F04444AAC3624379003481"><enum> (B) </enum><text>by striking
<quote>visits described in section 1916(a) (2) (G), or</quote> and inserting
<quote>services described in section 1916(a) (2) (G), vaccines described in section
1916(a) (2) (H) administered during the portion of the emergency period described in
paragraph (1) (B) of section 1135(g) beginning on the date of the enactment of the
HEROES Act, items or services described in section 1916(a) (2) (I) furnished during such
emergency period, or</quote>.</text></subparagraph></paragraph></subsection>

<subsection commented="no"

id="H77C3BF58A5F14001A3 98A3BAD31353R0"><enum> (d) </enum><header>Conforming
amendments</header><text>Section 1937 of the Social Security Act (42 U.S.C. 1396uaE"7)
is amendeda€" </text>

<paragraph commented="no"

id="HD15B6D0BAB664570AE469C338D08BB87"><enum> (1)</enum><text>in subsection (a) (1) (B),
by inserting <quote>, under subclause (XXIII) of section 1902 (a) (10) (A) (ii) ,</quote>
after <quote>section 1902 (a) (10) (A) (i)</quote>; and</text></paragraph>

<paragraph commented="no"

id="H8 9D42 96EE5B1 4ECE98ADD21E3377FF5A"><enum> (2) </enum><text>in subsection (b) (5), by
adding before the period the following: <quote>, and, effective on the date of the
enactment of the HEROES Act, must comply with subparagraphs (F) through (fT) of
subsections (a) (2) and (b) (2) of section 1916 and subsection (b) (3) (B) of section
1916A</quote>.</text></paragraph></subsection>

<subsection commented="no"

id="HC0A916CEDB7248 9BBBB77B4E750764EF"><enum> (e) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by this
section shall take effect on the date of enactment of this Act and shall apply with
respect to a COVIDAE"19 vaccine beginning on the date that such vaccine is licensed
under section 351 of the Public Health Service Act (42 U.S.C. 262), or approved or
authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act.
</text></subsection></section>

<section id="H4DF3F14759FB4BD48C621E352C735549" section-type="subsequent—
section"><enum>30105.</enum><header>Optional coverage at no cost sharing of COVIDA€"19
treatment and vaccines under Medicaid for uninsured individuals</header>

<subsection id="HD994D28A474A4605AE7504FC90913FAA"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1902(a) (10) of the
Social Security Act (42 U.S.C. 1396a(a) (10) is amended, in the matter following
subparagraph (G), by striking <quote>and any visit described in section

1916 (a) (2) (G)</quote> and inserting the following: <quote>, any COVIDA€"19 vaccine that
is administered during any such portion (and the administration of such vaccine), any
item or service that is furnished during any such portion for the treatment of
COVIDaAE"19, including drugs approved or authorized under section 505 or 564 of the
Federal Food, Drug, and Cosmetic Act, or, in the case of an individual who is diagnosed
with or presumed to have COVIDAaE"19, during the period such individual is infected (or
presumed infected) with COVIDaE"19, the treatment of a condition that may complicate
the treatment of COVIDA€"19, and any services described in section

1916 (a) (2) (G)</quote>.</text></subsection>

<subsection id="H7A284364A5714274A24A736D2E78B905"
commented="no"><enum> (b)</enum><header>Definition of uninsured individual</header>

<paragraph id="H75230860FF4645068301C3C13499D156"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Subsection (ss) of section
1902 of the Social Security Act (42 U.S.C. 1396a) is amended to read as follows:</text>

<quoted-block style="OLC" id="HA7S5AA13962B9413F8228A6C7F9156CD1" display-inline="no-
display-inline">

<subsection id="H089853E50DEC4806ABA676E380F35A26"><enum> (ss)</enum><header>Uninsured

—W

individual defined</header><text display-inline="yes-display-inline">For purposes of

DOC 0004247
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 124 of 159

this section, the term <term>uninsured individual</term> means, notwithstanding any
other provision of this title, any individual who is not covered by minimum essential
coverage (as defined in section 5000A(f) (1) of the Internal Revenue Code of

1986) .</text></subsection><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph>

<paragraph id="H7360106H85944C61ACTD2B062F0C471A"

commented="no"><enum> (2)</enum><header>Effective date</header><text>The amendment made
by paragraph (1) shall take effect and apply as if included in the enactment of the
Families First Coronavirus Response Act (Public Law

1164€"127) .</text></paragraph></subsection>

<subsection commented="no"

id="H773291297F5843478542C58E628 9808D"><enum> (c)</enum><header>Clarification regarding
emergency services for certain individuals</header><text>Section 1903(v) (2) of the
Social Security Act (42 U.S.C. 1396b(v) (2)) is amended by adding at the end the
following flush sentence:</text>

<quoted-block style="OLC" id="H191263DFF3C4418 9A8F9C463BFDECB02" display-inline="no-
display-inline"™>

<quoted-block-continuation-text quoted-block-continuation-text-level="paragraph">For
purposes of subparagraph (A), care and services described in such subparagraph include
any in vitro diagnostic product described in section 1905(a) (3) (B) (and the

administration of such product), any COVIDA€2E"19 vaccine (and the administration of such
vaccine), any item or service that is furnished for the treatment of COVIDAaE"19,
including drugs approved or authorized under section 505 or 564 of the Federal Food,
Drug, and Cosmetic Act, or a condition that may complicate the treatment of COVID&€E"19,
and any services described in section 1916(a) (2) (G) .</quoted-block-continuation-
text><after-quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection commented="no"

Ld="H241F255cCD0FF454484855F5B6E36A76E"><enum> (d) </enum><header>Inclusion of COVIDAE"19
concern as an emergency condition</header><text>Section 1903(v) (3) of the Social
Security Act (42 U.S.c. 1396b(v) (3)) is amended by adding at the end the following
flush sentence:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HBA55B1FB7DA54B97A0A2 933B7418EE09">

<quoted-block-continuation-text quoted-block-continuation-text-level="paragraph"
commented="no">Such term includes any indication that an alien described in paragraph
(1) may have contracted COVID&E"19.</quoted-block-continuation-text><after-quoted-
block>.</after-quoted-block></quoted-block></subsection></section>

<section id="H9D1038732D704A3ER9FFO1121C844B2RA"><enum>30106.</enum><header>Extension of
full Federal medical assistance percentage to Indian health care
providers</header><text display-inline="no-display-inline">Section 1905 of the Social
Security Act (42 U.S.C. 1396d) is amendedaeé" </text>

<paragraph id="H2E06183E944B4DA697F 1 9432FE2FOFDA"><enum> (1) </enum><text display-
inline="yes-display-inline">in subsection (a), by amending paragraph (9) to read as
follows: </text>

<quoted-block style="OLC" id="HCE569D2367DF46D6BEA9Bi5395F7B016" display-inline="no-
display-inline"™>

<paragraph id="H4D13242942C34C8DA454D965DD9A6 91 0"><enum> (9)</enum><text displiay-
inline="yes-display-iniline">clinic services furnished by or under the direction of a
physician, without regard to whether the clinic itself is administered by a physician,
includinga€"</text>

<subparagraph id="H65D21C794CD94DCCAFCCEDO78081D1CD"><enum> (A) </enum><text display-
inline="yes-display-iniine">such services furnished outside the clinic by clinic
personnel to an eligibie individual who does not reside in a permanent dwelling or does
not have a fixed home or mailing address; and</text></subparagraph>

<subparagraph id="HA7D0D2A131D94141 SEBS 4D10E1 9B441F"><enum> (B) </enum><text display-
inline="yes-display-iniine">for the period beginning on July 1, 2020, and ending on
June 30, 2021, such services provided outside the clinic on the basis of a referral

from a clinic administered by an Indian Health Program (as defined in paragraph (12) of

DOC 0004248
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 125 of 159

section 4 of the Indian Health Care Improvement Act, or an Urban Indian Organization as
defined in paragraph (29) of section 4 of such Act that has a grant or contract with
the Indian Health Service under title V of such
Act;</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph>

<paragraph id="H9CC2BD087AFF41A295064AD8CD6B8 6A9"><enum> (2) </enum><text display-
inline="yes-display-iniine">in subsection (b), by inserting after <quote>(as defined in
section 4 of the Indian Health Care Improvement Act)</quote> the following: <quote>;
for the period beginning on July 1, 2020, and ending on June 30, 2021, the Federal
medical assistance percentage shali also be 100 per centum with respect to amounts
expended as medical assistance for services which are received through an Urban Indian
organization (as defined in section 4 of the Indian Heaith Care Improvement Act) that
has a grant or contract with the Indian Heaith Service under title V of such Act; and,
for such period, the Federal medical assistance percentage shall also be 100 per centum
with respect to amounts expended as medical assistance for services provided to an
individual who is eligible to receive services from the Indian Health Service and is
eligible for assistance under the State plan, by a participating provider under the
State plan whether provided directly or on the basis of a referral from the Indian
Health Service, a Indian Health Service facility operated by an Indian tribe or tribal
organization, or an Urban Indian organization (as defined in section 4 of such Act)
that has a grant or contract with the Indian Health Service under title V of such
Act</quote>. </text></paragraph></section>

<section id="H1D1107BA30BA43FB8 6A40 9D1 BBFAEDOB"><enum>30107.</enum><header>Medicaid
coverage for citizens of Freely Associated States</header>

<subsection id="H2DEC486DD5D0441691820591 66F34B53"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 402(b) (2) of the
Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
1612 (b) (2)) is amended by adding at the end the following new subparagraph:</text>

<quoted-block display-inline="no-display-inline"™ id="H81EESAERF9OB404DF1820DB7E909139150"
style="0LC">

<subparagraph id="HE2E8A258179449D0B839D4 6B3CBDB200"><enum> (G) </enum><header>Medicaid
exception for citizens of Freely Associated States</header><text display-inline="yes-
display-inline">With respect to eligibility for benefits for the designated Federal
program defined in paragraph (3) (C) (relating to the Medicaid program), section 401 (a)
and paragraph (1) shall not apply to any individual who lawfully resides in 1 of the 509
States or the District of Columbia in accordance with the Compacts of Free Association
between the Government of the United States and the Governments of the Federated States
of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau and
shall not apply, at the option of the Governor of Puerto Rico, the Virgin Islands,
Guam, the Northern Mariana Islands, or American Samoa as communicated to the Secretary
of Health and Human Services in writing, to any individual who lawfully resides in the
respective territory in accordance with such Compacts.</text></subparagraph><after-
quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection id="H115D53DA6BEE4DAGA6B7ABODBD228B71"><enum> (b) </enum><header>Exception to
5a€"Year limited eligibility</header><text display-inline="yes-display-inline">Section
403(d) of such Act (8 U.S.C. 1613(d)) is amendeda€"</text>

<paragraph id="HB59361C4561 64BE4AB9 9FCFFEC28 9965"><enum> (1)</enum><text>in paragraph
(1), by striking <quote>or</quote> at the end;</text></paragraph>

<paragraph id="HE7A4277472EB4BCAA0 7EEDD732DBB566"><enum> (2) </enum><text>in paragraph
(2), by striking the period at the end and inserting <quote>; or</quote>;
and</text></paragraph>

<paragraph id="H134FDF8998B84013BAD45D5517C01130"><enum> (3)</enum><text>by adding at
the end the following new paragraph:</text>

<quoted-block display-inline="no-display-inline"™ id="HF499F5598429449FA809664288F6432D"
style="0LC">

<paragraph id="H3BC39526CC504ACDBD4 6BD251 FC70E28"><enum> (3)</enum><text display-
inline="yes-display-inline">an individual described in section 402 (b) (2) (GS), but only
with respect to the designated Federal program defined in section

402 (b) (3) (C) .</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-

DOC 0004249
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 126 of 159

block></paragraph></subsection>

<subsection id="H89291945A14C4D41B5B2 6DA841CE232B"><enum> (c) </enum><header>Definition
of qualified alien</header><text display-inline="yes-display-inline">Section 431 (b) of
such Act (8 U.S.C. 1641(b)) is amendeda€"</text>

<paragraph id="H557B00747500412B8D9FEF97 04F9A4E4"><enum> (1)</enum><text>in paragraph
(6), by striking <quote>; or</quote> at the end and inserting a
comma; </text></paragraph>

<paragraph id="HO7ARECF9856F4135987F2276709CD4FB"><enum> (2) </enum><text>in paragraph
(7), by striking the period at the end and inserting <quote>, or</quote>;
and</text></paragraph>

<paragraph id="H1IFE4910FE10147C89F4AFEOADC15A0C7"><enum> (3)</enum><text>by adding at
the end the following new paragraph:</text>

<quoted-block display-inline="no-display-inline”™ id="H8DBB7EFDC4FA4872B1A7680243799F52"
style="0LC">

<paragraph id="HC36833D175D343FC89452E5 9BAIE8B7A"><enum> (8) </enum><text display-
inline="yes-display-inline">an individual who lawfully resides in the United States in
accordance with a Compact of Free Association referred to in section 402(b) (2) (G), but
only with respect to the designated Federal program defined in section 402 (b) (3) (C)
(relating to the Medicaid program) .</text></paragraph><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph></subsection>

<subsection id="HCOF8716DB421447AB4 62CB2EE9CA2700"><enum> (d) </enum><header>Application
to State plans</header><text display-inline="yes-display-inline">Section

1902 (a) (10) (A) (1) of the Social Security Act (42 U.S.C. 1396a(a) (10) (A) (1)) is amended
by inserting after subclause (IX) the following:</text>

<quoted-block style="OLC™ id="H9373FB0628A748938EB6O5CB3E40BD9A" display-inline="no-
display-inline">

<subclause id="H7FODA9CE9E744C31AC551385F22 9BCOER"><enum> (X) </enum><text display-
inline="yes-display-inline">who are described in section 402 (b) (2) (G) of the Personal
Responsibility and Work Opportunity Reconciliation Act of 1996 and eligible for
benefits under this title by reason of application of such

section; </text></subclause><after-quoted-block>.</after-quoted-block></quoted-
block></subsection>

<subsection display-inline="no-display-inline"”
id="HIBE61B0F5E38427292940A78305BC371"><enum> (e) </enum><header>Conforming
amendments</header><text>Section 1108 of the Social Security Act (42 U.S.C. 1308) is
amendedae€"</text>

<paragraph id="HFDC494CO5F6B413BA2307AA2CEADBBB2"><enum> (1)</enum><text>in subsection
(f), in the matter preceding paragraph (1), by striking <quote>subsections (g) and (h)
and section 1935(e) (1) (B)</quote> and inserting <quote>subsections (g), (h), and (i)
and section 1935(e) (1) (B)</quote>; and</text></paragraph>

<paragraph id="H4C0C206D5DA4457EAF72CB69A63 6BEE7"><enum> (2) </enum><text>by adding at
the end the following:</text>

<quoted-block id="HCOF/7BD59FEF440989CD2613525AC89D6" style="OLC">

<subsection id="HF21B51A1534C4790A1850C329955CF8D"><enum> (i)</enum><header>Exclusion of
medical assistance expenditures for citizens of Freely Associated
States</header><text>Expenditures for medical assistance provided to an individual
described in section 431(b) (8) of the Personal Responsibility and Work Opportunity
Reconciliation Act of 1996 (8 U.S.C. 1641 (b) (8)) shall not be taken into account for
purposes of applying payment limits under subsections (f) and

(g) .</text></subsection><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection>

<subsection id="HDE48BB3902B84A8788EB89BIB8496BE1" commented="no" display-inline="no-
display-inline"><enum> (f)</enum><header>Effective date</header><text>The amendments
made by this section shall apply to benefits for items and services furnished on or
after the date of the enactment of this Act. </text></subsection></section>

<section i1d="HAA99692E8FIE45EAA60D07D3A0D72A2C"

DOC 0004250
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 127 of 159

commented="no"><enum>30108.</enum><header>Temporary increase in Medicaid DSH
allotments</header>

<subsection id="HBAB6382D1LE464DF5 99365841 7F7CC359"

commented="no"><enum> (a)</enum><header>In general</header><text display-inline="yes-
display-inline">Section 1923(f) (3) of the Social Security Act (42 U.S.C.
1396ra€"4(f) (3)) is amendedac"</text>

<paragraph id="H412C2EBD155D46AFAC997C24BE8F60D5"><enum> (1) </enum><text>in subparagraph
(A), by striking <quote>and subparagraph (E)</quote> and inserting <quote>and
subparagraphs (BE) and (F)</quote>; and</text></paragraph>

<paragraph id="H8C60EB2AER41B49C1BCAASCB4B4AA4029"><enum> (2) </enum><text>by adding at
the end the following new subparagraph:</text>

<quoted-block style="OLC" id="HECAB76B6C8504801 8FA4237529899461" display-inline="no-
display-inline"™>

<subparagraph id="H1D15B5330D914C64AFB7054FD0B4242F"><enum> (F) </enum><header>Temporary
increase in allotments during certain public health emergency</header><text display-
inline="yes-display-inline">The DSH allotment for any State for each of fiscal years
2020 and 2021 is equal to 102.5 percent of the DSH ailotment that would be determined
under this paragraph for the State for each respective fiscal year without application
of this subparagraph, notwithstanding subparagraphs (B) and (C). For each fiscal year
after fiscal year 2021, the DSH allotment for a State for such fiscal year is equal to
the DSH allotment that would have been determined under this paragraph for such fiscal
year if this subparagraph had not been enacted.</text><continuation-text continuation-
text-level="subparagraph"/></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="HC74323EC7E004D81B83820409DA83E0D"><enum> (b) </enum><header>DSH
allotment adjustment for Tennessee</header><text>Section 1923 (f) (6) (A) (vi) of the
Social Security Act (42 U.S.C. 1396rae"4(f£) (6) (A) (vi)) is amendedaé€"</text>

<paragraph id="HCC54D09727BB4A968E4FCORF33F29CFA"><enum> (1) </enum><text>by striking
<quote>Notwithstanding any other provision of this subsection</quote> and inserting the
following: </text>

<quoted-block style="OLC" id="HCCC9430BD3284C6B975475C30524F379" display-inline="no-
display-inline"™>

<subclause id="HA44C7F1L2CCCO4A4093D7CO312BFCE7A2"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Notwithstanding any other
provision of this subsection (except as provided in subclause (II) of this

clause) </text></subclause><after-quoted-block>; and</after-quoted-block></quoted-
block></paragraph>

<paragraph id="HA6BBC52CA8 5A4C2A88BA160177893F2E"><enum> (2) </enum><text>by adding at
the end the following:</text>

<quoted-block style="OLC" id="H6¢D264025BiF/4A6F87E3305C42F36A0C" display-inline="no-
display-inline"™>

<subclause id="H1D78F308BFEA4F7 4 9AAFDC4BEF11D7C6"><enum> (II) </enum><header>Temporary
increase in allotments</header><text display-inline="yes-display-inline">The DSH
allotment for Tennessee for each of fiscal years 2020 and 2021 shall be equal to
$54,427,500.</text></subclause><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection>

<subsection id="HEABD4CFEBE65458D85DDDD48F1L070D61"

commented="no"><enum> (c)</enum><header>Sense of Congress</header><text display-
inline="yes-display-inline">Iit is the sense of Congress that a State should prioritize
making payments under the State plan of the State under title XIX of the Social
Security Act (42 U.S.c. 1396 et seq.) (or a waiver of such plan) to disproportionate
share hospitals that have a higher share of COVIDA€"19 patients relative to other such
hospitals in the State.</text></subsection></section>

<section id="H7EF62356CCB945769698 9EBC2Bi1 R6B84"><enum>30109.</enum><header>Extension of
existing section 1115 demonstrations</header>

<subsection

DOC 0004251
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 128 of 159

id="HOD7F4970F33D4332815D751F807782FE"><enum> (a) </enum><header>Applicability</header><t
ext display-inline="yes-display-inline">This section shall apply with respect to
demonstrations operated by States pursuant to section 1il5(a) of the Social Security
Act (42 U.S.C. 1315(a)) to promote the objectives of title XIX or XKI of the Social
Security Act with a project term set to end on or before February 28,
2021.</text></subsection>

<subsection id="H5294ED2B513D4F32B24DA5 4ABD4ECO1A"><enum> (b) </enum><header>Approval of
extension</header><text>Upon request by a State, the Secretary of Health and Human
Services shall approve an extension of the waiver and expenditure authorities for a
demonstration project described in subsection (a) for a period up to and including
December 31, 2021, to ensure continuity of programs and funding during the emergency
period described in section 1135(g) (1) (B) of the Social Security Act (42 U.S.C.
1320b4E"5 (g) (1) (B)) .</text></subsection>

<subsection id="H90FE9C65640147608 90CA4C42E50EDFS8"><enum> (c) </enum><header>Extension
terms and conditions</header>

<paragraph id="HiB8629F0D7744E2BBE980203318A79B8" display-inline="yes-display-
inline"><enum> (1)</enum><text>The approval pursuant to this section shall extend the
terms and conditions that applied to the demonstration project to the extension period.
Financial terms and conditions shall continue at levels equivalent to the prior
demonstration or program year. All demonstration program components shall be extended
to operate through the end of the extension term. In its request for an extension, the
State shall identify operational and programmatic changes necessary to continue and
stabilize programs into the extension period and shall work with the Secretary of
Health and Human Services to implement such changes.</text></paragraph>

<paragraph id="HCC1F32014A7B4B948F7177A5E5CCD035"

indent="upi"><enum> (2)</enum><text>Notwithstanding the foregoing, the State may
request, and the Secretary of Health and Human Services may approve, modifications to a
demonstration projectde™s terms and conditions to address the impact of the federally
designated public health emergency with respect to COVIDaE"19. Such modifications may,
at the option of the State, become effective retroactive to the start of the calendar
quarter in which the first day of the emergency period described in paragraph (1) (B) of
section 1135(g) of the Social Security Act (42 U.S.C. 1320ba€E"5(g))
occurs.</text></paragraph></subsection>

<subsection id="HF323F7F6CBE14DE9972F931F2FB872B8"><enum> (d) </enum><header>Budget
neutrality</header><text>Budget neutrality for extensions under this section shall be
deemed to have been met at the conclusion of the extension period, and States receiving
extensions under this section shall not be required to submit a budget neutrality
analysis for the extension period.</text></subsection>

<subsection id="HA8D8D95F3 94 94F92A7CEA2 6EE3A3FE9F"><enum> (e) </enum><header>Expedited
application process</header><text>The Federal and State public notice and comment
procedures or other time constraints otherwise applicable to demonstration project
amendments shall be waived to expedite a Statea€™s extension request pursuant to this
section. The Secretary of Health and Human Services shall approve the extension
application within 45 days of a Stated€™s submission of its request, or such other
timeframe as is mutually agreed to with the State.</text></subsection>

<subsection id="H30D5C44D8FBB4170951A70F8FC02724E"><enum> (f) </enum><header>Continuation
of secretarial authority under declared emergency</header><text display-inline="yes-
display-inline">This section does not restrict the Secretary of Health and Human
Services from exercising existing flexibilities through demonstration projects operated
pursuant to section 1115 of the Social Security Act (42 U.S.c. 1315) in conjunction
with the COVID&€"19 public health emergency.</text></subsection>

<subsection id="H356352F928B34C16995B56CC3D783546"><enum> (g)</enum><header>Rule of
construction</header><text display-inline="yes-display-inline">Nothing in this section
shall authorize the Secretary of Health and Human Service to approve or extend a waiver
that fails to meet the requirements of section 1115 of the Social Security Act (42
U.S.C. 1315) .</text></subsection></section>

<section id="HF157D5BEE3184615874F118CF6CF9961"><enum>30110.</enum><header>Allowing for
medical assistance under Medicaid for inmates during 30-day period preceding
release</header>

<subsection id="H6617FA25602D4COFBFIDD69F85C2E857"><enum> (a) </enum><header>In

DOC 0004252
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 129 of 159

general</header><text display-inline="yes-display-inline">The subdivision (A) following
paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
amended by inserting <quote>and except during the 30-day period preceding the date of
release of such individual from such public institution</quote> after <quote>medical
institution</quote>.</text></subsection>

<subsection

id="H23CB9CB1 632E42D9A3B8500AA1040B8D"><enum> (b) </enum><header>Report</header><text
display-iniine="yes-display-inline">Not later than June 30, 2022, the Medicaid and CHIP
Payment and Access Commission shall submit a report to Congress on the Medicaid inmate
exclusion under the subdivision (A) following paragraph (30) of section 1905(a) of the
Social Security Act (42 U.S.C. 1396d(a)). Such report may, to the extent practicable,
include the following information:</text>

<paragraph id="H28AB20606C4145408CE9FD968ES8E968B"><enum> (1) </enum><text>The number of
incarcerated individuais who would otherwise be eligible to enroil for medical
assistance under a State plan approved under title XIX of the Social Security Act (42
U.S.C. 1396 et seq.) (or a waiver of such a plan) .</text></paragraph>

<paragraph id="H39FC816F9EC74B27976CB31CD2 9EF6F4"><enum> (2)</enum><text>Access to
health care for incarcerated individuals, including a description of medical services
generally available to incarcerated individuals.</text></paragraph>

<paragraph id="H7D3647F33A784A22A77925611D2642AC"><enum> (3) </enum><text>A description
of current practices related to the discharge of incarcerated individuals, including
how prisons interact with State Medicaid agencies to ensure that such individuals who
are eligible to enroll for medical assistance under a State plan or waiver described in
paragraph (1) are so enrolled.</text></paragraph>

<paragraph id="HFE63924F54704D9CAB0B7 408 34DAA94F"><enum> (4) </enum><text>If determined
appropriate by the Commission, recommendations for Congress, the Department of Health
and Human Services, or States regarding the Medicaid inmate
exclusion.</text></paragraph>

<paragraph id="HD468E15AF5334 9B9B2A7560AEB84660E"><enum> (5) </enum><text>Any other
information that the Commission determines would be useful to
Congress.</text></paragraph></subsection></section>

<section id="H875B74FF01834942A831003C99D4C4B6"
commented="no"><enum>30111.</enum><header>Medicaid coverage of certain medical
transportation</header>

<subsection id="H61B20EB487A94DC1 9A513931 BDE99044"><enum> (a) </enum><header>Continuing
requirement of Medicaid coverage of necessary transportation</header>

<paragraph id="HiCB823EFEF4F4A8B993407CAB0241994"

commented="no"><enum> (1)</enum><header>Requirement</header><text display-inline="yes-
display-iniine">Section 1902(a) (4) of the Social Security Act (42 U.S.C. 1396a(a) (4))
is amendeda€"</text>

<subparagraph id="H4378AC7D24874330AA62CBF29EF84078"

commented="no"><enum> (A)</enum><text>by striking <quote>and including provision for
utilization</quote> and inserting <quote>including provision for utilization</quote>;
and</text></subparagraph>

<subparagraph id="H70327601EC8E49028B784693CDA9911D"

commented="no"><enum> (B)</enum><text display-inline="yes-display-inline">by inserting
after <quote>supervision of administration of the plan</quote> the following: <quote>,
and, subject to section 1903(1), including a specification that the single State agency
described in paragraph (5) will ensure necessary transportation for beneficiaries under
the State plan to and from providers and a description of the methods that such agency
will use to ensure such transportation</quote>.</text></subparagraph></paragraph>

<paragraph id="H149635EB39C94F50AA02A72567F49015"

commented="no"><enum> (2)</enum><header>Application with respect to benchmark benefit
packages and benchmark equivalent coverage</header><text>Section 1937 (a) (1) of the
Social Security Act (42 U.S.C. 1396ua€"7 (a) (1)) is amendeda€"</text>

<subparagraph id="HBA6AAA3D03D240ADB5C7118615458D55"
commented="no"><enum> (A)</enum><text>in subparagraph (A), by striking <quote>subsection
(E)</quote> and inserting <quote>subparagraphs (E) and (F)</quote>;

DOC 0004253
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 130 of 159

and</text></subparagraph>

<subparagraph id="H97D5BF7793044A77B90402BFD8206296"
commented="no"><enum> (B)</enum><text>by adding at the end the following new
subparagraph: </text>

<quoted-block style="OLC" id="H95FEAF22BA0948BBA8139B473DD9A082" display-inline="no-
display-inline"™>

<subparagraph id="H2D89C69ED19043CE87B04D/7DA7B46B6D"

commented="no"><enum> (F)</enum><header>Necessary transportation</header><text display-
inline="yes-display-iniine">The State may only exercise the option under subparagraph
(A) (1) if, subject to section 1903(i1) (9) and in accordance with section 1902(a) (4), the
benchmark benefit package or benchmark equivalent coverage described in such
subparagraph (or the State) 4€"</text>

<clause id="H6717B66746214AF5A5B5525982D01D3E"
commented="no"><enum> (i)</enum><text>ensures necessary transportation for individuals
enrolled under such package or coverage to and from providers; and</text></clause>

<clause id="HiF393DE17EEA4E2C87FCO18A3C4A4 94k"

commented="no"><enum> (ii) </enum><text>provides a description of the methods that will
be used to ensure such transportation.</text></clause><continuation-text continuation-
text-level="subparagraph" commented="no"/></subparagraph><after-quoted-block>.</after-
quoted-block></quoted-block></subparagraph></paragraph>

<paragraph id="HEOAB75F83A964D408E9212684E6RAERE8"

commented="no"><enum> (3)</enum><header>Limitation on Federal financial
participation</header><text display-inline="yes-display-inline">Section 1903(i) of the
Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8)
the following new paragraph:</text>

<quoted-block style="OLC" id="HBE99B869132A40E89254B0E02477697E" display-inline="no-
display-inline"™>

<paragraph id="HiFI8B6F6741440B9914F57B880330E5F" indent="downl"

commented="no"><enum> (9)</enum><text display-inline="yes-display-inline">with respect
to any amount expended for non-emergency transportation described in section

1902(a) (4), unless the State plan provides for the methods and procedures required
under section 1902 (a) (30) (A); or</text></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph>

<paragraph id="HCAB9A79AI15F24B6283DE80F19D9BD75F"

commented="no"><enum> (4)</enum><header>Effective date</header><text display-
inline="yes-display-inline">The amendments made by this subsection shall take effect on
the date of the enactment of this Act and shall apply to transportation furnished on or
after such date.</text></paragraph></subsection>

<subsection id="H55EEAC6EC1 904BD6A8D8BF71IB9ICS5E210"
commented="no"><enum> (b)</enum><header>Medicaid program integrity measures related to
coverage of nonemergency medical transportation</header>

<paragraph id="H8703AE0CC3554 9BFAER6C87581D9F38EC"

commented="no"><enum> (1)</enum><header>GAO study</header><text display-inline="yes-
display-inline">Not later than two years after the date of the enactment of this Act,
the Comptroller General of the United States shall conduct a study, and submit to
Congress, a report on coverage under the Medicaid program under title XIX of the Social
Security Act of nonemergency transportation to medically necessary services. Such study
shall take into account the 2009 report of the Office of the Inspector General of the
Department of Health and Human Services, titled 4€eFraud and Abuse Safeguards for
Medicaid Nonemergency Medical Transportationad€ (OERT4€"06a4e"07aE"003200). Such report
shall include the following:</text>

<subparagraph id="HF1OF65725D9B408 6BCIA830F68129A91"

commented="no"><enum> (A)</enum><text display-inline="yes-display-inline">An examination
of the 50 States and the District of Columbia to identify safeguards to prevent and
detect fraud and abuse with respect to coverage under the Medicaid program of
nonemergency transportation to medically necessary services.</text></subparagraph>

<subparagraph id="HCE59970898B44BFD925C9R13i1D2A9D1i8"
commented="no"><enum> (B)</enum><text>An examination of transportation brokers to

DOC 0004254
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 131 of 159

identify the range of safeguards against such fraud and abuse to prevent improper
payments for such transportation.</text></subparagraph>

<subparagraph id="HEB7B35588EC1423597F97ACCDO8E447D"

commented="no"><enum> (C)</enum><text>Identification of the numbers, types, and outcomes
of instances of fraud and abuse, with respect to coverage under the Medicaid program of
such transportation, that State Medicaid Fraud Control Units have investigated in
recent years.</text></subparagraph>

<subparagraph id="H2D0625A548AD4B6A8E5E1 99AB8A91317"

commented="no"><enum> (D)</enum><text>Identification of commonalities or trends in
program integrity, with respect to such coverage, to inform risk management strategies
of States and the Centers for Medicare é&amp; Medicaid
Services.</text></subparagraph></paragraph>

<paragraph id="HEE496EB39CDA4B70BE9024CB60AB70BE"
commented="no"><enum> (2)</enum><header>Stakeholder working group</header>

<subparagraph id="HC986143860184CE6B66947BCBF4C9B6B"

commented="no"><enum> (A) </enum><header>In general</header><text display-inline="yes-
display-inline">Not later than one year after the date of the enactment of this Act,
the Secretary of Health and Human Services, through the Centers of Medicare éamp;
Medicaid Services, shall convene a series of meetings to obtain input from appropriate
stakeholders to facilitate discussion and shared learning about the leading practices
for improving Medicaid program integrity, with respect to coverage of nonemergency
transportation to medically necessary services.</text></subparagraph>

<subparagraph id="H59021BD7F1184978AA8251DB0391BCB8"
commented="no"><enum> (B) </enum><header>Topics</header><text>The meetings convened under
subparagraph (A) shalla€"</text>

<clause id="H82EB6C0F94A7443C6B5B17302B75ECAC 9"
commented="no"><enum> (i)</enum><text>focus on ongoing challenges to Medicaid program
integrity as well as leading practices to address such challenges; and</text></clause>

<clause id="H12E10DB78D304AA2BEE453D8BCA10A45" commented="no"><enum> (ii)</enum><text
display-inline="yes-display-inline">address specific challenges raised by stakeholders
involved in coverage under the Medicaid program of nonemergency transportation to
medically necessary services, including unique considerations for specific groups of
Medicaid beneficiaries meriting particular attention, such as American Indians and
tribal land issues or accommodations for individuals with
disabilities.</text></clause></subparagraph>

<subparagraph id="H8085599D71514FD4A0E80C67D5AC8BCB"

commented="no"><enum> (C)</enum><header>Stakeholders</header><text display-inline="yes-
display-inline">Stakeholders described in subparagraph (A) shall include individuais
from State Medicaid programs, brokers for nonemergency transportation to medicaily
necessary services that meet the criteria described in section 1902(a) (70) (B) of the
Social Security Act (42 U.S.C. 1396a(a) (70) (B)), providers (including transportation
network companies), Medicaid patient advocates, and such other individuals specified by
the Secretary.</text></subparagraph></paragraph>

<paragraph id="HE422972C03754F0898688C5B275E681A"

commented="no"><enum> (3)</enum><header>Guidance review</header><text display-
inline="yes-display-inline">Not later than 18 months after the date of the enactment of
this Act, the Secretary of Health and Human Services, through the Centers for Medicare
&éamp; Medicaid Services, shail assess guidance issued to States by the Centers for
Medicare &amp; Medicaid Services relating to Federal requirements for nonemergency
transportation to medically necessary services under the Medicaid program under title
XIX of the Social Security Act and update such guidance as necessary to ensure States
have appropriate and current guidance in designing and administering coverage under the
Medicaid program of nonemergency transportation to medically necessary
services.</text></paragraph>

<paragraph id="HiF1I3F999FBA24917AR374C206C2BFAR8"
commented="no"><enum> (4)</enum><header>NEMT transportation provider and driver
requirements</header>

<subparagraph id="HEC94A2790F8140139DDDEAE340368A3E"
commented="no"><enum> (A)</enum><header>State plan requirement</header><text display-

DOC 0004255
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 132 of 159

inline="yes-display-inline"><italic/>Section 1902(a) of the Social Security Act (42
U.S.C. 1396a(a)) is amendeda€"</text>

<clause id="H630C17B991 FF485093D2B59CB1A9577C" commented="no"><enum> (i) </enum><text>by
striking <quote>and</quote> at the end of paragraph (85); </text></clause>

<clause id="HDBF4E9FD708D4809883E4B04CC9I559AD" commented="no"><enum> (ii)</enum><text>by
striking the period at the end of paragraph (86) and inserting <quote>; and</quote>;
and </text></clause>

<clause id="HFO0997F17BF14144BC466E706AE/D6O5F"
commented="no"><enum> (iii)</enum><text>by inserting after paragraph (86) the following
new paragraph: </text>

<quoted-block style="OLC" id="H53BCD09BOF3F467 9BOA6D8D416905266" display-inline="no-
display-inline"™>

<paragraph id="H76A0622D5441 4DE68135EE63D3D8D39E" commented="no"><enum> (87) </enum><text
display-inline="yes-display-inline">provide for a mechanism, which may include
attestation, that ensures that, with respect to any provider (including a
transportation network company) or individual driver of nonemergency transportation to
medically necessary services receiving payments under such plan (but excluding any
public transit authority), at a minimuma€"</text>

<subparagraph id="H5240AD3D331942D7821 8ADBB3604A6FA"

commented="no"><enum> (A)</enum><text display-inline="yes-display-inline">each such
provider and individual driver is not excluded from participation in any Federal health
care program (as defined in section 1128B(f)) and is not listed on the exclusion list
of the Inspector General of the Department of Health and Human
Services;</text></subparagraph>

<subparagraph id="HBOB1D9177D134AB0 9D0AD25B58E125E8"
commented="no"><enum> (B)</enum><text display-inline="yes-display-inline">each such
individual driver has a valid drivera€™s license; </text></subparagraph>

<subparagraph id="HCE6F33964D1045609B817C40E7483A60"

commented="no"><enum> (C)</enum><text display-inline="yes-display-inline">each such
provider has in place a process to address any violation of a State drug Law; and
</text></subparagraph>

<subparagraph id="HB601C99B2D504945950FF8E8E568F290"

commented="no"><enum> (D)</enum><text display-inline="yes-display-inline">each such
provider has in place a process to disclose to the State Medicaid program the driving
history, including any traffic violations, of each such individual driver employed by
such provider, including any traffic
violations.</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></clause></subparagraph>

<subparagraph id="H5E6B16A73521409893047ER7CO79DSEFCE"
commented="no"><enum> (B)</enum><header>Effective date</header>

<clause id="H29E2355DB6DA4B708 99B4BB727BO0CBF5"

commented="no"><enum> (i)</enum><header>In general</header><text display-inline="yes-
display-inline">Except as provided in clause (ii), the amendments made by subparagraph
(A) shail take effect on the date of the enactment of this Act and shall apply to
services furnished on or after the date that is one year after the date of the
enactment of this Act.</text></clause>

<clause id="H458EEDOE536F4 9 6B8A3AB4AB8ABC3625"

commented="no"><enum> (ii)</enum><header>Exception if State legislation
required</header><text>In the case of a State plan for medical assistance under title
XIX of the Social Security Act which the Secretary of Health and Human Services
determines requires State legislation (other than legislation appropriating funds) in
order for the plan to meet the additional requirement imposed by the amendments made by
subparagraph (A), the State plan shall not be regarded as failing to comply with the
requirements of such title solely on the basis of its failure to meet this additional
requirement before the first day of the first calendar quarter beginning after the
close of the first regular session of the State legislature that begins after the date
of the enactment of this Act. For purposes of the previous sentence, in the case of a
State that has a 2-year legislative session, each year of such session shall be deemed

DOC 0004256
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 133 of 159

to be a separate regular session of the State legislature.
</text></clause></subparagraph></paragraph>

<paragraph id="H7F206C996E984ACF9BIB3E0816E3A2F7"

commented="no"><enum> (5)</enum><header>Analysis of Ta€"MSIS data</header><text display-
inline="yes-display-inline">Not later than one year after the date of the enactment of
this Act, the Secretary of Health and Human Services, through the Centers for Medicare
é&amp; Medicaid Services, shall analyze, and submit to Congress a report on, the nation-
wide data set under the Transformed Medicaid Statistical Information System to identify
recommendations relating to coverage under the Medicaid program under title XIX of the
Social Security Act of nonemergency transportation to medically necessary
services.<italic/></text></paragraph></subsection></section></title>

<title id="HEF79628CC45147A7B43046DEBAFE87E8"><enum>II1</enum><header>Medicare
Provisions</header>

<section id="H3BO6DCC79IFF9492AA75ADFO236BOD0A7" section-type="subsequent—
section"><enum>30201.</enum><header>Holding Medicare beneficiaries harmless for
specified COVIDA€"19 treatment services furnished under part A or part B of the
Medicare program</header>

<subsection id="H6C9D6E0143B24256B6B011A5BFEAFAAE"><enum> (a)</enum><header>In
general</header><text display-inline="yes-display-inline">Notwithstanding any other
provision of law, in the case of a specified COVIDaE"19 treatment service (as defined
in subsection (b)) furnished during any portion of the emergency period described in
paragraph (1) (B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g))
beginning on or after the date of the enactment of this Act to an individual entitled
to benefits under part A or enrolled under part B of title XVIII of the Social Security
Act (42 U.S.C. 1395 et seq.) for which payment is made under such part A or such part
B, the Secretary of Health and Human Services (in this section referred to as the
<quote>Secretary</quote>) shall provide thatae"</text>

<paragraph id="HOCF30072F115419C983849921 EBiCO5D"><enum> (1)</enum><text>any cost-
sharing required (including any deductible, copayment, or coinsurance) applicable to
such individual under such part A or such part B with respect to such item or service
is paid by the Secretary; and</text></paragraph>

<paragraph id="HA30D3AC349594988815F282908BIB41A"><enum> (2) </enum><text>the provider of
services or supplier (as defined in section 1861 of the Social Security Act (42 U.S.C.
1395x)) does not hold such individual liable for such
requirement.</text></paragraph></subsection>

<subsection id="HF9B105BB52064703853CEB9878342ER9F"><enum> (b) </enum><header>Definition
of specified COVID4E"19 treatment services</header><text>For purposes of this section,
the term <term>specified COVID&E"19 treatment service</term> means any item or service
furnished to an individual for which payment may be made under part A or part B of
title XVIII of the Social Security Act (42 U.S.c. 1395 et seq.) if such item or service
is included in a claim with an ICDa€"i0aE"CM code relating to COVIDAE"19 (as described
in the document entitled <quote>ICbDae"10ae"CM Official Coding Guidelines - Supplement
Coding encounters related to COVID&€"19 Coronavirus Outbreak</quote> published on
February 20, 2020, or as otherwise specified by the Secretary) .</text></subsection>

<subsection id="H6682C726241 842C2A60EF1884695A4D9"><enum> (c)</enum><header>Recovery of
cost-Sharing amounts paid by the Secretary in the case of supplemental insurance
coverage</header>

<paragraph id="H088362577B71 45AAA4E9C4E9721 64FB0"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case of any amount
paid by the Secretary pursuant to subsection (a) (1) that the Secretary determines would
otherwise have been paid by a group health plan or health insurance issuer (as such
terms are defined in section 2791 of the Public Health Service Act (42 U.S.C.
300qgga4E"91)), a private entity offering a medicare supplemental policy under section
1882 of the Social Security Act (42 U.S.C. 1395ss), any other health plan offering
supplemental coverage, a State plan under title XIX of the Social Security Act, or the
Secretary of Defense under the TRICARE program, such plan, issuer, private entity,
other health plan, State plan, or Secretary of Defense, as applicable, shall pay to the
Secretary, not later than 1 year after such plan, issuer, private entity, other health
plan, State plan, or Secretary of Defense receives a notice under paragraph (3), such
amount in accordance with this subsection.</text></paragraph>

DOC 0004257
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 134 of 159

<paragraph id="H681F71A035084A3A8023 9ABFBA060731"><enum> (2) </enum><header>Required
information</header><text display-inline="yes-display-inline">Not later than 9 months
after the date of the enactment of this Act, each group health plan, health insurance
issuer, private entity, other health plan, State plan, and Secretary of Defense
described in paragraph (1) shall submit to the Secretary such information as the
Secretary determines necessary for purposes of carrying out this subsection. Such
information so submitted shall be updated by such plan, issuer, private entity, other
health plan, State plan, or Secretary of Defense, as applicabie, at such time and in
such manner as specified by the Secretary.</text></paragraph>

<paragraph id="H71C8317266A944C3ACC40DEOEDO75137"><enum> (3) </enum><header>Review of
claims and notification</header><text display-inline="yes-display-inline™>The Secretary
shall establish a process under which claims for items and services for which the
Secretary has paid an amount pursuant to subsection (a) (1) are reviewed for purposes of
identifying if such amount would otherwise have been paid by a plan, issuer, private
entity, other health plan, State plan, or Secretary of Defense described in paragraph
(1). In the case such a claim is so identified, the Secretary shall determine the
amount that would have been otherwise payable by such plan, issuer, private entity,
other health plan, State plan, or Secretary of Defense and notify such plan, issuer,
private entity, other heaith plan, State plan, or Secretary of Defense of such
amount.</text></paragraph>

<paragraph

id="H8C8 7D4EC0EC874 98CB2A7AB905A7 92 7EA"><enum> (4) </enum><header>Enforcement</header><tex
t>The Secretary may impose a civil monetary penalty in an amount determined appropriate
by the Secretary in the case of a plan, issuer, private entity, other heaith plan, or
State pian that fails to comply with a provision of this section. The provisions of
section 1128A of the Social Security Act shall apply to a civil monetary penalty
imposed under the previous sentence in the same manner as such provisions apply to a
penaity or proceeding under subsection (a) or (b) of such section.
</text></paragraph></subsection>

<subsection

id="H1A1171F210C947F6A8 67B5E35FD34272"><enum> (d) </enum><header>Funding</header><text>Th
e Secretary shall provide for the transfer to the Centers for Medicare &amp; Medicaid
Program Management Account from the Federal Hospital Insurance Trust Fund and the
Federal Supplementary Trust Fund (in such portions as the Secretary determines
appropriate) $100,000,000 for purposes of carrying out this
section.</text></subsection>

<subsection

id="HIFFC8C8E95F2430EA061BC56208748DE"><enum> (e) </enum><header>Report</header><text>Not
later than 3 years after the date of the enactment of this Act, the Inspector General
of the Department of Health and Human Services shall submit to Congress a report
containing an analysis of amounts paid pursuant to subsection (a) (1) compared to
amounts paid to the Secretary pursuant to subsection (c).</text></subsection>

<subsection

id="H331406BFF71045A2A9DE423F4 61 FB80E"><enum> (f)</enum><header>Implementation</header><
text display-inline="yes-display-inline">Notwithstanding any other provision of law,
the Secretary may implement the provisions of this section by program instruction or
otherwise.</text></subsection></section>

<section id="H14A3C9OFS577EF4COC8A9F3328276007B4" section-type="subsequent—
section"><enum>30202.</enum><header>Ensuring communications accessibility for residents
of skilled nursing facilities during the COVIDA€"19 emergency period</header>

<subsection id="HFD9D4203F2764D8 9BFLIVESFC51D6C9C"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1819 (c) (3) of the
Social Security Act (42 U.S.C. 139514€"3(c) (3)) is amendeda€"</text>

<paragraph id="HF4DE48695F81 4E6B8 6EEDDOCBDOFAFDB"><enum> (1)</enum><text>in subparagraph
(D), by striking <quote>and</quote> at the end;</text></paragraph>

<paragraph id="HB948C633E02C4C7087BB8BAF2C3ED38B"><enum> (2) </enum><text>in subparagraph
(E), by striking the period and inserting <quote>; and</quote>; and</text></paragraph>

<paragraph id="HA529AF72133548E19290D4E163660E04"><enum> (3)</enum><text>by adding at
the end the following new subparagraph:</text>

DOC 0004258
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 135 of 159

<quoted-block style="OLC" id="HA98232F93A5B4C088741D3FB827F8E43" display-inline="no-
dispiay-iniline"™>

<subparagraph id="H858679DEF4634F98B3BCB41 98DB1 5BB8"><enum> (F)</enum><text display-
inline="yes-display-inline">provide for reasonable access to the use of a telephone,
including TTY and TDD services (as defined for purposes of section 483.10 of title 42,
Code of Federal Regulations (or a successor regulation)), and the internet (to the
extent available to the facility) and inform each such resident (or a representative of
such resident) of such access and any changes in policies or procedures of such
facility relating to limitations on external visitors.</text></subparagraph><after-
quoted-block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection id="H2BE2114A0D774FE0A7E3BC4B99046B14"><enum> (b) </enum><header>COVIDAE"19
provisions</header>

<paragraph

id="H363E0173550E4A1CAD53DC3241968D3E"><enum> (1) </enum><header>Guidance</header><text
display-iniine="yes-display-inline">Not later than 15 days after the date of the
enactment of this Act, the Secretary of Health and Human Service shall issue guidance
on steps skilled nursing facilities may take to ensure residents have access to
televisitation during the emergency period defined in section 1135(g) (1) (B) of the
Social Security Act (42 U.S.C. 1320baE"5(g) (1) (B)). Such guidance shall include
information on how such facilities wiil notify residents of such facilities,
representatives of such residents, and relatives of such residents of the rights of
such residents to such televisitation, and ensure timely and equitable access to such
televisitation.</text></paragraph>

<paragraph id="H7A21DFD9F402433C817EF6822CD4 962E"><enum> (2) </enum><header>Review of
facilities</header><text display-inline="yes-display-inline">The Secretary of Health
and Human Services shail take such steps as determined appropriate by the Secretary to
ensure that residents of skilled nursing facilities and relatives of such residents are
made aware of the access rights described in section 1819(c) (3) (F) of the Social
Security Act (42 U.S.C. 1395ia4€"3 (c) (3) (F)).</text></paragraph></subsection></section>

<section id="H724F040F79F449RA90 681 7D66FCE8839" section-type="subsequent—
section"><enum>30203.</enum><header>Medicare hospital inpatient prospective payment
system outlier payments for COVIDAa€"19 patients during certain emergency
period</header>

<subsection id="H340CE9306EBF43C095C156F9D203672E"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1886(d) (5) (A) of the
Social Security Act (42 U.S.C. 1395ww(d) (5) (A)) is amendeda€"</text>

<paragraph id="HC513FA9B0170471F85880R25625866E3"><enum> (1)</enum><text>in clause (ii),
by striking <quote>For cases</quote> and inserting <quote>Subject to clause (vii), for
cases</quote>;</text></paragraph>

<paragraph id="HC595CF4BB35F4721 92F54A024569F490"><enum> (2)</enum><text display-
inline="yes-display-inline">in clause (iii), by striking <quote>The amount</quote> and
inserting <quote>Subject to clause (vii), the amount</quote>;</text></paragraph>

<paragraph id="H6D897742FB114E9886A81067433C9BCB"><enum> (3)</enum><text>in clause (iv),
by striking <quote>The total amount</quote> and inserting <quote>Subject to clause
(vii), the total amount</quote>; and</text></paragraph>

<paragraph id="H59D4D56836ERE4E50BA058E5D7CC4FBCA"><enum> (4) </enum><text>by adding at
the end the following new clause:</text>

<quoted-block style="OLC" id="H38428C 9ACECD46E6B1IAOLOB7I8CECABI" display-inline="no-
display-inline"™>

<clause id="HC2CFFLEC51CB427C928FFE2BIO0F7CO6" indent="up3"><enum> (vii) </enum><text
display-iniine="yes-display-inline">For discharges that have a primary or secondary
diagnosis of COVIDAE€"19 and that occur during the period beginning on the date of the
enactment of this clause and ending on the sooner of January 31, 2021, or the last day
of the emergency period described in section 1135(g) (1) (B), the amount of any
additional payment under clause (11) for a subsection (d) hospital for such a discharge
shall be determined as ifa€"</text>

<subclause id="H316A79FC945E46C5A58D9BBA66DF3FB3"><enum> (1)</enum><text>clause (ii) was
amended by striking <quote>plus a fixed dollar amount determined by the

DOC 0004259
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 136 of 159

Secretary</quote>;</text></subclause>

<subclause id="HF029C8293C314B88B5065176547A426C"><enum> (1I)</enum><text>the reference
in clause (iii) to <quote>approximate the marginal cost of care beyond the cutoff point
applicable under clause (i) or (ii)</quote> were a reference to <quote>approximate the
marginal cost of care beyond the cutoff point applicable under clause (i), or, in the
case of an additional payment requested under clause (11), be equal to 100 percent of
the amount by which the costs of the discharge for which such additional payment is so
requested exceed the applicable DRG prospective payment rate</quote>;
and</text></subclause>

<subclause id="H089264A18F0A43C8 93 9B5E2 3BB480DCD"><enum> (II1I)</enum><text>clause (iv)
does not apply.</text></subclause></clause><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="H2E92C85104ED4D9CAECF372644D0AB57"><enum> (b) </enum><header>Exclusion
from reduction in average standardized amounts payable to hospitals located in certain
areas</header><text display-inline="yes-display-inline">Section 1886(d) (3) (B) of the
Social Security Act (42 U.S.C. 1395ww(d) (3) (B)) is amended by inserting before the
period the following: <quote>, other than additional payments described in clause (vil)
of such paragraph</quote>.</text></subsection>

<subsection id="H7A64C826527C4D6DA3D2BOBIA563C2DF"><enum> (c)</enum><header>Application
to site neutral IPPS payment rates</header><text>Section 1886(m) (6) (B) of the Social
Security Act (42 U.S.C. 1395ww(m) (6) (B)) is amendedaé€"</text>

<paragraph id="H8F25B7544D3F4 64D8F2A8 987586D7E3C"><enum> (1)</enum><text>in clause
(i) ae"</text>

<subparagraph id="HE4E6229EF86C6417BB4C59BD4DADC7A55"><enum> (A) </enum><text>in the
matter preceding subclause (I), by striking <quote>In this paragraph</quote> and
inserting <quote>Subject to clause (ii), in this
paragraph</quote>;</text></subparagraph>

<subparagraph id="H108040E4597244C48BD4E821 6CAA4660"><enum> (B) </enum><text>in subclause
(I), by striking <quote>clause (iii)</quote> and inserting <quote>clause (iv)</quote>;
and</text></subparagraph>

<subparagraph id="HEASA50F16A5746C08992BADD98C94C28"><enum> (C)</enum><text>in subclause
(II), by striking <quote>clause (ii)</quote> and inserting <quote>clause
(i1ii)</quote>;</text></subparagraph></paragraph>

<paragraph id="HB905B8A27EB443F2950D52A32BEA4636"><enum> (2) </enum><text>in clause (ii),
in the matter preceding subclause (I), by striking <quote>clause (iv)</quote> and
inserting <quote>clause (v)</quote>;</text></paragraph>

<paragraph id="HFO4C18BD1FB84CA78418C622967DE836"><enum> (3)</enum><text>in clause
(iii) (1), by striking <quote>clause (ii)</quote> and inserting <quote>clause
(iii) </quote>;</text></paragraph>

<paragraph id="H834247DA78924D1 F88AC352BEF065074"><enum> (4) </enum><text>in clause (iv),
by striking <quote>clause (ii) (I)</quote> and inserting <quote>clause
(iii) (1)</quote>;</text></paragraph>

<paragraph id="H7B6554C6E68 94 6BE8BE350A5 9A9F2EC5"><enum> (5) </enum><text>by
redesignating clauses (11) through (iv) as clauses (iii) through (v), respectively;
and</text></paragraph>

<paragraph id="H76E8C9D9A05B4C3080D0A2764B753041"><enum> (6) </enum><text>by inserting
after clause (i) the following new clause:</text>

<quoted-block style="OLC™ id="HEFC3B22425564FF79D2A24DD75A70154" display-inline="no-
display-inline"™>

<clause

id="H7CFC1875F15849028106876D2D03D269"><enum> (ii) </enum><header>Exception</header><text
display-inline="yes-display-inline">Notwithstanding clause (1), the term
<term>applicable site neutral payment rate</term> meansa€"</text>

<subclause id="H4417E1681F5A4DBA86007F39D9580AD7"><enum> (I)</enum><text display-
inline="yes-display-iniine">for discharges that have a primary or secondary diagnosis
of COVIDaAE"19 and that occur during any portion of the emergency period described in

DOC 0004260
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 137 of 159

section 1135(g) (1) (B) occurring during a cost reporting period described in clause
(i) (I), the greater of the blended payment rate specified in clause (iv) or the percent
described in clause (iii) (II); and</text></subclause>

<subclause id="HDCB1 6BA6DOCF4D8CAR65F7 8BDBFEBO64A"><enum> (IT)</enum><text display-
inline="yes-display-inline">for discharges that have a primary or secondary diagnosis
of COVIDaE"19 and that occur during any portion of the emergency period described in
section 1135(g) (1) (B) occurring during a cost reporting period described in clause

(i) (TI), the percent described in clause (iii) (II) .</text></subclause></clause><after-
quoted-block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection

id="HBD6233187CC64D2 9B0D5 95B6C2A1 3C6F"><enum> (d) </enum><header>Implementation</header><
text>Notwithstanding any other provision of law, the Secretary of Health and Human
Services may implement the amendments made by this section by program instruction or
otherwise.</text></subsection></section>

<section id="H16D5FA137DAA4FOFAE7FF/VABAAD64500" section-type="subsequent—
section"><enum>30204.</enum><header>Coverage of treatments for COVID&E"19 at no cost
sharing under the Medicare Advantage program</header>

<subsection id="HE4A49F94C6014826815B65B5FB23EA90"><enum> (a) </enum><header>In
general</header><text>Section 1852(a) (1) (B) of the Social Security Act (42 U.S.C.
1395wa€"22 (a) (1) (B)) is amended by adding at the end the following new clause:</text>

<quoted-block style="OLC" id="H2DS555AL E4FC64997A5BRAR2DE4A42D7E6" display-inline="no-
display-inline">

<clause id="H6290E5E2A4D04DFE8BC78DDE850F321B"

commented="no"><enum> (vii)</enum><header>Special coverage rules for specified
COVID&E"19 treatment services</header><text display-inline="yes-display-
inline">Notwithstanding clause (i), in the case of a specified COVIDA&€E"19 treatment
service (as defined in section 30201(b) of the HEROES Act) that is furnished during a
plan year occurring during any portion of the emergency period defined in section
1135(g) (1) (B) beginning on or after the date of the enactment of this clause, a
Medicare Advantage plan may not, with respect to such service, imposed€"</text>

<subclause id="H13728E4A2AC1 49E0B742 94 80A9B2E474"><enum> (I) </enum><text>any cost-
sharing requirement (including a deductible, copayment, or coinsurance requirement);
and</text></subclause>

<subclause id="H90533B440A9742BC99CF2848D45B21A9"><enum> (11I)</enum><text>in the case
such service is a critical specified COVIDa€"19 treatment service (including ventilator
services and intensive care unit services), any prior authorization or other
utilization management requirement.</text></subclause><continuation-text continuation-
text-level="clause">A Medicare Advantage plan may not take the application of this
clause into account for purposes of a bid amount submitted by such plan under section
1854 (a) (6). </continuation-text></clause><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection

id="HB15DC50E38CF4CD7 8697 63BBC8A1 97 9E"><enum> (b) </enum><header>Implementation</header><
text>Notwithstanding any other provision of law, the Secretary of Health and Human
Services may implement the amendments made by this section by program instruction or
otherwise.</text></subsection></section>

<section id="H2AAA5C82238244B6800D76EDIE7B95CD"><enum>30205.</enum><header>Requiring
coverage under Medicare PDPs and MA&€"PD plans, without the imposition of cost sharing
or utilization management requirements, of drugs intended to treat COVIDAE"19 during
certain emergencies</header>

<subsection id="HC9E46A5B6690460086632DCA7F309A49"><enum> (a) </enum><header>Coverage
requirement</header>

<paragraph id="HDCB43C372FFD422FB34933550CC9A447"><enum> (1) </enum><header>In
general</header><text>Section 1860D4E"4 (b) (3) of the Social Security Act (42 U.S.C.
1395wa€"104 (b) (3)) is amended by adding at the end the following new

subparagraph: </text>

<quoted-block style="OLC" id="H44B0C7841CFE4182BE43988EC96A0C6EC" display-inline="no-
display-inline"™>

DOC 0004261
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 138 of 159

<subparagraph id="HBD135F2C7355491DA83A40B13261BA61"><enum> (I) </enum><header>Required
inclusion of drugs intended to treat COVID&€"19</header>

<clause id="H71A7F55B0D4E46038016354DB07C737E"><enum> (i)</enum><header>In
general</header><text display-inline="yes-display-inline">Notwithstanding any other
provision of law, a PDP sponsor offering a prescription drug plan shall, with respect
to a plan year, any portion of which occurs during the period described in clause (ii),
be required toa€"</text>

<subclause id="H830901206EC24D669E7D2AF80445B4F1"><enum> (I) </enum><text>include in any
formularya€"</text>

<item id="H1D804181C914442D957A5A4AE5460087"><enum> (aa) </enum><text>all covered part D
drugs with a medically accepted indication (as defined in section 1860DaE"2 (e) (4)) to
treat COVIDAE"19 that are marketed in the United States; and</text></item>

<item id="HCO4BB3EC81BA4C 93BBEER 9CA63A2B77C9"><enum> (bb) </enum><text display-
inline="yes-display-inline">all drugs authorized under section 564 or 564A of the
Federal Food, Drug, and Cosmetic Act to treat COVID&E"19; and</text></item></subclause>

<subclause id="H10B98BEA2C 664DDE82E6FF5C8D45F736"><enum> (II)</enum><text display-
inline="yes-display-iniine">not impose any prior authorization or other utilization
management requirement with respect to such drugs described in item (aa) or (bb) of
subclause (I) (other than such a requirement that limits the quantity of drugs due to
safety) .</text></subclause></clause>

<clause id="H192F4C63B2654A2DABR05E02F151EC383"><enum> (ii)</enum><header>Period
described</header><text display-inline="yes-display-inline">For purposes of clause (i),
the period described in this clause is the period during which there exists the public
health emergency declared by the Secretary pursuant to section 319 of the Public Health
Service Act on January 31, 2020, entitled <quote>Determination that a Public Health
Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus</quote>
(including any renewal of such declaration pursuant to such

section) .</text></clause></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="HFA41F51265EE42B1867114F848A963C3" display-inline="no-display-
inline"><enum> (b)</enum><header>Elimination of cost sharing</header>

<paragraph id="HCEC5D63294AD4 6CCA9 9A0F5AD24A7C68"><enum> (1) </enum><header>Elimination
of cost-sharing for drugs intended to treat COVID&€E"19 under standard and alternative
prescription drug coverage</header><text display-inline="yes-display-inline">Section
1860Da€"2 of the Social Security Act (42 U.S.C. 1395wa€"102) is amendeda€"</text>

<subparagraph id="H13BD74EB61F1423E96EC6BC342254112"><enum> (A) </enum><text>in
subsection (b)a€"</text>

<clause id="H095476DCA4634F0497E91F153576FB61"><enum> (i)</enum><text>in paragraph
(1) (A), by striking <quote>The coverage</quote> and inserting <quote>Subject to
paragraph (8), the coverage</quote>;</text></clause>

<clause id="H31D902F4DB2646B28836DA7F34CCO3BE"><enum> (ii)</enum><text>in paragraph
(2) aA€"</text>

<subclause id="H4486FS8AFC2554F7BB1 944490 6BAB4B53"><enum> (I) </enum><text>in subparagraph
(A), by inserting after <quote>Subject to subparagraphs (C) and (D)</quote> the
following: <quote>and paragraph (8)</quote>;</text></subclause>

<subclause id="HAOC9FADO77D44A00BF3CD54F8 9F5D1D0"><enum> (II) </enum><text>in
subparagraph (C) (i), by striking <quote>paragraph (4)</quote> and inserting
<quote>paragraphs (4) and (8)</quote>; and</text></subclause>

<subclause id="HCF9FEDO8CE934A5FA0EOCF8D48BFB394"><enum> (III) </enum><text>in
subparagraph (D) (i), by striking <quote>paragraph (4)</quote> and inserting
<quote>paragraphs (4) and (8)</quote>;</text></subclause></clause>

<clause id="HOA93F692080D45B2ACE88518D0331E2C"><enum> (iii)</enum><text>in paragraph
(4) (A) (1), by striking <quote>The coverage</quote> and inserting <quote>Subject to
paragraph (8), the coverage</quote>; and</text></clause>

<clause id="HD74E1E8CDCOA4F6B95057A1083559AC1"><enum> (iv)</enum><text>by adding at the
end the following new paragraph:</text>

DOC 0004262
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 139 of 159

<quoted-block style="OLC" display-inline="no-display-inline"
id="H50309B0A373B4ADEBBD2 931 6047AF9C9">

<paragraph id="HA3E230A533314B58A39E555755E96ED3"><enum> (8) </enum><header>Elimination
of cost-sharing for drugs intended to treat COVID&€"19</header><text display-
inline="yes-display-inline">The coverage does not impose any deductible, copayment,
coinsurance, or other cost-sharing requirement for drugs described in section

1860Dae"4 (b) (3) (1) (1) (1) with respect to a plan year, any portion of which occurs
during the period during which there exists the public health emergency declared by the
Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020,
entitled <quote>Determination that a Public Health Emergency Exists Nationwide as the
Result of the 2019 Novel Coronavirus</quote> (including any renewal of such declaration
pursuant to such section) .</text></paragraph><after-quoted-block>; and</after-quoted-
block></quoted-block></clause></subparagraph>

<subparagraph id="H35088807034C471F80CBOC4EF4E1D476"><enum> (B) </enum><text>in
subsection (c), by adding at the end the following new paragraph:</text>

<quoted-block style="OLC" display-inline="no-display-inline”
id="H076DD2 8DACLE467EADF57ED2ZAAE4A781">

<paragraph id="H56E098D2C753406C933C122B51 82EDBA6"><enum> (4) </enum><header>Same
elimination of cost-sharing for drugs intended to treat COVID&€"19</header><text
display-iniline="yes-display-inline">The coverage is in accordance with subsection
(b) (8) .</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></subparagraph></paragraph>

<paragraph id="H6FF832FDBE3C4 90 98A9FA22D3090AC6D"><enum> (2) </enum><header>Elimination
of cost-sharing for drugs intended to treat COVID&E"19 dispensed to individuals who are
subsidy eligible individuals</header><text display-inline="yes-display-inline">Section
1860Daée€"14(a) of the Social Security Act (42 U.S.C. 1395wae"114(a)) is
amendeda€"</text>

<subparagraph id="H31AA20F0CE71 4BD0S8AFF54E3CF7A4C46"><enum> (A) </enum><text>in paragraph
(1) ae"</text>

<clause id="HD635EF778DC74532BC 96 92ABDB9E38EC"><enum> (i) </enum><text>in subparagraph
(D) aA€"</text>

<subclause id="HC21535E5B97E4A3BA8 1 6B3CB7 6BA3346"><enum> (I)</enum><text>in clause (ii),
by striking <quote>In the case of</quote> and inserting <quote>Subject to subparagraph
(F), in the case of</quote>; and</text></subclause>

<subclause id="H2AB10B513AEC44608083F6433410D39D"><enum> (IT)</enum><text display-
inline="yes-display-inline">in clause (iii), by striking <quote>In the case of</quote>
and inserting <quote>Subject to subparagraph (F), in the case of</quote>;
and</text></subclause></clause>

<clause id="H46CB5AC2C48E41078F5065C8FCB7EADO"><enum> (ii)</enum><text>by adding at the
end the following new subparagraph:</text>

<quoted-block style="OLC" display-inline="no-display-inline”
id="HB7B6AEE303C94A2883CBBDI3E4CD440B">

<subparagraph

id="H67D40FA4B68E4CF78 46B0 0A6ARF92B81"><enum> (F)</enum><header>Elimination of cost-
sharing for drugs intended to treat COVID&E"19</header><text display-inline="yes-
display-inline">Coverage that is in accordance with section

1860D4E"2 (b) (8) .</text></subparagraph><after-quoted-block>; and</after-quoted-
block></quoted-block></clause></subparagraph>

<subparagraph id="HEDF22783FE3048C584D953E7E01972EB"><enum> (B) </enum><text>in paragraph
(2) aA€"</text>

<clause id="H8A69903A81774D3D9FAD908 945A7F9FA"><enum> (i) </enum><text>in subparagraph
(B), by striking <quote>A reduction</quote> and inserting <quote>Subject to
subparagraph (F), a reduction</quote>; </text></clause>

<clause id="H747EEF1B4 9R6408F92ECC505C9A25BF1"><enum> (ii)</enum><text>in subparagraph
(D), by striking <quote>The substitution</quote> and inserting <quote>Subject to
subparagraph (F), the substitution</quote>;</text></clause>

DOC 0004263
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 140 of 159

<clause id="H063A8A6353984324ADE15C61995605CE"><enum> (iii)</enum><text>in subparagraph
(E), by inserting after <quote>Subject to</quote> the following: <quote>subparagraph
(F) and</quote>; and</text></clause>

<clause id="HF605B4BDBE404BF7BBC10D0E324D312A"><enum> (iv) </enum><text display-
inline="yes-display-inline">by adding at the end the following new subparagraph:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="H9C42259C072B4AB4A848C1D64E4ABE96">

<subparagraph

id="H129A2D10250A4CBC8 848222 90BD46CEB"><enum> (F)</enum><header>Elimination of cost-
sharing for drugs intended to treat COVID4&E"19</header><text display-inline="yes-
display-inline">Coverage that is in accordance with section

1860D4E"2 (b) (8) .</text></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></clause></subparagraph></paragraph></subsection>

<subsection

id="HBFA8 3E 6AE5C34F0C9DF3D29447C3620F"><enum> (c) </enum><header>Implementation</header><
text>Notwithstanding any other provision of law, the Secretary of Health and Human
Services may implement the amendments made by this section by program instruction or
otherwise.</text></subsection></section>

<section id="HA2BAERFC6AD484E1 6A1LE8C14C8AA967CF"><enum>30206.</enum><header>Modifying
the accelerated and advance payment programs under parts A and B of the Medicare
program during the COVIDA€E"19 emergency</header>

<subsection id="HF8A42490F3E74EC185966D08A924 9AFE"><enum> (a) </enum><header>Special
repayment rules</header>

<paragraph id="H6D8D7C3B2D22480 5BE2A2ACDE0463EA7"><enum> (1) </enum><header>Part
A</header><text>Section 1815(f) (2) (C) of the Social Security Act (42 U.S.C.
1395qg(f£) (2) (C)) is amended to read as follows:</text>

<quoted-block style="OLC" id="H35623EA9C402486880DE79DCED2C4A7B" display-inline="no-
display-inline"™>

<subparagraph id="H97B96D48C0914B469EF7801DB96BE2A1" indent="upl"><enum> (C)</enum><text
display-inline="yes-display-inline">In the case of an accelerated payment made under
the program under subsection (e) (3) on or after the date of the enactment of the CARES
Act and so made during the emergency period described in section

1135 (g) (1) (B) 4€"</text>

<clause id="HD90849C3F663499085D70F7212CB68DE"><enum> (i)</enum><text>such payment shail
be treated as if such payment were made from the General Fund of the Treasury;
and</text></clause>

<clause id="H6DB838FC7C3646EAB0721578E2B6C5B7"><enum> (ii)</enum><text>upon request of
the hospital, the Secretary shallaé"</text>

<subclause id="HDE5D52067C7949058055472E4F5BFA6A"><enum> (1) </enum><text>provide up to 1
year before claims are offset to recoup such payment;</text></subclause>

<subclause id="HA7500C387CA4 4CEEB9IBD06554735101C"><enum> (II)</enum><text display-
inline="yes-display-inline">provide that any such offset of a claim to recoup such
payment shall not exceed 25 percent of the amount of such claim; and</text></subclause>

<subclause id="H4BB8 6D4FCADF4BA4 8B5COR6F6C 90 6BBE"><enum> (ITI) </enum><text display-
inline="yes-display-inline">allow not less than 2 years from the date of the first
accelerated payment before requiring that the outstanding balance be paid in
full.</text></subclause></clause></subparagraph><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph>

<paragraph id="H74D7327DEC704427A0363B3A97 9E05A1"><enum> (2) </enum><header>Part
B</header><text>In carrying out the program described in section 421.214 of title 42,
Code of Federal Regulations (or any successor regulation), in the case of a payment
made under such program on or after the date of the enactment of the CARES Act (Public
Law 1164€"136) and so made during the emergency period described in section

1135 (g) (1) (B) of the Social Security Act (42 U.S.C. 1320ba€"5(g) (1) (B)), the Secretary
of Health and Human Services shalla€"</text>

<subparagraph id="H7C2EA24A0B1 44963BC81FF2D1 63203AE"><enum> (A) </enum><text>treat such

DOC 0004264
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 141 of 159

payment as if such payment were made from the General Fund of the Treasury;
and</text></subparagraph>

<subparagraph id="H678EC1553D584F4EB9B1CDD688A1A148"><enum> (B) </enum><text>upon request
of the entity receiving such paymentaé"</text>

<clause id="HD7CA44E094494996A65282070F25C4FE"><enum> (i)</enum><text display-
inline="yes-display-iniine">provide up to 1 year before claims are offset to recoup
such payment; </text></clause>

<clause id="H7417F44F3204495FB5F88A4529A5263F"><enum> (ii)</enum><text display-
inline="yes-display-inline">provide that any such offset of a claim to recoup such
payment shall not exceed 25 percent of the amount of such claim; and</text></clause>

<clause id="H3438F8887121475B9858BOAAFR06738FD"><enum> (iii)</enum><text display-
inline="yes-display-inline">allow not less than 2 years from the date of the first
advance payment before requiring that the outstanding balance be paid in
full.</text></clause></subparagraph></paragraph></subsection>

<subsection id="H23C26D7880F7 4EBAA9EDB301F9BB41A0"><enum> (b) </enum><header>Interest
rates</header>

<paragraph id="HF2DFDA02428C46C0954AD8D7534B3FAF"><enum> (1) </enum><header>Part
A</header><text display-inline="yes-display-inline">Section 1815(d) of the Social
Security Act (42 U.S.C. 1395g(d)) is amended by inserting before the period at the end
the following: <quote>(or, in the case of such a determination made with respect to a
payment made on or after the date of the enactment of the CARES Act and during the

emergency period described in section 1135(g) (1) (B) under the program under subsection
(e) (3), at a rate of 1 percent)</quote>.</text></paragraph>

<paragraph id="H32207395980E4 6CDAF7D5DAC48 9BD63B"><enum> (2) </enum><header>Part
B</header><text>Section 1833(4) of the Social Security Act (42 U.S.C. 13951(4)) is
amended by inserting before the period at the end the following: <quote>(or, in the
case of such a determination made with respect to a payment made on or after the date
of the enactment of the CARES Act and during the emergency period described in section
1i35(g) (1) (B) under the program described in section 421.214 of title 42, Code of

Federal Regulations (or any successor regulation), at a rate of 1
percent) </quote>.</text></paragraph></subsection>

<subsection
id="HD27A1 68 7EAE54 94D9DBC7DC5B912D316"><enum> (c) </enum><header>Report</header>

<paragraph id="HOABBC27FB25645448 SEADOF 9A8A5E0RF"><enum> (1) </enum><header>Reports
during COVID4E"19 emergency</header><text>Not later than 2 weeks after the date of the
enactment of this section, and every 2 weeks thereafter during the emergency period
described in section 1135(g) (1) (B) of the Social Security Act (42 U.S.C.

1320ba4€"5 (g) (1) (B)), the Secretary of Health and Human Services shall submit to the
Committee on Ways and Means and the Committee on Energy and Commerce of the House of
Representatives, and the Committee on Finance of the Senate, a report that includes the
following:</text>

<subparagraph id="H17E9B1186F2641578DB54DF84D51B3C7"><enum> (A) </enum><text display-
inline="yes-display-inline">The total amount of payments made under section 1815 (e) (3)
of the Social Security Act (42 U.S.C. 1395g(e) (3)) and under the program described in
section 421.214 of titie 42, Code of Federal Regulations (or any successor regulation)
during the most recent 2-week period for which data is available that precedes the date
of the submission of such report.</text></subparagraph>

<subparagraph id="H930A4D14C460493281EE8B781EC4 9E5B"><enum> (B) </enum><text>The number
of entities receiving such payments during such period.</text></subparagraph>

<subparagraph id="H8B3E1E6FE3134D51BFEF58 493631 EB4E"><enum> (C) </enum><text>A
specification of each such entity.</text></subparagraph></paragraph>

<paragraph id="H41A7A72274024331A52064AA1F585469"><enum> (2) </enum><header>Reports after
COVID&E"19 emergency</header>

<subparagraph id="H27BOAFEA1 53B4DAAA37DE1A4A53D90CB"><enum> (A) </enum><header>In

general</header><text>Not later than 6 months after the termination of the emergency
period described in paragraph (1), and every 6 months thereafter until all specified
payments (as defined in subparagraph (B)) have been recouped or repaid, the Secretary

DOC 0004265
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 142 of 159

of Health and Human Services shall submit to the Committee on Ways and Means and the
Committee on Energy and Commerce of the House of Representatives, and the Committee on
Finance of the Senate, a report that includes the following:</text>

<clause id="H9714E67F3B2F45C2A41 68672F41FD579"><enum> (i)</enum><text display-
inline="yes-display-inline">The total amount of all specified payments for which claims
have been offset to recoup such payment or the balance has been repaid.</text></clause>

<clause id="H2DA3A8E38F81450C9497B003D2664BED"><enum> (ii)</enum><text>The amount of
interest that has accrued with respect to ail specified
payments.</text></clause></subparagraph>

<subparagraph id="H040A0C4382C54366A57B1 4 9DEC207C4F"><enum> (B) </enum><header>Specified
payments</header><text display-inline="yes-display-inline">For purposes of subparagraph
(A), the term <term>specified payments</term> means all payments made under section
1815(e) (3) of the Social Security Act (42 U.S.C. 1395qg(e) (3)) or under the program
described in section 421.214 of title 42, Code of Federal Regulations (or any successor
regulation) made on or after the date of the enactment of the CARES Act (Public Law
1164€"136) during the emergency period described in such
subparagraph.</text></subparagraph></paragraph></subsection></section>

<section id="HD3921F4242A940119624BD3C117775DF" section-type="subsequent—
section"><enum>30207.</enum><header>Medicare special enroliment period for individuals
residing in COVID&E"19 emergency areas</header>

<subsection id="HD9E3C65842DC4136B69E3808BF0595D5"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1837(i) of the Social
Security Act (42 U.S.C. 1395p(1)) is amended by adding at the end the following new
paragraph:</text>

<quoted-block style="OLC" id="HF2E6C9881CFD4COLBB7DAIA25004443D" display-inline="no-
dispiay-iniline"™>

<paragraph id="H855A512D47AC4A0481 8D7BA6832CCCCA"><enum> (5) </enum>

<subparagraph id="H68BCDCF547524BCBAR0327B199900BA5" display-inline="yes-display-
inline™><enum> (A)</enum><text>In the case of an individual whoad€"</text>

<clause id="HAB9°B3D96CBE47F3B79D090778800378" indent="upl"><enum> (i)</enum><text
display-inline="yes-display-inline">is eligible under section 1836 to enroll in the
medical insurance program established by this part, </text></clause>

<clause id="HFBFCDC8C54824DC6B0 9D7AB2AER06684E" indent="upl"><enum> (ii)</enum><text>did
not enroll (or elected not to be deemed enrolled) under this section during an
enrollment period, and</text></clause>

<clause id="H500E14AB71E148A694F029948B469A3A"

indent="upi"><enum> (iii)</enum><text>during the emergency period (as described in
section 1135(g) (1) (B)), resided in an emergency area (as described in such
section) ,</text></clause><continuation-text continuation-text-
level="subparagraph">there shall be a special enrollment period described in
subparagraph (B).</continuation-text></subparagraph>

<subparagraph id="HF342D2545C9646868BF0921A8 826A98B"><enum> (B) </enum><text display-
inline="yes-display-inline">The special enrollment period referred to in subparagraph
(A) is the period that begins not later than July 1, 2020, and ends on the last day of
the month in which the emergency period (as described in section 1135(g) (1) (B))
ends.</text></subparagraph></paragraph><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="HAC1534D59B8849D7A93FFE07242DE73E"><enum> (b) </enum><header>Coverage
period for individuals transitioning from other coverage</header><text display-
inline="yes-display-iniine">Section 1838 (e) of the Social Security Act (42 U.S.C.
1395q(e)) is amendeda€"</text>

<paragraph id="H4E07A7E4FA5746C8BDACFICAF83D91DF"><enum> (1)</enum><text displiay-
inline="yes-display-iniine"> by striking <quote>pursuant to section 1837(1) (3) or
1837 (4) (4) (B) 4€"</quote> and inserting the following: </text>

<quoted-block style="OLC" id="H3302FA4F4F7B4098 958DCB8D3888B733" display-inline="yes-
display-inline"><text display-inline="yes-display-inline">pursuant toa€"</text>

DOC 0004266
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 143 of 159

<paragraph id="H04951ACDC7524437BCF4E52FD5AF2163"><enum> (1)</enum><text display-
inline="yes-display-inline">section 1837 (1) (3) or

1837 (i) (4) (B) 4€"</text></paragraph><after-quoted-block>;</after-quoted-block></quoted-
block></paragraph>

<paragraph id="H360A53C545204 9B2AR995DC3BDC1D3F9"><enum> (2) </enum><text display-
inline="yes-display-inline">by redesignating paragraphs (1) and (2) as subparagraphs
(A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems
to the right;</text></paragraph>

<paragraph id="H27FB0CC7696349C0B61E0AC394108DB4"><enum> (3) </enum><text display-
inline="yes-display-inline">by striking the period at the end of the subparagraph (B),
as so redesignated, and inserting <quote>; or</quote>; and</text></paragraph>

<paragraph id="H324018941F88466790F73FA1 95F082DB"><enum> (4) </enum><text display-
inline="yes-display-inline">by adding at the end the following new paragraph:</text>

<quoted-block style="OLC" id="H31E74D00014E4339A7D98D9356AACA02" display-inline="no-
display-inline"™>

<paragraph id="HAA4120ACC6A94768 9BDD3 9ED8 BB444B4"><enum> (2) </enum><text displiay-
inline="yes-display-inline"™>section 1837(1) (5), the coverage period shall begin on the
first day of the month following the month in which the individual so
enrolls.</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection>

<subsection

id="H932BD0FF46744963BDR0D1FEB95BFB13"><enum> (c) </enum><header>Funding</header><text
display-inline="yes-display-inline">The Secretary of Health and Human Services shail
provide for the transfer from the Federal Hospital Insurance Trust Fund (as described
in section 1817 of the Social Security Act (42 U.S.C. 13951)) and the Federal
Supplementary Medical Insurance Trust Fund (as described in section 1841 of such Act
(42 U.S.C. 1395t)), in such proportions as determined appropriate by the Secretary, to
the Social Security Administration, of $30,000,900, to remain available until expended,
for purposes of carrying out the amendments made by this section.</text></subsection>

<subsection

id="HB6D8 618 6B7C24 9 6EA463BA10ACIBBIFF"><enum> (d) </enum><header>Implementation</header><
text>Notwithstanding any other provision of law, the Secretary of Health and Human
Services may implement the amendments made by this section by program instruction or
otherwise. </text></subsection></section>

<section id="HBO2B7CC5A87A420091CD811E98F8ER0C9"><enum>30208 .</enum><header>COVIDA€E"19
skilled nursing facility payment incentive program</header>

<subsection id="H050893C8CFOC43B0B5E7E9Bi EBAFS8A66"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1819 of the Social
Security Act (42 U.S.C. 139514€"3) is amended by adding at the end the following new
subsection:</text>

<quoted-block style="OLC" id="HB38EE7F9466846C5815536802AR44Fi5" display-inline="no-
dispiay-iniline"™>

<subsection id="H23831B61D8084EC6A2D227FDCA5E7 60D" ><enum> (k) </enum><header>COVIDAE"19
designation program</header>

<paragraph id="H971622133A394539BD59014B461DAC57"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Not later than 2 weeks after
the date of the enactment of this subsection, the Secretary shall establish a program
under which a skilled nursing facility that makes an election described in paragraph
(2) (A) and meets the requirements described in paragraph (2) (B) is designated (or a
portion of such facility is so designated) as a COVIDAE"19 treatment center and
receives incentive payments under section 1888 (e) (13) .</text></paragraph>

<paragraph
id="H83BB747DAECE4 0A1B71 5E8BFED353211"><enum> (2) </enum><header>Designation</header>

<subparagraph id="HD38FC4EF16A94115BOD5FAB9834B4EF1"><enum> (A) </enum><header>In
general</header><text>A skilled nursing facility may elect to be designated (or to have
a portion of such facility designated) as a COVIDA&€"19 treatment center under the
program established under paragraph (1) if the facility submits to the Secretary, at a

DOC 0004267
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 144 of 159

time and in a manner specified by the Secretary, an application for such designation
that contains such information as required by the Secretary and demonstrates that such
facility meets the requirements described in subparagraph (B).</text></subparagraph>

<subparagraph

id="H105DE87B99E54747876F6F937 9CA20EC"><enum> (B) </enum><header>Requirements</header><te
xt>The requirements described in this subparagraph with respect to a skilled nursing
facility are the following:</text>

<clause id="H30157DE055994AR3927DB8260F674C48"><enum> (i)</enum><text display-
inline="yes-display-inline">The facility has a star rating with respect to staffing of
4 or 5 on the Nursing Home Compare website (as described in subsection (i)) and has
maintained such a rating on such website during the 2-year period ending on the date of
the submission of the application described in subparagraph (A) .</text></clause>

<clause id="H495D4CC6C835470987E210 8E44ED7869"><enum> (ii)</enum><text>The facility has
a star rating of 4 or 5 with respect to heaith inspections on such website and has
maintained such a rating on such website during such period.</text></clause>

<clause id="HAB16A9EODOFF402FBC13EC6994ABADE2"><enum> (iii)</enum><text>During such
period, the Secretary or a State has not found a deficiency with such facility relating
to infection control that the Secretary or State determined immediately jeopardized the
health or safety of the residents of such facility (as described in paragraph (1) or
(2) (A) of subsection (h), as applicable). </text></clause>

<clause id="H9FDEFEBAA8274A1 9B923D5E2039813AC"><enum> (iv) </enum><text>The facility
provides care at such facility (or, in the case of an election made with respect to a
portion of such facility, to provide care in such portion of such facility) only to
eligible individuals.</text></clause>

<clause id="H97911D8D760B4067966B330F7113982B"><enum> (v)</enum><text>The facility
arranges for and transfers all residents of such facility (or such portion of such
facility, as applicable) who are not eligible individuals to other skilled nursing
facilities (or other portions of such facility, as applicable) .</text></clause>

<clause id="H773F4871208B437991B59D96C4C46FD2"><enum> (vi)</enum><text>The facility
complies with the notice requirement described in paragraph (4) .</text></clause>

<clause id="HC7695DFC1F0841D1 9D9CAD4 6B40AFDDE"><enum> (vii) </enum><text>The facility
meets the reporting requirement described in paragraph (5).</text></clause>

<clause id="H19A805B9D934445EAB200781BE964B48"><enum> (viii)</enum><text>Any other
requirement determined appropriate by the
Secretary.</text></clause></subparagraph></paragraph>

<paragraph id="H6B529EC9715C4BF2BB67BFFD95E43BCE"><enum> (3) </enum><header>Duration of
designation</header>

<subparagraph id="H47A523BE656840AFA95C1EIB2CF2B432"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">A designation of a skilled
nursing facility (or portion of such facility) as a COVIDA€€"19 treatment center shall
begin on a date specified by the Secretary and end upon the earliest of the
following:</text>

<clause id="H21D4487D1BD94 96D8F7 3FE4252461C9D"><enum> (i) </enum><text>The revocation of
such designation under subparagraph (B).</text></clause>

<clause id="H9D95D910A128 4E3EBF05A60001815574"><enum> (ii)</enum><text>The submission of
a notification by such facility to the Secretary that such facility elects to terminate
such designation.</text></clause>

<clause id="HCF774E874DF54A45935644D53677CE69"><enum> (iii)</enum><text>The termination
of the program (as specified in paragraph (6)).</text></clause></subparagraph>

<subparagraph

id="HFO2416165DBD4967A32F2166EBDE54D8"><enum> (B) </enum><header>Revocation</header><text
>The Secretary may revoke the designation of a skilled nursing facility (or portion of
such facility) as a COVID&€"19 treatment center if the Secretary determines that the
facility is no longer in compliance with a requirement described in paragraph

(2) (B) .</text></subparagraph></paragraph>

<paragraph id="H6503337F3E0D42A1 90A6E5C4BF48415C"><enum> (4) </enum><header>Resident

DOC 0004268
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 145 of 159

notice requirement</header><text>For purposes of paragraph (2) (B) (vi), the notice
requirement described in this paragraph is that, not later than 72 hours before the
date specified by the Secretary under paragraph (3) (A) with respect to the designation
of a skilled nursing facility (or portion of such facility) as a COVIDA€"19 treatment
center, the facility provides a notification to each resident of such facility (and to
appropriate representatives or family members of each such resident, as specified by
the Secretary) that contains the following:</text>

<subparagraph id="H850D550BF8 3E4EB0AA8 80680604520D9"><enum> (A) </enum><text>Notice of
such designation.</text></subparagraph>

<subparagraph id="H41D44EA003A8 4 62EA5EFB57 7E3EFD26D"><enum> (B) </enum><text>In the case
such resident is not an eligible individual (and, in the case such designation is made
only with respect to a portion of such facility, resides in such portion of such
facility) 4€"</text>

<clause id="H8FE63A9E5A864BFE8 91 B7A9B3CF6D6FD"><enum> (i) </enum><text>a specification of
when and where such resident will be transferred (or moved within such facility);
</text></clause>

<clause id="H97A122AB8B7A4A7A9167D1LE6EA18721A"><enum> (ii)</enum><text>an explanation
that, in lieu of such transfer or move, such resident may arrange for transfer to such
other setting (including a home) selected by the resident; and</text></clause>

<clause id="HEF923C4EE50A446796FCEEEERA44 6E38E"><enum> (iii)</enum><text display-
inline="yes-display-inline">if such resident so arranges to be transferred to a home,
information on Internet resources for caregivers who elect to care for such resident at
home.</text></clause></subparagraph>

<subparagraph id="HEO2FA15A9A00420AA7 9D5F64FA9B71A2"><enum> (C)</enum><text displiay-
inline="yes-display-inline">Contact information for the State long-term care ombudsman

(established under section 307 (a) (12) of the Older Americans Act of 1965) for the
applicable State.</text></subparagraph></paragraph>

<paragraph id="H7F8004FC7DC3489FB47968B85383BC70"><enum> (5) </enum><header>Reporting
requirement</header>

<subparagraph id="H9E306ACB57F6423FB31 8F3E48A84D635"><enum> (A) </enum><header>In
general</header><text>For purposes of paragraph (2) (B) (vii), the reporting requirement
described in this paragraph is, with respect to a skilled nursing facility, that the
facility reports to the Secretary, weekly and in such manner specified by the
Secretary, the following (but only to the extent the information described in clauses
(i) through (vii) is not otherwise reported to the Secretary weekly) :</text>

<clause id="HEBS8D62FB2AC1438D89DBC87 92 5D64CBE"><enum> (i)</enum><text>The number of
COVID&E"19 related deaths at such facility.</text></clause>

<clause id="HCEPESC6A2DE947F2857625A24FCSEF7E"><enum> (ii)</enum><text>The number of
discharges from such facility.</text></clause>

<clause id="H1E298C9146CD4F25820AACT7TA2CD2082D"><enum> (1ii)</enum><text>The number of
admissions to such facility.</text></clause>

<clause id="HB7FD727C09404C7EADASB6E9 940C6AFC"><enum> (iv) </enum><text>The number of
beds occupied and the number of beds available at such facility.</text></clause>

<clause id="HF97825BCF6BE4A68BC8 944846C880B82"><enum> (v)</enum><text>The number of
residents on a ventilator at such facility.</text></clause>

<clause id="H2C1DD7C86A714C1 4 9BCE1 67 9FA8 97674"><enum> (vi)</enum><text display-
inline="yes-display-inline">The number of clinical and nonclinical staff providing
direct patient care at such facility.</text></clause>

<clause id="HD86173904F27403BA1 692B232CDB2E7D"><enum> (vii) </enum><text>Such other
information determined appropriate by the Secretary.</text></clause></subparagraph>

<subparagraph

id="H1982041CBBFB41 61 9D4B1 F7FEE302978"><enum> (B)</enum><header>Nonapplication of
Paperwork Reduction Act</header><text>Chapter 35 of title 44, United States Code
(commonly known as the <quote>Paperwork Reduction Act</quote>), shall not apply to the
collection of information under this paragraph.</text></subparagraph></paragraph>

DOC 0004269
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 146 of 159

<paragraph

id="H8B969945822245598ED6210635988244"><enum> (6) </enum><header>Definition</header><text
>For purposes of this subsection, the term <term>eligible individual</term> means an
individual who, during the 30-day period ending on the first day on which such
individual is a resident of a COVID&€E"19 treatment center (on or after the date such
center is so designated), was furnished a test for COVIDaE"19 that came back
positive.</text></paragraph>

<paragraph
id="H6AFBC96113544746B8DA07DF3AC34B25"><enum> (7) </enum><header>Termination</header><tex
t>The program established under paragraph (1) shall terminate upon the termination of

the emergency period described in section 1135 (g) (1) (B) .</text></paragraph>

<paragraph id="H359D8B8BB1 4A4EAF963A4075A84599DC"><enum> (8) </enum><header>Prohibition
on administrative and judicial review</header><text display-inline="yes-display-
inline">There shall be no administrative or judicial review under section 1869, 1878,
or otherwise of a designation of a skilled nursing facility (or portion of such
facility) as a COVID&€"19 treatment center, or revocation of such a designation, under
this subsection.</text></paragraph></subsection><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="HOD300D207E524C26BC81D8039F7ACD06"><enum> (b) </enum><header>Payment
incentive</header><text display-inline="yes-display-inline">Section 1888(e) of the
Social Security Act (42 U.S.C. 1395yy(e)) is amendedae"</text>

<paragraph id="HCC18EA7274BC41FFAQR2F6BC2B25D063"><enum> (1) </enum><text>in paragraph
(1), in the matter preceding subparagraph (A), by striking <quote>and (12)</quote> and
inserting <quote>(12), and (13)</quote>; and </text></paragraph>

<paragraph id="H7E4BF27C9D3644ED9BF04 6 9B6BED9IEBE"><enum> (2)</enum><text>by adding at
the end the following new paragraph:</text>

<quoted-block style="OLC" id="HC11CD7842C834985B1584DE2ECFODAF8" display-inline="no-
display-inline"™>

<paragraph id="HD647FCBFF23542C8888801C2FF4A98E4"><enum> (13) </enum><header>Adjustment
for COVID4E"19 treatment centers</header><text display-inline="yes-display-inline">In
the case of a resident of a skilled nursing facility that has been designated as a
COVIDa€"19 treatment center under section 1819(k) (or in the case of a resident who
resides in a portion of such facility that has been so designated), if such resident is
an eligible individual (as defined in paragraph (5) of such section), the per diem
amount of payment for such resident otherwise applicable shali be increased by 20
percent to reflect increased costs associated with such
residents.</text></paragraph><after-quoted-block>.</after-quoted-block></quoted-
block></paragraph></subsection></section>

<section id="H59C8A50D52F648BDA7A663E8 44 845F38"><enum>30209.</enum><header>Funding for
State strike teams for resident and employee safety in skilled nursing facilities and
nursing facilities</header>

<subsection id="H2BEACB95CB27415D8DA1LOER9A9537E268"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Of the amounts made available
under subsection (c), the Secretary of Health and Human Services (referred to in this
section as the <quote>Secretary</quote>) shall allocate such amounts among the States,
in a manner that takes into account the percentage of skilled nursing facilities and
nursing facilities in each State that have residents or employees who have been
diagnosed with COVID4E"19, for purposes of establishing and implementing strike teams
in accordance with subsection (b).</text></subsection>

<subsection id="HC3C3377E2AD14B048C9E9DC14124CBCD"><enum> (b) </enum><header>Use of
funds</header><text display-inline="yes-display-inline">A State that receives funds
under this section shail use such funds to establish and implement a strike team that
will be deployed to a skilled nursing facility or nursing facility in the State with
diagnosed or suspected cases of COVIDA&€"19 among residents or staff for the purposes of
assisting with clinical care, infection control, or staffing.</text></subsection>

<subsection

id="HE808E9C7BB2548D6B78C6181 FFEFB445"><enum> (c)</enum><header>Authorization of
appropriations</header><text>For purposes of carrying out this section, there is
authorized to be appropriated $500,000,000.</text></subsection>

DOC 0004270
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 147 of 159

<subsection
id="HDEB3BC4994364BD7BC487FD70265A83D"><enum> (d) </enum><header>Definitions</header><tex
t>In this section:</text>

<paragraph id="HE9C78CF2DC2E45E7A00226250C5E44DF"><enum> (1) </enum><header>Nursing
facility</header><text>The term <term>nursing facility</term> has the meaning given
such term in section 1919(a) of the Social Security Act (42 U.S.C.
1396r(a)).</text></paragraph>

<paragraph id="HD9663243833F492EB5C33A463B7977DF"><enum> (2) </enum><header>Skilled
nursing facility</header><text>The term <term>skilled nursing facility</term> has the
meaning given such term in section 1819(a) of the Social Security Act (42 U.S.C.
139514€"3 (a)) .</text></paragraph></subsection></section>

<section id="HEA87F1CA8194448ERA9344E3803CDB7FF"><enum>30210.</enum><header>Providing
for infection control support to skilled nursing facilities through contracts with
quality improvement organizations</header>

<subsection id="H1IF52E9C9837F40DB9FIAT4DC1038DD9C"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1862(g) of the Social
Security Act (42 U.S.C. 1395y(g)) is amendedaé"</text>

<paragraph id="HFE5139C0189947CD9A4D423063D4F914"><enum> (1) </enum><text>by striking
<quote>The Secretary</quote> and inserting <quote>(1) The Secretary</quote>;
and</text></paragraph>

<paragraph id="HC6A03F61241745609ADC3 9A9FDBIS5SF4E"><enum> (2)</enum><text>by adding at
the end the following new paragraph:</text>

<quoted-block style="OLC" id="HDOT9IC3651 EF9I4B8 69F2D453553E3D4i1E" display-inline="no-
display-inline"™>

<paragraph id="HF38CBB188794473A8A609B5AFB32B0F9" indent="upl1"><enum> (2) </enum>

<subparagraph id="HF7E5723995B1490BR9423E53CDEOCCE209" display-inline="yes-display-
inline"><enum> (A) </enum><text>The Secretary shall ensure that at least 1 contract with
a quality improvement organization described in paragraph (1) entered into on or after
the date of the enactment of this paragraph and before the end of the emergency period
described in section 1135(g) (1) (B) (or in effect as of such date) includes the
requirement that such organization provide to skiiled nursing facilities with cases of
COVIDaAE"19 (or facilities attempting to prevent outbreaks of COVIDAE"19) infection
control support described in subparagraph (B) during such period.</text></subparagraph>

<subparagraph id="HFDAA776C1C5F4FBO0 9BEESFF92B0O75175"
indent="upi"><enum> (B)</enum><text>For purposes of subparagraph (A), the infection
control support described in this subparagraph is, with respect to skilled nursing
facilities described in such subparagraph, the development and dissemination to such
facilities of protocols relating to the prevention or mitigation of COVID&€E"19 at such
facilities and the provision of training materials to such facilities relating to such
prevention or mitigation.</text></subparagraph></paragraph><after-quoted-
block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection

id="H68F63C4D8B61 402CACF6BC13F7530D2D"><enum> (b) </enum><header>Funding</header><text
display-inline="yes-display-inline">The Secretary of Health and Human Services shall
provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund
(as described in section 1841 of the Social Security Act (42 U.S.C. 1395t)) and the
Federal Hospital Insurance Trust Fund (as described in section 1817 of such Act (42
U.S.C. 13951)), in such proportions as determined appropriate by the Secretary, to the
Centers for Medicare &amp; Medicaid Services Program Management Account, of
$210,000,000, to remain available until expended, for purposes of entering into
contracts with quality improvement organizations under part B of title XI of such Act
(42 U.S.C. 1320c et seq.). Of the amount transferred pursuant to the previous sentence,
not less that $110,000,000 shall be used for purposes of entering into such a contract
that includes the requirement described in section 1862(g) (2) (A) of such Act (as added
by subsection (a)). </text></subsection></section>

<section id="HDE6AE825B1464874994C1AD798026C82"><enum>30211.</enum><header>Requiring
long term care facilities to report certain information relating to COVIDaé€"19 cases
and deaths</header>

DOC 0004271
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 148 of 159

<subsection id="HO4DDS8AF40A454 9FE980 3EB3ECED4BFBE"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">The Secretary of Health and
Human Services (in this section referred to as the <quote>Secretary</quote>) shall, as
soon as practicable, require that the information described in paragraph (1) of section
483.80(g) of titie 42, Code of Federal Regulations, or a successor regulation, be
reported by a facility (as defined for purposes of such section) .</text></subsection>

<subsection id="HCF17F94CC83F42C4BE0DDD383B290015"><enum> (b) </enum><header>Demographic
information</header><text>The Secretary shall post the following information with
respect to skilled nursing facilities (as defined in section 1819(a) of the Social

Security Act (42 U.S.C. 1395i14€"3(a))) and nursing facilities (as defined in section
1919(a) of such Act (42 U.S.C. 1396r(a))) on the Nursing Home Compare website (as
described in section 1819(i) of the Social Security Act (42 U.S.C. 13951a€"3(1i1))), or a

successor website, aggregated by State:</text>

<paragraph id="HAB476DB9FB634Bl1AA663FC4FP42BFC3A4"><enum> (1) </enum><text display-
inline="yes-display-inline">The age, race/ethnicity, and preferred language of the
residents of such skilled nursing facilities and nursing facilities with suspected or
confirmed COVID4E"19 infections, including residents previously treated for
COVID&E"19.</text></paragraph>

<paragraph id="H8035C23ABA7 941018640B881B6B3839E"><enum> (2) </enum><text display-
inline="yes-display-inline">The age, race/ethnicity, and preferred language relating to
totai deaths and COVIDAE"19 deaths among residents of such skilled nursing facilities
and nursing facilities.</text></paragraph></subsection>

<subsection

id="H3D25B27DB1 3B4DFA9D0C38 6033D96B63"><enum> (c)</enum><header>Confidentiality</header>
<text display-inline="yes-display-inline">Any information reported under this section
that is made available to the public shall be made so available in a manner that
protects the identity of residents of skilled nursing facilities and nursing
facilities.</text></subsection>

<subsection

id="HCE17011EDA7148D08B5C07C6B85C5A49"><enum> (d) </enum><header>Implementation</header><
text>The Secretary may implement the provisions of this section be program instruction
or otherwise. </text></subsection></section>

<section id="H28F8C9R955C44AC5 9B25B8E7 6A786C32"><enum>30212.</enum><header>Floor on the
Medicare area wage index for hospitals in all-urban States</header>

<subsection id="H8ED608959CA54E/1 6GA90B8 9DD67 04DFA6"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 1886(d) (3) (E) of the
Social Security Act (42 U.S.C. 1395ww(d) (3) (B)) is amendedae€"</text>

<paragraph id="H42DF1AAA8 0 9242F682A2E8C41CD960FF"><enum> (1) </enum><text>in clause (i),
in the first sentence, by striking <quote>or (iii)</quote> and inserting <quote>,
(iii), or (iv)</quote>; and</text></paragraph>

<paragraph id="HB48FF6150FD14F93A92C28CFC2B1 69EB"><enum> (2)</enum><text display-
inline="yes-display-inline">by adding at the end the following new clause:</text>

<quoted-block style="OLC" display-inline="no-display-inline"
id="HB83A70COB58C4444Bi 44E77123F27442">

<clause id="H51BB23B2B679434886398A36F93AEBBC"><enum> (iv)</enum><header>Floor on area
wage index for hospitals in all-urban States</header>

<subclause id="HC2ECEB3398AD495E8F7A0 8BE694C58CC"™><enum> (I) </enum><header>In
general</header><text>For discharges occurring on or after October 1, 2021, the area
wage index applicable under this subparagraph to any hospital in an all-urban State (as
defined in subclause (IV)) may not be less than the minimum area wage index for the
fiscal year for hospitals in that State, as established under subclause

(II) .</text></subclause>

<subclause id="HD85E78ADA5A24D12960B9211EFS8FD148"><enum> (II)</enum><header>Minimum area
wage index</header><text display-inline="yes-display-inline">For purposes of subclause
(I), the Secretary shall establish a minimum area wage index for a fiscal year for
hospitals in each all-urban State using the methodology described in section

412.64(h) (4) of title 42, Code of Federal Regulations, as in effect for fiscal year
2018.</text></subclause>

DOC 0004272
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 149 of 159

<subclause id="H094CA22A1 2AR432 9BF4664COD4C78F98"><enum> (III) </enum><header>Waiving
budget neutrality</header><text>Pursuant to the fifth sentence of clause (i), this
subsection shall not be applied in a budget neutral manner.</text></subclause>

<subclause id="H83CA2BE338EF425DAB8A2 9BDCB871388"><enum> (IV) </enum><header>All-urban
State defined</header><text display-inline="yes-display-inline">In this clause, the
term <term>all-urban State</term> means a State in which there are no rural areas (as
defined in paragraph (2) (D)) or a State in which there are no hospitals classified as
rural under this section.</text></subclause></clause><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph></subsection>

<subsection id="HD81A3003D2C24F6CA518 8BCARB355488"><enum> (b) </enum><header>Waiving
budget neutrality</header>

<paragraph id="H62762F1AD57A4926B485C52AEC408DAD"><enum> (1) </enum><header>Technical
amendatory correction</header><text>Section 10324(a) (2) of Public Law 1114€"148 is
amended by striking <quote>third sentence</quote> and inserting <quote>fifth
sentence</quote>.</text></paragraph>

<paragraph
id="HF66ADB3BD65F4E3DBC9E3 92 3AEBC1139"><enum> (2) </enum><header>Waiver</header><text>Sec
tion 1886(d) (3) (E) (i) of the Social Security Act (42 U.S.C. 1395ww(d) (3) (FE) (i)) is

amended, in the fifth sentencea€"</text>

<subparagraph id="H4A473FAD10A64B48 9442AFE45D56BE95"><enum> (A) </enum><text>by striking
<quote>and the amendments</quote> and inserting <quote>, the amendments</quote>;
and</text></subparagraph>

<subparagraph id="HD88106D4CFAC4 6€D6833F4E0E9I925FRA90" commented="no" display-inline="no-
display-inline"><enum> (B)</enum><text>by inserting <quote>, and the amendments made by
section 30212 of the HEROES Act</quote> after <quote>Care
Act</quote>.</text></subparagraph></paragraph></subsection></section></title>

<title id="HAA46E835D5554603B467E20B02EAR2E3"><enum>III</enum><header>Private Insurance
Provisions</header>

<subtitle id="H437A2E82A87546AB976339C5F2A34735"><enum>A</enum><header>Health
Plans</header>

<section ild="HE2A01CO1LSEC7T49C499CCiIDI274328B46" section-type="subsequent—
section"><enum>30301.</enum><header>Special enrollment period through Exchanges;
Federal Exchange outreach and educational activities</header>

<subsection id="H89FFA2BD2C2A4C55B683BBCCC12D8C8B"><enum> (a) </enum><header>Special
enrollment period through Exchanges</header><text display-inline="yes-display-
inline">Section i31li(c) of the Patient Protection and Affordable Care Act (42 U.S.C.
18031 (c)) is amendeda€é"</text>

<paragraph id="HF481BO5F9F03480AA4 SR FES864E40F053"><enum> (1) </enum><text>in paragraph
(6) A€"</text>

<subparagraph id="H09D4D13D1947401AA75 6BA3F32244F28"><enum> (A) </enum><text>in
subparagraph (C), by striking at the end <quote>and</quote>;</text></subparagraph>

<subparagraph id="H48BA89557A124CA28FACF025917D451B"><enum> (B) </enum><text>in
subparagraph (D), by striking at the end the period and inserting <quote>; and</quote>;
and</text></subparagraph>

<subparagraph id="H7175CCBFAOCB410692E70ACO71A4DF64"><enum> (C)</enum><text>by adding at
the end the following new subparagraph:</text>

<quoted-block style="OLC" id="H6E05669D990A420CA1D292936F334544" display-inline="no-
dispiay-iniline"™>

<subparagraph id="H157EE78 663754 90F9E1D60897264149E"><enum> (FE) </enum><text displiay-
inline="yes-display-inline">subject to subparagraph (B) of paragraph (8), the special
enrollment period described in subparagraph (A) of such
paragraph.</text></subparagraph><after-quoted-block>; and</after-quoted-block></quoted-
block></subparagraph></paragraph>

<paragraph id="HBEOF678AA5B44298B7FE2D03E12D7274"><enum> (2) </enum><text>by adding at
the end the following new paragraph:</text>

DOC 0004273
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 150 of 159

<quoted-block style="OLC" id="HDE1077149D354F66908482AB56B3437A" display-inline="no-
display-inline">

<paragraph id="H3BC80E26975F4384BB157270F7 93CBE5"><enum> (8) </enum><header>Special
enrollment period for certain public health emergency</header>

<subparagraph id="HD722D25D474C474A9372D9BAA4ATA54F"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">The Secretary shall, subject
to subparagraph (B), require an Exchange to providedé€"</text>

<clause id="H935C475663FE45A8A6 9348 99B768DA70"><enum> (i)</enum><text>for a special
enrollment period during the emergency period described in section 1135(qg) (1) (B) of the
Social Security Actaé€"</text>

<subclause id="HFORF97B55DEA4722 9CDF2B8DFAF68370"><enum> (1)</enum><text>which shall
begin on the date that is one week after the date of the enactment of this paragraph
and which, in the case of an Exchange established or operated by the Secretary within a
State pursuant to section 1321(c), shall be an 8-week period; and</text></subclause>

<subclause id="HCC6LESBAB99B41058D9CACE2B7F8E37F"><enum> (II) </enum><text>during which
any individual who is otherwise eligible to enroll in a qualified health plan through
the Exchange may enroll in such a qualified health plan;
and</text></subclause></clause>

<clause id="HA3502305F28A41DFA53F44EC 9B 9EAAF4"><enum> (ii)</enum><text>that, in the case
of an individual who enrolls in a qualified health plan through the Exchange during
such enroliment period, the coverage period under such plan shall begin, at the option
of the individual, on April 1, 2020, or on the first day of the month following the day
the individual selects a plan through such special enrollment
period.</text></clause></subparagraph>

<subparagraph

id="H6E7829BA475047C4A93Bi154C235E69D5"><enum> (B) </enum><header>Exception</header><text
display-inline="yes-display-inline">The requirement of subparagraph (A) shall not apply
to a State-operated or State-established Exchange if such Exchange, prior to the date
of the enactment of this paragraph, established or otherwise provided for a special
enrollment period to address access to coverage under qualified heaith plans offered
through such Exchange during the emergency period described in section 1135(g) (1) (B) of
the Social Security Act. </text></subparagraph></paragraph><after-quoted-

block>.</after-quoted-block></quoted-block></paragraph></subsection>

<subsection id="H8D4451iBB7EDE4B9BA4D6 9FBD97D7 93E4"><enum> (b) </enum><header>Federal
Exchange outreach and educational activities</header><text>Section 1321(c) of the
Patient Protection and Affordable Care Act (42 U.S.C. 18041 (c)) is amended by adding at
the end the following new paragraph:</text>

<quoted-block display-inline="no-display-inline"™ id="H59AER91CDA6D9487795BAF4D355F48C07"
style="0LC">

<paragraph id="H2886DDCA2283447883FC3F078C70ECFIL"><enum> (3) </enum><header>Outreach and
educational activities</header>

<subparagraph id="HE7200A71E91B4D57B35A2 95DED6070A0"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">In the case of an Exchange
established or operated by the Secretary within a State pursuant to this subsection,
the Secretary shall carry out outreach and educational activities for purposes of
informing potential enrollees in qualified health plans offered through the Exchange of
the availability of coverage under such plans and financial assistance for coverage
under such plans. Such outreach and educationai activities shall be provided ina
manner that is culturaily and linguistically appropriate to the needs of the
populations being served by the Exchange (including hard-to-reach populations, such as
racial and sexual minorities, limited English proficient populations, and young
adults) .</text></subparagraph>

<subparagraph id="HEO80EFED6C4A4C4B9C2C7D3970CDF716"><enum> (B) </enum><header>Limitation
on use of funds</header><text display-inline="yes-display-inline">No funds appropriated
under this paragraph shall be used for expenditures for promoting non-ACA compliant
health insurance coverage.</text></subparagraph>

<subparagraph id="HF2581D6478DC42 7AA5DOAZA7BBF4AF95EF"
commented="no"><enum> (C)</enum><header>Non-ACA compliant health insurance

DOC 0004274
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 151 of 159

coverage</header><text>For purposes of subparagraph (B): </text>

<clause id="H7107C7F045454785ACBF2BAE5C7B9415" commented="no"><enum> (i)</enum><text>The
term <term>non-ACA compliant health insurance coverage</term> means health insurance
coverage, or a group health plan, that is not a qualified health plan.</text></clause>

<clause id="Hi7BCFFA798A54A35BE5497E3C788FADD"
commented="no"><enum> (ii) </enum><text>Such term includes the following:</text>

<subclause id="H3AC1778EE8844E5CBF06E3596FB9E8B3"
commented="no"><enum> (I)</enum><text>An association health plan. </text></subclause>

<subclause id="H/7B44CC1LDOC554C2AB7]3F9D99F72D262C"
commented="no"><enum> (I1)</enum><text>Short-term limited duration
insurance.</text></subclause></clause></subparagraph>

<subparagraph

id="H6EB0A2555E2 64BE28C5C6D51 BE5A4E36"><enum> (D) </enum><header>Funding</header><text
display-inline="yes-display-inline">There are appropriated, out of any funds in the
Treasury not otherwise appropriated, $25,000,000, to remain available until
expendedaé"</text>

<clause id="H1660A437584F4F50937551 F8BA6046F3"><enum> (i)</enum><text>to carry out this
paragraph; anda&€"</text></clause>

<clause id="H8A8B74E8B9D54C26ABR72F4C099A20AER0"><enum> (ii)</enum><text display-
inline="yes-display-inline">at the discretion of the Secretary, to carry out section
1311(1), with respect to an Exchange established or operated by the Secretary within a
State pursuant to this subsection.</text></clause></subparagraph></paragraph><after-
quoted-block>.</after-quoted-block></quoted-block></subsection>

<subsection

id="HCB000ERE96F924373A4B2275FC5B64F4E"><enum> (c) </enum><header>Implementation</header><
text display-inline="yes-display-inline">The Secretary of Heaith and Human Services may
implement the provisions of (including amendments made by) this section through
subregulatory guidance, program instruction, or
otherwise.</text></subsection></section>

<section id="H67E28AEDE972459EB23527CC55AER7A1B"><enum>30302.</enum><header>Expedited
Meeting Of ACIP For COVID&E"19 Vaccines</header>

<subsection id="HA80CA2D324074670B3310A27F00070A0"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">Notwithstanding section 3091
of the 21st Century Cures Act (21 U.S.C. 360bbb4E"4 note), the Advisory Committee on
Immunization Practices shall meet and issue a recommendation with respect to a vaccine
that is intended to prevent or treat COVID4€E"19 not later than 15 business days after
the date on which such vaccine is iicensed under section 351 of the Public Health
Service Act (42 U.S.C. 262). </text></subsection>

<subsection

id="HC3D875B727644 98FABEIADO879F7FEO5"><enum> (b) </enum><header>Definition</header><text
>In this section, the term <term>Advisory Committee on Immunization Practices</term>
means the Advisory Committee on Immunization Practices established by the Secretary of
Health and Human Services pursuant to section 222 of the Public Health Service Act (42
U.S.C. 217a), acting through the Director of the Centers for Disease Control and
Prevention.</text></subsection></section>

<section id="HC32E28D/414C45708FCF4A5E7D31F7F67" section-type="subsequent—
section"><enum>30303.</enum><header>Coverage of COVID&E"19 related treatment at no cost
sharing</header>

<subsection id="H466894C9E72E463F90ABB6036271430E"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">A group health plan anda
health insurance issuer offering group or individual health insurance coverage
(including a grandfathered health plan (as defined in section 125l1(e) of the Patient
Protection and Affordable Care Act)) shall provide coverage, and shall not impose any
cost sharing (including deductibles, copayments, and coinsurance) requirements, for the
following items and services furnished during any portion of the emergency period
defined in paragraph (1) (B) of section 1135(g) of the Social Security Act (42 U.S.C.
1320b4E"5(g)) beginning on or after the date of the enactment of this Act:</text>

DOC 0004275
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 152 of 159

<paragraph id="H4C51B66E4542411DB8EFAA43EF586691"><enum> (1)</enum><text display-
inline="yes-display-inline">Medically necessary items and services (including in-person
or telehealith visits in which such items and services are furnished) that are furnished
to an individual who has been diagnosed with (or after provision of the items and
services is diagnosed with) COVID&€"19 to treat or mitigate the effects of
COVIDAE"19.</text></paragraph>

<paragraph id="H85C05AA735484CA0AC4C7ED6A806A2B8"><enum> (2) </enum><text displiay-
inline="yes-display-iniine">Medically necessary items and services (including in-person
or telehealth visits in which such items and services are furnished) that are furnished
to an individual who is presumed to have COVIDAE"19 but is never diagnosed as such, if
the following conditions are met:</text>

<subparagraph id="HS5BDC17ADF62940C1 8BB932910501 9B4C"><enum> (A) </enum><text>Such items
and services are furnished to the individual to treat or mitigate the effects of
COVIDAE"19 or to mitigate the impact of COVIDA&E"19 on society.</text></subparagraph>

<subparagraph id="H24CFED2AE0 9E4 96E98DEC82AC4CDF425"><enum> (B) </enum><text display-
inline="yes-display-inline">Health care providers have taken appropriate steps under
the circumstances to make a diagnosis, or confirm whether a diagnosis was made, with
respect to such individual, for CovIpDae"19, if
possible.</text></subparagraph></paragraph></subsection>

<subsection id="H465AAEC7DE4 6400 7A02A3FBFO09583E29"><enum> (b)</enum><header>Items and
services related to COVIDA€"19</header><text display-inline="yes-display-inline">For
purposes of this sectiona€"</text>

<paragraph id="HC58E9EF4BEDC4CAB9IE2 686 92AF507287"><enum> (1)</enum><text displiay-
inline="yes-display-inline">not later than one week after the date of the enactment of
this section, the Secretary of Heaith and Human Services, Secretary of Labor, and
Secretary of the Treasury shall jointly issue guidance specifying applicable diagnoses
and medically necessary items and services related to COVIDAE"19;
and</text></paragraph>

<paragraph id="HiC852F05C96B4FA68B30674D368 8 9BE0"><enum> (2)</enum><text display-
inline="yes-display-iniine">such items and services shall include all items or services
that are relevant to the treatment or mitigation of COVIDaE"19, regardless of whether
such items or services are ordinarily covered under the terms of a group health plan or
group or individual health insurance coverage offered by a health insurance
issuer.</text></paragraph></subsection>

<subsection
Ld="H32B93764D8844805A54BE5 84CAA2B7AE"><enum> (c) </enum><header>Enforcement</header>

<paragraph id="HF9DCB4F59F7942E1 8Al 5C8F9F5385C5C"><enum> (1) </enum><header>Application
with respect to PHSA, ERISA, and IRC</header><text display-inline="yes-display-
inline">The provisions of this section shali be applied by the Secretary of Health and
Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans
and health insurance issuers offering group or individual heaith insurance coverage as
1£ included in the provisions of part A of title XXVII of the Public Health Service
Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of
chapter 100 of the Internal Revenue Code of 1986, as applicable. </text></paragraph>

<paragraph id="HIFACER1BCEDCD48008877115E7731F100"><enum> (2)</enum><header>Private right
of action</header><text display-inline="yes-display-inline">An individual with respect
to whom an action is taken by a group health plan or health insurance issuer offering
group or individual health insurance coverage in violation of subsection (a) may
commence a civil action against the plan or issuer for appropriate relief. The previous
sentence shall not be construed as limiting any enforcement mechanism otherwise
applicable pursuant to paragraph (1).</text></paragraph></subsection>

<subsection id="H6E48FD232F7444BEA61730188669B574"

commented="no"><enum> (d) </enum><header>Implementation</header><text>The Secretary of
Health and Human Services, Secretary of Labor, and Secretary of the Treasury may
implement the provisions of this section through sub-regulatory guidance, program
instruction or otherwise. </text></subsection>

<subsection
id="HE33071EE47214C6DB9DB7 1A8790F96C9"><enum> (e) </enum><header>Terms</header><text>The
terms <term>group health plan</term>; <quote>health insurance issuer</quote>;

DOC 0004276
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 153 of 159

<quote>group health insurance coverage</quote>, and <quote>individual health insurance
coverage</quote> have the meanings given such terms in section 2791 of the Public
Health Service Act (42 U.S.C. 300gga€"91), section 733 of the Employee Retirement
Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue
Code of 1986, as applicable.</text></subsection></section>

<section id="H417400781 9CO4D32AR04E48EC93EC769"><enum>30304.</enum><header>Requiring
prescription drug refill notifications during emergencies</header>

<subsection
Ld="HC4DFC5E596434FC394400 9AD83A438E9"><enum> (a) </enum><header>ERISA</header>

<paragraph id="H404A3833D6C74F5AB002BD8C258045FE"><enum> (1) </enum><header>In
general</header><text>Subpart B of part 7 of subtitle B of title I of the Employee
Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seg.) is amended by adding at
the end the following new section:</text>

<quoted-block style="OLC" id="HO306C7D94BE4417D8D5D391C8E762D7F" display-inline="no-
display-inline"™>

<section id="H9C684BE671934D4BAA1 90FCE113EDD28"><enum>716.</enum><header>Provision of
prescription drug refill notifications during emergencies</header>

<subsection id="H03696A2D69BB47F4A8DF1DC714BE6FED"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">A group health plan, anda
health insurance issuer offering health insurance coverage in connection with a group
health plan, that provides benefits for prescription drugs under such plan or such
coverage shall provide to each participant or beneficiary under such plan or such
coverage who resides in an emergency area during an emergency periodaé"</text>

<paragraph id="HLAB795D647B344F280820A50F44C6788"><enum> (1)</enum><text>not later than
5 business days after the date of the beginning of such period with respect to such
area (or, the case of the emergency period described in section 30304(d)(2) of the
HEROES Act, not later than 5 business days after the date of the enactment of this
section), a notification (written in a manner that is clear and understandable to the
average participant or beneficiary) 4€"</text>

<subparagraph id="HA77EF27BB4E64D7 6ABCDAAE7F99A58C4"><enum> (A) </enum><text display-
inline="yes-display-inline">of whether such plan or coverage will waive, during such
period with respect to such a participant or beneficiary, any time restrictions under
such plan or coverage on any authorized refills for such drugs to enable such refills
in advance of when such refills would otherwise have been permitted under such plan or
coverage; and</text></subparagraph>

<subparagraph id="HF98C91518365425CBA32D23B6A1EA3A1"><enum> (B)</enum><text>in the case
that such plan or coverage will waive such restrictions during such period with respect
to such a participant or beneficiary, that contains information on how such a
participant or beneficiary may obtain such a refill;
and</text></subparagraph></paragraph>

<paragraph id="H38C2F1BE7F824B39B24BF7 7EE627C2AC"><enum> (2)</enum><text>in the case
such plan or coverage elects to so waive such restrictions during such period with
respect to such a participant or beneficiary after the notification described in
paragraph (1) has been provided with respect to such period, not later than 5 business
days after such election, a notification of such election that contains the information
described in subparagraph (B) of such paragraph. </text></paragraph></subsection>

<subsection id="H2B6F497255DA45E280B1E5D6B9B1 83BD"><enum> (b) </enum><header>Emergency
area; emergency period</header><text>For purposes of this section, an <quote>emergency
area</quote> is a geographical area in which, and an <quote>emergency period</quote> is
the period during which, there existsa€"</text>

<paragraph id="HD39D413784A54A238E1284AD47E6C384"><enum> (1) </enum><text>an emergency or
disaster declared by the President pursuant to the National Emergencies Act or the
Robert T. Stafford Disaster Relief and Emergency Assistance Act; and</text></paragraph>

<paragraph id="HDFFE068B32004EB5AF93151FD3BF2EDB"><enum> (2) </enum><text>a public health
emergency declared by the Secretary pursuant to section 319 of the Public Health
Service Act.</text></paragraph></subsection></section><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph>

DOC 0004277
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 154 of 159

<paragraph id="HD6D37872F18744A3B3C78269F4302318"><enum> (2) </enum><header>Clerical
amendment</header><text>The table of contents of the Employee Retirement Income
Security Act of 1974 is amended by inserting after the item relating to section 714 the
following:</text>

<quoted-block style="OLC" id="H2DBAA8EBB2B54BD485B27A91786BC897" display-inline="no-
display-inline">

<toc regeneration="no-regeneration">
<toc-entry level="section">Sec. 715. Additional market reforms. </toc-entry>

<toc-entry level="section">Sec. 716. Provision of prescription drug refill
notifications during emergencies.</toc-entry></toc><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection

id="HB7AC56A9 964D4C2 98D5FA9LE1LS88C801D"><enum> (b) </enum><header>PHSA</header><text
display-inline="yes-display-inline">Subpart II of part A of title XXVII of the Public
Health Service Act (42 U.S.C. 300ggdae€"11l et seq.) is amended by adding at the end the
following new section:</text>

<quoted-block style="OLC" id="H4E70A94096024674AAER79D6447152596" display-inline="no-
display-inline">

<section id="HCF7915CC81CC4A49B0 9CB211E50CD85C"><enum>2730.</enum><header>Provision of
prescription drug refill notifications during emergencies</header>

<subsection id="HD9CD810E71E34365B214023C18965307"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">A group health plan, anda
health insurance issuer offering group or individual health insurance coverage, that
provides benefits for prescription drugs under such plan or such coverage shall provide
to each participant, beneficiary, or enrollee enrolled under such plan or such coverage
who resides in an emergency area during an emergency periodaé"</text>

<paragraph id="HCAD060CE4A9C47FFBI1E2A6 8EB43ACBD1"><enum> (1) </enum><text display-
inline="yes-display-inline">not later than 5 business days after the date of the
beginning of such period with respect to such area (or, the case of the emergency
period described in section 30304(d) (2) of the HEROES Act, not later than 5 business
days after the date of the enactment of this section), a notification (written ina
manner that is clear and understandable to the average participant, beneficiary, or
enrollee) a€"</text>

<subparagraph id="H30006F7AB0B14866945853A6E67B1156"><enum> (A) </enum><text display-
inline="yes-display-inline">of whether such plan or coverage will waive, during such
period with respect to such a participant, beneficiary, or enrollee, any time
restrictions under such plan or coverage on any authorized refilis for such drugs to
enable such refills in advance of when such refills would otherwise have been permitted
under such plan or coverage; and</text></subparagraph>

<subparagraph id="HC6DDB7028A124A0DB868C27328EB75A0"><enum> (B) </enum><text display-
inline="yes-display-iniline">in the case that such plan or coverage wili waive such
restrictions during such period with respect to such a participant, beneficiary, or
enrollee, that contains information on how such a participant, beneficiary, or enrollee
may obtain such a refill; and</text></subparagraph></paragraph>

<paragraph id="H5BFD515D6D7D478 3B8A5C567807 9E61 6"><enum> (2)</enum><text display-
inline="yes-display-iniine">in the case such plan or coverage elects to so waive such
restrictions during such period with respect to such a participant, beneficiary, or
enrollee after the notification described in paragraph (1) has been provided with
respect to such period, not later than 5 business days after such election, a
notification of such election that contains the information described in subparagraph
(B) of such paragraph. </text></paragraph></subsection>

<subsection id="HA84D0012458F44A581 5SBBFAFFF200A64"><enum> (b) </enum><header>Emergency
area; emergency period</header><text>For purposes of this section, an <quote>emergency
area</quote> is a geographical area in which, and an <quote>emergency period</quote> is
the period during which, there existsa€"</text>

<paragraph id="HIAS5AA68FEDD6482C8EE74579A07537CB"><enum> (1) </enum><text>an emergency or
disaster declared by the President pursuant to the National Emergencies Act or the

DOC 0004278
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 155 of 159

Robert T. Stafford Disaster Relief and Emergency Assistance Act; and</text></paragraph>

<paragraph id="HBBO3BFB7CFDC4972B470C8C5158276DD"><enum> (2) </enum><text>a public health
emergency declared by the Secretary pursuant to section
319.</text></paragraph></subsection></section><after-quoted-block>.</after-quoted-
block></quoted-block></subsection>

<subsection id="HBF11C55AE2084DD68E86585277FACEK2E"><enum> (c) </enum><header>IRC</header>

<paragraph id="HB67293ARE3F34884A6F7C4E2FDC06696"><enum> (1) </enum><header>In
general</header><text>Subchapter B of chapter 100 of the Internal Revenue Code of 1986
is amended by adding at the end the following new section:</text>

<quoted-block style="OLC" id="HC86F2080036E4FFS5SAAF6887E6768E594" display-inline="no-
display-inline">

<section id="HECB6C5AF25974A45A4BEAE5 1 D2EASECD"><enum>9816.</enum><header>Provision of
prescription drug refill notifications during emergencies</header>

<subsection id="HDE559F0E64A64DA2 954297 661D76386E"><enum> (a) </enum><header>In
general</header><text display-inline="yes-display-inline">A group health plan that
provides benefits for prescription drugs under such plan shall provide to each
participant or beneficiary enrolled under such plan who resides in an emergency area
during an emergency period, not later than 5 business days after the date of the
beginning of such period with respect to such area (or, the case of the emergency
period described in section 30304(d) (2) of the HEROES Act, not later than 5 business
days after the date of the enactment of this section) 4€"</text>

<paragraph id="H443C888A881A403B9979F305804993EF"><enum> (1)</enum><text display-
inline="yes-display-inline">a notification (written in a manner that is clear and
understandable to the average participant or beneficiary) 4€"</text>

<subparagraph id="HF435854BFE354 94BADi 5C232BE330C7A"><enum> (A) </enum><text displiay-
inline="yes-display-inline">of whether such plan will waive, during such period with
respect to such a participant or beneficiary, any time restrictions under such plan on
any authorized refills for such drugs to enable such refills in advance of when such
refills would otherwise have been permitted under such plan; and</text></subparagraph>

<subparagraph id="H823F107873104EERA8767606C9D136E8 9"><enum> (B)</enum><text display-
inline="yes-display-inline">in the case that such plan will waive such restrictions
during such period with respect to such a participant or beneficiary, that contains
information on how such a participant or beneficiary may obtain such a refill;
and</text></subparagraph></paragraph>

<paragraph id="H0232FD5A41104DBiIB5CF2CCD56AFE0A9"><enum> (2)</enum><text display-
inline="yes-display-inline">in the case such plan elects to so waive such restrictions
during such period with respect to such a participant or beneficiary after the
notification described in paragraph (1) has been provided with respect to such period,
not later than 5 business days after such election, a notification of such election
that contains the information described in subparagraph (B) of such paragraph.
</text></paragraph></subsection>

<subsection id="H7188FC14A50E471E88B1 5E1A8084EC84"><enum> (b) </enum><header>Emergency
area; emergency period</header><text>For purposes of this section, an <quote>emergency
area</quote> is a geographical area in which, and an <quote>emergency period</quote> is
the period during which, there existsa€"</text>

<paragraph id="H6FAF500D447547E8AF54BDF1A1026338"><enum> (1) </enum><text>an emergency or
disaster declared by the President pursuant to the National Emergencies Act or the
Robert T. Stafford Disaster Relief and Emergency Assistance Act; and</text></paragraph>

<paragraph id="HF7FB423E0B8F40F8B00135990C046D9E"><enum> (2)</enum><text>a public health
emergency declared by the Secretary pursuant to section 319 of the Public Health
Service Act.</text></paragraph></subsection></section><after-quoted-block>.</after-
quoted-block></quoted-block></paragraph>

<paragraph id="H5C664C261AE046F99633DEC9D320 9CFF"><enum> (2) </enum><header>Clerical
amendment</header><text>The table of sections for subchapter B of chapter 100 of the
Internal Revenue Code of 1986 is amended by adding at the end the following new
item:</text>

DOC 0004279
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 156 of 159

<quoted-block style="OLC" id="H985B9C9A28634469BEB7715691968FDA" display-inline="no-
dispiay-iniline"™>

<toc regeneration="no-regeneration">

<toc-entry level="Section">Sec. 9816. Provision of prescription drug refill
notifications during emergencies.</toc-entry></toc><after-quoted-block>.</after-quoted-
block></quoted-block></paragraph></subsection>

<subsection id="HECS1IED5FBIB24D24B3CFE971FFCCCB54"><enum> (d)</enum><header>Effective
date</header><text>The amendments made by this section shall apply with respect
todé€"</text>

<paragraph id="HFF757A13DB464F0891DC691 90BE5900D"><enum> (1) </enum><text>emergency
periods beginning on or after the date of the enactment of this Act;
and</text></paragraph>

<paragraph id="HAD86C8526C5448D4 9A7D8 6A3FDIFI871"><enum> (2) </enum><text display-
inline="yes-display-inline">the emergency period relating to the public health
emergency declared by the Secretary of Health and Human Services pursuant to section
3139 of the Public Health Service Act on January 31, 2020, entitled <quote>Determination
that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel
Coronavirus</quote>.</text></paragraph></subsection></section>

<section id="H5D2CFF58997A40FC81D6A44745C6F591" section-type="subsequent—
section"><enum>30305.</enum><header>Improvement of certain notifications provided to
qualified beneficiaries by group health plans in the case of qualifying events</header>

<subsection id="HF85810A2B35047E4978090D9DC9 9BCC7"><enum> (a) </enum><header>Employee
Retirement Income Security Act of <enum-in-header>1974</enum-in-header></header><text
display-inline="yes-display-inline"/>

<paragraph id="HC68D4E85057548 LABA8D9FAB932ECEBE"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 606 of the Employee
Retirement Income Security Act of 1974 (29 U.S.C. 1166) is amendedda€"</text>

<subparagraph id="H0O15A0EF03ABA4A53B9432B7 2B4EAC2B8"><enum> (A) </enum><text>in
subsection (a) (4), in the matter following subparagraph (B), by striking <quote>under
this subsection</quote> and inserting <quote>under this part in accordance with the
notification requirements under subsection (c)</quote>; and</text></subparagraph>

<subparagraph id="H7190501E4DC543188C1B5DC3F1B72344"><enum> (B) </enum><text>in
subsection (c)a€"</text>

<clause id="H9D5D49FC08444E50BC645FEA2C8A266B"><enum> (i)</enum><text>by striking
<quote>For purposes of subsection (a) (4), any notification</quote> and inserting</text>

<quoted-block style="OLC" id="HADODFOOOCBAF4730BD97AF8731D3E734" display-inline="yes-
display-iniine"><text display-inline="yes-display-inline">For purposes of subsection
(a) (4) 4€"</text>

<paragraph id="H836B891372F84D4AB1A06224C320124A"><enum> (1)</enum><text display-
inline="yes-display-inline">any notification</text></paragraph><after-quoted-
block>;</after-quoted-block></quoted-block></clause>

<clause id="HE32C90523524412696879627FDFFIBE8"><enum> (ii)</enum><text>by striking
<quote>, whichever is applicable, and any such notification</quote> and
inserting</text>

<quoted-block style="0LC" id="HEFODEOBE4 8 9A40D8BDF99BD873BB845D" display-inline="yes-
display-inline"><text display-inline="yes-display-iniine">of subsection (a), whichever
is applicable;</text>

<paragraph id="H2EDFOBIE1E924661AA1 BAFE2F3138607"><enum> (2) </enum><text display-
inline="yes-display-inline"™>any such notification</text></paragraph><after-quoted-
block>; and</after-quoted-block></quoted-block></clause>

<clause id="HCD53FFC55AD44367B4FCOFD84 6DF83B6"><enum> (iii)</enum><text>by striking
<quote>such notification is made</quote> and inserting </text>

<quoted-block style="OLC" id="H8A7B615941 9B46AFAP65C9O1F73B8E640" display-inline="yes-
display-iniine"><text display-inline="yes-display-inline">such notification is made;

DOC 0004280
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 157 of 159

and</text>

<paragraph id="H67A779C5A72B4F2FBBF54AE726D107FE"><enum> (3) </enum><text display-
inline="yes-display-inline">any such notification shall, with respect to each qualified
beneficiary with respect to whom such notification is made, include information
regarding any Exchange established under title I of the Patient Protection and
Affordable Care Act through which such a qualified beneficiary may be eligible to
enroll in a qualified health plan (as defined in section 1301 of the Patient Protection
and Affordable Care Act), includinga€"</text>

<subparagraph id="H20F774A548084D3999A7A232CF4CA052"><enum> (A) </enum><text display-
inline="yes-display-inline">the publicly accessible Internet website address for such
Exchange; </text></subparagraph>

<subparagraph id="HAF5CB9C129B34265897E8E47A9271352"><enum> (B) </enum><text displiay-
inline="yes-display-inline">the publicly accessibie Internet website address for the
Find Local Help directory maintained by the Department of Heaith and Human Services on
the healthcare.gov Internet website {or a successor website) ;</text></subparagraph>

<subparagraph id="HBF066002EA0 94478911 83F91855482F9"><enum> (C)</enum><text displiay-
inline="yes-display-inline">a clear explanation thatae€"</text>

<clause id="H673E6B5C8A5C4FB6A930262ACFCEB56A"><enum> (i)</enum><text display-
inline="yes-display-inline">an individual who is eligible for continuation coverage may
aiso be eligible to enroll, with financial assistance, in a qualified health plan
offered through such Exchange, but, in the case that such individual elects to enroll
in such continuation coverage and subsequently elects to terminate such continuation
coverage before the period of such continuation coverage expires, such individual will
not be eligible to enroll in a qualified health plan offered through such Exchange
during a special enrollment period; and</text></clause>

<clause id="HD8222393ADA741F085ECD854D4EC10F6"><enum> (ii)</enum><text display-
inline="yes-display-iniine">an individual who elects to enroll in continuation coverage
will remain eligible to enroll in a qualified health plan offered through such Exchange

during an open enrollment period and may be eligible for financial assistance with
respect to enrolling in such a qualified health plan;</text></clause></subparagraph>

<subparagraph id="HD55D04B250E7466C8A7A45FEB924D3EB"><enum> (D) </enum><text display-
inline="yes-display-inline">information on consumer protections with respect to
enrolling in a qualified heaith plan offered through such Exchange, including the
requirement for such a qualified health plan to provide coverage for essential health
benefits (as defined in section 1302(b) of the Patient Protection and Affordable Care
Act) and the requirements applicable to such a qualified health plan under part A of
title XXVII of the Public Health Service Act; and</text></subparagraph>

<subparagraph id="HIDDBAOD850CA4E1DA7D3DCAB7B6C2BFE"><enum> (BE) </enum><text display-
inline="yes-display-inline">information on the availability of financial assistance
with respect to enrolling in a qualified health plan, including the maximum income
limit for eligibility for a premium tax credit under section 36B of the Internal
Revenue Code of 1986.</text></subparagraph></paragraph><after-quoted-biock>.</after-
quoted-block></quoted-block></clause></subparagraph></paragraph>

<paragraph id="H44551D1FDOFO4F85A2E03917BC880F1B"><enum> (2) </enum><header>Effective
date</header><text>The amendments made by paragraph (1) shall apply with respect to
qualifying events occurring on or after the date that is 14 days after the date of the
enactment of this Act.</text></paragraph></subsection>

<subsection id="H5F22F13D4CDD441692808210480CACDC"><enum> (b) </enum><header>Public
Health Service Act</header>

<paragraph id="H3D3A38D39B3947399A0AC3973E271561"><enum> (1) </enum><header>In
general</header><text display-inline="yes-display-inline">Section 2206 of the Public
Health Service Act (42 U.S.C. 300bba4E"6) is amendedae"</text>

<subparagraph id="HF41732F42C2D4C32A526A318D99D156F"><enum> (A) </enum><text>by striking
<quote>In accordance</quote> and inserting the following:</text>

<quoted-block style="OLC" id="HEB2C2C49E0224 8AFB6DOBIBC4C8E264F" display-inline="no-
display-inline"™>

<subsection id="H6D294F630C0F4995B1927DED1 95C4BEB"><enum> (a) </enum><header>In

DOC 0004281
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 158 of 159

general</header><text display-inline="yes-display-inline"™>Iin
accordance</text></subsection><after-quoted-block>;</after-quoted-block></quoted-
block></subparagraph>

<subparagraph id="H65A4EB235D4C4EFB8C444 988 9DC9A1CD"><enum> (B) </enum><text>by striking
<quote>of such beneficiaryd€™s rights under this subsection</quote> and inserting
<quote>of such beneficiaryae™s rights under this title in accordance with the
notification requirements under subsection (b)</quote>; and</text></subparagraph>

<subparagraph id="HD80C9FB84AD54D25B7D70D288 6DC111E"><enum> (C)</enum><text>by striking
<quote>For purposes of paragraph (4),</quote> and all that follows through <quote>such
notification is made.</quote> and inserting the following:</text>

<quoted-block style="OLC" id="HA42B1 02CAB6D42C1 821CFO0531B0C12CE" display-inline="no-
display-inline"™>

<subsection id="HDE3F32223FE04E75ACC755AD98 8SEBE61"><enum> (b) </enum><header>Rules
relating to notification of qualified beneficiaries by plan administrator</header><text
display-inline="yes-display-inline">For purposes of subsection (a) (4) 4€"</text>

<paragraph id="HF19125283F0E484CBB8CO4F3E20CC8A9"><enum> (1)</enum><text displiay-
inline="yes-display-iniine">any notification shall be made within 14 days of the date
on which the plan administrator is notified under paragraph (2) or (3) of subsection
(a), whichever is applicable;</text></paragraph>

<paragraph id="HC60889D57092477DAE677 9F 9D8DDIAE4"><enum> (2)</enum><text displiay-
inline="yes-display-iniine"™>any such notification to an individual who is a qualified
beneficiary as the spouse of the covered employee shall be treated as notification to
all other qualified beneficiaries residing with such spouse at the time such
notification is made; and</text></paragraph>

<paragraph id="HC2BF457DC7 934 3A4AF8 9DFCCDDB6F51 F"><enum> (3)</enum><text display-
inline="yes-display-inline">any such notification shall, with respect to each qualified
beneficiary with respect to whom such notification is made, include information
regarding any Exchange established under title I of the Patient Protection and
Affordable Care Act through which such a qualified beneficiary may be eligible to
enroll in a qualified health plan (as defined in section 1301 of the Patient Protection
and Affordable Care Act), including&€"</text>

<subparagraph id="HB595F743F521404390F20B07877495B6"><enum> (A) </enum><text displiay-
inline="yes-display-inline">the publicly accessible Internet website address for such
Exchange; </text></subparagraph>

<subparagraph id="HFADCO0C8158BA45A4 9FD697AA4308661B"><enum> (B) </enum><text display-
inline="yes-display-inline">the publicly accessibie Internet website address for the
Find Local Help directory maintained by the Department of Heaith and Human Services on
the healthcare.gov Internet website (or a successor website) ;</text></subparagraph>

<subparagraph id="HE452EERB2A3BE4356964A67139DA59479"><enum> (C)</enum><text display-
inline="yes-display-inline">a clear explanation thata€"</text>

<clause id="H309F41C567844E41AC4DE0A44795839B"><enum> (i)</enum><text display-
inline="yes-display-inline">an individual who is eligible for continuation coverage may
also be eligible to enroll, with financial assistance, in a qualified health plan
offered through such Exchange, but, in the case that such individual elects to enroll
in such continuation coverage and subsequently elects to terminate such continuation
coverage before the period of such continuation coverage expires, such individual will
not be eligible to enroll in a qualified health plan offered through such Exchange
during a special enrollment period; and</text></clause>

<clause id="HAE20B0A4BA0B41B4BFADF 9D9EECSABR0C"><enum> (ii)</enum><text display-
inline="yes-display-inline">an individual who elects to enroll in continuation coverage
will remain eligible to enroll in a qualified health plan offered through such Exchange
during an open enrollment period and may be eligible for financial assistance with
respect to enrolling in such a qualified health plan;</text></clause></subparagraph>

<subparagraph id="H9C437EEF31D04CEi 8093FBAAB31C12D2"><enum> (D) </enum><text display-
inline="yes-display-inline">information on consumer protections with respect to
enrolling in a qualified heaith plan offered through such Exchange, including the
requirement for such a qualified health plan to provide coverage for essential heaith
benefits (as defined in section 1302(b) of the Patient Protection and Affordable Care

DOC 0004282
Case 5:20-cv-05799-LHK Document 154-11 Filed 09/18/20 Page 159 of 159

Act) and the requirements applicable to such a qualified health plan under part A of
title XXVII; and</text></subparagraph>

<subparagraph id="H90BB7F46D87840F79D5 9A346FCFA30F0"><enum> (BE) </enum><text display-
inline="yes-display-inline">information on the availability of financial assistance
with respect to enrolling in a qualified health plan, including the maximum income
limit for eligibility for a premium tax credit under section 36B of the Internal
Revenue Code of 1986.</text></subparagraph></paragraph></subsection><after-quoted-
block>.</after-quoted-block></quoted-block></subparagraph></paragraph>

<paragraph id="H6220988824BB4 7E4BF3EF0C1EB6B1143"><enum> (2) </enum><header>Effective
date</header><text display-inline="yes-display-inline">The amendments made by paragraph
(1) shall apply with respect to qualifying events occurring on or after the date that
is 14 days after the date of the enactment of this Act.</text></paragraph></subsection>

<subsection id="HBA4D109783414767B45073D83D41FEE7"><enum> (c)</enum><header>Internal
Revenue Code of <enum-in-header>1986</enum-in-header></header>

<paragraph id="H9DD78A90D91E446D9C6FD1873BD17660"><enum> (1) </enum><header>In
general</header><text>Section 4980B(f) (6) of the Internal Revenue Code of 1986 is
amendeda€"</text>

<subparagraph id="H48662E2808464C77AC84750F75FF5534"><enum> (A) </enum><text>in
subparagraph (D) a4€"</text>

<clause id="H401FA2E9CF1B42 6CA040EEB879396697"><enum> (i)</enum><text>in clause (ii), by
striking <quote>under subparagraph (C)</quote> and inserting <quote>under clause
(iii)</quote>; and </text></clause>

<clause id="H229BCD036CF9480AA1 0D39F673503098"><enum> (ii)</enum><text>by redesignating
clauses (i) and (i1) as subclauses (I) and (II), respectively, and moving the margin of
each such subclause, as so redesignated, 2 ems to the
right;</text></clause></subparagraph>

<subparagraph id="HD20244F8A3D448A38EDF424C1 75AA56D"><enum> (B) </enum><text>by
redesignating subparagraphs (A) through (D) as clauses (1) through (iv), respectively,
and moving the margin of each such clause, as so redesignated, 2 ems to the
right;</text></subparagraph>

<subparagraph id="HEFDB9EDD1D31432BAR0FC806C42403D5"><enum> (C) </enum><text>by striking
<quote>In accordance</quote> and inserting the following:</text>

<quoted-block style="OLC" i1d="H587159DBBD474A38A1E9429AB437E10D" display-inline="no-
display-inline">

<subparagraph id="H539958E4A3DB4 8ADBC2105E80226302D9"><enum> (A) </enum><header>In
general</header><text display-inline="yes-display-inline">In
accordance</text></subparagraph><after-quoted-block>; </after-quoted-block></quoted-
block></subparagraph>

<subparagraph id="H73E9DE1698FB47 7EBODFCAER93BD69C84"><enum> (D) </enum><text>by inserting
after <quote>of such beneficiaryaé€™s rights under this subsection</quote> the
following: <quote>in accordance with the notification requirements under subparagraph
(C)</quote>; and</text></subparagraph>

<subparagraph id="H993C3C0024594CECA42CE642F72834CE"><enum> (E) </enum><text>by striking
<quote>The requirements of subparagraph (B)</quote> and all that follows through
<quote>such notification is made.</quote> and inserting the following:</text>

<quoted-block style="OLC" id="HOB6EAFCC23D14B2298F5DDB731063C52" display-inline="no-
display-inline"™>

<subparagraph

id="HOE3 8B2F9F6DA4CEAA4 644F170FA7D0C2"><enum> (B)</enum><header>Alternative means of
compliance with requirement for notification of multiemployer plans by
employers</header><text display-inline="yes-display-inline">The requirements of
subparagraph (A) (ii) shall be considered satisfied in the case of a multiemployer plan
in connection with a qualifying event described in paragraph (3) (B) if the plan
provides that the determination of the occurrence of such qualifying event will be made
by the plan administrator.</text></subparagraph>

<subparagraph id="H630D67F909124D25ABi 55DF4F9RF5274"><enum> (C) </enum><header>Ruies

DOC 0004283
